Exhibit 10.2

Execution Version

U.S. WELL SERVICES, LLC

SECOND LIEN CREDIT AGREEMENT

DATED AS OF DECEMBER 14, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     1  

1.1

 

Terms Defined Above

     1  

1.2

 

Definitions

     1  

1.3

 

Accounting Terms

     32  

1.4

 

Interpretation, etc.

     32  

SECTION 2. THE CREDITS

     33  

2.1

 

Loans and Borrowings

     33  

2.2

 

Requests for Loans

     33  

2.3

 

Use of Proceeds

     34  

2.4

 

Evidence of Debt; Register; Lenders’ Books and Records; Loans

     34  

2.5

 

Interest; Fees

     35  

2.6

 

Repayment of Loans

     35  

2.7

 

Optional Prepayments

     36  

2.8

 

Reserved

     36  

2.9

 

Mandatory Prepayments

     36  

2.10

 

Application of Payments

     37  

2.11

 

General Provisions Regarding Payments

     38  

2.12

 

Ratable Sharing

     39  

2.13

 

Increased Costs

     39  

2.14

 

Taxes; Withholding, etc.

     40  

2.15

 

Replacement of Lenders

     44  

2.16

 

Defaulting Lenders

     45  

SECTION 3. CONDITIONS PRECEDENT

     46  

3.1

 

Closing Date

     46  

3.2

 

Conditions to Delayed Draw Term Loans

     49  

SECTION 4. REPRESENTATIONS AND WARRANTIES

     49  

4.1

 

Organization; Requisite Power and Authority; Qualification

     49  

4.2

 

Capital Stock and Ownership

     50  

4.3

 

Due Authorization

     50  

4.4

 

No Conflict

     50  

 

- i -



--------------------------------------------------------------------------------

4.5

 

Governmental Consents and Permits

     51  

4.6

 

Binding Obligation

     51  

4.7

 

Financial Information

     51  

4.8

 

Projections

     52  

4.9

 

Reserved

     52  

4.10

 

Reserved

     52  

4.11

 

Adverse Proceedings, etc.

     52  

4.12

 

Payment of Taxes

     52  

4.13

 

Properties

     52  

4.14

 

Environmental Matters

     53  

4.15

 

No Defaults

     54  

4.16

 

Reserved

     54  

4.17

 

Governmental Regulation

     54  

4.18

 

Margin Stock

     55  

4.19

 

Employee Matters

     55  

4.20

 

Employee Benefit Plans

     55  

4.21

 

Solvency

     56  

4.22

 

Foreign Assets Control Regulations; Anti-Money Laundering; Anti-Corruption
Practices

     56  

4.23

 

Disclosure

     57  

4.24

 

Insurance

     57  

4.25

 

Separate Entity

     57  

4.26

 

Security Interest in Collateral

     58  

4.27

 

Reserved

     58  

4.28

 

Swap Agreements

     58  

4.29

 

Customers and Suppliers

     58  

4.30

 

Names and Places of Business

     58  

SECTION 5. RESERVED

     59  

SECTION 6. AFFIRMATIVE COVENANTS

     59  

6.1

 

Financial Statements and Other Reports

     59  

6.2

 

Notice of Material Events

     62  

6.3

 

Corporate Existence, Etc.

     63  

6.4

 

Payment of Taxes and Claims

     64  

6.5

 

Operation and Maintenance of Properties

     64  

 

- ii -



--------------------------------------------------------------------------------

6.6

 

Insurance

     64  

6.7

 

Books and Records; Inspections

     65  

6.8

 

Reserved

     65  

6.9

 

Compliance with Laws

     65  

6.10

 

Environmental

     65  

6.11

 

Subsidiaries

     68  

6.12

 

Further Assurances

     68  

6.13

 

Use of Proceeds

     69  

6.14

 

Additional Properties; Other Collateral

     69  

6.15

 

Refinancing

     70  

6.16

 

Post-Closing Covenants

     70   SECTION 7. NEGATIVE COVENANTS      70  

7.1

  Indebtedness      71  

7.2

 

Liens

     73  

7.3

 

No Further Negative Pledges

     74  

7.4

 

Restricted Junior Payments

     74  

7.5

 

Restrictive Agreements

     75  

7.6

 

Investments

     75  

7.7

 

Financial and Performance Covenants

     76  

7.8

 

Fundamental Changes; Disposition of Assets

     76  

7.9

 

Limitation on Leases

     77  

7.10

 

Sales and Lease Backs

     77  

7.11

 

Transactions with Management and Affiliates

     77  

7.12

 

Conduct of Business

     77  

7.13

 

Reserved

     78  

7.14

 

Fiscal Year

     78  

7.15

 

Deposit Accounts

     78  

7.16

 

Amendments to Organizational Agreements

     78  

7.17

 

Reserved

     78  

7.18

 

OFAC; USA Patriot Act; Anti-Corruption Laws

     79  

7.19

 

Swap Agreements

     79  

7.20

 

Intercompany Transfers

     79   SECTION 8. EVENTS OF DEFAULT      79  

8.1

  Events of Default      79  

8.2

 

Remedies

     82  

 

- iii -



--------------------------------------------------------------------------------

SECTION 9. THE ADMINISTRATIVE AGENT      83  

9.1

  Appointment of Administrative Agent      83  

9.2

 

Powers and Limited Duties

     83  

9.3

 

General Immunity

     85  

9.4

 

The Administrative Agent Entitled to Act as Lender

     89  

9.5

 

Lenders’ Representations, Warranties and Acknowledgment

     90  

9.6

 

Right to Indemnity

     90  

9.7

 

Successor Administrative Agent

     91  

9.8

 

Collateral Documents

     93  

9.9

 

Posting of Approved Electronic Communications

     94  

9.10

 

Proofs of Claim

     95   SECTION 10. MISCELLANEOUS      95  

10.1

  Notices      95  

10.2

 

Expenses

     96  

10.3

 

Indemnity

     97  

10.4

 

Set Off

     98  

10.5

 

Sharing of Payments by Lenders

     98  

10.6

 

Amendments and Waivers

     99  

10.7

 

Successors and Assigns; Assignments

     101  

10.8

 

Survival of Representations, Warranties and Agreements

     103  

10.9

 

No Waiver; Remedies Cumulative

     103  

10.10

 

Marshalling; Payments Set Aside

     104  

10.11

 

Severability

     104  

10.12

 

Obligations Several

     104  

10.13

 

Headings

     104  

10.14

 

APPLICABLE LAW

     104  

10.15

 

CONSENT TO JURISDICTION

     104  

10.16

 

WAIVER OF JURY TRIAL

     105  

10.17

 

Confidentiality

     105  

10.18

 

Usury Savings Clause

     106  

10.19

 

Counterparts

     107  

 

- iv -



--------------------------------------------------------------------------------

10.20

 

Patriot Act

     107  

10.21

 

Disclosure

     107  

10.22

 

Appointment for Perfection

     107  

10.23

 

Advertising and Publicity

     107  

10.24

 

Acknowledgments and Admissions

     107  

10.25

 

Third Party Beneficiaries

     108  

10.26

 

Entire Agreement

     108  

10.27

 

Replacement of Notes

     108  

10.28

 

Intercreditor Agreements

     109  

 

- v -



--------------------------------------------------------------------------------

APPENDICES:    A    Commitments    B    Notice Addresses SCHEDULES:    4.1   
Jurisdictions of Organization and Qualification    4.2    Capital Stock and
Ownership    4.5    Governmental Consents    4.11    Adverse Proceedings    4.12
   Payment of Taxes    4.13    Intellectual Property; Real Property    4.14   
Environmental Matters    4.24    Insurance    4.28    Swap Agreements    4.30   
Names and Places of Business    6.16    Post-Closing Covenants    7.1   
Indebtedness    7.15    Deposit Accounts EXHIBITS:    A    Form of Borrowing
Request   

B

C

D

E

F

G

H

J1-J4 K

L

M

N

  

Form of Approval Letter

Form of Note

Form of Compliance Certificate

Form of Closing Date Certificate

Form of Solvency Certificate

Form of Guarantee and Collateral Agreement

Reserved

Forms of U.S. Tax Compliance Certificate

Form of Assignment Agreement

Form of Intercreditor Agreement

Reserved

Form of Landlord Estoppel, Consent and Access Agreement

 

- vi -



--------------------------------------------------------------------------------

U.S. WELL SERVICES, LLC

770 South Post Oak Lane, Suite 405

Houston, Texas 77056

This SECOND LIEN CREDIT AGREEMENT, dated as of December 14, 2018 (together with
any amendments, restatements, supplements or other modifications, the
“Agreement”), is entered into by and among U.S. WELL SERVICES, LLC, a Delaware
limited liability company (the “Borrower”); USWS Holdings LLC, a Delaware
limited liability company (“Holdings”), as guarantor; U.S. WELL SERVICES, INC.,
a Delaware corporation (“Parent”), as guarantor; the Lenders (as defined below)
from time to time party hereto; and PIPER JAFFRAY FINANCE, LLC, as the
administrative agent and collateral agent for the Lenders (in such capacity,
“Administrative Agent”).

W I T N E S S E T H:

In consideration of the mutual covenants and agreements contained herein and the
Loans to be made by the Lenders, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1.

DEFINITIONS AND INTERPRETATION

1.1 Terms Defined Above. As used in this Agreement, each term defined above has
the meaning indicated above.

1.2 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Acceptable Lien” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien and other
Permitted Encumbrances or Liens permitted pursuant to Section 7.2(a),
Section 7.2(b), Section 7.2(c), Section 7.2(d), Section 7.2(i) or Section 7.2(k)
are the only Liens to which such Collateral is subject.

“Additional Compensation Letter” has the meaning given such term in Section 2.5.

“Additional Interest Amount” means an amount equal to (i)(a) 0.75% per annum for
the period beginning April 1, 2019 through June 30, 2019, (b) 1.75% per annum
for the period beginning July 1, 2019 through September 30, 2019 and (c) 3.00%
on or after October 1, 2019; provided, however, that (i) on or after the date on
which the Borrower has replaced the Existing Credit Agreement with an asset
based first lien credit facility the Additional Interest Amount shall be 0% and
(ii) on or after any date on which a replacement asset based first lien credit
facility could have been entered into but for solely the Administrative Agent’s
failure to enter into a customary term loan/asset based facility intercreditor
agreement on behalf of the lenders providing for crossing lien priorities in
connection therewith, the Additional Interest Amount shall be 0%.

“Administrative Agent” as defined in the preamble hereto.

 

- 1 -



--------------------------------------------------------------------------------

“Administrative Agent’s Account” means an account at any bank in New York
designated by Administrative Agent from time to time as the account into which
Loan Parties shall make all payments to Administrative Agent for the benefit of
Administrative Agent and the Lenders under this Agreement and the other Loan
Documents.

“Administrative Agent’s Office” means, the “Administrative Agent’s Office” as
set forth on Appendix B, or such other office as it may from time to time
designate in writing to the Borrower and each Lender.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Borrower or any of its Subsidiaries) at law or
in equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims) or other regulatory body or any arbitrator
whether pending or threatened in writing against or affecting any of the
Borrower or any of its Subsidiaries or any property of the Borrower or any of
its Subsidiaries.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (a) to vote ten percent (10%) or more of the Capital
Stock (on a fully diluted basis), or (b) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise. Each officer or director (or Person
holding an equivalent position) of a Loan Party shall be considered an Affiliate
of such Loan Party and of each other Loan Party. For the avoidance of doubt,
under no circumstances shall any Lender or Affiliate thereof be deemed an
“Affiliate” of any Loan Party due to such Lender’s or Affiliate’s role as
Lender.

“Aggregate Amounts Due” as defined in Section 2.12.

“Agreement” as defined in the preamble hereto.

“Annualized” means, for any period as set forth in the table below, the
Consolidated Adjusted EBITDA, Consolidated Maintenance Capital Expenditures or
Fixed Charges, as applicable, for such period is multiplied by the factor for
such period as set forth in the table below.

 

Period

   Factor  

One Fiscal Quarter period ending March 31, 2019

     4  

Two Fiscal Quarter period ending June 30, 2019

     2  

Third Fiscal Quarter period ending September 30, 2019

     4/3  

“Anniversary Fee” means a payment equal to 3.50% of the aggregate then
outstanding amount of Loans.

“Anti-Corruption Laws” has the meaning given to it in Section 4.22(c).

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Office” means the office through which a Lender’s investment in any
Loan is made.

“Approval Letter” means a letter addressed to the Borrower with a copy to
Administrative Agent on behalf of the Requisite Lenders in the form of Exhibit
B.

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, license, transfer or other disposition to, or
any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Person’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including the Capital Stock
owned by such Person, but excluding any Permitted Disposition.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in form of Exhibit K or such other form reasonably acceptable to
the Administrative Agent.

“Attributable Debt” means as of the date of determination thereof, without
duplication, (a) in connection with a sale and leaseback transaction, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for rental payments during the
then-remaining term of any applicable lease, and (b) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet notes or similar off- balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
chief operating officer, president, chief financial officer, executive vice
president or treasurer, in each case, whose signatures and incumbency have been
certified in a certificate delivered to Administrative Agent.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Borrower” as defined in the preamble hereto.

“Borrowing Request” means a written notice by the Borrower that it wishes to
borrow Loans, which Borrowing Request (a) sets forth the principal amount of
Loans to be made, contains other documentation reasonably required by the
Requisite Lenders, contains the information required by Section 2.2 and (b) is
substantially in the form of Exhibit A.

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the States of New York or Texas or is a day on
which banking institutions located in either of such states are authorized or
required by law or other governmental action to close.

 

- 3 -



--------------------------------------------------------------------------------

“Capital Lease” means, as applied to any Person, any lease of (or other
arrangement conveying the right to use) any property (whether real, personal or
mixed) by that Person as lessee (or the equivalent) that, in conformity with
GAAP as in existence on the Closing Date, is or should be accounted for as a
capital lease on the balance sheet of that Person.

“Capital Stock” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit-sharing agreement or arrangement, options, warrants, or in general
any instruments commonly known as “equity securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.

“Cash” means money, currency or a credit balance in any demand or deposit
account.

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one (1) year after
such date; (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
(1) year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that
(i) has at least ninety-five percent (95%) of its assets invested continuously
in the types of investments referred to in clauses (a) and (b) above, (ii) has
net assets of not less than $500,000,000, and (iii) has the highest rating
obtainable from either S&P or Moody’s.

“CERCLA” as defined in the definition of “Environmental Laws.”

“Change of Control” means, at any time, (a) the acquisition by any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than the Permitted Holders, at any time of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of Capital Stock
representing more than fifty percent (50%) of the outstanding Voting Capital
Stock of Parent on a fully diluted basis, (b) Parent shall fail to own, directly
or indirectly, seventy-five percent (75%) of the issued and outstanding Capital
Stock of Holdings or (c) Holdings shall fail to own, directly or indirectly, one
hundred percent (100%) of the issued and outstanding Capital Stock of the
Borrower.

“Closing Date” means December 14, 2018.

“Closing Date Certificate” means a certificate in the form of Exhibit E attached
hereto.

 

- 4 -



--------------------------------------------------------------------------------

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

“Collateral Documents” means each Control Agreement, the Guarantee and
Collateral Agreement, any Landlord Estoppel, Consent and Access Agreement, any
Mortgage, bailee’s letters, if any, each Intercreditor Agreement, any other
intercreditor agreement and all other instruments, documents and agreements
delivered by any Loan Party pursuant to this Agreement or any of the other Loan
Documents in order to (a) grant to Administrative Agent, for the benefit of the
Secured Parties, a Lien on any Collateral or (b) set forth the relative
priorities of any Lien on any Collateral.

“Commitments” shall mean (a) as to any Lender, the aggregate of such Lender’s
Initial Term Loan Commitment and Delayed Draw Term Loan Commitment as set forth
on Appendix A hereto (as adjusted to reflect any assignments as permitted
hereunder) and (b) as to all Lenders, the aggregate of all Lenders’ Initial Term
Loan Commitments and Delayed Draw Term Loan Commitments which aggregate
commitments shall be Seventy Five Million and No/100 Dollars ($75,000,000) on
the Closing Date, as such amount may be adjusted, if at all, from time to time
in accordance with this Agreement.

“Communications” as defined in Section 9.9(a).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D.

“Confidential Information” as defined in Section 10.17.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Loan Parties on a consolidated basis equal to:

(a) the sum, without duplication, to the extent deducted in the calculation of
Consolidated Net Income, of the amounts for such period of:

(i) Consolidated Net Income, plus

(ii) Consolidated Interest Expense, plus

(iii) provisions for taxes based on income of the Loan Parties, plus

(iv) total depreciation expense, plus

(v) total amortization expense, plus

 

- 5 -



--------------------------------------------------------------------------------

(vi) debt issuance costs and commissions, discounts, and other fees associated
with Indebtedness permitted under this Agreement; plus

(vii) unrealized, non-Cash mark-to-market hedging losses resulting from the
requirements of ASC 815, plus

(viii) non-cash charges related to compensation expense recognized under stock
option plans or otherwise accrued or realized from any deferred equity
compensation plan or grants of equity appreciation or similar rights, equity
options, restricted equity or other similar rights to officers, directors and
employees and the recognition of one-time expenses related to purchase
accounting adjustments relating thereto, plus

(ix) other non-Cash items reducing Consolidated Net Income (excluding any such
non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items in any future period or amortization of a prepaid Cash item
that was paid in a prior period), plus

(x) extraordinary or non-recurring losses not to exceed (x) $2,500,000 in any
consecutive four Fiscal Quarter period or (y) $5,000,000 in the aggregate, plus

(xi) costs, expenses and losses related to dispositions of Property permitted
under this Agreement (as evidenced by documentation reasonably acceptable to
Administrative Agent), plus

(xii) costs, fees, and expenses incurred in connection with (x) any amendment or
supplement to, or modification of, the Existing Credit Agreement or any other
Loan Document (as defined in the Existing Credit Agreement) in connection
therewith, (y) this Agreement or any other Loan Document and any amendment,
restatement or supplement to, or modification thereof and (z) the consummation
of an equity purchase on the Closing Date, plus

(xiii) reserved, plus

(xiv) travel and expense reimbursements of board members and cash fees paid to
independent members of the Loan Parties’ boards of directors, in all cases in an
aggregate amount not to exceed $500,000 per annum, plus

(xv) investment banker fees (x) in the case of transactions which are not
consummated, not to exceed $1,000,000 per annum and $2,500,000 during the terms
of this agreement and (y) in the case of transactions which are consummated,
without limit, plus

(xvi) with respect to any Investment or capital expenditure permitted hereunder
in Frac Fleets made after the Closing Date, the actual non-capitalized cash
costs associated with deploying such Frac Fleets for utilization in respect of a
customer contract; provided that the aggregate amount of addbacks pursuant to
this clause (xvi) shall not to exceed $1,000,000 for each Frac Fleet during the
term of this Agreement; plus

 

- 6 -



--------------------------------------------------------------------------------

(xvii) fees and expenses incurred in connection with any workout or
restructuring (including, but not limited to, the Restructuring), plus

(xviii) any amounts paid by any of the Loan Parties pursuant to Section 2.14,
plus

(xix) Investments, costs and expenses related to launching Fleet 10 and Fleet
11, plus

(xx) reserved, plus

(xxi) fees and expenses incurred in connection with the MPAC Transaction, plus

(xxii) fees and expenses incurred in connection with any Capital Lease financing
permitted under Section 7.1(g), plus

(xxiii) reserved.

minus, to the extent added in the calculation of Consolidated Net Income,

(b) the sum, without duplication of the amounts for such period of:

(i) unrealized, non-Cash mark-to-market hedging gains resulting from the
requirements of ASC 815, plus

(ii) other non-Cash items increasing Consolidated Net Income for such period
(excluding any such non-Cash item to the extent it represents the reversal of an
accrual or reserve for potential Cash item in any prior period), plus

(iii) interest income, plus

(iv) gains related to dispositions of Property; plus

(v) extraordinary or non-recurring gains and other extraordinary or non-
recurring income (as determined in accordance with GAAP).

For purposes of calculating the Total Leverage Ratio and the Fixed Charge
Coverage Ratio, Consolidated Adjusted EBITDA shall be Annualized for the first
three full Fiscal Quarters following the Closing Date.

“Consolidated Interest Expense” means, for any period, total Cash interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of the Borrower and its Subsidiaries on a
consolidated basis with respect to all outstanding Consolidated Total Debt.

“Consolidated Maintenance Capital Expenditures” means expenditures for the
required maintenance of property, plant and equipment of the Borrower and its
Subsidiaries on a consolidated basis.

 

- 7 -



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period:

(a) the net income (or loss) of the Loan Parties on a consolidated basis for
such period taken as a single accounting period determined in conformity with
GAAP,

minus

(b) the sum of:

(i) the income (or plus the loss) of any Person (other than a Subsidiary of the
Borrower) in which any other Person (other than the Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries by such Person during such period, plus

(ii) reserved, plus

(iii) the income of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, plus

(iv) any after tax gains, or plus any after tax losses, attributable to Asset
Sales or returned surplus assets of any Pension Plan.

“Consolidated Total Debt” means, as at any date of determination, for the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP: (a) the aggregate amount of all Indebtedness, plus (b) the aggregate
outstanding amount, without duplication, of Attributable Debt.

“Contractual Obligation” means, as applied to any Person, any provision of any
Capital Stock issued by that Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its Properties is subject.

“Control Agreement” means a control agreement, in form and substance
satisfactory to Administrative Agent, entered into with the bank or securities
intermediary at which any Deposit Account or Securities Account is maintained by
any Loan Party in accordance with Section 7.15.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” as defined in Section 2.5(c).

 

- 8 -



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that:

(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded under this
Agreement, unless such Lender notifies Administrative Agent and the Borrower in
writing that such failure is the result of such Lender’s determination that one
or more of the conditions precedent to funding (each of which conditions
precedent, together with any applicable Default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to
Administrative Agent or any other Lender any other amount required to be paid by
it under this Agreement within two (2) Business Days of the date when due,

(b) has notified the Borrower or Administrative Agent in writing that it does
not intend to comply with its funding obligations under this Agreement, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan under this Agreement and
states that such position is based on such Lender’s determination that one or
more of the conditions precedent to funding (which conditions precedent,
together with any applicable Default, shall be specifically identified in such
writing or public statement) cannot be satisfied), or

(c) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under the Bankruptcy Code or any other applicable
bankruptcy, insolvency or similar law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets;

provided that, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
Governmental Authority’s ownership of such equity interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
U.S. or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by Administrative Agent or the Borrower that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (c) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower, or Administrative Agent, as applicable, and each Lender.

“Delayed Draw Commitment Termination Date” means (a) with respect to Delayed
Draw Term Loan 1, the earliest of (i) April 1, 2019, (ii) the date of
termination of Lenders’ obligations to make Delayed Draw Term Loans, (iii) the
date on which Delayed Draw Term Loan 1 is funded and (iv) the date of
acceleration of the Loans and (b) with respect to Delayed Draw Term Loan 2, the
earliest of (i) June 30, 2019, (ii) the date of termination of Lenders’
obligations to make Delayed Draw Term Loans, (iii) the date on which Delayed
Draw Term Loan 2 is funded and (iv) the date of acceleration of the Loans.

“Delayed Draw Term Loan 1” means the term loans funded after the Closing Date
under the Delayed Draw Term Loan Commitment 1 pursuant to Section 2.1(b) (it
being understood that such term shall refer to the aggregate amount of any
Delayed Draw Term Loan 1 funded to the Borrower when used in the context of all
Lenders collectively and a particular Lender’s portion of the aggregate amount
of such Delayed Draw Term Loan 1 when used in the context of an individual
Lender).

 

- 9 -



--------------------------------------------------------------------------------

“Delayed Draw Term Loan 2” means the term loans funded after the Closing Date
under the Delayed Draw Term Loan Commitment 2 pursuant to Section 2.1(b) (it
being understood that such term shall refer to the aggregate amount of any
Delayed Draw Term Loan 2 funded to the Borrower when used in the context of all
Lenders collectively and a particular Lender’s portion of the aggregate amount
of such Delayed Draw Term Loan 2 when used in the context of an individual
Lender).

“Delayed Draw Term Loans” means, collectively, Delayed Draw Term Loan 1 and
Delayed Draw Term Loan 2.

“Delayed Draw Term Loan Commitment” means, collectively, Delayed Draw Term Loan
Commitment 1 and Delayed Draw Term Loan Commitment 2.

“Delayed Draw Term Loan Commitment 1” means (a) as to any Lender, the commitment
of such Lender to make its Pro Rata Share of Delayed Draw Term Loan 1 as set
forth on Appendix A hereto (as adjusted to reflect any assignments as permitted
hereunder) and (b) as to all Lenders, the aggregate commitment of all Lenders to
make Delayed Draw Term Loan 1, which aggregate commitment shall be Twenty
Million and No/100 Dollars ($20,000,000) on the Closing Date.

“Delayed Draw Term Loan Commitment 2” means (a) as to any Lender, the commitment
of such Lender to make its Pro Rata Share of Delayed Draw Term Loan 2 as set
forth on Appendix A hereto (as adjusted to reflect any assignments as permitted
hereunder) and (b) as to all Lenders, the aggregate commitment of all Lenders to
make Delayed Draw Term Loan 2, which aggregate commitment shall be Fifteen
Million and No/100 Dollars ($15,000,000) on the Closing Date.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Division/Series Transaction” shall mean, with respect to the Loan Parties and
their Subsidiaries, that any such Person (a) divides into two or more Persons
(whether or not the original Loan Party or Subsidiary thereof survives such
division) or (b) creates, or reorganizes into, one or more series, in each case
as contemplated under the laws of any jurisdiction.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Eligible Assignee” means (a) any Lender, (b) any Subsidiary, Affiliate, or
Related Fund of a Lender, and (c) any commercial bank, investment fund,
sovereign wealth fund or other financial institution and, for the avoidance of
doubt, in no event shall an Eligible Assignee be a natural Person. For the
avoidance of doubt, no Loan Party is an Eligible Assignee.

 

- 10 -



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive, by any Governmental Authority or any other Person, asserting
liability, losses, damages, penalties, claims pursuant to or in connection with:
(a) any actual or alleged violation of any Environmental Law; (b) any actual or
alleged Hazardous Material Activity; or (c) any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment,
including natural resource damages.

“Environmental Laws” means any and all applicable Governmental Requirements
pertaining in any way to health, safety, the environment or the preservation or
reclamation of natural resources, in effect in any and all jurisdictions in
which a Loan Party is conducting or at any time has conducted any activity,
operation, practice or business, or where any Property of a Loan Party is
located, including without limitation, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements.
The term “oil” shall have the meaning specified in OPA, the term “hazardous
substance” shall have the meanings specified in CERCLA, the terms “solid waste”
and “disposal” (or “disposed”) shall have the meanings specified in RCRA and the
term “oil and gas waste” shall have the meaning specified in Section 91.1011 of
the Texas Natural Resources Code (“Section 91.1011”); provided, however, that
(a) in the event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment and (b) to the extent
the laws of the state of any other applicable jurisdiction establish a meaning
for “oil,” “hazardous substance,” “solid waste,” “disposal” or “oil and gas
waste” which is broader than that specified in either OPA, CERCLA, RCRA or
Section 91.1011, such broader meaning shall apply.

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, waiver, plan, directive, franchise, certificate,
credit or other authorization required under or issued pursuant to any
Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, in each case together with the
regulations thereunder.

“ERISA Affiliate” means, as applied to any Person each trade or business
(whether or not incorporated) that together with such Person would be treated as
a single employer under Section 4001(b)(1) of ERISA or Section 414 of the
Internal Revenue Code. Any former ERISA Affiliate of the Borrower or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of the Borrower
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of the Borrower or such Subsidiary and
with respect to liabilities arising after such period for which the Borrower or
such Subsidiary could be liable under the Internal Revenue Code or ERISA.

 

- 11 -



--------------------------------------------------------------------------------

“ERISA Event” means the occurrence of any of the following which, individually
or in the aggregate, has resulted or could reasonably be expected to result in a
material liability to the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates: (a) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (b) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code or Section 302 of ERISA
with respect to any Pension Plan (determined without regard to any waiver of the
funding provisions therein or in Section 303 of ERISA or Section 430 of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 430 of the Internal Revenue Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the filing of a notice of intent to terminate a Pension Plan, the
treatment of an amendment to a Pension Plan as a termination under Section 4041
of ERISA, or the incurrence by the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan; (d) the withdrawal by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more non-related contributing sponsors or the
termination of any such Pension Plan resulting in liability of the Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might reasonably constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the imposition of
liability on the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (g) the withdrawal of the Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any liability or potential
liability therefor, or the receipt by the Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates of notice from any Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA, or that it intends to terminate or has terminated under Section 4041A or
4042 of ERISA; (h) the occurrence of an act or omission which could reasonably
be expected to give rise to the imposition on the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 502(c), (l) or (m), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (i) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan or the assets thereof, or
against the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (j) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code;
or (k) the imposition of a Lien pursuant to Section 430(k) or 436(f) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.

 

- 12 -



--------------------------------------------------------------------------------

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Accounts” means (i) tax withholding accounts funded in the ordinary
course of business or required by applicable law, (ii) deposit accounts used
only for payroll obligations in the ordinary course of business, (iii) deposit
accounts used only to hold pledges or deposits made to secure payment of
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits or to participate in any fund in connection with workers’
compensation, unemployment insurance, pensions or other social security
programs, (iv) deposit accounts in which cash collateral in respect of the
Existing Letters of Credit is deposited, (v) deposit accounts maintained by
Fleet 10 and Fleet 11 until the Fleet 10 and 11 Indebtedness has been satisfied
in full; and (i) other deposit accounts, so long as at any one time the
aggregate balance in all such accounts referred to in this clause (vi) does not
exceed $250,000.

“Excluded Assets” means any of the following Property or assets of any Loan
Party:

(a) any Property, assets, or rights to the extent that the Loan Parties are
prohibited from granting a security interest in, pledge of, or charge, mortgage
or Lien upon any such Property or assets by reason of any applicable laws to
which such Loan Parties are subject, except to the extent such prohibition is
ineffective under the UCC or other applicable laws; provided that,
notwithstanding the foregoing, the term “Collateral” shall include any and all
accounts and proceeds arising from such excluded Property to the extent that the
assignment or encumbering of such accounts and proceeds is not subject to the
same or similar prohibitions or restrictions;

(b) any Property that is subject to a Lien permitted under Sections 7.2(d) or
(e), if and for so long as the grant of a security interest in or Lien on any
such lease, license, contract, agreement or Property shall (i) constitute or
result in a breach or termination pursuant to the terms of, or a default under,
any such lease, license, contract, Property rights or agreement (other than to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable laws or
principles of equity) or (ii) require the consent of any Person other than a
Loan Party or any of their respective Affiliates which has not been obtained as
a condition to the grant by any Loan Party of a security interest in or Lien on
such lease, license, contract, agreement or Property, provided that, (1) if
requested by Administrative Agent, such Loan Party will use commercially
reasonable efforts to promptly obtain consent to the collateral assignment
thereof and the granting of a security interest therein to Administrative Agent
and, at such time such consent is obtained, such lease, license, contract,
Property rights or agreement shall constitute “Collateral” hereunder,
(2) notwithstanding the foregoing, the term “Collateral” shall include any and
all accounts and proceeds arising from such excluded Property to the extent that
the assignment or encumbering of such accounts and proceeds is not subject to
the same or similar prohibitions or restrictions, and (3) such security interest
or Lien shall attach immediately at such time as the condition causing such
breach or termination shall be remedied and to the extent severable, shall
attach immediately to any portion of such lease, license, contract, Property
rights or agreement that does not result in any of the consequences specified
above;

 

- 13 -



--------------------------------------------------------------------------------

(c) any interest in real Property that does not constitute a Material Real
Estate Asset;

(d) Excluded Accounts;

(e) any trademark application that would be invalidated, canceled, voided or
abandoned due to the grant and/or enforcement of a security interest therein
(including intent-to-use trademark applications filed with the United States
Patent and Trademark Office prior to the acceptance of a statement of use or
amendment to allege use) to the extent and for so long as the grant and/or
enforcement of a security interest therein would cause such application to be
invalidated, canceled, voided or abandoned; and

(f) any assets as to which the Borrower and Administrative Agent mutually and
reasonably agree that the cost of obtaining a security interest in or Lien on
such asset, or perfection of such security interest or Lien, is excessive in
relation to the benefit to the Secured Parties of the security to be afforded
thereby.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Administrative Agent or a Lender or required to be withheld and deducted from a
payment to Administrative Agent or a Lender: (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of the Administrative Agent or such Lender
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.15) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.14, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Lender’s failure to comply with
Section 2.14(f), and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Amended and Restated Senior
Secured Credit Agreement dated as of February 2, 2017 among U.S. Bank National
Association, as administrative agent and collateral agent thereunder, the
Borrower and the lenders from time to time party thereto, as such agreement was
amended, amended and restated, supplemented or otherwise modified on or prior to
the date hereof.

“Existing Letters of Credit” has the meaning given such term in the Existing
Credit Agreement.

 

- 14 -



--------------------------------------------------------------------------------

“Exposure” means, with respect to any Lender, as of any date of determination,
the sum of (i) the outstanding principal amount of the Loans held by such Lender
and (ii) undrawn Delayed Draw Term Loan Commitments held by such Lender.

“Facility” means any real Property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

“FCPA” has the meaning given to it in Section 4.22(c).

“FDIC” means the Federal Deposit Insurance Corporation.

“Financial Officer” means, for any Person, the President or Chief Financial
Officer. Unless otherwise specified, all references herein to a Financial
Officer means a Financial Officer of the Borrower.

“Financial Officer Certification” means (a) with respect to financial statements
for which such certification is required, the certification of a Financial
Officer of the Borrower that such financial statements fairly present, in all
material respects, the financial condition of the Loan Parties as of the dates
indicated and the results of their operations and their cash flows for the
periods indicated, in each case in conformity with GAAP applied on a consistent
basis, subject, in the case of interim financial statements, to changes
resulting from normal audit and year-end adjustments, and (b) with respect to
any Projections, Financial Plan, or other estimates, that such Projections,
Financial Plan, or estimates were based on good faith estimates and assumptions
believed to be reasonable when made in light of circumstances then existing.

“Financial Plan” as defined in Section 6.1(f).

“First Lien Intercreditor Agreement” means the intercreditor agreement, dated as
of the Closing Date, among, inter alios, Administrative Agent, as agent under
this Agreement, the “Administrative Agent” (as defined under the Existing Credit
Agreement), the other collateral agents from time to time party thereto and
acknowledged and agreed to by the Loan Parties in the form of Exhibit L attached
hereto, as amended, restated, supplemented or otherwise modified from time to
time.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.

 

- 15 -



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to any fiscal period and with respect to the
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Consolidated Interest Expense paid or payable in
cash during such period and (b) scheduled principal payments in respect of
Indebtedness (including the principal portion of Capital Leases) that are
required to be paid during such period.

“Fixed Charge Coverage Ratio” means, when determined for any period, for the
Loan Parties on a consolidated basis, the ratio of (a) Consolidated Adjusted
EBITDA minus Consolidated Maintenance Capital Expenditures made or incurred, in
each case during the period of twelve consecutive months then ending (unless
Annualized in accordance with the definition thereof), to (b) Fixed Charges for
the period of twelve consecutive months then ending. For purposes of calculating
the Fixed Charge Coverage Ratio, Fixed Charges shall be Annualized for the first
three full Fiscal Quarters following the Closing Date.

“Fleet 10” means USWS Fleet 10, LLC, a Delaware limited liability company.

“Fleet 11” means USWS Fleet 11, LLC, a Delaware limited liability company.

“Fleet 10 and 11 Indebtedness” means Capital Leases and Indebtedness incurred
solely by Fleet 10 and/or Fleet 11 which is not recourse to the Borrower or
Holdings.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Administrative Agent, for the benefit of the Lenders, and located in an
area designated by the Federal Emergency Management Agency as having special
flood hazards.

“Flood Insurance Regulations” means (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (iv) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the United States, any State thereof, or the District of Columbia.

“Frac Fleet” means all equipment, vehicles, labor and materials used to perform
hydraulic fracturing services as part of the exploration and production of oil,
natural gas and related products.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.3, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Authority” means the government of the United States of America,
any federal, state, municipal, national or other government, governmental
department, commission, board, bureau, court, agency or instrumentality or
political subdivision thereof or any entity or officer exercising executive,
legislative, judicial, regulatory or administrative powers or functions of or
pertaining to any government or any court, in each case whether associated with
a state of the United States, the United States, or a foreign entity or
government.

 

- 16 -



--------------------------------------------------------------------------------

“Governmental Authorization” means any permit, registration, license, approval,
authorization, plan, directive, franchise, certificate, waiver, variance,
consent order or consent decree of or from any Governmental Authority.

“Governmental Requirement” means, at any time, any applicable law, treaty,
statute, code, ordinance, order, determination, rule, regulation, judgment,
decree, injunction, franchise, permit, certificate, license, authorization,
approval, waiver, variance, common law or other applicable directive whether now
or hereafter in effect, including, without limitation, Environmental Laws,
energy regulations and occupational, safety and health standards or controls, of
any Governmental Authority.

“Guarantee” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person in any
manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, that is (a) an obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the Lenders thereof will be
protected (in whole or in part) against loss in respect thereof; or (b) a
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (i) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (ii) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (i) or (ii) of this
clause (b), the primary purpose or intent thereof is as described in clause
(a) above.

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Guarantor on the
Closing Date, substantially in the form of Exhibit G.

“Guarantor” means each Subsidiary of the Borrower and any other Person that is
required to guarantee the Obligations pursuant to Sections 6.11, 6.12 or 6.14.

“Guaranty” means the guaranty of each Guarantor set forth in the Guarantee and
Collateral Agreement.

“Hazardous Material” means any substance regulated by or as to which liability
may arise under any applicable Environmental Law and including, without
limitation: (a) any chemical, compound, material, product, byproduct, effluent,
emission, substance or waste defined as or included in the definition or meaning
of “hazardous substance,” “hazardous material,” “hazardous waste,” “solid
waste,” “toxic waste,” “extremely hazardous substance,” “toxic substance,”
“contaminant,” “pollutant,” or words of similar meaning or import found in any
applicable Environmental Law; (b) petroleum hydrocarbons, petroleum products,
petroleum substances, natural gas, oil, oil and gas waste, crude oil, and any
components, fractions, or derivatives thereof; (c) explosives, radioactive
materials, polychlorinated biphenyls, radon, asbestos containing materials,
mold, silica or other silicate and (d) any material which is or has been
handled, stored, treated, remediated, transported, arranged for disposal,
disposed of or removed from any property (including any Properties) pursuant to
any Environmental Law or Environmental Permit.

 

- 17 -



--------------------------------------------------------------------------------

“Hazardous Material Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous materials, and any corrective action or
response action with respect to any of the foregoing.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Indebtedness,” as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by notes,
bonds or similar instruments or upon which interest payments are customarily
paid and all obligations in respect of drafts accepted representing extensions
of credit whether or not representing obligations for borrowed money; (d) any
obligation owed for all or any part of the deferred purchase price of property
or services (excluding trade payables incurred in the ordinary course of
business consistent with past practice that are not overdue by more than one
hundred twenty (120) days) which purchase price is (i) due more than six
(6) months from the date of incurrence of the obligation in respect thereof or
(ii) evidenced by a note or similar written instrument; (e) all obligations
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such person; (f) all Indebtedness (as
defined in other clauses of this definition) secured by any Lien on any property
or asset owned or held by that Person regardless of whether the Indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (g) the face amount of any letter of credit or letter of
guaranty issued, bankers’ acceptances facilities, surety bond and similar credit
transactions for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or drafts, provided that
Indebtedness shall not include such Person’s obligations with respect to any
letter of credit (including, but not limited to, the Existing Letters of Credit)
to the extent that such obligations are cash collateralized; (h) any earn-out
obligations or purchase price adjustments under purchase agreements to the
extent that such items would appear as a liability on a balance sheet of such
Person prepared in accordance with GAAP; (i) all Guarantees by such Person of
Indebtedness (as otherwise defined herein) of any other Person; (j) all
obligations of such Person in respect of Swap Agreements, whether entered into
for hedging or speculative purposes; (k) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (l) all Attributable Debt of such
Person, and (m) Indebtedness of any partnership or Joint Venture in which such
Person is a general partner or joint venturer, unless such Indebtedness is
expressly non-recourse to such Person. The amount of Indebtedness under any Swap
Agreements outstanding at any time, if any, shall be the Net Mark-to-Market
Exposure of such Person under such Swap Agreements at such time.

 

- 18 -



--------------------------------------------------------------------------------

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims (including Environmental
Claims), costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action to
remove, remediate, clean up or abate Hazardous Materials), expenses and
disbursements of any kind or nature whatsoever (including the reasonable and
documented fees and disbursements of a single outside counsel for all
Indemnitees and, if necessary, of a single local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) material to the interests of all such Indemnitees, taken as a
whole (and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict retains its own counsel and informs you, of
another firm of counsel for such affected Indemnitee) in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether based on any federal, state or foreign laws,
statutes, rules or regulations (including without limitation securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (a) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Loans or the use or intended use of the proceeds thereof, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty) the execution, delivery, performance, administration or enforcement of
the Loan Documents or any actual or prospective action, claim, suit, litigation,
investigation, inquiry or proceeding relating to any of the foregoing, whether
based on contract, tort or any other theory, whether brought by a third party or
by any Loan Party or otherwise, and regardless of whether any Indemnitee is a
party thereto); or (b) any Environmental Claim or Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, business or practice of the Borrower or any
of its Subsidiaries or Affiliates and any of their respective Properties.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” as defined in Section 10.3(a).

“Indemnitee Agent Party” as defined in Section 9.6.

“Indemnitees” as defined in Section 2.4(b).

“Initial Term Loan” shall mean the term loan funded on the Closing Date under
the Initial Term Loan Commitment pursuant to Section 2.1(a) (it being understood
that such term shall refer to the aggregate Initial Term Loan funded to the
Borrower when used in the context of all Lenders collectively and a particular
Lender’s portion of the aggregate Initial Term Loan when used in the context of
an individual Lender).

 

- 19 -



--------------------------------------------------------------------------------

“Initial Term Loan Commitment” shall mean (a) as to any Lender with an Initial
Term Loan Commitment, the commitment of such Lender to make its Pro Rata Share
of the Initial Term Loan as set forth on Appendix A hereto (as adjusted to
reflect any assignments as permitted hereunder) and (b) as to all Lenders with
an Initial Term Loan Commitment, the aggregate commitment of all Lenders to make
the Initial Term Loan, which aggregate commitment shall be Forty Million and
No/100 Dollars ($40,000,000) on the Closing Date.

“Intellectual Property” means all intellectual property rights, both statutory
and common, throughout the world, including but not limited to the following:
(a) patents, together with any foreign counterpart patents, as well as any
reissued and reexamined patents and extensions corresponding to the patents, and
patent applications, as well as any related continuation, continuation in part,
and divisional applications and patents issuing therefrom and any respective
foreign counterpart foreign patent applications or foreign patents issuing
therefrom; (b) works of authorship and copyrightable works, copyrights and
registrations and applications for registrations thereof; (c) any trademark,
service mark, trade name, trade dress, brand names, slogans, domain names,
registrations and any trademarks or service marks issuing from applications for
registrations for the foregoing, and all goodwill associated therewith; (d) all
trade secrets, know- how or proprietary property or technology and (e) all other
intellectual property rights material to the operation of the Borrower’s or any
of its Subsidiaries’ business.

“Intercreditor Agreement” means (a) the First Lien Intercreditor Agreement and
(b) an intercreditor agreement in form and substance satisfactory to
Administrative Agent with respect to any applicable Indebtedness permitted under
Section 7.1(v).

“Interest Payment Date” means the last Business Day of each calendar month.

“Interest Period” means with respect to a LIBOR Loan (a) initially from the
commencement of such LIBOR Loan to the next successive Interest Payment Date,
and (b) thereafter from Interest Payment Date to the next succeeding Interest
Payment Date; provided, that (i) if any Interest Period would otherwise end on a
day that is not a Business Day, such Interest Period shall be extended to the
following Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month, in which event such Interest
Period shall end on the preceding Business Day, (ii) any Interest Period that
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of the calendar month at the end of such Interest Period, (iii) Borrower may
not select any Interest Period for a LIBOR Loan which would extend beyond the
Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter (except as otherwise provided
herein).

“Investment” means (a) any direct or indirect purchase or other acquisition by
any Person of, or of a beneficial interest in, any of the Capital Stock of any
other Person; (b) any direct or indirect loan, advance, acquisition of all or
substantially all assets of another Person or a business unit of another Person,
capital contribution or other investment by any Person to any other Person and
(c) any direct or indirect Guarantee of any obligations of any other Person. The
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions (whether in Cash or Property) thereto.

 

- 20 -



--------------------------------------------------------------------------------

“IRS” as defined in Section 2.14(f).

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Landlord Estoppel, Consent and Access Agreement” means an estoppel, consent and
access agreement substantially in the form of Exhibit N, with such changes or
modifications as may be approved by Administrative Agent.

“Lease” means any lease of real Property to which a Loan Party is a party as
lessor or lessee.

“Lenders” means each Person listed on the signature pages hereto as a Lender,
and any other Person that becomes a party hereto in accordance with the terms
hereof pursuant to an Assignment Agreement or a joinder agreement, other than
any such Person that ceases to be a party hereto pursuant to an Assignment
Agreement.

“LIBOR” means, at any time, the greater of (a) the rate appearing on the
applicable Bloomberg Page (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the first day of such Interest Period of each month,
as the rate for dollar deposits with a maturity of one (1) month, and (b) one
percent (1.00%) per annum. If such rate ceases to be available and the
Administrative Agent determines in good faith that the rate so published no
longer accurately reflects the rate available to the Administrative Agent in the
London Interbank Market then the LIBOR Rate for such Interest Period shall be
the rate per annum determined by the Administrative Agent to be the rate per
annum equal to the average offered quotation rate to three (3) major banks in
the London interbank market for deposits in Dollars of amounts in same day funds
determined as of approximately 11:00 a.m., London England time, two (2) Business
Days prior to the commencement of such Interest Period.

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (b) in the
case of Capital Stock, any purchase option, call or similar right of a third
party with respect to such Capital Stock.

“Loans” means, collectively, the Initial Term Loans and Delayed Draw Term Loans.

 

- 21 -



--------------------------------------------------------------------------------

“Loan Document” means any of this Agreement, the Notes (if any), the Collateral
Documents, the Perfection Certificate and the Additional Compensation Letter,
any amendments of any of the foregoing and all other documents, certificates,
instruments or agreements executed and delivered by or on behalf of a Loan Party
for the benefit of Administrative Agent or any Lender in connection herewith on
or after the date hereof.

“Loan Party” means the Borrower and each Guarantor.

“Long-Term Leases” means leases or lease agreements for the payment or rent or
hire of Property of any kind whatsoever (real or personal), in each case having
a primary term in excess of six (6) months, but excluding any Capital Leases.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (a) the business operations, properties,
assets, and condition (financial or otherwise) of the Loan Parties and their
Subsidiaries taken as a whole; (b) the ability of the Loan Parties and their
Subsidiaries taken as a whole to fully and timely perform their Obligations;
(c) the legality, validity, binding effect, or enforceability against a Loan
Party of a Loan Document; (d) Administrative Agent’s Liens (on behalf of itself
and the Secured Parties) on any Collateral or the priority of such Liens; or
(e) the rights, remedies and benefits available to, or conferred upon,
Administrative Agent and any Lender under any Loan Document.

“Material Leased Location” means any location (including such locations that are
leased by any Loan Party pursuant to leases, licenses, or similar agreements for
the use and occupancy of real Property and such locations that are the subject
of a warehouse or bailee arrangement but excluding such locations owned by a
Loan Party) which holds, stores or otherwise maintains Collateral having a fair
market value of $500,000 individually for each such location.

“Material Real Estate Asset” means any fee-owned real Property having a fair
market value in excess of $2,500,000 as of the date of the acquisition thereof.

“Maturity Date” means the earlier of (a) May 31, 2020 and (b) the date that all
Loans shall become due and payable in full hereunder, whether by acceleration or
otherwise.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgaged Properties” means all fee-owned real Property owned or acquired after
the date hereof constituting Material Real Estate Assets, in each case as to
which Administrative Agent for the benefit of the Lenders shall be granted an
Acceptable Lien pursuant to one or more Mortgages.

“Mortgages” means Mortgages in form and substance reasonably satisfactory to
Administrative Agent, as they may be amended, supplemented or otherwise modified
from time to time.

“MPAC Merger Agreement” means that certain Merger and Contribution Agreement
dated as of July 13, 2018 by and among Matlin & Partners Acquisition
Corporation, a Delaware corporation, MPAC Merger Sub LLC, a Delaware limited
liability company, Holdings, and certain former shareholders of Holdings.

 

- 22 -



--------------------------------------------------------------------------------

“MPAC Transaction” means the transactions contemplated by the MPAC Merger
Agreement.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“National Flood Insurance Program” means the program created by the United
States Congress pursuant to the Flood Insurance Regulations, that mandates the
purchase of flood insurance to cover real Property improvements located in
Special Flood Hazard Areas in participating communities and provides protection
to property owners through a federal insurance program.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (a) the sum of Cash payments and Cash Equivalents received by any Loan Party
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (b) any bona fide costs
incurred in connection with such Asset Sale, including income or gains taxes
paid or estimated to be payable by the seller as a result of any gain recognized
in connection with such Asset Sale (after taking into account any available tax
credits or deductions and any tax-sharing arrangements), minus (c) a reasonable
reserve for any indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Asset Sale undertaken by the applicable Loan Party in connection with
such Asset Sale; provided that upon release of any such reserve, the amount
released shall be considered Net Asset Sale Proceeds, minus (d) any amounts
payable by any Loan Party in respect of any working capital or purchase price
adjustment, and (e) reasonable fees, costs and expenses payable by the Loan
Parties in connection with such Asset Sale.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds received by any Loan Party (i) under any casualty insurance
policies in respect of any covered loss thereunder, or (ii) as a result of the
taking of any assets of any Loan Party by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(b) (i) any actual and reasonable costs incurred by any Loan Party in connection
with the adjustment or settlement of any claims of any Loan Party in respect
thereof, and (ii) any bona fide costs, fees and expenses incurred in connection
with any sale of such assets as referred to in clause (a)(ii) of this
definition, including income taxes paid or payable as a result of any gain
recognized in connection therewith (after taking into account any available tax
credits or deductions and any tax-sharing arrangements).

“Net Mark-to-Market Exposure” of a Person means, as of any date of determination
and with respect to any Swap Agreement, the net amount (after giving effect to
any applicable netting agreements) that such Person would be required to pay if
such Swap Agreement were terminated at such time.

“Non-Consenting Lender” means any Lender that does not approve any consent,
forbearance, waiver or amendment that (a) requires the approval of all affected
Lenders in accordance with the terms of Section 10.6 and (b) has been approved
by the Requisite Lenders.

 

- 23 -



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Lender” as defined in Section 2.14(f).

“Notes” means the promissory notes of the Borrower issued with respect to the
Loans, and being substantially in the form of Exhibit C, together with all
amendments, modifications, replacements, extensions and rearrangements thereof.

“Obligations” means all liabilities and obligations of every nature of each Loan
Party and its Subsidiaries from time to time owed to Administrative Agent
(including any former Administrative Agent), the Lenders, any Indemnitee or any
of them under any Loan Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Loan Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Loan Party for such interest in the related bankruptcy
proceeding), or fees, expenses, penalties, premiums (including the Payment
Premium), reimbursements, indemnification or other amounts payable under the
Loan Documents, and whether primary, secondary, direct, indirect, contingent,
fixed or otherwise (including obligations of performance).

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“OPA” as defined in the definition of “Environmental Laws.”

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation, amalgamation, formation or
organization, as amended, and its bylaws, as amended, (b) with respect to any
limited partnership, its certificate of limited partnership or certificate of
formation, as amended, and its partnership agreement, as amended, (c) with
respect to any general partnership, its partnership agreement, as amended, and
(d) with respect to any limited liability company, its articles of organization
or certificate of formation, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Connection Taxes” means, with respect to Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between
Administrative Agent or such Lender and the jurisdiction imposing such Tax
(other than connections arising from Administrative Agent or such Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Sources” as defined in Section 10.3(c).

 

- 24 -



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, registration,
recording, filing, transfer, court or documentary, intangible, excise or
property or similar Taxes, fees, charges or similar levies arising from any
payment made hereunder or from the execution, delivery, performance, or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to or in connection with, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 2.15).

“Parent” means U.S. Well Services, Inc., a Delaware corporation.

“Participant” as defined in Section 10.7(g).

“Participant Register” as defined in Section 10.7.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).

“Payment Date” means (a) each Interest Payment Date and (b) the Maturity Date.

“Payment Premium” means a premium in an amount equal to the sum of:

(a) the product of (i) the percentage set forth below in respect of the month in
which such payment is made as indicated below and (ii) the principal amount of
such payment:

 

Calendar Month Beginning on

   Payment
Premium
Percentage  

January 01, 2019

     0.333 % 

February 01, 2019

     0.666 % 

March 01, 2019

     1.000 % 

April 01, 2019

     1.333 % 

May 01, 2019

     1.666 % 

June 01, 2019

     2.000 % 

July 01, 2019

     2.333 % 

August 01, 2019

     2.666 % 

September 01, 2019

     3.000 % 

October 01, 2019

     3.333 % 

November 01, 2019

     3.666 % 

December 01, 2019

     4.000 % 

January 01, 2020

     4.250 % 

February 01, 2020

     4.500 % 

March 01, 2020

April 01, 2020

May 01, 2020

    






4.750


5.000

5.250

% 


% 

% 

and (b) to the extent the Loans are prepaid or otherwise repaid for any reason
(including, as a result of a mandatory prepayment, optional prepayment,
amortization payment, acceleration or otherwise) prior to the one-year
anniversary of the Closing Date, an additional premium equal to all interest
that would be required to be paid hereunder (based on LIBOR and the
then-applicable interest rate, in each case, on such date) if the Loans prepaid
or otherwise repaid were not prepaid or otherwise repaid on such date and
instead remained outstanding until and were prepaid or otherwise repaid on the
one-year anniversary of the Closing Date.

 

- 25 -



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Title IV of ERISA, Section 412 of the Internal Revenue Code
or Section 302 of ERISA.

“Perfection Certificate” means that certain Perfection Certificate, dated no
later than the date required pursuant to Schedule 6.16, executed by the
Borrower.

“Permitted Dispositions” means

(a) dispositions of assets in the ordinary course of business which are
obsolete, surplus or worn out;

(b) disposition (including discounts and forgiveness) of delinquent accounts in
the ordinary course of business for purposes of collection;

(c) dispositions of inventory in the ordinary course of business;

(d) dispositions of assets by any Loan Party to another Loan Party;

(e) in each case, to the extent constituting a disposition, uses of Cash and
Cash Equivalents in transactions not otherwise prohibited under this Agreement;

(f) to the extent constituting dispositions, transactions permitted under
Sections 7.2, 7.4, 7.6 or 7.10;

(g) licenses and leases of assets in the ordinary course of business, in each
case to the extent not otherwise prohibited under this Agreement; and

(h) the sale or other disposition of assets (other than Capital Stock of any
Subsidiary) in an aggregate amount not to exceed $5,000,000.

“Permitted Encumbrances” means (a) statutory Liens of landlords, banks (and
rights of set off), carriers, warehousemen, mechanics, repairmen, workmen,
materialmen, vendors and other similar Liens imposed by law, in each case
incurred in the ordinary course of business consistent with past practice for
amounts not yet overdue or for amounts that are overdue and that (in the case of
any such amounts overdue for a period in excess of thirty (30) days) are being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts and in connection with transactions not
prohibited by this Agreement; (b) Liens for taxes, assessments, or other
governmental charges or levies and other Liens imposed by law (other than any
such Lien imposed pursuant to Section 430(k) or 436(f) of the Internal Revenue
Code or by ERISA), in each case incurred in the ordinary course of business
consistent with past practice (i) for amounts not

 

- 26 -



--------------------------------------------------------------------------------

yet overdue or for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of thirty (30) days) are being contested
in good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts, or (ii) in connection with transactions not
prohibited by this Agreement, the non-payment of which is permitted under
Section 6.4; (c) easements, zoning restrictions, servitudes, covenants,
conditions, permits, exceptions or reservations in any Property of any Loan
Party for the purpose of roads, pipelines, transmission lines, transportation
lines or distribution lines, or for the joint or common use of real estate,
rights of way, facilities and equipment, that do not secure any monetary
obligations and which in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by such Loan Party or
with respect to any such Property that constitutes a Material Real Estate Asset,
materially impair the value of such Material Real Estate Asset subject thereto;
(d) Liens arising from precautionary UCC filings with respect to operating
leases and other leases which are not Capital Leases and cover assets that are
leased by, but not owned by, a Loan Party; (e) Liens arising out of conditional
sale, title retention, consignment or similar arrangements for the sale of goods
entered into by any Loan Party in the ordinary course of business, consistent
with the past practices of such Loan Party and as customary in the oilfield
services industry, but only to the extent otherwise permitted hereunder;
(f) rights of offset or statutory banker’s Lien arising in the ordinary course
of business in favor of commercial banks; provided that, any such Lien shall
only extend to deposits and property in possession of such commercial bank and
its affiliates, Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 or 4-210 of the UCC in effect in the relevant
jurisdiction covering only the items being collected upon; (g) Liens (i) in
favor of a banking or other depositary institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary to the banking industry, (ii) in favor of a
financial institution arising as a matter of law encumbering financial assets on
deposit in securities accounts (including the right of set-off) and which are
within the general parameters customary to the securities industry and
(iii) that are contractual rights of set-off relating to the establishment of
depository and cash management relations with banks not given in connection with
the issuance of Indebtedness for borrowed money and which are within the general
parameters customary to the banking industry; provided that, in each case such
Liens only encumber the accounts described in clauses (i)-(iii); (h) Liens
securing Indebtedness permitted to be incurred under this Agreement with respect
to the financing of insurance premiums, to the extent such Liens do not attach
or otherwise extend to any other assets of any Loan Party other than the
returned premiums on such insurance policies; and (i) Liens attaching to cash
earnest money deposits made by a Loan Party in connection with an actual or
anticipated acquisition not otherwise prohibited under this Agreement; provided
that no intention to subordinate the Lien granted in favor of Administrative
Agent and the Lenders is to be hereby implied or expressed by the permitted
existence of any Permitted Encumbrance.

“Permitted Holders” means Crestview (as defined in the MPAC Merger Agreement)
and any of its Affiliates and Parent Sponsor (as defined in the MPAC Merger
Agreement) and any of its Affiliates.

“Permitted Liens” means each of the Liens permitted pursuant to Section 7.2.

“Permitted Recipients” as defined in Section 10.17.

 

- 27 -



--------------------------------------------------------------------------------

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Phase I Report” means a Phase I Environmental Site Assessment prepared by a
nationally recognized environmental consultant acceptable to the Lenders.

“Pro Forma Balance Sheet” as defined in Section 4.7.

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Loans of any Lender, the percentage obtained by dividing
(a) the Exposure of that Lender, by (b) the aggregate Exposure of all Lenders.

“Proceeds” as defined in the Guarantee and Collateral Agreement.

“Projections” as defined in Section 4.8.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
Cash, securities, accounts and contract rights.

“Quarterly Date” means the last Business Day of each Fiscal Quarter and if such
day is not a Business Day, then the next succeeding Business Day after the last
day of such Fiscal Quarter.

“RCRA” as defined in the definition of “Environmental Laws.”

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real Property.

“Recipient” as defined in Section 10.17.

“Register” as defined in Section 2.4(b).

“Related Fund” means, with respect to any Lender, (i) any fund, account of
investment vehicle that is controlled or managed by (A) such Lender, (B) an
Affiliate of such Lender, or (C) the same investment advisor or manager as such
Lender or an Affiliate of such investment advisor or manager, or (ii) any Person
formed and controlled by any of the foregoing. With respect to any Lender,
Related Fund shall also include any swap, special purpose vehicles purchasing or
acquiring security interests in collateralized loan obligations or any other
vehicle through which such Lender may leverage its investments from time to
time.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

- 28 -



--------------------------------------------------------------------------------

“Requisite Lenders” means, when determined, one or more Lenders (other than
Defaulting Lenders and any Loan Parties) having or holding Exposure representing
at least fifty- one percent (51%) of the sum of the aggregate Exposure of all
Lenders (other than Defaulting Lenders).

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any Capital Stock of any Loan Party now or hereafter
outstanding, except a dividend payable solely in additional shares of Capital
Stock; (b) any redemption, retirement, sinking fund or similar payment, purchase
or other acquisition for value, direct or indirect, of any Capital Stock of any
Loan Party now or hereafter outstanding; (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any Capital Stock of any Loan Party now or hereafter
outstanding; (d) any Cash payment of management or similar fees (other than
compensation of officers and managers) and (e) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any subordinated or unsecured
Indebtedness (but not, for the avoidance of doubt, payments of scheduled
interest as and when due and payments in respect of Capital Leases as and when
due).

“Restructuring” has the meaning given such term in the Existing Credit
Agreement.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Sanctions” has the meaning given to it in Section 4.22(a).

“Sanctioned Country” has the meaning given to it in Section 4.22(a).

“SDN List” has the meaning given to it in Section 4.22(a).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” has the meaning assigned to that term in the Guarantee and
Collateral Agreement.

“Securities Account” means any “securities account” as defined in the UCC.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Solvency Certificate” means a Solvency Certificate of a Financial Officer
substantially in the form of Exhibit F.

“Solvent” means, with respect to any Person and its Subsidiaries, when taken as
a whole on a consolidated basis, that as of the date of determination, both
(a) (i) the sum of such Person’s and its consolidated Subsidiaries’ debt and
liabilities (including contingent liabilities) does not exceed the fair saleable
value of such Person’s and its consolidated Subsidiaries’ present assets; (ii)
if applicable, such Person and its consolidated Subsidiaries’ capital is not
unreasonably small in relation to their business as contemplated on the Closing
Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (iii) such

 

- 29 -



--------------------------------------------------------------------------------

Person and its consolidated Subsidiaries’ have not incurred and do not intend to
incur, or believe (nor should they reasonably believe) that they will incur,
debts beyond their ability to pay such debts as they become due (whether at
maturity or otherwise); and (b) such Person and its consolidated Subsidiaries’
are “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual or matured liability (irrespective of whether such
contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“Special Flood Hazard Area” means an area that Federal Emergency Management
Agency’s current flood maps indicate has at least a one percent (1%) chance of a
flood equal to or exceeding the base flood elevation (a 100-year flood) in any
given year.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
the accounts of which would be consolidated with those of such Person in such
Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, partnership, limited liability company, association, Joint Venture
or other business entity of which more than fifty percent (50%) of the total
voting power of shares of stock or other ownership interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof; provided, in determining the percentage
of ownership interests of any Person controlled by another Person, no ownership
interest in the nature of a “qualifying share” of the former Person shall be
deemed to be outstanding.

“Swap Agreement” means any transaction (including an agreement with respect
thereto) now existing or hereafter entered by any Person which is a rate swap,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or other financial
measures and whether exchange traded, “over-the-counter” or otherwise.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, penalties or additional amounts thereon.

 

- 30 -



--------------------------------------------------------------------------------

“Tax Distribution” means any distribution made by the Borrower in amounts which
are sufficient to permit the direct and indirect members of the Borrower to pay
their estimated income taxes which arise solely and directly as a result of
their direct or indirect ownership interest in the Borrower, for any period
during which the Borrower was a pass-through entity for U.S. federal income tax
purposes, as determined or estimated by the Borrower in good faith, taking into
account (a) any difference in rates applicable to ordinary income, capital gains
and dividends and any allowable deductions in respect of such state taxes in
computing the member’s liability for federal income taxes, without regard to the
alternative minimum tax and (for the avoidance of doubt) Section 1411 of the
Code, and (b) any tax losses or credits of the Borrower, including any tax
losses or credits of any Subsidiary that is a pass-through entity for U.S.
federal income tax purposes, allocated to such member in prior periods but not
previously utilized as an offset against income or gains; provided, however, in
no event will the aggregate tax distributions to the members exceed the
aggregate tax liabilities of the direct or indirect members (looking through any
intervening pass-through entities) with respect to the taxable income of the
Borrower, calculated for each such member as the product of the portion of the
taxable income of the Borrower allocated to such member (reduced by any
deduction reasonably expected to be available to such member under Section 199A,
as reasonably determined taking into account solely on facts related to the
Borrower) and the highest marginal effective rate of federal and state income
tax applicable to such member (i.e. the corporate rate for any corporate
taxpayer and the individual rate for any individual taxpayer). If the Borrower’s
actual reportable taxable income is less than prior estimates, the tax
distributions will be reduced in the following taxable year to account for
excess distributions. The tax distributions may be made on any date that is not
more than five (5) business days prior to the date on which estimated income tax
payments are required to be made by calendar year individual taxpayers and each
due date for the income tax return of an individual calendar year taxpayer
(without extensions). Upon request by a Lender, the Borrower will promptly
provide appropriate documentation to such Lender regarding the computation of
the tax distributions.

“Title Policy” means a policy or policies of title insurance insuring the Lien
on any Property, in an amount equal to, for any fee mortgage policy, the
aggregate of the land value and insurable building and improvements value of
such Property (or such lesser amount as may be acceptable to the Lenders), free
of all other Liens that are not expressly permitted under this Agreement,
containing no general survey exception or mechanics lien exception and issued
together with such endorsements and affirmative coverage as the Lenders may
reasonably request.

“Total Leverage Ratio” means, with respect to the Borrower and its Subsidiaries
at any time, the ratio of (a) Consolidated Total Debt at such time to
(b) Consolidated Adjusted EBITDA for the four Fiscal Quarters most recently
ended. For purposes of calculating the Total Leverage Ratio as of any date of
determination, Consolidated Adjusted EBITDA shall be calculated on a pro forma
basis (i) assuming that all sales and other dispositions of assets by the
Borrower or of the equity interests of any Subsidiary, all or substantially all
of the assets of any Subsidiary, or any line of business or division of the
Borrower or any of its Subsidiaries, in each case completed during the most
recently completed four Fiscal Quarter period (unless Annualized in accordance
with the definition thereof) and in each case including any recourse
Indebtedness incurred or repaid in connection therewith, have been made,
incurred, or repaid (as the case may be) on the first day of such four Fiscal
Quarter period (unless Annualized in accordance with the definition thereof),
and (ii) using the historical financial results of any such Person, Subsidiary,
or business line or division that was the subject of any such sale, or other
disposition during the most recently completed four Fiscal Quarter period
(unless Annualized in accordance with the definition thereof).

 

- 31 -



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“U.S. Person” has the meaning in Section 7701(a)(30) of the Internal Revenue
Code.

“U.S. Tax Compliance Certificate” as defined in Section 2.14(f)(ii)(B).

“Vehicle” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles both (i) that are covered by a certificate of title
law of any state and, in any event, shall include all tires and appurtenances to
any of the foregoing and (ii) perfection of a security interest in which may not
be effected by the filing of a financing statement under the UCC.

“Voting Capital Stock” means, for any Person, the Capital Stock of such Person
entitled to vote in the election of the members of such Person’s board of
directors or other applicable governing body.

1.3 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower or the Requisite Lenders shall so request, the
Requisite Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
the Borrower shall provide to Administrative Agent and Lenders reconciliation
statements requested by Administrative Agent or any Lender (reconciling the
computations of such financial ratios and requirements from then-current GAAP
computations to the computations under GAAP prior to such change) in connection
therewith. Financial statements and other information required to be delivered
by the Borrower to Lenders pursuant to Section 6.1(a), (b) and (c) shall be
prepared in accordance with GAAP as in effect at the time of such preparation.
Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions hereof shall utilize accounting principles and
policies in conformity with those used to prepare the historical financial
statements of the Borrower and the Pro Forma Balance Sheet. Notwithstanding
anything to the contrary contained herein, any change in GAAP after the date
hereof to the effect that operating leases, as defined pursuant to GAAP on the
date hereof, are to be treated as, or similar to, Capital Leases, shall have no
effect and the parties shall continue to account for such operating leases
pursuant to GAAP as in effect on the date hereof.

1.4 Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. References herein to a Schedule
shall be considered a reference to such Schedule as of the Closing Date. The use
herein of the word “include” or “including,” when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items

 

- 32 -



--------------------------------------------------------------------------------

or matters set forth immediately following such word or to similar items or
matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
Unless otherwise indicated, any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein). The use herein of
the phrase “to the knowledge of” with respect to a Loan Party shall be a
reference to the knowledge of the Chief Executive Officer, President, or Chief
Financial Officer of the applicable Loan Party.

SECTION 2.

THE CREDITS

2.1 Loans and Borrowings.

(a) Initial Term Loans. Subject to the terms and conditions hereof, on the
Closing Date, each Lender agrees, severally and not jointly, to make an Initial
Term Loan to the Borrower in an original principal amount not to exceed such
Lender’s Pro Rata Share of the Initial Term Loan Commitment. Amounts paid or
prepaid in respect of the Initial Term Loan may not be reborrowed.

(b) Delayed Draw Term Loans.

(i) Subject to the terms and conditions hereof, on any Business Day prior to the
applicable Delayed Draw Commitment Termination Date, each Lender agrees,
severally and not jointly, to make available to the Borrower in a single
drawing, in accordance with its Pro Rata Share of advances under Delayed Draw
Term Loan Commitment 1 or Delayed Draw Term Loan Commitment 2, as applicable,
the Delayed Draw Term Loan 1 or the Delayed Draw Term Loan 2, as applicable.
Delayed Draw Term Loan 2 may only be borrowed after the Delayed Draw Term Loan
Commitment 1 is terminated in full. Amounts paid or prepaid in respect of any
Delayed Draw Term Loan may not be reborrowed.

2.2 Requests for Loans. The Borrower must give to Administrative Agent written
or electronic notice of any requested Borrowing Request of Loans to be made by
Lenders. Each such notice constitutes a “Borrowing Request” hereunder and must:

(a) specify the aggregate amount of any such Loan and the date on which such
Loans are to be made;

(b) specify wire instructions to the Borrower’s account; and

(c) be received by Administrative Agent no later than 10:00 a.m., New York, New
York time, (i) with respect to the Initial Term Loans, two (2) Business Days
prior to the Closing Date and (ii) with respect to any Delayed Draw Term Loan,
ten (10) Business Days (or such shorter time as the Administrative Agent may
agree) prior to the making of such Delayed Draw Term Loan.

 

- 33 -



--------------------------------------------------------------------------------

Each such written request or confirmation must be made in the form and substance
of the Borrowing Request, duly completed. Upon receipt of any such Borrowing
Request, Administrative Agent shall give each Lender prompt notice of the terms
thereof.

On the requested borrowing date, each Lender shall provide Administrative Agent
with immediately available funds no later than 12:00 p.m. New York time,
covering that Lender’s Pro Rata Share of that borrowing so long as the
applicable Lender has not received written notice from Administrative Agent that
the conditions precedent set forth in Section 3 with respect to that borrowing
have not been satisfied. After Administrative Agent’s receipt of the proceeds of
the applicable Loans from Lenders and upon receipt of all requested funds,
Administrative Agent shall make the proceeds of those Loans available to the
Borrower on the applicable borrowing date by transferring to the Borrower
immediately available funds equal to the proceeds received by Administrative
Agent or as may otherwise be directed by the Borrower in writing.

2.3 Use of Proceeds.

Proceeds of the Loans may be used from time to time for working capital purposes
and for other general business purposes; provided that the proceeds of Loans may
not be used, or permitted to be used, either directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of “purchasing or carrying”
any Margin Stock, other than such Margin Stock that will be immediately
cancelled upon any purchase.

2.4 Evidence of Debt; Register; Lenders’ Books and Records; Loans.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain in its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans held by such Lender and each
repayment and prepayment in respect thereof. The failure to make any such
recordation, or any error in such recordation, shall not affect any Obligations
in respect of any applicable Loans; and provided, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern absent manifest error.

(b) Register. The Administrative Agent shall maintain at one of its offices in
the United States a register for the recordation of the name and address, and
principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior written notice. The
entries in the Register shall be conclusive and binding on the Loan Parties,
Administrative Agent and each Lender, absent manifest error; provided that
failure to make any such recordation, or any error in such recordation, shall
not affect the Loan Parties’ Obligations in respect of any Loan. The Borrower,
Administrative Agent and the Lenders shall treat each Person in whose name any
Loan shall be registered as the owner and the Lender thereof for all purposes
hereof. The Borrower hereby designates the entity serving as Administrative
Agent to serve as the Borrower’s non- fiduciary agent solely for purposes of
maintaining the Register as provided in this Section 2.4, and the Borrower
hereby agrees that, to the extent such entity serves in such capacity, the
entity serving as Administrative Agent and its officers, directors, employees,
agents and affiliates shall constitute “Indemnitees.”

 

- 34 -



--------------------------------------------------------------------------------

2.5 Interest; Fees.

(a) Interest. Each Loan shall bear interest at a per annum rate equal to LIBOR
plus (i) 7.75% from the Closing Date through the first anniversary of the
Closing Date and (i) 11.50% from the day immediately succeeding the first
anniversary of the Closing Date to the Maturity Date plus, in each case, the
Additional Interest Amount.

(b) Interest Payment Dates. Interest shall be due and payable on each Payment
Date, commencing December 31, 2018. All interest payable hereunder shall be
computed on the basis of a 360-day year for the actual number of days elapsed.

(c) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the principal amount of all Loans outstanding and, to the extent
permitted by applicable law, any interest payments on the Loans or any fees or
other amounts owed hereunder, shall automatically bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws, whether or not allowed in such a proceeding) payable
in Cash on demand at a rate that is two percent (2.0%) per annum in excess of
the interest rate otherwise payable hereunder with respect to the Loans (the
“Default Rate”). Payment or acceptance of the increased rates of interest
provided for in this Section 2.5(c) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.

(d) Fees. The Borrower shall pay to Administrative Agent, fees in the amounts
and at the times set forth in a letter agreement between the Borrower and
Administrative Agent dated as of the date hereof (as amended from time to time,
the “Additional Compensation Letter”), for Administrative Agent’s own account or
the ratable account of the Lenders, in each case, as set forth therein.

(e) Anniversary Fee. The Borrower shall pay to the Administrative Agent, a fee
in the amount equal to the Anniversary Fee on the one year anniversary of the
Closing Date, for the ratable benefit of the Lenders.

(f) All fees referenced herein shall be paid on the dates due, in immediately
available funds in Dollars, to Administrative Agent. Once paid, none of the fees
shall be refundable under any circumstances.

2.6 Repayment of Loans.

(a) Scheduled Amortization. Commencing with the second Fiscal Quarter of 2019
and on each Quarterly Date thereafter, on the Quarterly Date the Borrower shall
make a principal payment in respect of the Loans in an amount equal to 0.75% of
the aggregate original principal amount of the Loans then outstanding as of such
Quarterly Date. Additionally, any principal payments made pursuant to this
Section 2.6(a) shall be accompanied by the payment of accrued and unpaid
interest to the date of such payment, in each case, on the principal amount
prepaid or otherwise repaid.

 

- 35 -



--------------------------------------------------------------------------------

(b) Repayment on the Maturity Date. If any principal or interest amount payable
under the Loans remains outstanding on the Maturity Date, such amount will be
paid in full by the Borrower to Lenders in immediately available funds on the
Maturity Date. Additionally, any principal payments made pursuant to this
Section 2.6(b) shall be accompanied by a payment equal to the Payment Premium
and the payment of accrued and unpaid interest to the date of such payment, in
each case, on the principal amount repaid.

2.7 Optional Prepayments. The Borrower may prepay the Loans on any Business Day
in whole or in part in an aggregate minimum amount equal to (a) if being paid in
whole, the Obligations and (b) if being paid in part, $1,000,000 and integral
multiples of $100,000 in excess of that amount. All such prepayments shall be
made upon not less than three (3) Business Days’ prior written notice (or such
shorter period as may be consented to by Administrative Agent), in each case
given to Administrative Agent by 12:00 p.m. (New York City time) on the date
required and promptly confirmed in writing to Administrative Agent. Upon the
giving of any such notice, the Borrower shall be obligated to make such
prepayment on the prepayment date specified therein; provided, however, that any
such notice may be conditioned upon the consummation of another transaction. Any
such voluntary prepayment shall be applied as specified in Section 2.10 and
shall be accompanied by the payment of the Payment Premium and the payment of
accrued and unpaid interest to the date of such payment on the aggregate
principal amount prepaid. For the avoidance of doubt, other than payments or
prepayments made in accordance with Section 2.6(a), the Payment Premium shall be
payable if the Loans are voluntarily or involuntarily accelerated for any
reason, including upon the commencement of voluntary or involuntary bankruptcy
proceedings, or otherwise become due and owing at any time.

2.8 Reserved.

2.9 Mandatory Prepayments.

(a) Asset Sales. Subject to Section 2.9(g) and any Intercreditor Agreement, on
the date of receipt by any Loan Party (or any Affiliate on behalf of any Loan
Party) of any Net Asset Sale Proceeds, the Borrower shall prepay the Loans in an
aggregate amount equal to such Net Asset Sale Proceeds.

(b) Insurance/Condemnation Proceeds. Subject to Section 2.9(g) and any
Intercreditor Agreement, on the date of receipt by any Loan Party (or any
Affiliate on behalf of such Loan Party), or Administrative Agent as sole loss
payee, or promptly thereafter of any Net Insurance/Condemnation Proceeds, the
Borrower shall prepay the Loans in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided that, the Borrower shall have the
option to invest such Net Insurance/Condemnation Proceeds within one hundred
eighty (180) days of receipt thereof in fixed assets of the general type used or
usable in the business of the Borrower and its Subsidiaries.

(c) Issuance of Indebtedness. Subject to Section 2.9(g) and any Intercreditor
Agreement, on the date of receipt by any Loan Party (or any Affiliate on behalf
of such Loan Party) of any Cash proceeds from the incurrence of any Indebtedness
(other than Indebtedness that is permitted hereunder) of such Loan Party, the
Borrower shall prepay the Loans in an aggregate amount equal to one-hundred
percent (100%) of such proceeds, net of all underwriting fees, discounts and
commissions (including original issue discount, upfront fees, and arranger fees)
and other reasonable fees and costs and expenses associated therewith, including
reasonable legal fees and expenses.

 

- 36 -



--------------------------------------------------------------------------------

(d) Reserved.

(e) Issuance of Capital Stock. Subject to Section 2.9(g) and any Intercreditor
Agreement, on the date of receipt by any Loan Party (or any Affiliate on behalf
of such Loan Party) of any Cash proceeds from the issuance of any Capital Stock
of such Loan Party, the Borrower shall prepay the Loans in an aggregate amount
equal to fifty percent (50%) of such proceeds, net of underwriting fees,
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.

(f) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.9(a)-(e), the Borrower shall deliver to Administrative
Agent a certificate of a Financial Officer demonstrating the calculation of the
amount of the applicable proceeds giving rise to the prepayment. In the event
that the Borrower shall subsequently determine that the actual amount received
exceeded the amount set forth in such certificate, the Borrower shall promptly
make an additional prepayment of the Loans in an amount equal to such excess,
and the Borrower shall concurrently therewith deliver to Administrative Agent a
certificate of a Financial Officer demonstrating the calculation of such excess.

(g) Lender Right to Waive. Notwithstanding anything in this Agreement to the
contrary, each Lender, in its sole discretion, may, but is not obligated to,
waive the Borrower’s requirements to make any prepayments pursuant to Sections
2.9(a)-(e) with respect to such Lender’s Pro Rata Share of such prepayment. Upon
the dates set forth in Section 2.9 for any such prepayment, the Borrower shall
notify Administrative Agent promptly of the amount that is available to prepay
the Loans. Promptly after the date of receipt of such notice, Administrative
Agent shall provide written notice to the Lenders of the amount available to
prepay the Loans. Any Lender declining such prepayment shall give written notice
thereof to Administrative Agent by 10:00 a.m. New York time no later than one
(1) Business Day after the date of such notice from Administrative Agent. The
Borrower shall prepay the Loans within one (1) Business Day after its receipt of
notice from Administrative Agent of the aggregate amount of such prepayment.
Amounts remaining after the allocation of accepted amounts with respect to such
prepayment shall be retained by the Borrower.

(h) Payment Premium: Any prepayment required by this Section 2.9 shall be
applied as specified in Section 2.10 and shall be accompanied by the payment of
the Payment Premium and the payment of accrued and unpaid interest to the date
of such payment on the aggregate principal amount prepaid.

2.10 Application of Payments.

(a) Any payment of any Loan made pursuant to Sections 2.6, 2.7, or 2.9 shall,
subject to the applicable Intercreditor Agreement, be applied as follows:

first, to pay all unpaid expenses, fees and actual, incurred indemnities of
Administrative Agent due hereunder to the full extent thereof;

 

- 37 -



--------------------------------------------------------------------------------

second, ratably to pay all unpaid expenses, fees and actual, incurred
indemnities due hereunder to the full extent thereof;

third, ratably to pay any due and unpaid interest on the Loans (including
interest at the Default Rate, if any) until paid in full;

fourth, ratably to pay the Loans then outstanding in full;

fifth, ratably to pay any other Obligations then due and payable; and sixth, to
the Borrower.

(b) If an Event of Default shall have occurred and not otherwise been waived,
subject to the terms of each Intercreditor Agreement and the Guarantee and
Collateral Agreement, all payments or proceeds received by Administrative Agent
hereunder in respect of any of the Obligations shall be applied first, to pay
any costs and expenses then due Administrative Agent in connection with the
foreclosure or realization upon, the disposal, storage, maintenance or otherwise
dealing with any of, the Collateral or otherwise, and indemnities and other
amounts then due to Administrative Agent under the Loan Documents until paid in
full, second, to pay any costs, expenses, indemnities or fees then due to
Administrative Agent under the Loan Documents until paid in full, third, ratably
to pay any expenses, fees or indemnities then due to any of the Lenders under
the Loan Documents, until paid in full, fourth, ratably to the payment of any
accrued interest on the Loans (including interest at the Default Rate, if any)
until paid in full, fifth, ratably to pay the principal amount of all Loans
until paid in full, and sixth, ratably to pay any other Obligations then due and
payable.

2.11 General Provisions Regarding Payments.

(a) All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without, recoupment,
setoff, counterclaim or other defense, free of any restriction or condition, and
delivered to Administrative Agent not later than 2:00 p.m. (New York City time)
on the date due to Administrative Agent’s Account for the account of Lenders;
funds received by Administrative Agent after that time on such due date may in
the Administrative Agent’s discretion be deemed to have been paid by the
Borrower on the next Business Day.

(b) All prepayments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.

(c) The Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due thereto, including all fees
payable with respect thereto, to the extent received by Administrative Agent.

 

- 38 -



--------------------------------------------------------------------------------

(d) Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder.

(e) The Administrative Agent may in its discretion deem any payment by or on
behalf of the Borrower hereunder that is not made in same day funds prior to
3:00 p.m. (New York City time) to be a non-conforming payment. Any such payment
may in the Administrative Agent’s discretion not be deemed to have been received
by Administrative Agent until the later of (i) the time such funds become
available funds, and (ii) the applicable next Business Day. Interest and fees
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the applicable rate determined pursuant to Section 2.5(a) from the date
such amount was due and payable until the date such amount is paid in full.

2.12 Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Loan Documents or otherwise,
or as adequate protection of a deposit treated as cash collateral under the
Bankruptcy Code, receive payment or reduction of a proportion of the aggregate
amount of principal, interest, fees and other amounts then due and owing to such
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to make Loans (which it shall be deemed to
have made from each Lender simultaneously upon the receipt by such Lender of its
portion of such payment) in the ratable Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such Lender is
thereafter recovered from such Lender upon the bankruptcy or reorganization of
the Borrower or otherwise, those payments to that extent shall be rescinded and
the amount of such Loans shall be returned to such Lender ratably to the extent
of such recovery, but without interest. The Borrower expressly consents to the
foregoing arrangement and agrees that any Lender may exercise any and all rights
of banker’s lien, set off or counterclaim with respect to any and all monies
owing by the Borrower to that Lender with respect thereto as fully as if that
Lender were owed the amount of the Loan made by that Lender.

2.13 Increased Costs. In the event that any Governmental Requirement, or any
change therein or in the interpretation, administration or application thereof
(including the introduction of any new applicable law, treaty or governmental
rule, regulation or order), or any determination of a court or Governmental
Authority, in each case that becomes effective after the date hereof, or
compliance by such Lender with any guideline, request or directive issued or
made after the date hereof by any central bank or other Governmental Authority
or quasi-Governmental Authority (whether or not having the force of law): (a)
subjects such Lender (or its Applicable Office) to any additional Tax (other
than (i) Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of

 

- 39 -



--------------------------------------------------------------------------------

the definition of Excluded Taxes and (iii) Connection Income Taxes) with respect
to this Agreement or any of the other Loan Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its Applicable
Office) of principal, interest, fees or any other amount payable hereunder or
its deposits, reserves or capital attributable thereto; (b) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender; or (c) imposes any
other condition (other than with respect to a Tax matter) on or affecting such
Lender (or its Applicable Office) or its obligations hereunder; and the result
of any of the foregoing is to increase the cost to such Lender of agreeing to
make Loans hereunder or to reduce any amount received or receivable by such
Lender (or its Applicable Office) with respect thereto; then, in any such case,
Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.13, which statement shall be conclusive and binding
upon all parties hereto absent manifest error.

2.14 Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of the Borrower
or the Administrative Agent) requires the deduction or withholding of any Tax
from any such payment, then the Borrower or Administrative Agent, as applicable,
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Withholding of Taxes. Reserved.

(c) Other Taxes and Evidence of Tax Payments. In addition, the Loan Parties
shall pay all Other Taxes to the relevant Governmental Authorities in accordance
with applicable law. Upon request by Administrative Agent or any Lender, after
the payment of any Taxes by any Loan Party, the applicable Loan Party shall
deliver to Administrative Agent official receipts or certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.

 

- 40 -



--------------------------------------------------------------------------------

(d) Indemnification by Loan Parties. The Loan Parties shall indemnify
Administrative Agent and each Lender, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid or incurred by Administrative Agent or such Lender, as the case
may be, relating to, arising out of, or in connection with any Loan Document or
any payment or transaction contemplated hereby or thereby and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.07(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and Administrative Agent, on or prior to the Closing Date (in the case
of each Lender listed on the signature pages hereof on the Closing Date) or on
or prior to the date of the assignment pursuant to which it becomes a Lender (in
the case of each other Lender), and at such other times upon a reasonable
request as may be necessary in the determination of the Borrower or
Administrative Agent (each in the reasonable exercise of its discretion), any
documentation reasonably requested by Borrower that will permit payments
hereunder to be made without, or at a reduced rate of, deduction or withholding
(including backup withholding). Notwithstanding anything to the contrary in the
preceding sentence, the completion, execution and submission of such
documentation (other than documentation set forth in Section 2.14(f)(ii)(A),
(ii)(B), and (ii)(D) below) shall not be required if in the Non-U.S. Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender:

(ii) Without limiting the generality of the foregoing:

 

- 41 -



--------------------------------------------------------------------------------

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and
Administrative Agent, on or prior to the Closing Date (in the case of each
Lender listed on the signature pages hereof on the Closing Date) or on or prior
to the date of the assignment pursuant to which it becomes a Lender (in the case
of each other Lender), and at such other times upon a reasonable request as may
be necessary in the determination of the Borrower or Administrative Agent (each
in the reasonable exercise of its discretion), two executed original copies of
the Internal Revenue Service (the “IRS”) Form W-9, certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) Each Lender that is not a U.S. Person (a “Non-U.S. Lender”) shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or about the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

1. in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, two executed original copies of IRS Form
W-8BEN or IRS Form W- 8BEN-E (or any applicable successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty, and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E (or any applicable successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

2. two executed original copies of IRS Form W-8ECI;

3. in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit J to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) two executed original copies
of IRS Form W-8BEN or IRS Form W-8BEN-E (or any applicable successor form); or

 

- 42 -



--------------------------------------------------------------------------------

4. to the extent a Non-U.S. Lender is not the beneficial owner, two executed
original copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN- E (or any applicable successor form), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-2 or Exhibit J-3,
IRS Form W-9 (or successor form), and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender shall
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct and indirect partner.

(C) Any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

- 43 -



--------------------------------------------------------------------------------

(g) Refunds. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

2.15 Replacement of Lenders. If any Lender requests compensation pursuant to
Section 2.13 or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14, notifies Administrative Agent or
Borrower that such Lender is no longer able to make or hold Loans which bear
interest based on LIBOR, or if any Lender is a Defaulting Lender or a Non-
Consenting Lender, then Borrower may, at its sole expense and effort, upon
notice to such Lender and Administrative Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.13 or Section 2.14) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(a) Borrower shall have paid to Administrative Agent the assignment fee (if any)
specified in Section 10.7(c);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it under this Agreement (including any applicable
premium (including the Payment Premium) or make-whole) and under the other Loan
Documents from the assignee (to the extent of such outstanding principal and
accrued interest) or Borrower (in the case of all other amounts);

 

- 44 -



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable laws; and

(e) in the case of any assignment resulting from a Lender becoming a Non-
Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver, or consent.

2.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable laws:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set out in the definition of Requisite Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.5 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent under this
Agreement; second, as Borrower may request (so long as no Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by
Administrative Agent; third, if so determined by the Requisite Lenders and
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement in accordance with Section 2.10; fourth,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made at a
time when the conditions set out in Article III applicable to such Loan were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the commitments under the
facilities, as applicable. Any payments,

 

- 45 -



--------------------------------------------------------------------------------

prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any fee
for any period during which that Lender is a Defaulting Lender (and Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to or in respect of that Defaulting Lender).

SECTION 3.

CONDITIONS PRECEDENT

3.1 Closing Date. The obligation of each Lender to make Initial Term Loans on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.6, of the following conditions on or before the Closing Date:

(a) Loan Documents. The Administrative Agent shall have received copies of each
of the following, executed and delivered by each applicable Loan Party, each
Lender and Administrative Agent: (i) this Agreement; and (ii) each Loan Document
(other than the Perfection Certificate).

(b) Know Your Customer. The Administrative Agent shall have received all
requested documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act, and Sanctions Laws,
which shall include a duly executed IRS Form W- 9 or other applicable tax form.

(c) Fees. The Borrower shall have paid the fees required to be paid on the
Closing Date in the respective amounts specified in the Additional Compensation
Letter.

(d) Additional Compensation Letter. The Additional Compensation Letter shall
have been duly executed and delivered by the Borrower and shall be in full force
and effect.

(e) Organizational Documents; Incumbency. The Administrative Agent shall have
received (i) copies of each Organizational Document of each Loan Party,
certified as of a recent date by the appropriate Governmental Authority, each
dated the Closing Date or a recent date prior thereto; (ii) signature and
incumbency certificates of the officers executing the Loan Documents on behalf
of each Loan Party; (iii) resolutions of the board of directors, the manager(s)
or member(s) or similar governing body of each Loan Party approving and
authorizing the execution, delivery and performance of this Agreement, the other
Loan Documents to which it is a party or by which it or its assets may be bound
as of the Closing Date, certified as of the Closing Date by an Authorized
Officer as being in full force and effect without modification or amendment; and
(iv) a good standing certificate for each Loan Party from the applicable
Governmental Authority in such Person’s jurisdiction of incorporation,
organization or formation, dated as of a recent date on or prior to the Closing
Date.

 

- 46 -



--------------------------------------------------------------------------------

(f) Governmental Authorizations and Consents. Except as provided in Schedule
4.5, each Loan Party shall have obtained all material Governmental
Authorizations and all consents of other Persons, in each case that are
necessary in connection with the transactions contemplated by the Loan
Documents, and each of the foregoing shall be in full force and effect and in
form and substance satisfactory to Administrative Agent. All applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on the transactions contemplated by the Loan Documents and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.

(g) Personal Property Collateral. In order to create in favor of Administrative
Agent, for the benefit of the Lenders a valid, perfected Acceptable Lien in all
personal property Collateral (other than Excluded Assets or Vehicles) of the
Loan Parties, Administrative Agent shall have received:

(i) evidence satisfactory to Administrative Agent of the compliance by each Loan
Party of its respective obligations under the Guarantee and Collateral Agreement
and the other Collateral Documents to which it is party (including its
obligation to deliver UCC financing statements, and, subject to the
Intercreditor Agreement, originals of securities, instruments and chattel
paper);

(ii) reserved; and

(iii) the results of a recent search, by a Person reasonably satisfactory to
Administrative Agent, of all effective UCC financing statements (or equivalent
filings) made with respect to any personal or mixed property of each Loan Party
in each such Loan Party’s jurisdiction of organization, together with copies of
all such filings disclosed by such search and (ii) UCC termination statements
(or similar documents) duly authorized by all applicable Persons for filing in
all applicable jurisdictions as may be necessary to terminate any effective UCC
financing statements (or equivalent filings) disclosed in such search that do
not constitute Permitted Liens.

(h) Intercreditor Agreement. The First Lien Intercreditor Agreement shall have
been duly executed and delivered by the Borrower and the other parties thereto
and shall be in full force and effect.

(i) Reserved.

(j) Reserved.

(k) Reserved.

(l) Evidence of Insurance. The Administrative Agent shall have received a
certificate from the Borrower’s insurance broker or other evidence reasonably
satisfactory to Administrative Agent that all insurance required to be
maintained pursuant to Section 6.6 is in full force and effect, together with
all other endorsements and other requirements set forth in Section 6.6.

 

- 47 -



--------------------------------------------------------------------------------

(m) Opinions of Counsel to Loan Parties. Lenders and their respective counsel
shall have received executed copies of the favorable written opinion of Gibson,
Dunn & Crutcher LLP, counsel for the Loan Parties, addressed to the Lenders and
Administrative Agent and the Lenders and dated as of the Closing Date and
covering such matters as Administrative Agent may reasonably request and
otherwise in form and substance reasonably satisfactory to Administrative Agent
(and each Loan Party hereby instructs such counsel to deliver such opinions to
Administrative Agent and the Lenders).

(n) Expenses. The Borrower shall have paid to Administrative Agent all amounts
due and payable pursuant to Section 10.2 for which an invoice has been presented
on or prior to the Closing Date.

(o) Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from the Borrower dated as of the Closing Date
and addressed to Administrative Agent and Lenders, and in form, scope and
substance satisfactory to Administrative Agent, certifying that after giving
effect to the consummation of the transactions contemplated hereby, the Loan
Parties and their Subsidiaries, when taken as a whole on a consolidated basis,
are and will be Solvent.

(p) Closing Date Certificate. The Borrower shall have delivered to
Administrative Agent an executed Closing Date Certificate attached hereto,
together with all attachments thereto.

(q) No Litigation. Except for any matters disclosed in Schedule 4.11, there
shall not exist any action, suit, investigation, litigation or proceeding or
other legal or regulatory developments, pending or threatened in writing in any
court or before any arbitrator or Governmental Authority that, in the reasonable
opinion of the Lenders, singly or in the aggregate, which could reasonably be
expected to have a Material Adverse Effect on the ability of the Loan Parties to
perform their obligations under the Loan Documents.

(r) Reserved.

(s) Reserved.

(t) Funds Flow. The Administrative Agent shall have received at least two
(2) days prior to the Closing Date (or such shorter time as Administrative Agent
may agree in its reasonable discretion), a funds flow memorandum, in form and
substance reasonably satisfactory to Administrative Agent.

(u) Initial Borrowing Request. The Administrative Agent shall have received a
fully-executed Borrowing Request.

(v) Pro Forma Balance Sheet. The Administrative Agent shall have received the
Pro Forma Balance Sheet.

(w) Other Indebtedness. The Lenders shall be reasonably satisfied that the Loan
Parties have no outstanding Indebtedness except for Indebtedness permitted
pursuant to Section 7.1 and the Loan Parties shall not be in default with
respect to such Indebtedness.

 

- 48 -



--------------------------------------------------------------------------------

(x) Reserved.

Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.6) at or prior to 2:00 p.m., New
York City time, on December 14, 2018 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).

3.2 Conditions to Delayed Draw Term Loans. The obligation of each Lender to make
any Delayed Draw Term Loan is subject to the satisfaction of the following
conditions:

(a) At the time of and immediately after giving effect to the advancement of
such Delayed Draw Term Loan, the representations and warranties of the Borrower
set forth in this Agreement shall be true and correct on and as of the date of
the making of any such Delayed Draw Term Loan (unless such representations and
warranties are stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date).

(b) At the time of and immediately after giving effect to the advancement of
such Delayed Draw Term Loan, no Default or Event of Default shall have occurred
and be continuing.

(c)The Borrower shall be in pro forma compliance with the covenants set forth in
Section 7.7.

(d) Since the Closing Date, no event, circumstance or change has occurred that
has caused or could reasonably be expected to result in, either individually or
in the aggregate, a Material Adverse Effect.

Each advance of Delayed Draw Term Loans shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section 3.2.

SECTION 4.

REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make their
respective Loans, each Loan Party represents and warrants to Administrative
Agent and each Lender, on (a) the Closing Date, and (b) each date that a
Borrowing Request is delivered to Administrative Agent and any Loan is advanced,
that the following statements are true and correct:

4.1 Organization; Requisite Power and Authority; Qualification. Each Loan Party
(a) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization as identified in Schedule 4.1, (b) has all
requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own and operate its
Properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby and, in the case of the Borrower, to
make the borrowings hereunder, and (c) is qualified to do business and in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations as now conducted, except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect.

 

- 49 -



--------------------------------------------------------------------------------

4.2 Capital Stock and Ownership. The Capital Stock of the Borrower and its
Subsidiaries that is issued and outstanding has been duly authorized and validly
issued. Except as set forth on Schedule 4.2, as of the Closing Date there is no
existing option, warrant, call, right, commitment or other agreement to which
the Borrower and its Subsidiaries is a party requiring, and there is no other
Capital Stock of the Borrower and its Subsidiaries outstanding which upon
conversion or exchange would require, the issuance by the Borrower and its
Subsidiaries of any additional membership interests or other Capital Stock of
the Borrower and its Subsidiaries or other securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of the Borrower and its Subsidiaries.
Schedule 4.2 sets forth a true, complete and correct list as of the Closing
Date, of the name of each Loan Party (other than Parent) and indicates for each
such Person its ownership (including percentage interest) and the type of entity
of each of them, and the number and class of authorized and issued Capital Stock
of such Person. Except as set forth on Schedule 4.2, as of the Closing Date,
none of Holdings and its Subsidiaries has any equity investments in any other
corporation or entity.

4.3 Due Authorization. The execution, delivery and performance of the Loan
Documents have been duly authorized by all necessary corporate, limited
liability company or partnership (as applicable) action and, if required,
shareholder, member and/or partner action, on the part of each Loan Party that
is a party thereto.

4.4 No Conflict. The execution, delivery and performance by each of the Loan
Parties of the Loan Documents to which such Loan Party is a party do not and
will not:

(a) violate in any material respect any provision of any Governmental
Requirement applicable to, or any of the Organizational Documents of, any Loan
Party;

(b) conflict with, result in a material breach of or constitute (with due notice
or lapse of time or both) a material default under any Contractual Obligation of
any Loan Party, other than with respect to agreements evidencing Indebtedness
that is being repaid in full on the Closing Date;

(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of any Loan Party (other than any Liens created under any
of the Loan Documents in favor of Administrative Agent, on behalf of the Secured
Parties and other Permitted Liens); or (d) result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any material
permit, license, authorization or approval applicable to any Loan Party’s
operations or any of its properties, except for any such default, noncompliance,
suspension, revocation, impairment, forfeiture, or nonrenewal that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

- 50 -



--------------------------------------------------------------------------------

4.5 Governmental Consents and Permits.

(a) Except as set forth on Schedule 4.5, the execution, delivery and performance
by each of the Loan Parties of the Loan Documents to which they are parties and
the consummation of the transactions pursuant hereto do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority with respect to a Loan Party, except for
(i) filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Administrative Agent, for filing and/or recordation,
(ii) filings necessary to maintain perfection of the Collateral, (iii) routine
filings related to such Loan Party and the operating of its business, (iv) such
filings as may be necessary in connection with Administrative Agent’s or the
Lenders’ exercise of remedies hereunder, and (v) such consents and approvals set
forth on Schedule 4.5 that have been obtained and remain in full force and
effect.

(b) Except as disclosed in Schedule 4.5, each Loan Party has, and is in
compliance with, all material Governmental Authorizations required for such
Person lawfully to own, lease, manage or operate, or to acquire, each business
currently owned, leased, managed or operated, or to be acquired, by such Person
and no condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such Governmental
Authorization, and there is no written claim that any thereof is not in full
force and effect, in each case except as would not, individually or in the
aggregate reasonably be expected to have a Material Adverse Effect.

4.6 Binding Obligation. Each Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Person, enforceable against such Person in accordance with
its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability (whether
enforcement is sought in equity or at law).

4.7 Financial Information. The unaudited pro forma balance sheet of the Borrower
as of September 30, 2018 (including the notes thereto) (the “Pro Forma Balance
Sheet”), copies of which have heretofore been furnished to each Lender, has been
prepared giving effect (as if such events had occurred on such date) to (i) the
Loans to be made in connection with the Closing Date and (ii) the payment of
fees and expenses in connection with the foregoing. The Pro Forma Balance Sheet
has been prepared in good faith based on the best information available to the
Borrower as of the date of delivery thereof, and presents fairly, in all
material respects, on a pro forma basis the estimated financial position of the
Borrower as of September 30, 2018, assuming that the events specified in the
preceding sentence had actually occurred at such date (it being acknowledged and
agreed by Administrative Agent and the Lenders that estimates and projections as
to future events are made in good faith by the Borrower and that Borrower does
not warrant that such estimates and projections will ultimately prove to have
been accurate). As of the Closing Date, the Borrower has no material contingent
liability or material liability for taxes (other than with respect to taxes not
yet due and payable), long term lease or unusual forward or long term material
commitment including under any agreement that has not been disclosed in writing
to Administrative Agent and the Lenders.

 

- 51 -



--------------------------------------------------------------------------------

4.8 Projections. On and as of the Closing Date, the projections delivered by the
Loan Parties for the period from the Closing Date through and including
December 31, 2020, including monthly projections for each month during Fiscal
Year 2019 (the “Projections”), are based on good faith estimates and assumptions
made by the management of the Borrower in light of circumstances then existing
and, as of the Closing Date, the management of the Borrower believed that the
Projections were reasonable and attainable.

4.9 Reserved.

4.10 Reserved.

4.11 Adverse Proceedings, etc. Except as reflected on Schedule 4.11, there are
no Adverse Proceedings, individually or in the aggregate, which could reasonably
be expected to have a Material Adverse Effect. No Loan Party is in violation of
any Governmental Requirement of any Governmental Authority that, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect, or is subject to or in default with respect to any final judgments,
writs, injunctions, decrees, rules or regulations of any Governmental Authority,
domestic or foreign, that relate to any Loan Party’s obligations under, or the
enforceability of, any Loan Document.

4.12 Payment of Taxes. Except as reflected on Schedule 4.12, all income and
franchise tax returns and other material tax return and reports of each Loan
Party required to be filed by any of them have been (or extensions with respect
thereto have been) timely filed and are true, correct and complete in all
material respects, and all Taxes shown on such tax returns to be due and payable
and all material Taxes, assessments, fees and other governmental charges upon
any Loan Party and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due, except those
which are being actively contested by such Person in good faith and by
appropriate proceedings, which are reflected on Schedule 4.12 to the extent in
existence on the Closing Date; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor. To the knowledge of the Borrower, no claim is being
asserted against any Loan Party with respect to any such Tax or other such
governmental charge.

4.13 Properties.

(a) Each Loan Party has good and marketable title to, valid leasehold interests
in, or valid licenses to use, all property and assets material to its business,
free and clear of all Liens, except Permitted Liens. All such properties and
assets are in good working order and condition, ordinary wear and tear excepted.

(b) Each Loan Party owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other Intellectual Property material to its business,
and the use thereof by such Person does not infringe upon the rights of any
other Person. Set forth on Schedule 4.13 is a complete and accurate list as of
the Closing Date of all material patents, patent applications, trademarks,
trademark applications, service marks, tradenames, copyrights, and copyright
applications of any Loan Party. Unless the same could not reasonably be expected
to result in a Material Adverse Effect, no slogan or other advertising device,
product, process, method,

 

- 52 -



--------------------------------------------------------------------------------

substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party infringes upon or conflicts with any rights owned by
any other Person, and no claim or litigation regarding any of the foregoing is
pending or threatened in writing against any Loan Party.

(c) Schedule 4.13 sets forth a true and complete list, as of the Closing Date,
by state and street address, of all Real Estate Assets owned or leased by any
Loan Party. As of the Closing Date, each Loan Party has valid leasehold
interests in the Leases described on Schedule 4.13 to which it is a party. Each
such Lease is valid and enforceable in accordance with its terms in all material
respects and is in full force and effect. No consent or approval of any landlord
or other third party in connection with any such Lease is necessary for the
applicable Loan Party to enter into and execute the Loan Documents to which it
is a party or to consummate the transactions contemplated hereby except for any
other matters that are set forth on Schedule 4.13.

(d) The Perfection Certificate shall be duly prepared, completed and executed no
later than the date specified on Schedule 6.16 by an Authorized Officer of the
Borrower and the information set forth therein, including the exact legal name
of each Loan Party and the description of the Collateral owned by the Loan
Parties, is true, correct and complete in all material respects as of the date
of execution thereof.

4.14 Environmental Matters. Except for such matters as set forth on Schedule
4.14:

(a) To Borrower’s knowledge each of the Loan Parties, its businesses, its
operations, and its Properties are, and within all applicable statute of
limitation periods have been, in compliance with all applicable Environmental
Laws, except for any such non-compliance that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) The Loan Parties have obtained all Environmental Permits required for their
businesses, operations and Properties with all such Environmental Permits being
currently in full force and effect, and no Loan Party has received any written
notice or otherwise has knowledge that any such existing Environmental Permit
will be revoked or that any application for any new Environmental Permit or
renewal of any existing Environmental Permit will be protested or denied, except
where the failure to hold any such Environmental Permit, or where any such
revocation or failure to renew could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(c) There are no pending, or to the Borrower’s knowledge, threatened,
Environmental Claims against any Loan Party, its Properties, or as a result of
its business, operation or ownership of Property that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(d) To Borrower’s knowledge, no Loan Party owns or operates (or owns any
Property that contains or has contained) any: (i) underground storage tanks;
(ii) landfills or dumps; (iv) hazardous waste management units as defined
pursuant to RCRA or any comparable state law; or (iv) sites on or nominated for
the National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law.

 

- 53 -



--------------------------------------------------------------------------------

(e) To Borrower’s knowledge, there has been no Release or threatened Release of
Hazardous Materials that is: (i) caused by any Loan Party’s operations or
related to any Loan Party’s business or Properties (ii) at, on, under or from
any Loan Party’s Properties; that is required by law to be reported to any
Governmental Authority or that could be reasonably expected to have a Material
Adverse Effect (individually or cumulatively with any other Release). No Loan
Party is required to undertake any, or is the subject of, any investigation,
remediation, abatement, removal, or monitoring of Hazardous Materials under
applicable Environmental Laws; and, to the knowledge of the Borrower, none of
the Loan Parties’ operations, businesses, or Properties are materially and
adversely affected by any Release or threatened Release of a Hazardous Material
originating or emanating from any other real Property.

(f) No Loan Party has received any written notice from any Governmental
Authority asserting an alleged obligation on the party of such Loan Party under
any applicable Environmental Laws with respect to the investigation,
remediation, abatement, removal, or monitoring of any Hazardous Materials and,
to Borrower’s knowledge, there are no conditions or circumstances that could
reasonably be expected to result in the receipt of such notice.

(g) To Borrower’s knowledge, there has been no exposure of any Person or
Property to any Hazardous Materials as a result of or in connection with the
business, operations or Properties of any Loan Party that could reasonably be
expected to form the basis for a claim for damages or compensation, which could
reasonably be expected to have a Material Adverse Effect (individually or in the
aggregate) and, to the Borrower’s knowledge, there are no conditions or
circumstances that could reasonably be expected to result in the receipt of
notice regarding such exposure.

(h) The Loan Parties have provided to Administrative Agent and the Lenders
complete and correct copies of all material, final environmental compliance
reports, audits, site assessment reports, investigations, studies, analyses, and
correspondence on material environmental matters (including matters relating to
any alleged material non-compliance with or liability under Environmental Laws)
that are in the Borrower’s possession or control and relate to any Loan Party’s
business, operations or Properties.

4.15 No Defaults.

(a) No any Loan Party is in default in the performance, observance or
fulfillment of the obligations, covenants or conditions contained in its
Contractual Obligations, and no condition exists which, with the giving of
notice or the lapse of time or both, could constitute such a default, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) No Default or Event of Default has occurred and is continuing.

4.16 Reserved.

4.17 Governmental Regulation. No Loan Party is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise

 

- 54 -



--------------------------------------------------------------------------------

render all or any portion of the Obligations unenforceable. No Loan Party is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

4.18 Margin Stock. No Loan Party is engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. No part of the
proceeds of the Loans made by such Loan Party will be used to purchase or carry
any such Margin Stock, other than such Margin Stock that will be immediately
cancelled upon such repurchase, or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

4.19 Employee Matters. The Loan Parties, and their respective employees, agents
and representatives have not committed any material unfair labor practice as
defined in the National Labor Relations Act, and no Loan Party has been or is
engaged in any unfair labor practice, in each case that could reasonably be
expected, individually or in the aggregate, to result in a material liability to
such Loan Party. Except as reflected on Schedule 4.11, there has been and is
(a) no unfair labor practice charge or complaint pending against any Loan Party,
or to the knowledge of the Borrower, threatened against any of them before the
National Labor Relations Board or any other Governmental Authority, and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement or similar agreement that is so pending against any Loan
Party, or to the knowledge of the Borrower, threatened against any of them,
(b) no labor dispute, strike, lockout, slowdown or work stoppage in existence
or, to the knowledge of the Borrower, threatened against, involving or affecting
any Loan Party, (c) no labor union, labor organization, trade union, works
council, or group of employees of any Loan Party that has made a pending demand
for recognition or certification, and no representation or certification
proceedings or petitions seeking a representation proceeding that is presently
pending or, to the knowledge of the Borrower, threatened to be brought or filed
with the National Labor Relations Board or any other Governmental Authority, and
(d) no union representation question existing, or labor union organizing
activity, with respect to any employees of any Loan Party, any of the foregoing
of which individually or in the aggregate could reasonably be expected to result
in a material liability to a Loan Party.

4.20 Employee Benefit Plans. Borrower, its Subsidiaries and each of their
respective ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan,
except where such noncompliance or nonperformance could not, individually or in
the aggregate, reasonably be expected to result in a material liability to the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates.
Each Employee Benefit Plan which is intended to qualify under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter which would reasonably be expected to cause such Employee
Benefit Plan to lose its qualified status. No ERISA Event has occurred or is
reasonably expected to occur. Except to the extent required under Section 4980B
of the Internal Revenue Code or similar state laws, or

 

- 55 -



--------------------------------------------------------------------------------

otherwise funded entirely by the participants thereof, no Employee Benefit Plan
provides any material health or life benefits (through the purchase of insurance
or otherwise) for any retired or former employee of Borrower, or any its
Subsidiaries or any of their respective ERISA Affiliates. The present value of
the aggregate benefit liabilities under each Pension Plan sponsored, maintained
or contributed to by Borrower, any of its Subsidiaries or any of their ERISA
Affiliates (determined as of the end of the most recent plan year on the basis
of the actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan by an amount which, when aggregated
with such excesses for all other Pension Plans, is material to the Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates. As of the most
recent valuation date for each Multiemployer Plan for which the actuarial report
is available, the potential liability of Borrower, its Subsidiaries and their
respective ERISA Affiliates for a complete or partial withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 or Section 4205 of
ERISA), when aggregated with such potential liability for a complete or partial
withdrawal from all Multiemployer Plans, is not in an amount that would be
material to the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates. Borrower, its Subsidiaries and each of their ERISA Affiliates
have complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan in all material respects and are not in “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.

4.21 Solvency. The Loan Parties and their Subsidiaries are Solvent.

4.22 Foreign Assets Control Regulations; Anti-Money Laundering;Anti- Corruption
Practices.

(a) Each Loan Party and each Subsidiary of each Loan Party is in compliance with
all U.S. economic sanctions laws, Executive Orders and implementing regulations
(“Sanctions”) as administered by OFAC and the U.S. State Department. No Loan
Party and no Subsidiary of a Loan Party (i) is a Person on the list of the
Specially Designated Nationals and Blocked Persons (the “SDN List”), (ii) is a
person who is otherwise the target of U.S. economic sanctions laws such that a
U.S. person cannot deal or otherwise engage in business transactions with such
person, (iii) is a Person organized or resident in a country or territory
subject to comprehensive Sanctions (a “Sanctioned Country”), or (iv) is owned or
controlled by (including by virtue of such Person being a director or owning
voting shares or interests), or acts, directly or indirectly, for or on behalf
of, any Person on the SDN List or a government of a Sanctioned Country such that
the entry into, or performance under, this Agreement or any other Loan Document
would be prohibited by U.S. law.

(b) Each Loan Party and each Subsidiary of each Loan Party is in compliance with
all laws related to terrorism or money laundering including: (i) all applicable
requirements of the Currency and Foreign Transactions Reporting Act of 1970 (31
U.S.C. 5311 et. seq., (the Bank Secrecy Act)), as amended by Title III of the
USA Patriot Act, (ii) the Trading with the Enemy Act, (iii) Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (66 Fed. Reg.
49079), any other enabling legislation, executive order or regulations issued
pursuant or relating thereto and (iv) other applicable federal or state laws
relating to “know your customer” or anti-money laundering laws, rules or
regulations. No action, suit or proceeding by or before any court or
Governmental Authority with respect to compliance with such anti-money
laundering laws, rules or regulations is pending or threatened to the knowledge
of each Loan Party and each Subsidiary of each Loan Party.

 

- 56 -



--------------------------------------------------------------------------------

(c) Each Loan Party and each Subsidiary of each Loan Party is in compliance with
all applicable anti-corruption laws, including the U.S. Foreign Corrupt
Practices Act of 1977 (“FCPA”) and the U.K. Bribery Act 2010 (“Anti-Corruption
Laws”). None of the Loan Party or any Subsidiary, nor to the knowledge of the
Loan Party, any director, officer, agent, employee, or other person acting on
behalf of the Loan Party or any Subsidiary, has taken any action, directly or
indirectly, that would result in a violation of applicable Anti-Corruption Laws.
The Loan Party and each Subsidiary has instituted and will continue to maintain
policies and procedures designed to promote compliance with applicable
Anti-Corruption Laws.

4.23 Disclosure. No representation or warranty of any Loan Party contained in
any Loan Document and none of the written reports, financial statements or
certificates furnished to Administrative Agent and the Lenders by or on behalf
of any Loan Party for use in connection with the transactions contemplated
hereby contains, when taken as a whole, any untrue statement of a material fact
or omits to state a material fact (known to the Borrower, in the case of any
document not furnished by it) necessary in order to make the statements
contained herein or therein not materially misleading as of the time when made
or delivered in light of the circumstances in which the same were made, provided
that, with respect to any estimates or financial projections, the Borrower only
represents that such estimates and projections were based on good faith
estimates and assumptions believed to be reasonable when made in light of
circumstances then existing events are made in good faith by the Borrower and
that Borrower does not warrant that such estimates and projections will
ultimately prove to have been accurate. There are no agreements, instruments and
corporate or other restrictions to which any Loan Party is subject, and there
are no facts known (or which should upon the reasonable exercise of diligence be
known) to the Borrower (other than matters of a general economic nature) that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby.

4.24 Insurance. The Loan Parties and the Property of each Loan Party are
adequately insured in compliance with the requirements of Section 6.6. Attached
as Schedule 4.24 are insurance certificates which summarize all insurance
maintained by or on behalf of the Loan Parties as of the Closing Date and, as of
the Closing Date, all premiums in respect of such insurance have been paid.

4.25 Separate Entity. The Borrower (a) has taken all necessary steps to maintain
the separate status and records of the Loan Parties, on a consolidated basis,
(b) does not commingle any assets or business functions with any other Person
(other than any Loan Party), (c) maintains separate financial statements from
all other Persons (other than the other Loan Parties), (d) has not assumed or
guaranteed the debts, liabilities or obligations of others (other than any Loan
Party) and Indebtedness permitted under Section 7.1(j), (e) holds itself out to
the public and creditors as an entity separate from all other Persons (other
than the other Loan Parties), (f) has not committed any fraud or misuse with
respect to its separate entity legal status, (g) has not maintained its assets
in such a manner that it will be costly or difficult to segregate, ascertain or
identify its individual

 

- 57 -



--------------------------------------------------------------------------------

assets from those of its stockholders, (h) has not taken any action that would
reasonably be expected to cause it to become insolvent, (i) to the extent
required under its Organizational Documents or the applicable laws of the State
of Delaware has not failed to hold appropriate meetings (or act by unanimous
written consent) of its board of managers or other applicable governing body to
authorize all applicable actions, or (ii) in authorizing such actions failed, to
observe all applicable formalities required by the laws of the State of
Delaware, or failed to observe all applicable formalities required by its
Organizational Documents and (j) has not generally held itself out to be
responsible for the material debts of another Person (other than any Loan
Party).

4.26 Security Interest in Collateral. The provisions of the Loan Documents
create legal and valid Liens on all the Collateral in favor of Administrative
Agent, for the benefit of Administrative Agent and the Secured Parties, and in
the case of Liens which may be perfected by filing a financing statement, when
financing statements in appropriate form are filed in the appropriate office,
such Liens will constitute perfected and continuing Acceptable Liens on the
Collateral, securing the Obligations, enforceable against the applicable Loan
Party and having priority over all other Liens on such Collateral, except for
Permitted Encumbrances or Liens permitted pursuant to Sections 7.2(c), (d), (f),
(g), (k).

4.27 Reserved.

4.28 Swap Agreements. Schedule 4.28, as of the date hereof, and after the date
hereof, each report required to be delivered by the Borrower pursuant to
Section 6.2(g), sets forth, a true and complete list of all Swap Agreements of
the Loan Parties and the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the Net
Mark-to-Market Exposure thereof and the counterparty to each such agreement.

4.29 Customers and Suppliers. There exists no actual or, to the best knowledge
of each Loan Party, threatened termination, cancellation or limitation of, or
modification to or change in, the business relationship between any Loan Party,
on the one hand, and any customer or any group thereof or supplier, on the other
hand, whose agreements with a Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party, in each case except
for any such termination, cancellation, limitation, modification or change which
could not reasonably be expected to have a Material Adverse Effect.

4.30 Names and Places of Business. No Loan Party has, during the preceding three
(3) years, been known by, or used any other trade or fictitious name, except as
disclosed in Schedule 4.30. The chief executive office and principal place of
business of each Loan Party is located at the address of such Person set out in
Schedule 4.30. Each such Person’s jurisdiction of organization, name as listed
in the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and Federal Taxpayer
Identification Number is stated on Schedule 4.1 (or as set forth in a notice
delivered pursuant to Section 6.1(g)).

 

- 58 -



--------------------------------------------------------------------------------

SECTION 5.

RESERVED

SECTION 6.

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that until payment in full in cash of the
Obligations (other than contingent indemnification obligations and other
provisions under the Loan Documents which by their terms expressly survive the
payment of the Obligations), such Person shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Section 6.

6.1 Financial Statements and Other Reports. Unless otherwise provided below, the
Borrower will deliver to Administrative Agent (who will in turn deliver the same
to the Lenders):

(a) Monthly Financial Statements. As soon as available, and in any event within
thirty (30) days after the end of each calendar month thereafter, the
consolidated balance sheets of the Loan Parties as at the end of such month and
the related consolidated statements of income, stockholders’ equity and cash
flows of the Loan Parties for such month and for the period from the beginning
of the then-current Fiscal Year to the end of such month, setting forth in each
case in comparative form the corresponding figures (i) for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification with respect thereto, (ii) for the corresponding
periods for the then applicable Financial Plan and (iii) for the last twelve
(12) months of the Borrower and any other operating reports prepared by
management for such period;

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each Fiscal Quarter of each Fiscal
Year thereafter (excluding the fourth Fiscal Quarter of each Fiscal Year), the
consolidated balance sheets of the Loan Parties as at the end of such Fiscal
Quarter and the related consolidated statements of income, stockholders’ equity
and cash flows of the Loan Parties for such Fiscal Quarter and for the period
from the beginning of the then-current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, together with a Financial Officer Certification with respect
thereto;

(c) Annual Financial Statements. As soon as available, and in any event for the
Fiscal Year ending December 31, 2018 and for each Fiscal Year thereafter, within
ninety (90) days after the end of such Fiscal Year, (A) the consolidated balance
sheets of the Loan Parties as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Loan Parties for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, in reasonable
detail, together with a Financial Officer Certification with respect thereto;
and (B) with respect to such financial statements a report thereon by
independent certified public accountants of recognized national standing
selected by the Borrower and reasonably satisfactory to Administrative Agent (it
being acknowledged and agreed that KPMG LLP is satisfactory to Administrative
Agent), which shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of the
Loan Parties as at the dates indicated and that the results of

 

- 59 -



--------------------------------------------------------------------------------

their operations and their cash flows for the periods indicated are in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements), shall not be subject to any
“going concern” or like qualification, exception or explanatory paragraph or any
qualification, exception or explanatory paragraph as to the scope of such audit
(other than any such exception, qualification or explanatory paragraph that is
expressly solely with respect to, or expressly resulting from, the upcoming
maturity of the Loans), and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards;

(d) Compliance Certificate. Together with each delivery of financial statements
of the Loan Parties pursuant to Sections 6.1(b) and 6.1(c), a duly executed and
completed Compliance Certificate;

(e) ERISA. With reasonable promptness (but, in any event, within five
(5) Business Days), copies of (i) upon written request from Administrative Agent
or the Lenders, each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates with the Internal Revenue Service or other
Governmental Authority with respect to each Pension Plan; (ii) all notices
received by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event
(determined without regard to any materiality standard included in the
definition of such term); and (iii) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent or the Lenders shall reasonably request in writing;

(f) Financial Plan. As soon as practicable and in any event no later than ninety
(90) days after the end of each Fiscal Year, a consolidated plan and financial
forecast for the next Fiscal Year and each of the two Fiscal Years immediately
following such Fiscal Year (a “Financial Plan”), including (i) a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of the Loan Parties for each such Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based,
(ii) forecasted consolidated statements of income and cash flows of the Loan
Parties for each month of each such Fiscal Year, (iii) forecasts demonstrating
projected compliance with the requirements of Section 7.7 through the Maturity
Date, and (iv) forecasts demonstrating anticipated liquidity through the
Maturity Date, together, in each case, with an explanation of the assumptions on
which such forecasts are based all in form and substance reasonably satisfactory
to Administrative Agent and accompanied by a Financial Officer Certification;

(g) Certificate of Insurer. Upon request by the Requisite Lenders, concurrently
with the delivery of financial statements pursuant to Sections 6.1(b) and
6.1(c), a certificate of insurance coverage from each insurer or its authorized
agent or broker with respect to the insurance required by Section 6.6, in form
and substance satisfactory to Administrative Agent;

(h) Exchange Act Reporting. Promptly after the same become publicly available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which Borrower
may file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, and not otherwise required to be delivered to Administrative Agent
pursuant hereto.

 

- 60 -



--------------------------------------------------------------------------------

(i) Reserved.

(j) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 6.1(c) commencing with Fiscal Year 2019, the Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer (i) either
confirming that there has been no change in the information regarding the
Collateral set forth in the Perfection Certificate or the date of the most
recent certificate delivered pursuant to this Section and/or identifying such
changes, or (ii) certifying that all UCC financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified in the Perfection
Certificate or pursuant to clause (i) above to the extent necessary to protect
and perfect the security interests under the Collateral Documents for a period
of not less than 18 months after the date of such certificate (except with
respect to any continuation statements to be filed within such period);

(k) Information Regarding Collateral. The Borrower will furnish to
Administrative Agent written notice at least thirty (30) days prior (or such
shorter time as the Administrative Agent may agree in its discretion) to the
occurrence of any change in any Loan Party’s (i) organizational name, (ii) type
of organizational structure or (iii) Federal Taxpayer Identification Number. The
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made or will be simultaneously made under
the UCC or other applicable law or otherwise that are required in order for
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral as
contemplated in the Collateral Documents. The Borrower will furnish to
Administrative Agent prompt written notice of any Lien (other than Permitted
Liens) or claims made or asserted against any Collateral or interest therein to
the extent it has knowledge of the same. The Borrower also agrees promptly to
notify Administrative Agent in writing if any material Collateral is lost,
damaged or destroyed;

(l) Reserved.

(m) Reserved.

(n) Lender Meetings. The Borrower and each Loan Party will, upon the request of
Administrative Agent or the Requisite Lenders, participate in a meeting, at
least once per quarter, of the Lenders to be held (i) once per year at the
Borrower’s corporate offices (or at such other location as may be agreed to by
the Borrower and the Requisite Lenders) and (ii) for each other quarter,
telephonically, at such time as may be agreed to by the Borrower and the
Requisite Lenders.

(o) Other Information. Such other information and data with respect to any Loan
Party as from time to time may be reasonably requested by Administrative Agent
or the Requisite Lenders.

 

- 61 -



--------------------------------------------------------------------------------

(p) Letters of Credit. Monthly, while any letters of credit issued pursuant to
Section 7.1(y) are outstanding and solely to the extent provided under the
Existing Credit Agreement, to the extent there has been any changes to such
existing letters of credit or new letters of credit have been issued, a report
shall be issued to Administrative Agent providing information in reasonable
detail regarding any such letters of credit.

Documents required to be delivered pursuant to Section 6.1 (to the extent any
such documents are included in materials otherwise filed with the SEC) may, at
Borrower’s option, be delivered electronically and shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the SEC website, the Borrower’s website on the
Internet or another website identified by the Borrower to Administrative Agent
and which is accessible by Administrative Agent at no charge or (ii) on which
such documents are delivered to Administrative Agent. The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and such Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

6.2 Notice of Material Events. Each Loan Party will furnish to Administrative
Agent prompt written notice (but, in any event, within five (5) Business Days)
of the following:

(a) (i) any condition or event that constitutes a Default or an Event of
Default; (ii) that any Person has given any notice to any Loan Party or taken
any other action with respect to any event or condition set forth in
Section 8.1(b); or (iii) the occurrence of any event or change that has caused
or could reasonably be expected to result in, either individually or in the
aggregate, a Material Adverse Effect, which notice shall be accompanied by a
certificate of an Authorized Officer specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Event of Default,
Default, default, event or condition, and what action the Borrower has taken, is
taking and proposes to take with respect thereto.

(b) the filing or commencement of, or the receipt of a threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against or affecting any Loan Party not
previously disclosed in writing (including in the Schedules hereto) to
Administrative Agent that has caused or could reasonably be expected to result
in, liability in excess of $3,000,000;

(c) the filing or commencement of any action, suit, proceeding, or arbitration
by or on behalf of any Loan Party claiming or asserting damages in favor of such
Loan Party valued in excess of $3,000,000;

(d) the occurrence of any ERISA Event (determined without regard to any
materiality standard included in the definition of such term) that,
individually, could reasonably be expected to result in liability of any Loan
Party, its Subsidiaries or any of their respective ERISA Affiliates in an
aggregate amount exceeding $3,000,000;

(e) Reserved;

 

- 62 -



--------------------------------------------------------------------------------

(f) the receipt by any Loan Party of the institution of, any Adverse Proceeding
not previously disclosed in writing by the Borrower to Lenders which, could
reasonably be expected to result in liabilities to the Loan Parties in excess of
$3,000,000;

(g) any Loan Party’s entry into a Swap Agreement or the termination or material
modification of any Swap Agreement by any party thereto; provided that this
clause shall not permit any Loan Party to enter into or terminate or materially
modify a Swap Agreement not otherwise permitted by this Agreement;

(h) Reserved; and

(i) receipt of any Environmental Claim which could reasonably be expected to
result in a liability to any Loan Party in excess of $3,000,000.

Borrower hereby acknowledges that (a) Administrative Agent will make available
to Lenders materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) in such manner as described
Section 9.9 and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Borrower or its Affiliates or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized Administrative Agent and the Lenders to treat such Borrower Materials
as not containing any material non-public information with respect to Borrower
or its securities for purposes of United States Federal and state securities
laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform that is designated “Public Side
Information;” and (z) Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

6.3 Corporate Existence, Etc..

(a) Borrower will (i) take all necessary steps to maintain the separate entity
and records of the Loan Parties, on a consolidated basis, (ii) not commingle any
assets or business functions with any other Person (other than any Loan Party),
(iii) maintain separate financial statements from all other Persons (other than
the other Loan Parties), (iv) not assume or guarantee the debts, liabilities or
obligations of others (other than any Loan Party and Indebtedness permitted
under this Agreement), (v) hold itself out to the public and creditors as an
entity separate from all other Persons (other than the other Loan Parties), (vi)
not commit any fraud or misuse of the separate entity legal status, (vii) not
maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of its
partners or Affiliates, (viii) not take any action that would reasonably be
expected to cause it to become insolvent, (ix) to the extent required under its
Organizational Documents or the applicable laws of the State of Delaware, not
fail (A) to hold appropriate meetings of its board of managers or other
applicable governing body (or cause such Persons to act by written consent) to
authorize any

 

- 63 -



--------------------------------------------------------------------------------

applicable actions, or (B) in authorizing such actions, to observe all
applicable organizational formalities required by the applicable laws of the
State of Delaware or its Organizational Documents, and (x) not hold itself out
to be generally responsible for the debts of another Person (other than another
Loan Party).

(b) Each Loan Party will (i) preserve and maintain in full force and effect its
organizational existence and good standing under the laws of its jurisdiction of
incorporation, organization or formation, as applicable, except as permitted by
Section 7.8, and (ii) preserve and maintain its rights (charter and statutory),
privileges, franchises and permits necessary or desirable in the normal conduct
of its business except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

6.4 Payment of Taxes and Claims. Each Loan Party will file all income and
franchise tax returns and other material tax returns and reports required to be
filed by it in any jurisdiction and pay all material Taxes imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises, unless any such tax is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted and
adequate reserve or other appropriate provision shall have been made therefor in
accordance with GAAP. No Loan Party shall make an election to be treated as a
corporation for U.S. federal income tax purposes, without the consent of the
Requisite Lenders, such consent not to be unreasonably withheld, delayed or
conditioned.

6.5 Operation and Maintenance of Properties. Each Loan Party, at its own
expense, will:

(a) operate and maintain its Properties in accordance with the practices of a
reasonably prudent operator in the industry and in compliance in all respects
with all applicable contracts and agreements and with all Governmental
Requirements of all applicable Governmental Authorities, including, without
limitation, applicable Environmental Laws, except for any such noncompliance
that could not individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect;

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Properties, including, without
limitation, all material equipment, machinery and facilities.

6.6 Insurance. Each Loan Party will maintain or cause to be maintained, with
financially sound and reputable insurers, such casualty insurance, public
liability insurance, and third party property all risk damage insurance, in each
case, with respect to liabilities, losses or damage in respect of the assets,
properties and businesses of the Loan Parties as are customarily carried or
maintained under similar circumstances by Persons of established reputation of
similar size and engaged in similar businesses, in such amounts (giving effect
to self-insurance which comports with the requirements of this Section 6.6; and
provided that adequate reserves therefor are maintained in accordance with
GAAP), with such deductibles, covering such risks and otherwise on such terms
and conditions as shall be customary for such Persons. Without limiting the
generality of the foregoing, each Loan Party will maintain or cause to be
maintained (a) flood

 

- 64 -



--------------------------------------------------------------------------------

insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the Board of Governors of
the Federal Reserve System, and (b) replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation of similar size and engaged in similar businesses. Each such policy
of insurance shall (a) contain loss payable clauses or provisions in each such
insurance policy or policies that are 438BFU or equivalent endorsements in favor
of and made payable to Administrative Agent as its interests may appear and
(b) name Administrative Agent as “additional insureds” and provide that the
insurer will endeavor to give no less than thirty (30) days prior written notice
of any cancellation to Administrative Agent (ten (10) days for non-payment).
Such endorsement shall be further endorsed to show that each Loan Party waives
the right (and each Loan Party does hereby so waive) and shall cause its
insurers to waive the right, to subrogate against the Lenders. Each such policy
shall be primary and not excess to or contributing with any insurance or
self-insurance maintained by any Lender.

6.7 Books and Records; Inspections. Each Loan Party will, (a) keep adequate
books of record and account in which full, true and correct entries in all
material respects are made of all dealings and transactions in relation to its
business and activities and (b) permit any representatives designated by
Administrative Agent on behalf of all Lenders (including employees of
Administrative Agent or any consultants, accountants, lawyers and appraisers
retained by Administrative Agent) to visit any of the properties of any Loan
Party and to inspect, copy and take extracts from its financial and accounting
records, and to discuss its affairs, finances and accounts with its officers and
independent accountants, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may reasonably be requested, and by
this provision the Loan Parties authorize such accountants to discuss with
Administrative Agent and such representatives the affairs, finances and accounts
of each Loan Party; provided, however, that unless an Event of Default has
occurred and is continuing, the Borrower shall only be responsible for costs or
expenses related to one such visit per year. The Loan Parties acknowledge that
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain reports pertaining to the Loan Parties’ assets
for internal use by Administrative Agent and the Lenders.

6.8 Reserved.

6.9 Compliance with Laws. Each Loan Party will comply with the requirements of
all applicable Governmental Requirements of any Governmental Authority
(including all Environmental Laws) in all material respects.

6.10 Environmental.

(a) Environmental Disclosure. The Borrower will deliver to Administrative Agent
(who will in turn deliver to same to the Lenders):

 

- 65 -



--------------------------------------------------------------------------------

(i) promptly following receipt thereof by any Loan Party, copies of all
environmental compliance reports, audits, investigations, analyses and reports,
whether prepared by personnel of any Loan Party or by independent consultants,
Governmental Authorities or any other Persons, with respect to environmental
matters regarding any Loan Party’s operations, business, Properties or at any
leased or owned Facility of any Loan Party or with respect to any Environmental
Claims but only if such environmental matter or Environmental Claim,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (A) any Release of Hazardous Materials related to any Loan
Party’s operations, business, Properties or at any Facility leased or owned by
Borrower or any of its Subsidiaries required to be reported to any federal,
state or local Governmental Authority under any applicable Environmental Laws,
(B) any remedial action taken by any Loan Party or any other Person in response
to any Hazardous Material Activity or Environmental Claim that could reasonably
expected, individually or in the aggregate, to have a Material Adverse Effect or
any threatened Environmental Claim that, the occurrence of which, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect and (C) any Loan Party’s discovery of any occurrence or condition
at any Loan Party Properties or at any Facility owned or leased by Borrower or
any of its Subsidiaries or any real Property adjoining or in the vicinity of any
such Facility that could, individually or in the aggregate, reasonably be
expected to cause any such Loan Party, or Properties or Facility owned or leased
by Borrower or a Subsidiary thereof or any part of such Property or Facility to
be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws;

(iii) promptly following the sending or receipt thereof by any Loan Party, a
copy of any and all written communications with respect to (A) any Environmental
Claims that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, (B) any Release required to be reported by
any Loan Party to any federal, state or local Governmental Authority, and
(C) any request for information from any Governmental Authority that suggests
such agency is investigating whether any Loan Party may be potentially
responsible for any Hazardous Materials Activity; and

(iv) prompt written notice describing in reasonable detail any proposed action
to be taken by any Loan Party to modify current operations in a manner that
could reasonably be expected to subject any Loan Party to any additional
material obligations or requirements under any Environmental Laws.

(b) Hazardous Materials. Each Loan Party shall promptly take any and all actions
reasonably necessary to (i) cure any violation of applicable Environmental Laws
by such Loan Party, and (ii) make an appropriate response to any Environmental
Claim against such Loan Party and discharge any obligations it may have to any
Person thereunder.

(c) Right of Access and Inspection. With respect to any event described in
Section 6.10(a) or if an Event of Default with respect to an environmental
matter has occurred and is continuing, at the sole cost and expense of the
Borrower:

 

- 66 -



--------------------------------------------------------------------------------

(i) Administrative Agent, the Lenders and their respective representatives shall
have the right, but not the obligation or duty, upon reasonable notice to enter
the applicable Properties and Facilities leased or owned by Borrower or its
Subsidiaries at reasonable times for the purposes of observing such Properties
and Facilities. Such access shall include, at the reasonable request of
Administrative Agent or the Lenders, access to relevant documents and employees
of each Loan Party and to their outside representatives, as reasonably necessary
to obtain necessary information related to the event at issue. If an Event of
Default with respect to an environmental matter has occurred and is continuing,
the Loan Parties, in their sole discretion, may choose to conduct such tests and
investigations on the Properties and leased or owned Facilities of the affected
Loan Party or relevant portion thereof, as reasonably requested by
Administrative Agent or the Lenders, including the preparation of a Phase I
Report or such other sampling or analysis as determined to be necessary under
the circumstances by a qualified environmental engineer or consultant. If an
Event of Default with respect to an environmental matter has occurred and is
continuing, and if a Loan Party does not undertake such tests and investigations
in a reasonably timely manner following the request of Administrative Agent or
the Lenders, Administrative Agent may hire an independent engineer, at the Loan
Parties’ expense, to conduct such tests and investigations, which shall be
conducted in a commercially reasonable manner. The Administrative Agent will
make all reasonable efforts to conduct any such tests and investigations so as
to avoid interfering with the operation of the Facilities.

(ii) any observations, tests or investigations of the Properties by or on behalf
of Administrative Agent shall be solely for the purpose of protecting the
Lenders’ interests and rights under the Loan Documents. The exercise or
non-exercise of Administrative Agent’s rights under Section 6.10(c) shall not
constitute a waiver of any Default or Event of Default of any Loan Party or
impose any liability on Administrative Agent or any of the Lenders. In no event
will any observation, test or investigation by or on behalf of Administrative
Agent be a representation that Hazardous Materials are or are not present in, on
or under any of the Properties, or that there has been or will be compliance
with any Environmental Law, and Administrative Agent shall not be deemed to have
made any representation or warranty to any party regarding the truth, accuracy
or completeness of any report or findings with regard thereto. Neither any Loan
Party nor any other Person is entitled to rely on any observation, test or
investigation by or on behalf of Administrative Agent. The Administrative Agent
and the Lenders owe no duty of care to protect any Loan Party or any other
Person against any Hazardous Materials or any other adverse condition affecting
any of the Facilities or any other Properties. The Administrative Agent shall,
if requested by any Loan Party, disclose to the applicable Loan Party, and may
disclose to any other Person if so required by law or other obligation, any
report or findings made as a result of, or in connection with, its observations,
tests or investigations. If Administrative Agent is required under law to
disclose any such report or finding to any Governmental Authority, then
Administrative Agent shall to the extent possible give the applicable Loan Party
prior notice of such disclosure and afford such Loan Party the opportunity to
object or defend against such disclosure at its own and sole cost if such
process is available; provided, that the failure of Administrative Agent to give
such notice or afford such Loan Party the opportunity to object or defend
against such disclosure shall not result in any liability to Administrative
Agent. Each Loan Party acknowledges that it may be obligated

 

- 67 -



--------------------------------------------------------------------------------

under law to notify relevant Governmental Authorities regarding the results of
any observation, test or investigation disclosed to such Loan Party, and that
such reporting requirements are site and fact-specific and are to be evaluated
by such Loan Party without advice or assistance from Administrative Agent.

6.11 Subsidiaries.

(a) In the event that any Person becomes a Subsidiary of any Loan Party, whether
directly or indirectly, such Person shall, within ten (10) days after such
Person becomes a Subsidiary (or such longer period as permitted under the
Existing Credit Agreement or by Administrative Agent in its reasonable
discretion), (i) pledge to Administrative Agent all of the Capital Stock of such
Subsidiary (other than the Capital Stock of Holdings, which shall not be
required to be pledged) (including, without limitation, to the extent not
delivered to Administrative Agent under the Existing Credit Agreement pursuant
to the Intercreditor Agreement, delivering original stock certificates, if any,
evidencing the Capital Stock of such Subsidiary, together with an appropriate
undated stock power for each certificate duly executed in blank by the
registered owner thereof), except for any such Capital Stock that constitutes
Excluded Assets, (ii) cause such Subsidiary to become a Guarantor of the
Obligations under the Guarantee and Collateral Agreement by executing and
delivering to Administrative Agent a joinder to the Guarantee and Collateral
Agreement, (iii) take all such actions and execute and deliver, or cause to be
executed and delivered, all such documents, opinions, instruments, agreements,
and certificates as are similar to those described in Sections 3.1(e), 3.1(g),
3.1(m), and 3.1(p) and any Collateral Documents required by Section 6.14.

(b) Any Subsidiary of the Borrower must be a wholly-owned Subsidiary.

6.12 Further Assurances.

(a) At any time or from time to time upon the reasonable request of
Administrative Agent or the Requisite Lenders, each Loan Party will, at its
expense, promptly execute, acknowledge and deliver (or cause the applicable
Subsidiary becoming a Loan Party pursuant to Section 6.11 to execute,
acknowledge and deliver) such further documents and do such other acts and
things as Administrative Agent or the Requisite Lenders may reasonably request
in order to effect fully the purposes of the Loan Documents, including providing
Lenders with any information requested pursuant to Section 10.20. In furtherance
and not in limitation of the foregoing, each Loan Party shall take such actions
as Administrative Agent or the Requisite Lenders may reasonably request from
time to time to ensure that the Obligations are guaranteed by the Guarantors and
are secured by all of the Collateral.

(b) Each Loan Party hereby authorizes Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
part of the Property of any Loan Party without the signature of such Loan Party
where permitted by law, including any financing or continuation statement, or
amendment thereto, with “all assets” in the collateral description. A carbon,
photographic or other reproduction of the Collateral Documents or any financing
statement covering any Property or any part thereof of any Loan Party shall be
sufficient as a financing statement where permitted by law.

 

- 68 -



--------------------------------------------------------------------------------

6.13 Use of Proceeds. The Loan Parties will use the proceeds of the Loans only
in the manner and for the purposes set forth in Section 2.3 or in the applicable
Borrowing Request. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any
Governmental Requirement of any Governmental Authority, including Regulations T,
U and X of the Board of Governors of the Federal Reserve System.

6.14 Additional Properties; Other Collateral.

(a) In the event that any Loan Party acquires any Property (or acquires a
Subsidiary required to become a Loan Party pursuant to Section 6.11 owning any
Property) after the Closing Date (other than any such Property that constitutes
Excluded Assets), and such Property has not otherwise been made subject to the
Lien of the Collateral Documents in favor of Administrative Agent for the
benefit of the Lenders, then such Loan Party (including a Subsidiary becoming a
Loan Party), promptly (and, in any event, within twenty (20) days (or such
longer period as permitted by the Administrative Agent)) upon its acquiring such
Property or becoming a Loan Party, shall take all such actions and execute and
deliver, or cause to be executed and delivered, all such mortgages, documents,
instruments, Control Agreements, agreements, certificates of title (and
notations thereto), Landlord Estoppel, Consent and Access Agreement, surveys,
title commitments, opinions and certificates to the extent required in
Section 6.14(b) and Section 3.1(g)(i), as applicable, with respect to each such
Property, together with any other action, in each case that Administrative Agent
or the Requisite Lenders may reasonably request in order to create in favor of
Administrative Agent, for the benefit of the Lenders, a valid and, subject to
any filing and/or recording referred to herein, perfected Acceptable Lien in
such Property (subject only to Permitted Liens) such that, at all times
Administrative Agent will have a Lien on all of the personal Properties and all
of the real Properties constituting Material Real Estate Assets of the Loan
Parties. All of the issued and outstanding Capital Stock (except for any such
Capital Stock which constitutes Excluded Assets) of (i) the Borrower and
(ii) each Subsidiary of the Borrower shall at all times be pledged to
Administrative Agent pursuant to the Collateral Documents.

(b) In order to create in favor of Administrative Agent, for the benefit of the
Lenders a valid, perfected Acceptable Lien in all Material Real Estate Assets of
the Loan Parties, Administrative Agent shall have received:

(i) a Mortgage covering each of such Mortgaged Properties and evidence
satisfactory to it that Acceptable Liens have been granted pursuant to one or
more Mortgages in all of such Mortgaged Properties,

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Administrative Agent) in each state in which a Mortgaged Property is located
with respect to the enforceability of the form(s) of Mortgages to be recorded in
such state and such other matters as the Lenders may request, in each case in
form and substance satisfactory to Administrative Agent;

 

- 69 -



--------------------------------------------------------------------------------

(iii) (a) a Title Policy with respect to such Mortgaged Property, in amounts not
less than the fair market value of such Mortgaged Property, together with a
title report issued by a title company with respect thereto, dated not more than
thirty (30) days prior to the date after which such Mortgaged Property was
acquired (or such earlier date as Administrative Agent may agree) and copies of
all recorded documents listed as exceptions to title or otherwise referred to
therein, each in form and substance reasonably satisfactory to Administrative
Agent and (B) evidence satisfactory to Administrative Agent that such Loan Party
has paid to the title company or to the appropriate governmental authorities all
expenses and premiums of the title company and all other sums required in
connection with the issuance of each Title Policy and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgages for such Mortgaged Property in the appropriate real
estate records;

(iv) evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to Administrative Agent; and

(v) ALTA surveys of all such Mortgaged Properties.

(c) No Loan Party shall hold, store or otherwise maintain any equipment or
inventory that is intended to constitute Collateral pursuant to the Collateral
Documents at premises which are not owned by a Loan Party unless (i) such
equipment is located at a job site at which such Collateral is then currently
under contract or (ii) such Collateral is located at a Material Leased Location
with respect to which such Loan Party has, within sixty (60) days after the date
hereof, used commercially reasonable efforts to obtain a Landlord Estoppel,
Consent and Access Agreement.

6.15 Refinancing.

(a) The Loan Parties shall use their commercially reasonable efforts to
refinance the Loans by no later than June 30, 2019, and shall keep
Administrative Agent and the Lenders apprised of their efforts to do the same,
including, but not limited to, promptly responding to any requests for
information with respect to the status of such refinancing efforts; provided,
however, that nothing in this Section 6.15 shall require the Parent or any Loan
Party to refinance the Loans in a manner that is, or on terms that are, adverse
to the Loan Parties.

6.16 Post-Closing Covenants.

(a) Each Loan Party warrants, covenants and agrees with Administrative Agent and
the Lenders that each relevant Loan Party will execute and deliver the documents
and complete the tasks set forth on Schedule 6.16 hereto that are applicable to
such Loan Party, in each case within the time limits specified on such Schedule
6.16.

SECTION 7.

NEGATIVE COVENANTS

Each Loan Party covenants and agrees that, until payment in full of all
Obligations (other than contingent indemnification obligations and other
provisions under the Loan Documents which by their terms expressly survive the
payment of the Obligations), such Person shall perform all covenants in this
Section 7.

 

- 70 -



--------------------------------------------------------------------------------

7.1 Indebtedness. No Loan Party shall directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except:

(a) (i) Indebtedness incurred in respect of the Existing Credit Agreement in an
aggregate principal amount that does not exceed $65,000,000 and (ii) the
Obligations;

(b) Indebtedness related to non-recourse financing used for capital
expenditures;

(c) Indebtedness in respect of Swap Agreements permitted under Section 7.19

in an amount not to exceed $5,000,000;

(d) Indebtedness in the form of obligations for the deferred purchase price of
property or services incurred in the ordinary course of business which are not
yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established;

(e) Indebtedness owing in connection with the financing of insurance premiums in
the ordinary course of business;

(f) Indebtedness consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of any
Loan Party in connection with the operation of the Properties;

(g) (i) Indebtedness consisting of Capital Leases or purchase money
Indebtedness, (x) incurred at any time prior to the date hereof, (y) incurred at
any time on or after the date hereof and prior to the Maturity Date, in an
aggregate imputed principal amount not to exceed $200,000,000 at any one time
outstanding, and (z) incurred at any time to finance capital expenditures
associated with binding customer contracts entered into after the Closing Date;
provided that Indebtedness consisting of Capital Leases or purchase money
Indebtedness may only be incurred pursuant to clause (z) to the extent that the
capital expenditure associated with the binding customer contract entered into
after the Closing Date was not otherwise included in the Projections delivered
to the Administrative Agent on or prior to the Closing Date; provided, further,
that, with respect to clauses (y) and (z), (i) the Cash interest expense
attributable to any Capital Lease or purchase money Indebtedness (calculated in
accordance with GAAP) shall not exceed the greater of (A) LIBOR plus 6.00% per
annum for any period prior to the Maturity Date and (B) 9.00% per annum for any
period prior to the Maturity Date and (ii) no Capital Lease or purchase money
Indebtedness shall have a term ending prior to (or a maturity occurring prior
to) the six months after the Maturity Date;

(h) Indebtedness of the Loan Parties arising from endorsing negotiable
instruments for collection in the ordinary course of business;

(i) Indebtedness among the Loan Parties;

(j) guarantees by any Loan Party of Indebtedness permitted under this Agreement;

 

- 71 -



--------------------------------------------------------------------------------

(k) Indebtedness consisting of indemnities and warranties arising under
agreements entered into by any Loan Party in the ordinary course of business;

(l) Indebtedness of the Loan Parties in respect of or in connection with
workers’ compensation, unemployment insurance, employee compensation and
benefits, and other social security legislation or performance bonds, bid bonds,
appeal bonds, completion guaranties, surety bonds and similar obligations, in
each case provided in the ordinary course of business;

(m) Indebtedness of the Loan Parties consisting of take-or-pay obligations
contained in supply arrangements in the ordinary course of business;

(n) obligations of the Loan Parties under company credit cards incurred in the
ordinary course of business;

(o) Indebtedness of the Loan Parties arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness (i) does not exceed $100,000 at any time outstanding or (ii) is
extinguished within five (5) Business Days of receipt of notice from the
applicable financial institution of such occurrence;

(p) reserved;

(q) reserved;

(r) reserved;

(s) Indebtedness listed on Schedule 7.1 attached hereto and any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person thereof (any Indebtedness subject to such changes,
“Replacement Indebtedness”); provided that: (i) such Replacement Indebtedness
does not mature prior to, or have a shorter weighted average life than, the
applicable Indebtedness prior to such event, (ii) the other terms and conditions
applicable to such Replacement Indebtedness are not materially less favorable to
the Loan Parties than the applicable Indebtedness prior to such event and
(iii) the aggregate principal amount of such Replacement Indebtedness shall not
be greater than the aggregate principal amount of the applicable Indebtedness
prior to such event;

(t) reserved;

(u) other unsecured Indebtedness in an aggregate principal amount not to exceed
$20,000,000 in aggregate at any time outstanding, provided that the maturity
date of such Indebtedness is no earlier than the date which is six (6) months
after the Maturity Date and (ii) interest on such Indebtedness is not payable in
Cash at a rate that exceeds ten percent (10%) per annum of the proceeds of such
Indebtedness;

(v) other Indebtedness approved by the Requisite Lenders pursuant to an Approval
Letter;

 

- 72 -



--------------------------------------------------------------------------------

(w) to the extent constituting Indebtedness, obligations with respect to the
Existing Letters of Credit;

(x) reserved; and

(y) Indebtedness related to letters of credit issued by third parties in an
aggregate amount not to exceed $3,000,000 at any time outstanding.

7.2 Liens. No Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable and any Capital Stock of
any Loan Party), whether now owned or hereafter acquired, or any income or
profits therefrom, or file, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income or profits under the UCC of any State or under any similar
recording or notice statute, except (collectively, “Permitted Liens”):

(a) Permitted Encumbrances;

(b) (i) Liens securing Indebtedness permitted by Section 7.1(a)(i) and
(ii) Liens in favor of Administrative Agent for the benefit of the Secured
Parties granted pursuant to any Loan Document;

(c) Liens securing Indebtedness permitted by Section 7.1(b);

(d) Liens securing Indebtedness permitted by Section 7.1(g), provided that,
(i) such Liens do not encumber any Property other than the Property that is
being financed with such Indebtedness on the date such Property is acquired and
(ii) such Liens attach to such Property concurrently with or within 90 days
after the acquisition thereof;

(e) reserved;

(f) Liens, pledges or deposits made to secure payment of or in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits or to participate in any fund in connection with workers’
compensation, unemployment insurance, pensions or other social security
programs;

(g) good-faith pledges or deposits made in the ordinary course of business to
secure (i) performance of bids, tenders, trade contracts (other than for the
repayment of borrowed money) or leases, (ii) statutory obligations, or
(iii) surety or appeal bonds, or indemnity, performance or other similar bonds;

(h) judgments and attachments permitted by Section 8.1(h);

(i) Liens securing Indebtedness permitted by Section 7.1(v) to the extent the
applicable Approval Letter permits such Indebtedness to be secured; provided
that, such Liens only encumber the assets permitted to be encumbered thereby
pursuant to the applicable Approval Letter;

 

- 73 -



--------------------------------------------------------------------------------

(j) reserved;

(k) Liens in favor of the issuer of the Existing Letters of Credit on Cash and
Cash Equivalents pledged as cash collateral for the Existing Letters of Credit;

(l) Liens securing Indebtedness permitted by Section 7.1(s) (but only to the
extent that such original Indebtedness was secured as of the Closing Date); and

(m) Liens in favor of issuers of letters of credit permitted under
Section 7.1(y) on Cash and Cash Equivalents pledged as cash collateral for any
such letters of credit.

7.3 No Further Negative Pledges. Except with respect to restrictions by reason
of Permitted Liens and customary provisions restricting assignments, subletting
or other transfers contained in leases, licenses and similar agreements entered
into in the ordinary course of business consistent with past practice (provided
that such restrictions are limited to the property or assets secured by such
Permitted Liens or the property or assets subject to such leases, licenses or
similar agreements, as the case may be) no Loan Party shall permit to exist or
enter into any agreement prohibiting the creation or assumption of any Lien in
favor of Administrative Agent for the benefit of the Secured Parties upon any of
the Collateral, whether now owned or hereafter acquired.

7.4 Restricted Junior Payments. The Parent shall not, nor shall it permit any of
its Subsidiaries through any manner or means or through any other Person to,
directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Junior
Payment except (provided that none of the following shall be deemed to permit a
Division/Series Transaction): (a) each Subsidiary of the Parent may make
Restricted Junior Payments to the holders of its Capital Stock, (b) to the
extent constituting Restricted Junior Payments, the Parent or any of its
Subsidiaries may make payments in respect of Swap Agreements permitted by the
terms of this Agreement, to the counterparties thereof, (c) so long as no
Default or Event of Default under Section 8.1(a), Section 8.1(f), Section 8.1(g)
or Section 8.1(c) (with respect to Section 8.1(c), only as a result of a breach
of Section 7.7) has occurred and is continuing, the Parent or any of its
Subsidiaries may make Tax Distributions, to the holders of its Capital Stock,
(d) unless an Event of Default has occurred and is continuing or would result
therefrom, and so long as no payments are made in cash or other property in
connection therewith, the Parent or any of its Subsidiaries may redeem,
repurchase, retire or otherwise acquire any of its Capital Stock upon or in
connection with the exercise or vesting of options or restricted Capital Stock
(granted pursuant to any option plan or incentive compensation plan of the
Parent) if such Capital Stock constitutes all or a portion of the exercise price
or is surrendered (or deemed surrendered) in connection with satisfying any
income tax obligation incurred in connection with such exercise or vesting,
(e) unless an Event of Default has occurred and is continuing or would result
therefrom, and so long as no payments are made in cash or other property in
connection therewith, the Parent or any of its Subsidiaries may redeem,
repurchase, retire, or otherwise acquire any of its Capital Stock upon the
exercise of warrants if such Capital Stock constitutes all or a portion of the
exercise price or is surrendered (or deemed surrendered) in connection with
satisfying any income tax obligation incurred in connection with such exercise,
(f) [reserved]; (g) unless an Event of Default has occurred and is continuing or
would result therefrom, the Parent or any of its Subsidiaries may repurchase its
Capital Stock that is owned by former officers, directors or employees (or the
estate thereof) of the Parent or its Subsidiaries in connection with their
resignation, termination or

 

- 74 -



--------------------------------------------------------------------------------

severance of employment in an aggregate amount not to exceed $1,000,000 during
any Fiscal Year, (h) unless an Event of Default has occurred and is continuing
or would result therefrom, the Parent or any of its Subsidiaries may make cash
payments solely in lieu of the issuance of fractional shares in connection with
the exercise of warrants, Capital Stock options, restricted Capital Stock or
other securities convertible into or exchangeable for Capital Stock of the
Parent and (i) on or substantially contemporaneously with the Closing Date, the
Parent or any of its Subsidiaries may make payments in connection with an equity
repurchase and related redemption from Southpaw Credit Opportunity Master Fund
LP in an amount not to exceed $11,500,000.

7.5 Restrictive Agreements. No Loan Party shall create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary of the Borrower to (a) pay dividends
or make any other distributions on any of such Subsidiary’s Capital Stock owned
by any Loan Party, (b) repay or prepay any Indebtedness owed by such Subsidiary
to any Loan Party or any other Subsidiary of the Borrower, (c) make loans or
advances to any Loan Party or (d) transfer any of its property or assets to any
Loan Party, except (i) as required by law, (ii) pursuant to agreements related
to Indebtedness permitted under this Agreement (but only to the extent such
restrictions are included in agreements either (x) existing on the Closing Date
or (y) permitted pursuant to Section 7.1(g) and are customary for such
agreements (as determined by the Borrower in good faith)), and (iii) such
Person’s Organizational Documents.

7.6 Investments. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, except (provided that none of the following shall be deemed to permit a
Division/Series Transaction):

(a) Investments in Cash and Cash Equivalents; and

(b) Investments in any other Loan Party;

(c) expenditures in respect of purchase money Indebtedness and Capital Leases
permitted by Section 7.1(g);

(d) reserved;

(e) reserved;

(f) to the extent constituting Investments, transactions permitted under
Sections 7.1 and 7.8;

(g) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(h) advances to officers, directors and employees of the Loan Parties in the
ordinary course of business, in an aggregate amount not to exceed $250,000 at
any time outstanding, for travel, entertainment, relocation and other ordinary
business purposes;

(i) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 7.8; and

 

- 75 -



--------------------------------------------------------------------------------

(j) additional Investments not otherwise permitted in clauses (a)-(i) above by
any Loan Party in an aggregate amount not to exceed $5,000,000 in the aggregate
at any time outstanding.

(k) other Investments otherwise approved by the Requisite Lenders in an Approval
Letter;

(l) payments on trade and customer accounts receivable which are for goods
furnished or services rendered in the ordinary course of business and are
payable in accordance with customary trade terms, and Investments received in
full or partial satisfaction thereof from financially troubled account debtors;
and

(m) creation of any additional Subsidiaries of any Loan Party in compliance with
Section 6.11.

7.7 Financial and Performance Covenants.

(a) Total Leverage Ratio. The Borrower shall not permit the Total Leverage Ratio
as of the last day of any Fiscal Quarter set forth below to be greater than the
ratio set forth below opposite such Fiscal Quarter.

 

Each Fiscal Quarter Ending on the Following Dates

   Total Leverage Ratio  

March 31, 2019

     2.00:1.00  

June 30, 2019

     2.00:1.00  

September 30, 2019

     1.80:1.00  

December 31, 2019

     1.60:1.00  

March 31, 2020

     1.30:1.00  

(b) Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed Charge
Coverage Ratio as of the last day of any Fiscal Quarter to be less than
1:00:1.00.

7.8 Fundamental Changes; Disposition of Assets. No Loan Party shall,

(a) enter into any transaction of merger or consolidation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), other than
(provided that none of the following shall be deemed to permit a Division/Series
Transaction) (i) the merger of any Loan Party or any Subsidiary that is not a
Loan Party with and into any Loan Party (except that, with respect to any such
merger or consolidation involving the Borrower, the Borrower must be the
surviving entity) or (ii) the merger of any Subsidiary that is not a Loan Party
with and into any Loan Party or any other Subsidiary that is not a Loan Party;
or

 

- 76 -



--------------------------------------------------------------------------------

(b) convey, sell, lease or sub lease (as lessor or sublessor), exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, except for Permitted Dispositions
(provided, that the forgoing shall not be deemed to permit a Division/Series
Transaction).

7.9 Limitation on Leases. No Loan Party will create, incur, assume or suffer to
exist any obligation in respect of any Long-Term Lease which would cause the
aggregate amount of all payments made by all Loan Parties pursuant to all such
Long-Term Leases, including, without limitation, any residual payments at the
end of any such Long-Term Lease, to exceed an amount equal to $2,000,000 in any
calendar month without the approval of the Requisite Lenders.

7.10 Sales and Lease Backs. No Loan Party shall directly or indirectly, become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which such Loan Party (a) has sold or transferred or is to
sell or to transfer to any other Person (other than the Borrower or any of its
Subsidiaries) or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Loan Party
to any Person (other than the Borrower or any of its Subsidiaries) in connection
with such lease, except for operating leases and Capital Leases permitted under
Section 7.1.

7.11 Transactions with Management and Affiliates. No Loan Party shall either
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any Property or the rendering of any
service) with any member of a Loan Party’s management, any Affiliate or any
shareholder thereof, and no Loan Party will suffer to exist any arrangement or
understanding, regardless of whether such arrangement has been formalized,
whereby services or the sale of any Property are provided to a member of a Loan
Party’s management, an Affiliate or any shareholder thereof, on terms more
favorable than such Loan Party would reasonably be expected to obtain in an
arms’-length transaction with a Person that was not a member of a Loan Party’s
management or that was not an Affiliate or any shareholder thereof, for similar
services; provided that the foregoing restriction shall not apply to (a) any
transaction between or among the Loan Parties, (b) issuances of Capital Stock
and other Restricted Junior Payments expressly permitted by Section 7.4, (c) the
maintenance of benefit plans and programs and other similar arrangements with
employees, officers and directors, including, without limitation, vacation
plans, health plans, life insurance plans, equity plans, indemnification
arrangements, deferred compensation plans and retirement savings plans, in each
case, in the ordinary course of business, (d) [reserved], (e) the ownership of
Capital Stock of a Loan Party by any member of a Loan Party’s management and, to
the extent otherwise permitted under this Agreement, the payment of any amounts
in respect of such Capital Stock to such member of a Loan Party’s management and
(f) any transaction or arrangement described on Schedule 4.27 (provided that
none of the foregoing shall be deemed to permit a Division/Series Transaction).

7.12 Conduct of Business.

(a) From and after the Closing Date, no Loan Party shall, nor shall it permit
any of its Subsidiaries to, form or acquire any Foreign Subsidiary or engage in
any business other than the businesses engaged in by such Loan Party on the
Closing Date as presently conducted in the United States of America and any
businesses, activities and operations reasonably related thereto or incidental
thereto, including all general and administrative activities, and the leasing,
operation or ownership of any assets related to such business.

 

- 77 -



--------------------------------------------------------------------------------

(b) Holdings shall not engage in any business activities, in each case other
than (i) ownership of the Capital Stock of the Borrower, (ii) activities
incidental to maintenance of its legal existence, (iii) the performance of its
obligations with respect to the Loan Documents to which it is a party,
(iv) holding any cash or property received in connection with restricted
payments made in accordance with Section 7.4 pending application thereof by it,
(v) financing activities, including the issuance of securities, incurrence of
debt, payment of dividends, making contributions to the capital of its
Subsidiaries and guaranteeing the obligations of its Subsidiaries in each case
solely to the extent expressly permitted hereunder, (vi) participating in tax,
accounting and other administrative matters, (vii) providing indemnification to
officers and directors in accordance with their Organizational Documents and
(viii) activities incidental to the businesses or activities described in
clauses (i) to (vii) of this sentence.

(c) Parent shall not engage in any business activities, in each case other than
(i) ownership of the Capital Stock of Holdings, (ii) activities incidental to
maintenance of its legal existence and required in order to satisfy the
requirements of the Exchange Act, (iii) the performance of its obligations with
respect to the Loan Documents to which it is a party, (iv) holding any cash or
property received in connection with restricted payments made in accordance with
Section 7.4 pending application thereof by it, (v) financing activities,
including the issuance of securities, incurrence of debt, payment of dividends,
making contributions to the capital of its Subsidiaries and guaranteeing the
obligations of its Subsidiaries in each case solely to the extent expressly
permitted hereunder, (vi) participating in tax, accounting and other
administrative matters, (vii) providing indemnification to officers and
directors in accordance with their Organizational Documents and
(viii) activities incidental to the businesses or activities described in
clauses (i) to (vii) of this sentence.

7.13 Reserved.

7.14 Fiscal Year. No Loan Party shall, nor shall it permit any of its
Subsidiaries, to change its Fiscal Year end from December 31.

7.15 Deposit Accounts. No Loan Party shall establish or maintain a Deposit
Account or Securities Account other than (a) the Deposit Accounts or Securities
Accounts covered by a Control Agreement listed in Schedule 7.15, and
(b) Excluded Accounts, without executing and delivering to Administrative Agent
a Control Agreement covering the applicable Deposit Account or Securities
Account in a form acceptable to Administrative Agent and the Requisite Lenders.

7.16 Amendments to Organizational Agreements. No Loan Party shall materially
amend or permit any material amendments to any Loan Party’s Organizational
Documents in each case in a manner materially adverse to the Lenders or enter
into a Division/Series Transaction without the prior written consent of the
Requisite Lenders, which consent shall not be unreasonably withheld, delayed or
conditioned.

7.17 Reserved.

 

- 78 -



--------------------------------------------------------------------------------

7.18 OFAC; USA Patriot Act; Anti-Corruption Laws. No Loan Party shall, and no
Loan Party shall permit any of its Subsidiaries to fail to comply with the laws,
regulations and executive orders referred to in Section 4.22. No Loan Party or
Subsidiary, nor to the knowledge of the Loan Party, any director, officer,
agent, employee, or other person acting on behalf of the Loan Party or any
Subsidiary, will use the proceeds of any Loan, directly or indirectly, for any
payments to any Person, including any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, or otherwise take any action,
directly or indirectly, that would result in a violation of any Anti-Corruption
Laws. Furthermore, the Loan Parties will not, directly or indirectly, use the
proceeds of the transaction, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, Affiliate, joint venture partner or other
Person, to fund any activities of or business with any Person, or in any country
or territory, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any Person participating
in the transaction of any Sanctions.

7.19 Swap Agreements. The Borrower will not, and will not permit any Subsidiary
to, enter into any Swap Agreements with any Person other than Swap Agreements
which are entered into in the ordinary course of business and not for
speculative purposes.

7.20 Intercompany Transfers. Other than Investments permitted pursuant to
Section 7.6, the Borrower and Holdings will not transfer assets to Fleet 10 or
Fleet 11.

SECTION 8.

EVENTS OF DEFAULT

8.1 Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due the principal or premium (including the Payment Premium), if any, on any
Loan whether at stated maturity, by acceleration or otherwise; (ii) when due any
installment of principal of any Loan, by mandatory prepayment or otherwise; or
(iii) when due, any interest on any Loan or any fee or any other amount due
under any Loan Document; or

(b) Default in Other Agreements. (i) Failure of any Loan Party to pay when due
any principal of or interest on one or more items of Indebtedness (other than as
a result of the return to any lessor of any asset subject to a Capital Lease
incurred pursuant to Section 7.1(g), where the underlying Capital Lease is no
longer economically attractive to the Parent and its Subsidiaries (as determined
in good faith by the Borrower)) in an amount individually or in the aggregate of
$2,000,000 or more, in each case beyond the grace period, if any, provided
therefor; (ii) reserved, (iii) any termination event occurs under any Swap
Agreement and the net amount payable by Borrower under the applicable Swap
Agreement (after giving effect to any applicable netting arrangements) exceeds
$2,000,000, (iv) any breach or default by any Loan Party with respect to any
other material term of (A) one (1) or more items of Indebtedness (other than as
a result of the return to any lessor of any asset subject to a Capital Lease
incurred pursuant to Section 7.1(g), where the underlying Capital Lease is no
longer economically attractive to the Parent and

 

- 79 -



--------------------------------------------------------------------------------

its Subsidiaries (as determined in good faith by the Borrower)) in the
individual or aggregate principal amounts referred to in clause (i) above, or
(B) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness (other than as a result of the return to any lessor of
any asset subject to a Capital Lease incurred pursuant to Section 7.1(g), where
the underlying Capital Lease is no longer economically attractive to the Parent
and its Subsidiaries (as determined in good faith by the Borrower)), in each
case beyond the grace period, if any, provided therefor, if the cause of such
breach or default is due to any Loan Party’s failure to make a payment when due
or the effect of such breach or default is to cause or permit any Person to
declare such Indebtedness (other than as a result of the return to any lessor of
any asset subject to a Capital Lease incurred pursuant to Section 7.1(g), where
the underlying Capital Lease is no longer economically attractive to the Parent
and its Subsidiaries (as determined in good faith by the Borrower)) to be due
and payable or to require the prepayment, redemption, repurchase or defeasance
of, or to cause any Loan Party to make any offer to prepay, redeem, repurchase
or defease such Indebtedness, prior to its stated maturity or the stated
maturity; or

(c) Breach of Certain Covenants. Failure of any Loan Party to perform or comply
with any term or condition contained in Sections 6.1(a), (b), (c) or (d), 6.2,
6.3(a) (with respect to existence of the Borrower), 6.3(b), 6.6, 6.11, 6.13 or
6.14 or the failure of any Loan Party to perform or comply with any term or
condition contained in Section 7; or

(d) Breach of Representations, etc. Any representation, warranty, or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate at any time given by any Loan Party in writing pursuant hereto
or thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of the knowledge of any Authorized Officer of
any Loan Party of such breach or failure and the date notice thereof is given to
the Borrower by Administrative Agent or any Lender; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Loan Party in an involuntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against any Loan Party under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Loan Party, or over
all or a substantial part of its property, shall have been entered; or there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of any Loan Party for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of any Loan Party, and
any such event described in this clause (ii) shall continue for sixty (60) days
without having been dismissed, bonded or discharged; or

 

- 80 -



--------------------------------------------------------------------------------

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Loan Party shall
have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or any Loan
Party shall make any assignment for the benefit of creditors; or (ii) any Loan
Party shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body) of any Loan Party (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to in this clause (g) or in Section 8.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving an amount individually or in the aggregate in
excess of $5,000,000 (to the extent not fully covered by insurance (less any
deductible) as to which a solvent and unaffiliated insurance company has not
denied coverage) (other than solely against Fleet 10 or Fleet 11 related to
Fleet 10 and 11 Indebtedness) shall be entered or filed against any Loan Party
or any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) consecutive days (or in any
event later than the date that enforcement proceedings shall have been commenced
by any creditor upon such judgment order or five (5) days prior to the date of
any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any Loan
Party decreeing the dissolution of such Loan Party and such order shall remain
undischarged or unstayed for a period in excess of sixty (60) consecutive days;
or

(j) Employee Benefit Plans. There shall occur one or more ERISA Events
(determined without regard to any materiality standard included in the
definition of such term) which individually or in the aggregate results in or
could reasonably be expected to result in liability of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of $5,000,000
or could reasonably be expected to have a Material Adverse Effect; or

(k) Change of Control. A Change of Control shall occur; or

(l) Collateral Documents and Other Loan Documents. At any time after the
execution and delivery thereof, (i) any Guaranty for any reason, other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Administrative
Agent shall not have or shall cease to have, or it shall be asserted in writing
by any Loan Party not to have, a valid and perfected Acceptable Lien in any
Collateral (subject only to Permitted Liens) purported to be covered by the
Collateral Documents, in each case for any reason other than the failure of
Administrative Agent to take any action within its control, or (iii) any Loan
Party shall contest in writing the validity or enforceability of any Loan
Document or any Lien on the Collateral or any purported Collateral in favor of
Administrative Agent or deny in writing that it has any further liability under
any Loan Document to which it is a party prior to the satisfaction in full of
the Obligations; or

 

- 81 -



--------------------------------------------------------------------------------

(m) Intercreditor Agreement. Any applicable Intercreditor Agreement with respect
to any Indebtedness in a principal amount greater than $2,000,000 shall,
following execution thereof, cease, in whole or in part, to be effective or
cease to be legally valid, binding and enforceable against the holders of the
Indebtedness other than the Secured Parties subject thereto or against any Loan
Party.

8.2 Remedies. (a) Upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (b) upon the occurrence of any
other Event of Default, upon notice to the Borrower to such effect by
Administrative Agent (acting at the written direction of the Requisite Lenders),
Administrative Agent, on behalf of the Lenders, may and shall have the right to
take any of the following actions: (i) terminate all commitments; (ii) declare
to be immediately due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Loan Party, the Obligations; and (iii) enforce any and all Liens
and security interests created pursuant to Collateral Documents. It is
understood and agreed that in the event all or any portion of the Loans are
accelerated or otherwise become due prior to the Maturity Date, in each case, in
respect of any Event of Default (including, but not limited to, an Event of
Default upon the occurrence of a bankruptcy or insolvency event), the Payment
Premium applicable at the time of such redemption or acceleration shall
constitute part of the Obligations, in view of the impracticability and extreme
difficulty of ascertaining actual damages and by mutual agreement of the parties
as to a reasonable calculation of each Lender’s lost profits as a result
thereof. Any Payment Premium payable above shall be presumed to be the
liquidated damages sustained by each Lender as the result of the early
termination, and the Loan Parties agree that it is reasonable under the
circumstances currently existing. The Payment Premium shall also be payable in
the event that the Obligations (and/or this Agreement) are satisfied or released
by foreclosure (whether by power of judicial proceeding), deed in lieu of
foreclosure or by any other means. EACH LOAN PARTY EXPRESSLY WAIVES (TO THE
FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE
STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING
PAYMENT PREMIUM IN CONNECTION WITH SUCH PAYMENT PREMIUM OR ACCELERATION. The
Loan Parties expressly agree (to the fullest extent that each may lawfully do
so) that: (A) the Payment Premium is reasonable and is the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel; (B) the Payment Premium shall be payable notwithstanding the
then-prevailing market rates at the time payment is made; (C) there has been a
course of conduct between the Lenders and the Loan Parties giving specific
consideration in this transaction for such agreement to pay the Payment Premium;
and (D) the Loan Parties shall be estopped hereafter from claiming differently
than as agreed to in this paragraph. The Loan Parties expressly acknowledge that
their agreement to pay the Payment Premium to the Lenders as herein described is
a material inducement to the Lenders to provide the Commitments and make the
Loans.

 

- 82 -



--------------------------------------------------------------------------------

SECTION 9.

THE ADMINISTRATIVE AGENT

9.1 Appointment of Administrative Agent. Piper Jaffray Finance, LLC is hereby
appointed Administrative Agent hereunder and under the other Loan Documents and
each Lender hereby authorizes Piper Jaffray Finance, in such capacity, to act as
its agent (including as collateral agent) in accordance with the terms hereof
and the other Loan Documents. The Administrative Agent hereby agrees to act upon
the express conditions contained herein and the other Loan Documents, as
applicable. The provisions of this Section 9.1 are solely for the benefit of
Administrative Agent and the Lenders and no Loan Party shall have any rights as
a primary or third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, Administrative Agent shall act
solely as an agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for any Loan Party or any Affiliate thereof. The Administrative Agent shall not
have any duties or obligations (express or implied) except those expressly set
forth in the Loan Documents.

9.2 Powers and Limited Duties.

(a) Each Lender irrevocably authorizes Administrative Agent to take such action
on such Lender’s behalf and to exercise such powers, rights and remedies and
perform such duties hereunder and under the other Loan Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such actions, powers, rights and remedies as are
reasonably incidental thereto. The Administrative Agent shall have only those
duties and responsibilities that are expressly specified herein and the other
Loan Documents. The Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees. The
Administrative Agent shall not have or be deemed to have, by reason hereof or
any of the other Loan Documents, a fiduciary relationship in respect of any
Lender; and nothing herein or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect hereof or any of the other Loan
Documents except as expressly set forth herein or therein.

(b) Each Lender hereby agrees that (i) Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing and (ii) except as otherwise
expressly provided herein, Administrative Agent shall not have any duty to
monitor the performance of the obligations of any Loan Party or any of their
Affiliates under the Loan Documents, including a duty to disclose any
information relating to any Loan Party or any of their Affiliates that is
communicated to or obtained by the person serving as Administrative Agent or any
of its Affiliates in any capacity. As to any matters not expressly provided for
by this Agreement (including collection of any amounts due on the Loans) or any
matter that would require Administrative Agent to exercise any discretion
hereunder or under any Loan Document, including without limitation, in
connection with the enforcement of any right or remedy under the Loan Documents
whether before or after a default, in connection with a bankruptcy proceeding
(or similar relief) or otherwise, Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) solely upon the instructions of the Requisite Lenders, and such
instructions shall be binding; provided, however, that Administrative Agent
shall not be required to take any action at the direction of the Requisite

 

- 83 -



--------------------------------------------------------------------------------

Lenders or otherwise which exposes Administrative Agent to liability or which is
contrary to this Agreement or the Loan Documents or applicable legal
requirements unless Administrative Agent is furnished with an indemnification
satisfactory to Administrative Agent with respect thereto. The Administrative
Agent may at any time request instructions from the Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the Loan
Documents Administrative Agent is permitted or required to take or to grant.
Whether or not Administrative Agent makes such a request, at all times except
with respect to an express obligation set forth herein, Administrative Agent
shall be entitled to refrain from such act or taking such action unless and
until Administrative Agent shall have received instructions from the Requisite
Lenders, and Administrative Agent shall not incur liability to any Person by
reason of so refraining. If, in performing its duties under this Agreement,
Administrative Agent is required to decide between alternative courses of action
or has received conflicting directions or any other directions from Lenders who
do not satisfy the definition of Requisite Lenders, Administrative Agent may
refrain from taking any action until it receives instructions from the Requisite
Lenders.

(c) Each Lender agrees that in any instance in which this Agreement or other
Loan Document provides that Administrative Agent’s consent may not be
unreasonably withheld, provide for the exercise of Administrative Agent’s
reasonable discretion, or provide to a similar effect, it shall not in its
instructions (or, by refusing to provide instruction) to Administrative Agent
withhold its consent or exercise its discretion in an unreasonable manner. It is
expressly agreed and acknowledged that Administrative Agent is not guaranteeing
performance of or assuming any liability for the obligations of the Loan Parties
or other parties hereto or any parties to the Collateral. The Administrative
Agent shall not have liability for any failure, inability or unwillingness on
the part of the Borrower to provide accurate and complete information on a
timely basis to Administrative Agent, or otherwise on the part of any such party
to comply with the terms of this Agreement, and shall have no liability for any
inaccuracy or error in the performance or observance on Administrative Agent’s
part of any of its duties hereunder or under the Loan Documents that is caused
by or results from any such inaccurate, incomplete or untimely information
received by it, or other failure on the part of any such other party to comply
with the terms hereof. The Lenders hereby authorize and empower Administrative
Agent to execute and deliver on their behalf the Loan Documents and all related
agreements, documents or instruments as shall be necessary or appropriate as
determined by the Lenders in good form and in the forms presented to
Administrative Agent as of the date hereof in order to effectuate the purposes
of the Loan Documents and any such other related agreements, documents and
instruments.

(d) For purposes of clarity, phrases such as “satisfactory to Administrative
Agent,” “approved by Administrative Agent,” “acceptable to Administrative
Agent,” “as determined by Administrative Agent,” “in Administrative Agent’s
discretion,” “selected by Administrative Agent,” “elected by Administrative
Agent,” “requested by Administrative Agent,” and phrases of similar import that
authorize and permit Administrative Agent to approve, disapprove, determine, act
or decline to act in its discretion shall be subject to Administrative Agent (as
the case may be) receiving written direction from the Lenders or Requisite
Lenders, as applicable, to take such action or to exercise such rights (it being
understood that nothing contained in this Agreement or other Loan Document shall
impose a duty on Administrative Agent to make any such determination or take any
action independent of such written direction from the Lenders or exercise any
discretionary acts.)

 

- 84 -



--------------------------------------------------------------------------------

9.3 General Immunity.

(a) No Responsibility for Certain Matters. The Administrative Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other Loan
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by Administrative Agent to Lenders or by or on behalf of any
Loan Party to Administrative Agent or any Lender in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Loan Party or any other Person liable for
the payment of any Obligations, nor shall Administrative Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Loan
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Default or to make any
disclosures with respect to the foregoing. The Administrative Agent shall not be
responsible for the satisfaction of any condition set forth in Section 3 or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent. The Administrative Agent will
not be required to take any action that is contrary to applicable law or any
provision of this Agreement or any Loan Document. Anything contained herein to
the contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.

(b) Exculpatory Provisions. Subject to clause (b)(ii) hereof further limiting
the liability of Administrative Agent, neither Administrative Agent nor any of
its officers, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by Administrative Agent under or in connection with any
of the Loan Documents except to the extent caused by Administrative Agent’s
gross negligence, fraud or willful misconduct as determined by a court of
competent jurisdiction in a final, nonappealable order. The Administrative Agent
shall be entitled to refrain from any act or the taking of any action (including
the failure to take an action) in connection herewith or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until Administrative Agent shall have
received written instructions in respect thereof from Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.6)
or in accordance with the applicable Collateral Document, and, upon receipt of
such instructions from Requisite Lenders (or such other Lenders, as the case may
be), or in accordance with the other applicable Collateral Document, as the case
may be, Administrative Agent shall be entitled to act or (where so instructed)
refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions. Without prejudice to the generality of the
foregoing, (i) Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
and free from liability in relying on opinions and judgments of attorneys (who
may be attorneys for the Loan Parties), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or (where so instructed) refraining from acting hereunder or any of
the other Loan Documents in accordance with the instructions of Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.6) or in accordance with

 

- 85 -



--------------------------------------------------------------------------------

the applicable Collateral Document. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless Administrative Agent shall first receive such advice
or concurrence of the Lenders (as required by this Agreement) and until such
instructions are received, Administrative Agent shall act, or refrain from
acting, as it deems advisable. If Administrative Agent so requests, it shall
first be indemnified to its reasonable satisfaction by the Lenders against any
and all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Requisite Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders. No provision of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby shall require
Administrative Agent to: (i) expend or risk its own funds or provide indemnities
in the performance of any of its duties hereunder or the exercise of any of its
rights or power or (ii) otherwise incur any financial liability in the
performance of its duties or the exercise of any of its rights or powers. The
Administrative Agent shall not be responsible for (i) perfecting, maintaining,
monitoring, preserving or protecting the security interest or lien granted under
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, (ii) the filing, re-filing, recording,
re-recording or continuing of any document, financing statement, mortgage,
assignment, notice, instrument of further assurance or other instrument in any
public office at any time or times, or (iii) providing, maintaining, monitoring
or preserving insurance on or the payment of taxes with respect to any of the
Collateral. The actions described in items (i) through (iii) shall be the
responsibility of the Lenders and the Loan Parties. The Administrative Agent
shall not be required to qualify in any jurisdiction in which it is not
presently qualified to perform its obligations as Administrative Agent. The
Administrative Agent has accepted and is bound by the Loan Documents executed by
Administrative Agent as of the date of this Agreement and, as directed in
writing by the Requisite Lenders, Administrative Agent shall execute additional
Loan Documents delivered to it after the date of this Agreement; provided,
however, that such additional Loan Documents do not adversely affect the rights,
privileges, benefits and immunities of Administrative Agent. The Administrative
Agent will not otherwise be bound by, or be held obligated by, the provisions of
any loan agreement, indenture or other agreement governing the Obligations
(other than this Agreement and the other Loan Documents to which such
Administrative Agent is a party). No written direction given to Administrative
Agent by the Requisite Lenders or any Loan Party that in the sole judgment of
Administrative Agent imposes, purports to impose or might reasonably be expected
to impose upon Administrative Agent any obligation or liability not set forth in
or arising under this Agreement and the other Loan Documents will be binding
upon Administrative Agent unless Administrative Agent elects, at its sole
option, to accept such direction. The Administrative Agent shall not be
responsible or liable for any failure or delay in the performance of its
obligations under this Agreement or the other Loan Documents arising out of or
caused, directly or indirectly, by circumstances beyond its reasonable control,
including, without limitation, acts of God; earthquakes; fire; flood; terrorism;
wars and other military disturbances; sabotage; epidemics; riots; business
interruptions; loss or malfunctions of utilities, computer (hardware or
software) or communication services; accidents; labor disputes; acts of civil or
military authority and governmental action. Beyond the exercise of reasonable
care in the custody of the Collateral in the possession or control of
Administrative Agent, Administrative Agent will not have any duty as to any
other Collateral or any income

 

- 86 -



--------------------------------------------------------------------------------

thereon or as to preservation of rights against prior parties or any other
rights pertaining thereto. The Administrative Agent will be deemed to have
exercised reasonable care in the custody of the Collateral in its possession if
the Collateral is accorded treatment substantially equal to that which it
accords its own property, and Administrative Agent will not be liable or
responsible for any loss or diminution in the value of any of the Collateral by
reason of the act or omission of any carrier, forwarding agency or other agent
or bailee selected by Administrative Agent in good faith. The Administrative
Agent will not be responsible for the existence, genuineness or value of any of
the Collateral or for the validity, perfection, priority or enforceability of
the Liens in any of the Collateral, whether impaired by operation of law or by
reason of any action or omission to act on its part hereunder, except to the
extent such action or omission constitutes gross negligence or willful
misconduct on the part of Administrative Agent, as determined by a court of
competent jurisdiction in a final, nonappealable order, for the validity or
sufficiency of the Collateral or any agreement or assignment contained therein,
for the validity of the title of any grantor to the Collateral, for insuring the
Collateral or for the payment of taxes, charges, assessments or Liens upon the
Collateral or otherwise as to the maintenance of the Collateral. The
Administrative Agent hereby disclaims any representation or warranty to the
present and future holders of the Obligations concerning the perfection of the
Liens granted hereunder or in the value of any of the Collateral. In the event
that Administrative Agent is required to acquire title to an asset for any
reason, or take any managerial action of any kind in regard thereto, in order to
carry out any fiduciary or trust obligation for the benefit of another, which in
Administrative Agent’s sole discretion may cause Administrative Agent to be
considered an “owner or operator” under any environmental laws or otherwise
cause Administrative Agent to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law,
Administrative Agent reserves the right, instead of taking such action, either
to resign as Administrative Agent or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Administrative Agent
will not be liable to any person for any environmental liability or any
environmental claims or contribution actions under any federal, state or local
law, rule or regulation by reason of Administrative Agent’s actions and conduct
as authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment. Each Lender authorizes and directs
Administrative Agent to enter into this Agreement and the other Loan Documents
to which it is a party. Each Lender agrees that any action taken by
Administrative Agent or Requisite Lenders in accordance with the terms of this
Agreement or the other Loan Documents and the exercise by Administrative Agent
or Requisite Lenders of their respective powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders.

The Administrative Agent shall not be deemed to have knowledge of any Default
unless and until written notice thereof is received by Administrative Agent from
Borrower or a Lender pursuant to Section 9.3(c) below, and Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document. Without

 

- 87 -



--------------------------------------------------------------------------------

limiting the generality of the foregoing, the use of the term “agent” in this
Agreement with reference to Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties. Each party to this
Agreement acknowledges and agrees that Administrative Agent may from time to
time use one or more outside service providers for the tracking of all UCC
financing statements (and/or other collateral related filings and registrations
from time to time) required to be filed or recorded pursuant to the Loan
Documents and the notification to Administrative Agent, of, among other things,
the upcoming lapse or expiration thereof, and that each of such service
providers will be deemed to be acting at the request and on behalf of Borrower
and the other Loan Parties. The Administrative Agent shall not be liable for any
action taken or not taken by any such service provider. The Administrative Agent
shall not be liable for any action taken in good faith and reasonably believed
by it to be within the powers conferred upon it, or taken by it pursuant to any
direction or instruction by which it is governed, or omitted to be taken by it
by reason of the lack of direction or instruction required hereby for such
action (including without limitation for refusing to exercise discretion or for
withholding its consent in the absence of its receipt of, or resulting from a
failure, delay or refusal on the part of any Lender to provide, written
instruction to exercise such discretion or grant such consent from any such
Lender, as applicable). The Administrative Agent shall not be liable for any
error of judgment made in good faith unless it shall be proven that
Administrative Agent was grossly negligent in ascertaining the relevant facts.
Nothing herein or in any other Loan Document or related documents shall obligate
Administrative Agent to advance, expend or risk its own funds, or to take any
action which in its reasonable judgment may cause it to incur any expense or
financial or other liability for which it is not adequately indemnified. The
Administrative Agent shall not be liable for any indirect, punitive, special or
consequential damages (included but not limited to lost profits) whatsoever,
even if it has been informed of the likelihood thereof and regardless of the
form of action. Any permissive grant of power to Administrative Agent hereunder
shall not be construed to be a duty to act. Before acting hereunder,
Administrative Agent shall be entitled to request, receive and rely upon such
certificates and opinions as it may reasonably determine appropriate with
respect to the satisfaction of any specified circumstances or conditions
precedent to such action. The Administrative Agent will provide copies of
notices, certificates, statements, reports and documents that it receives from
the Borrower to the Lenders to the extent they are not required to be delivered
to Lenders by the Borrower or any other party to this Agreement, and
Administrative Agent shall have no obligation to review such notices,
certificates, statements, reports or other documents except as expressly
provided herein. The Administrative Agent shall not be under a duty to examine
or independently evaluate, and shall not be charged with knowledge or notice of,
the contents of any financial statements or reports delivered to it pursuant to
the provisions of this Agreement or the Loan Documents, it being acknowledged
that such deliveries are for the purpose of making such materials available to
the Lenders.

(c) Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder or under the Loan Documents, unless Administrative Agent has received
written notice from a Lender or Borrower referring to this Agreement or the Loan
Documents, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that Administrative Agent receives
such a notice, Administrative Agent shall provide notice to the Lenders and the
Loan Parties. The Administrative Agent shall not have any obligation to take
action or exercise

 

- 88 -



--------------------------------------------------------------------------------

any rights with respect to such Default or Event of Default unless directed by
the Requisite Lenders in accordance with the provisions hereof. It shall remain
the sole obligation of the Lenders to direct Administrative Agent to take any
actions (or forebear from taking any action) after the occurrence of a Default
or Event of Default, including any actions to be taken in any bankruptcy
proceeding (or similar relief) of a Loan Party; provided further that,
Administrative Agent shall not be required to take any action which exposes
Administrative Agent to liability or which is contrary to this Agreement or the
Loan Documents or applicable legal requirements unless Administrative Agent is
furnished with an indemnification satisfactory to Administrative Agent with
respect thereto.

(d) Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper person. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, Administrative Agent may presume that such
condition is satisfactory to such Lender unless Administrative Agent shall have
received written notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other advisors selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or advisors. Neither
Administrative Agent nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement or any of the other Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, Administrative Agent:
(i) makes no warranty or representation to any Secured Party or any other Person
and shall not be responsible to any Secured Party or any Person for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or the other Loan Documents; (ii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement, the other Loan
Documents or any related documents on the part of the Borrower or any other
Person or to inspect the property (including the books and records) of the
Borrower; (iii) shall not be responsible to any Secured Party or any other
Person for the due execution, legality, validity, enforceability, genuineness,
sufficiency, ownership, transferability or value of any Collateral, this
Agreement, the other Loan Documents, any related document or any other
instrument or document furnished pursuant hereto or thereto; and (iv) shall
incur no liability under or in respect of this Agreement or any other Loan
Document by relying on, acting upon (or by refraining from action in reliance
on) any notice, consent, certificate, instruction or waiver, report, statement,
opinion, direction or other instrument or writing (which may be delivered by
telecopier, email, cable or telex, if acceptable to it) believed by it to be
genuine and believe by it to be signed or sent by the proper party or parties.
The Administrative Agent shall not have any liability to the Borrower or any
Lender or any other Person for the Borrower’s or any Lender’s, as the case may
be, performance of, or failure to perform, any of their respective obligations
and duties under this Agreement or any other Loan Document.

9.4 The Administrative Agent Entitled to Act as Lender. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, Administrative Agent in its individual
capacity to the extent it becomes a Lender hereunder.

 

- 89 -



--------------------------------------------------------------------------------

With respect to its participation in the Loans, if any, Administrative Agent
shall have the same rights and powers hereunder as any other Lender and may
exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, own securities of, and generally engage in any kind of banking,
trust, financial advisory or other business with any Loan Party or any of its
Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from any Loan Party or any of their
respective Affiliates for services in connection herewith and otherwise without
having to account for the same to Lenders.

9.5 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants to Administrative Agent that it has made
its own independent investigation of the financial condition and affairs of each
Loan Party, without reliance upon Administrative Agent or any other Lender and
based on such documents and information as it has deemed appropriate, in
connection with the Loans hereunder and that it has made and shall continue to
make its own appraisal of the creditworthiness of each Loan Party. The
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of the Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
advances of the Loans or at any time or times thereafter, and Administrative
Agent shall not have any responsibility with respect to the accuracy of or the
completeness of any information provided to the Lenders. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their respective Affiliates
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder. The Administrative Agent
shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any agreement, document,
certificate or a statement delivered in connection with or for the execution,
effectiveness, genuineness, validity, enforceability, collectability,
sufficiency or value of this Agreement or any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto, or of the financial
condition of any Loan Party, or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of this Agreement, the Loans, the other Loan Documents or the
financial condition of any Loan Party, or the existence of any Event of Default
or any Default.

(b) Each Lender, by delivering its signature page to this Agreement or a joinder
agreement and advancing the Loans, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Loan Document and each other document
required to be approved by Administrative Agent and Lenders, as applicable.

9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share (or, if
indemnification is sought after the date upon which all Loans shall have been
paid in full, ratably in accordance with such outstanding Loans as in effect
immediately prior to such date), severally agrees to indemnify Administrative
Agent, its Affiliates and its officers, directors, employees, and

 

- 90 -



--------------------------------------------------------------------------------

agents of Administrative Agent (each, an “Indemnitee Agent Party”), to the
extent that such Indemnitee Agent Party shall not have been reimbursed by any
Loan Party, for and against any and all fees, claims, liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted at any time
(whether before or after payment of the Loans) against such Indemnitee Agent
Party in exercising its powers, rights and remedies or performing its duties
hereunder or under the other Loan Documents or otherwise in its capacity as such
Indemnitee Agent Party in any way relating to or arising out of this Agreement
or the other Loan Documents, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING,
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF
THE ADMINISTRATIVE AGENT; provided, no Lender shall be liable for any portion of
such claims, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such
Indemnitee Agent Party’s gross negligence, fraud or willful misconduct as
determined by a court of competent jurisdiction in a final, nonappealable order.
If any indemnity furnished to any Indemnitee Agent Party for any purpose shall,
in the commercially reasonable opinion of such Indemnitee Agent Party, be
insufficient, such Indemnitee Agent Party may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished; provided, in no event shall this sentence require any
Lender to indemnify any Indemnitee Agent Party against any claim, liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s Pro Rata Share thereof; and provided
further, this sentence shall not be deemed to require any Lender to indemnify
any Indemnitee Agent Party against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence. The agreements in this
Section 9.6 shall survive the payment of the Loans and all other amounts payable
hereunder.

9.7 Successor Administrative Agent.

(a) The Administrative Agent may (i) resign at any time or (ii) be replaced at
any time upon the agreement of the Requisite Lenders, in each case by giving at
least thirty (30) days’ prior written notice thereof to the Lenders and the
Borrower. Upon any such notice of resignation or replacement, Requisite Lenders
shall have the right, upon five (5) Business Days’ notice to the Borrower, to
appoint a successor Administrative Agent, which successor shall be reasonably
acceptable to and approved by the Borrower; provided that the Borrower shall not
have any such approval right if an Event of Default has occurred and is
continuing at such time. If no successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Requisite Lenders shall perform
all of the duties of Administrative Agent, as applicable, hereunder until such
time, if any, as the Requisite Lenders appoint a successor Administrative Agent
as provided for above. In such case, the Requisite Lenders shall appoint one
Person to act as Administrative Agent for purposes of any communications with
the Borrower, and until the Borrower shall have been notified in writing of such
Person and such Person’s notice address as provided for in Section 10.1, the
Borrower shall be entitled to give and receive communications to/from the
resigning Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent and the
payment of the outstanding fees and expenses of the resigning Administrative
Agent, that

 

- 91 -



--------------------------------------------------------------------------------

successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and the resigning Administrative Agent shall promptly (i) transfer to such
successor Administrative Agent all sums, Capital Stock and other items of
Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Loan Documents, and
(ii) execute and deliver to such successor Administrative Agent such amendments
to financing statements, and take such other actions, as may be reasonably
requested in connection with the assignment to such successor Administrative
Agent of the security interests created under the Collateral Documents (the
reasonable out-of-pocket expenses of which shall be borne by the Borrower),
whereupon such retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. After any resigning Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Section 9.7 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent hereunder.

(b) Notwithstanding anything herein to the contrary, Administrative Agent may
assign its rights and duties as Administrative Agent hereunder to an Affiliate
of Administrative Agent; provided that (i) such assignee is an Eligible Assignee
and (ii) the Borrower and the Lenders may deem and treat such assigning
Administrative Agent as Administrative Agent for all purposes hereof, unless and
until such assigning Administrative Agent provides written notice to the
Borrower and the Lenders of such assignment. Upon such assignment such Affiliate
shall succeed to and become vested with all rights, powers, privileges and
duties as Administrative Agent hereunder and under the other Loan Documents.

(c) Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The Administrative Agent shall not be responsible for the acts or
omissions of its sub-agents including its negligence and misconduct so long as
they are selected by Administrative Agent with due care. The exculpatory,
indemnification and other provisions of Sections 9.3 and 9.6 shall apply to any
Affiliates of Administrative Agent and shall apply to their respective
activities in connection herewith. All of the rights, benefits and privileges
(including the exculpatory and indemnification provisions) of Sections 9.3 and
9.6 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory and rights to indemnification) and shall have
all of the rights, benefits and privileges of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Loan Parties and the Lenders and (ii) such sub-agent shall only have
obligations to Administrative Agent and not to any Loan Party, Lender or any
other Person and no Loan Party, Lender or any other Person shall have the
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.

 

- 92 -



--------------------------------------------------------------------------------

9.8 Collateral Documents.

(a) The Administrative Agent under Collateral Documents; Releases. Each Lender
and other Indemnitee hereby further irrevocably authorizes Administrative Agent,
on behalf of and for the benefit of the Lenders, to be the agent for and
representative of Lenders with respect to the Collateral Documents and to enter
into such other agreements with respect to the Collateral (including
intercreditor agreements) as it may deem necessary without further consent from
the Lenders. Subject to Section 10.6, without further written consent or
authorization from the Lenders, Administrative Agent may execute any documents
or instruments necessary to (i) release any Lien encumbering any item of
Collateral that is the subject of a sale or other disposition of assets
permitted hereby or to which Requisite Lenders (or such other Lenders as may be
required to give such consent under Section 10.6) have otherwise consented, or
(ii) release any Guarantor from the Guaranty pursuant to the Guarantee and
Collateral Agreement, in connection with a transaction permitted under the Loan
Documents, or with respect to which Requisite Lenders (or such other Lenders as
may be required to give such consent under Section 10.6) have otherwise
consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Borrower,
Administrative Agent and each Lender hereby agree that (i) no Lender shall have
any right individually to realize upon any of the Collateral or to enforce any
Guaranty or exercise any other remedy provided under the Loan Documents (other
than the right of set-off), it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Administrative Agent
(acting at the written direction of the Requisite Lenders), on behalf of the
Lenders in accordance with the terms hereof and all powers, rights and remedies
under this Agreement and the Collateral Documents may be exercised solely by
Administrative Agent (acting at the written direction of the Requisite Lenders),
and (ii) in the event of a foreclosure by Administrative Agent on any of the
Collateral pursuant to a public or private sale, Administrative Agent or its
nominee may be the purchaser of any or all of such Collateral at any such sale
and Administrative Agent, as agent for and representative of Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Requisite Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations arising under the Loan Documents as a credit on
account of the purchase price for any collateral payable by Administrative Agent
at such sale.

(c) Disclaimer. The Administrative Agent hereby disclaims any representation or
warranty to the Lenders concerning and shall have no responsibility to Lenders
for the existence, priority or perfection of the Liens and security interests
granted hereunder or under any Loan Document or in the value of any of the
Collateral and shall not be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral. The Administrative Agent
makes no representation as to the value, sufficiency or condition of the
Collateral or any part thereof, as to the title of the Borrower to the
Collateral, as to the security afforded by this Agreement or any other Loan
Document. The Administrative Agent shall not be responsible for insuring the
Collateral, for the payment of taxes, charges, assessments or liens upon the
Collateral or otherwise as to the maintenance of the Collateral, except as
provided in the immediately following sentence when Administrative Agent has
possession of the Collateral. The

 

- 93 -



--------------------------------------------------------------------------------

Administrative Agent shall not be under an obligation independently to request
or examine insurance coverage with respect to any Collateral. The Administrative
Agent shall not be liable for the acts or omissions of any bank, depositary
bank, custodian, independent counsel of the Borrowers or any other party
selected by Administrative Agent with reasonable care or selected by any other
party hereto that may hold or possess Collateral or documents related to
Collateral and Administrative Agent shall not be required to monitor the
performance of any such Persons holding Collateral. For the avoidance of doubt,
Administrative Agent shall not be responsible to the Lenders for the perfection
of any Lien or for the filing, form, content or renewal of any UCC financing
statements, fixture filings, mortgages, deeds of trust and such other documents
or instruments, provided however that if instructed by the Requisite Lenders and
at the expense of the Borrower, Administrative Agent shall arrange for the
filing and continuation, of financing statements or other filing or recording
documents or instruments (collectively, the “Financing Statements”) for the
perfection of security interests in the Collateral; provided, that,
Administrative Agent shall not be responsible for the preparation, form,
content, sufficiency or adequacy of any such Financing Statements all of which
shall be provided in writing to Administrative Agent by the Requisite Lenders
including the jurisdictions and filing offices where Administrative Agent is
required to file such Financing Statements.

9.9 Posting of Approved Electronic Communications.

(a) Delivery of Communications. Each Loan Party hereby agrees, unless directed
otherwise by Administrative Agent or unless the electronic mail address referred
to below has not been provided by Administrative Agent to such Person, that it
will provide to Administrative Agent all information, documents and other
materials that it is obligated to furnish to Administrative Agent or to the
Lenders pursuant to the Loan Documents, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) is or
relates to a Borrowing Request, (ii) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document, or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
Request hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Borrower and Administrative Agent to an electronic mail address as directed by
Administrative Agent. In addition, each Loan Party agrees to continue to provide
the Communications to Administrative Agent or the Lenders, as the case may be,
in the manner specified in the Loan Documents but only to the extent requested
by Administrative Agent. Unless Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (including by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website (the “Platform”)
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

- 94 -



--------------------------------------------------------------------------------

(b) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

9.10 Proofs of Claim. The Lenders and each Loan Party hereby agree that after
the occurrence and during the continuance of an Event of Default pursuant to
Sections 8.1(f) or (g), in case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise, in each
case to the extent directed by the Requisite Lenders:

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders, Administrative Agent
and other agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, Administrative Agent and other agents
and their agents and counsel and all other amounts due Lenders, Administrative
Agent and other agents hereunder) allowed in such judicial proceeding; and

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, interim trustee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to Administrative Agent and, in
the event that the Requisite Lenders shall consent to the making of such
payments directly to the Lenders, to pay to Administrative Agent any amount due
for the compensation, expenses, disbursements and advances of Administrative
Agent and its agents and counsel, and any other amounts due Administrative Agent
and other agents hereunder. Nothing herein contained shall be deemed to
authorize Administrative Agent to authorize or consent to or accept or adopt on
behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lenders or to
authorize Administrative Agent to vote in respect of the claim of any Lender in
any such proceeding. Further, nothing contained in this Section 9.10 shall
affect or preclude the ability of any Lender to (i) file and prove such a claim
in the event that Administrative Agent has not acted within ten (10) days prior
to any applicable bar date and (ii) require an amendment of the proof of claim
to accurately reflect such Lender’s outstanding Obligations.

SECTION 10.

MISCELLANEOUS

10.1 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to a Loan Party or
Administrative Agent, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Loan Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise

 

- 95 -



--------------------------------------------------------------------------------

indicated to Administrative Agent and the Borrower in writing. Each notice
hereunder shall be in writing and may be personally served, sent by
telefacsimile, electronic transmission or United States certified or registered
mail or courier service and shall be deemed to have been given when delivered
and signed for against receipt thereof, or upon confirmed receipt of
telefacsimile or electronic transmission; provided, no notice to Administrative
Agent shall be effective until received by Administrative Agent.

10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, or all documents related to the foregoing, each Loan Party agrees,
jointly and severally, to pay promptly (a) all reasonable and actual
out-of-pocket costs and expenses of preparation of the Loan Documents, all
documents related to the foregoing and any consents, amendments, waivers or
other modifications thereto; (b) [reserved]; (c) all reasonable and actual
out-of-pocket fees, expenses and disbursements of a single outside counsel to
Administrative Agent or the Lenders in connection with the negotiation,
preparation, execution, review and administration of the Loan Documents and, if
necessary, of a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) and, in the
case of an actual or perceived conflict of interest, of another firm of counsel,
all documents related to the foregoing and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by any
Loan Party; provided that the Loan Parties shall be required to reimburse only
the actual and out-of-pocket fees of one counsel to the Lenders, selected by the
Requisite Lenders; (d) all reasonable and actual out-of- pocket costs and
expenses of creating and perfecting Liens in favor of Administrative Agent, for
the benefit of the Lenders pursuant hereto, including filing and recording fees,
expenses and amounts owed pursuant to Sections 2.14(c) and (d); (e) reasonable
and actual out-of-pocket search fees, title insurance premiums and fees,
expenses and disbursements of a single outside counsel to Administrative Agent;
(f) all reasonable and actual out-of-pocket costs and expenses (including the
reasonable fees, expenses and disbursements of a single outside counsel and of
any appraisers, consultants, engineers, advisors and agents reasonably employed
or retained by Administrative Agent and its counsel) in connection with the
administration by Administrative Agent, or the custody or preservation by
Administrative Agent, of any of the Collateral; (g) all other reasonable and
actual out-of-pocket costs and expenses incurred by Administrative Agent and the
Lenders in connection with the negotiation, preparation and execution of the
Loan Documents and any consents, amendments, waivers or other modifications
thereto and the transactions contemplated thereby; (h) any extraordinary fees of
Administrative Agent (not routine or incurred in the ordinary course of
business) and all reasonable and actual out-of-pocket costs and expenses,
including fees of a single outside counsel, and, if necessary, of a single local
counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) and, in the case of an actual or
perceived conflict of interest, of another firm of counsel, the fees of any
auditors, accountants, consultants, financial advisors, engineers or appraisers,
and costs of settlement, incurred by Administrative Agent and Lenders in
preserving or protecting any rights under this Agreement, in enforcing any
Obligations of or in collecting any payments due from any Loan Party hereunder
or under the other Loan Documents by reason of any Event of Default (including
in connection with the sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings; provided, that, prior to the earlier of (1) the occurrence of any
Event of Default and (2), ninety (90) days prior to the Maturity Date,

 

- 96 -



--------------------------------------------------------------------------------

the maximum amount of fees and expenses reimbursable pursuant to this clause
(h) shall be $200,000 and (i) all costs, fees and related expenses in connection
with the formation and maintenance of any Person, structure or account necessary
or reasonably desirable to Administrative Agent or the Lenders for tax planning
purposes in connection with the Loans.

10.3 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not any or all of the transactions contemplated hereby shall be consummated,
each Loan Party agrees, jointly and severally, to defend (subject to
Indemnitees’ selection of counsel), indemnify, pay and hold harmless,
Administrative Agent and each Lender, their Affiliates and its and their
respective officers, members, shareholders, partners, directors, trustees,
employees, advisors, representatives and agents and each of their respective
successors and assigns and each Person who controls any of the foregoing (each,
an “Indemnitee”), from and against any and all Indemnified Liabilities, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE; provided, no
Loan Party shall have any obligation to any Indemnitee hereunder with respect to
any Indemnified Liabilities if such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee as determined by a court of
competent jurisdiction in a final, nonappealable order. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Loan Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

(b) To the extent permitted by applicable law, no party hereto and no Indemnitee
shall assert, and each such Person hereby waives, releases and agrees not to sue
upon any claim against any other such Person, on any theory of liability, for
special, indirect, exemplary, consequential or punitive damages (as opposed to
direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this
Agreement, any Loan Document or any agreement or instrument contemplated hereby
or thereby or referred to herein or therein, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and each such Person hereby
waives, releases and agrees not to sue upon any such claim or any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

(c) Each Loan Party hereby acknowledges and agrees that an Indemnitee may now or
in the future have certain rights to indemnification provided by other sources
(“Other Sources”). Each Loan Party hereby agrees that (i) it is the indemnitor
of first resort (i.e., its obligations to the Indemnitees are primary and any
obligation of the Other Sources to provide indemnification for the same
Indemnified Liabilities are secondary to any such obligation of the Loan Party),
(ii) that it shall be liable for the full amount of all Indemnified Liabilities,
without regard to any rights the Indemnitees may have against the Other Sources,
and (iii) it irrevocably waives, relinquishes and releases the Other Sources and
the Indemnitees from any and all claims that an Indemnitee must seek expense
advancement or reimbursement, or indemnification, from

 

- 97 -



--------------------------------------------------------------------------------

the Other Sources before the Loan Party must perform its obligations hereunder.
No advancement or payment by the Other Sources on behalf of an Indemnitee with
respect to any claim for which such Indemnitee has sought indemnification from a
Loan Party shall affect the foregoing. The Other Sources shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery which the Indemnitee would have had against a
Loan Party if the Other Sources had not advanced or paid any amount to or on
behalf of the Indemnitee.

(d) The provisions of this Section 10.3 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions and the other transactions contemplated hereby,
the repayment of the Loans and any other Obligations, the release of any
Guarantor or of all or any portion of the Collateral, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of Administrative Agent or
any Lender. All amounts due under this Section 10.3 shall be payable on written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested. All amounts due under
this Section 10.3 shall be payable not later than ten (10) Business Days after
demand therefor.

10.4 Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender and
its/their respective Affiliates is hereby authorized by each Loan Party at any
time or from time to time subject to the consent of Administrative Agent (such
consent to be given or withheld at the written direction of the Requisite
Lenders), without notice to any Loan Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts (in whatever currency)) and any
other Indebtedness at any time held or owing by such Lender to or for the credit
or the account of any Loan Party (in whatever currency) against and on account
of the obligations and liabilities of any Loan Party to such Lender hereunder,
and under the other Loan Documents, including all claims of any nature or
description arising out of or connected hereto or any other Loan Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder, (b) the principal of or the interest on the Loans or any other
amounts due hereunder shall have become due and payable pursuant to Section 2
and although such obligations and liabilities, or any of them, may be contingent
or unmatured, or (c) such obligation or liability is owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligation or such Indebtedness.

10.5 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest in any of its Loans or other Obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its Pro Rata Share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify Administrative Agent of such
fact, and (b) purchase (for Cash at face value) participations in the Loans and
other Obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal and accrued
interest on their respective Loans and other amounts owing them; provided that:

 

- 98 -



--------------------------------------------------------------------------------

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Obligations to any assignee or participant, other than to the Borrower
or any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

10.6 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Sections 10.6(b) and 10.6(c), no
amendment, modification, termination or waiver of any provision of the Loan
Documents, or consent to any departure by any Loan Party therefrom, shall in any
event be effective without the written concurrence of (i) in the case of this
Agreement, the Borrower and the Requisite Lenders (with a copy to the
Administrative Agent) or (ii) in the case of any other Loan Document, the
Borrower and Administrative Agent with the consent of the Requisite Lenders.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be affected thereby, no waiver, amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i) extend the Maturity Date or result in the forbearance from the exercise of
any rights or remedies hereunder past the Maturity Date;

(ii) waive, reduce or postpone any scheduled repayment due such Lender (but not
prepayment);

(iii) reduce the rate of interest on any Loan of such Lender and any waiver of
any increase in the interest rate applicable to any Loan pursuant to
Section 2.5(c) or any fee payable to such Lender hereunder; provided that only
consent of the Requisite Lenders shall be required to amend the definition of
“Default Rate” or waive any obligations of any Loan Party to pay the Default
Rate;

(iv) increase the Commitment of such Lender;

 

- 99 -



--------------------------------------------------------------------------------

(v) extend the time for payment of any such interest or fees to such Lender;

(vi) reduce the principal amount of any Loan of such Lender or any Payment
Premium owing to such Lender;

(vii) release any Guarantor from the Guaranty pursuant to the Guarantee and
Collateral Agreement (except as may otherwise be permitted under this Agreement)
or release the Liens securing all or substantially all of the Collateral;

(viii) amend, modify, terminate or waive any provision of Sections 2.10, 2.12,
10.5 or 10.6; or

(ix) amend the definition of “Requisite Lenders” or “Pro Rata Share”.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall amend, modify, terminate or waive any provision of Section 9 as
the same applies to Administrative Agent, or any other provision hereof as the
same applies to the rights or obligations of Administrative Agent, in each case
without the consent of Administrative Agent.

(d) Execution of Amendments, etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of the applicable Lenders, execute
amendments, modifications, waivers or consents on behalf of such Lenders. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Loan
Party shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 10.6(d) shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Loan Party, on such Loan Party.

(e) Retirement of Loans. No Loan Party will, and Borrower will not permit any of
its Subsidiaries or any of the Loan Parties to, directly or indirectly, offer to
purchase or otherwise acquire any outstanding Loans.

(f) Amendment Consideration. None of Borrower or any of its Affiliates or any
other party to any Loan Documents will, directly or indirectly, request or
negotiate for, or offer or pay any remuneration or grant any security as an
inducement for, any proposed amendment or waiver of any of the provisions of
this Agreement or any of the other Loan Documents unless each Lender of the
Loans (irrespective of the kind and amount of Loans then owned by it) shall be
informed thereof by Borrower and, if such Lender is entitled to the benefit of
any such provision proposed to be amended or waived, shall be afforded the
opportunity of considering the same, shall be supplied by Borrower and any other
party hereto with sufficient information to enable it to make an informed
decision with respect thereto and shall be offered and paid such remuneration
and granted such security on the same terms. For the avoidance of doubt, nothing
in this Section 10.6(f) is intended to restrict or limit the amendment
requirements otherwise set forth herein.

 

- 100 -



--------------------------------------------------------------------------------

10.7 Successors and Assigns; Assignments.

(a) Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders. No Loan
Party’s rights or obligations hereunder nor any interest therein may be assigned
or delegated by any such Person without the prior written consent of all Lenders
(and any attempted assignment or transfer by any such Person without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, Affiliates of each of Administrative Agent
and Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments. Any Lender may assign to one or more Eligible Assignees all or
any portion of its rights and obligations under this Agreement. Notwithstanding
any other provision set forth in this Agreement, any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank having jurisdiction over such Lender; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(c) Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with (i) a
$3,500 processing and recordation fee payable to Administrative Agent for its
own account and (ii) all documentation and other information required by
regulatory authorities under applicable “know your customers” regimes, and such
other forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to Administrative Agent pursuant
to Section 2.14(f).

(d) Notice of Assignment. Upon its receipt and acceptance of a duly executed and
completed Assignment Agreement, any forms, certificates or other evidence
required by this Agreement in connection therewith, Administrative Agent shall
record the information contained in such Assignment Agreement in the Register,
shall give prompt notice thereof to the Borrower and shall maintain a copy of
such Assignment Agreement.

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable “Recordation Date” (as defined in the applicable Assignment
Agreement) that (i) it has experience and expertise in the making of or
investing in loans such as the applicable Loans; and (ii) it will make or invest
in, as the case may be, its Loans for its own account in the ordinary course of
its business and without a view to distribution of such Loans within the meaning
of the Securities Act or the Exchange Act or other federal securities laws (it
being understood that, subject to the provisions of this Section 10.7(e), the
disposition of Loans or any interests therein shall at all times remain within
its exclusive control).

 

- 101 -



--------------------------------------------------------------------------------

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.7(f), as of the “Recordation Date” (for the avoidance of doubt, the
date the Assignment is recorded in the Register), specified in the applicable
Assignment Agreement: (i) the assignee thereunder shall have the rights and
obligations of a “Lender” hereunder to the extent such rights and obligations
hereunder have been assigned to it pursuant to such Assignment Agreement and
shall thereafter be a party hereto and a “Lender” for all purposes hereof;
(ii) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned thereby pursuant to such Assignment
Agreement, relinquish its rights (other than any rights which survive the
termination hereof under Section 10.8) and be released from its obligations
hereunder (and, in the case of an Assignment Agreement covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto; provided, anything contained in
any of the Loan Documents to the contrary notwithstanding such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); and (iii) if any such assignment
occurs after the advancement of any Loan hereunder, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Note to Administrative Agent for
cancellation, and thereupon the Borrower shall issue and deliver a new Note, if
so requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the outstanding
principal balance under the Loans of the assignee and/or the assigning Lender.
Loans and/or Commitments shall not be transferred in denominations of less than
$1,000,000, provided, that if necessary to enable the registration of transfer
by a Lender of its entire holding of Loans or Commitments, one Loan or
Commitment may be in a denomination of less than $1,000,000; provided, further,
that transfers by a Lender and its Affiliates shall be aggregated for purposes
of determining whether or not such $1,000,000 threshold has been reached.

(g) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than a natural Person, any Loan Party,
or any of their respective Affiliates) (each, a “Participant”) in all or any
part of such Lender’s rights and/or obligations under this Agreement (including
all or a portion of its Loans or any other Obligation); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, Administrative Agent,
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.6 that affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.13 and 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(f)) (it being
understood that the documentation required under Section 2.14(f) shall be
delivered by the Participant to the applicable Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (c) of this Section 10.7; provided that such Participant shall not be
entitled to receive any greater payment

 

- 102 -



--------------------------------------------------------------------------------

under Section 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless such
greater payment results from a change in law that occurs after the Participant
acquired the applicable participation, or is made with the Borrower’s prior
written consent. To the extent permitted by law, each Participant shall be
entitled to the benefits of Section 10.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 10.5 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other Obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or a portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(h) Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Loan. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Loan
Party set forth in Sections 2.14, 10.2, 10.3 and 10.4 and the agreements of
Lenders set forth in Sections 2.12, 9.3(b) and 9.6 shall survive the payment of
the Loans, and the termination hereof.

10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of
Administrative Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to Administrative
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents. Any forbearance or failure
to exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

 

- 103 -



--------------------------------------------------------------------------------

10.10 Marshalling; Payments Set Aside. Neither Administrative Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any Loan
Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Loan Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

10.11 Severability. In case any provision in or obligation hereunder or any Loan
or other Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12 Obligations Several. The obligations of Lenders hereunder are several and
no Lender shall be responsible for the obligations or Loans of any other Lender
hereunder.

10.13 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.

10.15 CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
PARTY HERETO ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR
ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY, SUBJECT
TO CLAUSE (D) HEREOF, THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY HERETO AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1 IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY HERETO IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (D) AGREES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

- 104 -



--------------------------------------------------------------------------------

10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO THAT IS PARTY TO SUCH JUDICIAL PROCEEDING), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.17 Confidentiality. If the Borrower reasonably believes that any information
being furnished by it or any other Loan Party to Administrative Agent or a
Lender (“Recipient”) is confidential, the Borrower may so indicate by notice in
writing to the Recipient, identifying the information with specificity (such
identified information, the “Confidential Information”), in which event the
Recipient will use commercially reasonable efforts to maintain the
confidentiality thereof; provided however, that a Recipient may disclose such
information (i) to its Affiliates, partners and members and its and their
respective directors, managers, officers, employees, attorneys, accountants,
advisors, auditors, consultants, investors and prospective investors, agents or
representatives with a need to know such Confidential Information (collectively
“Permitted Recipients”), (ii) to any potential assignee or transferee of any of
its rights or obligations hereunder (including without limitation, in connection
with a sale of any or all of the Loans) or any of their agents and advisors
(provided that such potential assignee or transferee shall have been advised of
and agree to be bound by the provisions of this Section 10.17), (iii) if such
information (x) becomes publicly available other than as a result of a breach of
this Section 10.17 by such Recipient, (y) is in the possession of the Recipient
or any of its Permitted Recipients at the time of disclosure or

 

- 105 -



--------------------------------------------------------------------------------

becomes available to a Recipient or any of its Permitted Recipients on a
non-confidential basis from a source other than the Loan Parties or (z) is
independently developed by the Recipient or any of its Permitted Recipients
without the use of or reliance on such information, (iv) to enable it to enforce
or otherwise exercise any of its rights and remedies under any Loan Document or
(v) as consented to by the Borrower. Notwithstanding anything to the contrary
set forth in this Section 10.17 or otherwise, nothing herein shall prevent a
Recipient or its Permitted Recipients from complying with any legal requirements
(including, without limitation, pursuant to any rule, regulation, stock exchange
requirement, self-regulatory body, supervisory authority, other applicable
judicial or governmental order, legal process, fiduciary or similar duties or
otherwise) to disclose any Confidential Information; provided, however, that in
each case, Recipient or its Permitted Recipients furnish only that portion of
such information which it is advised by such Recipient or its Permitted
Recipient’s counsel is required to be disclosed. In addition, the Recipient and
its Permitted Recipients may disclose Confidential Information if so requested
by a governmental, self-regulatory or supervisory authority. Each Loan Party
hereby acknowledges and agrees that, subject to the restrictions on disclosure
of Confidential Information as provided in this Section 10.17, the Recipient and
their respective Affiliates are in the business of making investments in and
otherwise engaging in businesses which may or may not be in competition with the
Loan Parties or otherwise related to their and their Affiliates’ respective
business and that nothing herein shall, or shall be construed to, limit the
Lenders’ or their Affiliates’ ability to make such investments or engage in such
businesses.

10.18 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to Administrative
Agent an amount equal to the difference between the amount of interest paid and
the amount of interest which would have been paid if the Highest Lawful Rate had
at all times been in effect. Notwithstanding the foregoing, it is the intention
of Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower. In determining whether the interest contracted
for, charged, or received by Administrative Agent or a Lender exceeds the
Highest Lawful Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest, throughout the contemplated term of the
Obligations hereunder.

 

- 106 -



--------------------------------------------------------------------------------

10.19 Counterparts. This Agreement may be executed in any number of counterparts
by facsimile, or PDF, and other electronic means, each of which when so executed
and delivered shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

10.20 Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act.

10.21 Disclosure. Each Loan Party and each Lender hereby acknowledge and agree
that Administrative Agent and/or its Affiliates and their respective Related
Funds from time to time may hold investments in, and make loans to, or have
other relationships with any of the Loan Parties and their respective
Affiliates, including the ownership, purchase and sale of Capital Stock in any
Loan Party and their respective Affiliates and each Lender hereby expressly
consents to such relationships.

10.22 Appointment for Perfection. Each Lender hereby appoints each other Lender
as its agent for the purpose of perfecting Liens, for the benefit of
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify Administrative Agent
thereof, and, promptly upon Administrative Agent’s request therefor shall
deliver such Collateral to Administrative Agent or otherwise deal with such
Collateral in accordance with Administrative Agent’s instructions.

10.23 Advertising and Publicity. No Loan Party or Lender shall issue or
disseminate to the public (by advertisement, including without limitation any
“tombstone” advertisement, press release or otherwise), submit for publication
or otherwise cause or seek to publish any information describing the credit or
other financial accommodations made available by Lenders pursuant to this
Agreement and the other Loan Documents without the prior written consent of the
Borrower, Administrative Agent and the Requisite Lenders. Nothing in the
foregoing shall be construed to prohibit any Loan Party from making any
submission or filing which it is required to make by applicable law (including
securities laws, rules and regulations), stock exchange rules or pursuant to
judicial process; provided, that, (a) such filing or submission shall contain
only such information as is necessary to comply with applicable law, rule or
judicial process and (b) unless specifically prohibited by applicable law, rule
or court order, the Borrower shall promptly notify Administrative Agent of the
requirement to make such submission or filing and provide Administrative Agent
with a copy thereof.

10.24 Acknowledgments and Admissions. The Borrower hereby represents, warrants
and acknowledges and admits that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
the Loan Documents;

 

- 107 -



--------------------------------------------------------------------------------

(b) it has made an independent decision to enter into this Agreement and the
other Loan Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Administrative Agent or any
Lender, whether written, oral or implicit, other than as expressly set out in
this Agreement or in another Loan Document delivered on or after the date
hereof;

(c) there are no representations, warranties, covenants, undertakings or
agreements by Administrative Agent or any Lender as to the Loan Documents except
as expressly set out in this Agreement;

(d) none of Administrative Agent or any Lender has any fiduciary obligation
toward it with respect to any Loan Document or the transactions contemplated
thereby;

(e) no partnership or joint venture exists with respect to the Loan Documents
between any Loan Party, on the one hand, and Administrative Agent or any Lender,
on the other;

(f) Administrative Agent is not any Loan Party’s agent;

(g) Reserved;

(h) should an Event of Default occur or exist, each of Administrative Agent and
each Lender will determine in its discretion and for its own reasons what
remedies and actions it will or will not exercise or take at that time;

(i) without limiting any of the foregoing, no Loan Party is relying upon any
representation or covenant by any of Administrative Agent or any Lender, or any
representative thereof, and no such representation or covenant has been made,
that any of Administrative Agent or any Lender will, at the time of an Event of
Default or Default, or at any other time, waive, negotiate, discuss, or take or
refrain from taking any action permitted under the Loan Documents with respect
to any such Event of Default or Default or any other provision of the Loan
Documents; and

(j) Administrative Agent and the Lenders have all relied upon the truthfulness
of the acknowledgments in this Section 10.24 in deciding to execute and deliver
this Agreement and to become obligated hereunder.

10.25 Third Party Beneficiaries. Except as stated in Section 9.7(c), there are
no third party beneficiaries of this Agreement.

10.26 Entire Agreement. This Agreement, and the other Loan Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.

10.27 Replacement of Notes. Upon receipt by Borrower of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note, and (a) in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it (provided that if the Lender of such
Note is, or is a nominee for, another Lender with a minimum net worth of at

 

- 108 -



--------------------------------------------------------------------------------

least $5,000,000, such Person’s own unsecured agreement of indemnity shall be
deemed to be satisfactory), or (b) in the case of mutilation, upon surrender and
cancellation thereof, Borrower at its own expense shall execute and deliver, in
lieu thereof, a new Note of the same series, dated and, in the case of a Note,
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Loan or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

10.28 Intercreditor Agreements. In accordance with the terms of each
Intercreditor Agreement, each of the Lenders executing this Agreement agrees to
be bound to and by the terms of such Intercreditor Agreement, and hereby
instructs Administrative Agent to execute and deliver (on behalf of each Lender)
such Intercreditor Agreement on its behalf in the forms presented to it.

NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, THIS AGREEMENT, THE LIENS
CREATED PURSUANT TO THE COLLATERAL DOCUMENTS AND THE RIGHTS, REMEDIES, DUTIES
AND OBLIGATIONS PROVIDED FOR HEREIN ARE SUBJECT IN ALL RESPECTS TO THE
PROVISIONS OF EACH INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND SUCH INTERCREDITOR AGREEMENT, THE PROVISIONS OF SUCH INTERCREDITOR
AGREEMENT SHALL CONTROL.

[Remainder of Page Intentionally Left Blank.]

 

- 109 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

U.S. WELL SERVICES, LLC By:  

/s/ Kyle O’ Neill

Name: Kyle O’Neill Title: Chief Financial Officer USWS HOLDINGS LLC By:  

/s/ Kyle O’ Neill

Name: Kyle O’Neill Title: Chief Financial Officer U.S. WELL SERVICES, INC. By:  

/s/ Kyle O’ Neill

Name: Kyle O’Neill Title: Chief Financial Officer

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

PIPER JAFFRAY FINANCE, LLC,

as The Administrative Agent

By:  

/s/ Amrit Agrawal

Name: Amrit Agrawal Title: Co-Chief Operating Officer

PIPER JAFFRAY FINANCE, LLC,

as Lender

By:  

/s/ Amrit Agrawal

Name: Amrit Agrawal Title: Co-Chief Operating Officer

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX A

COMMITMENTS

Initial Term Loan Commitment

 

Lender    Initial Term Loan
Commitment (U.S. $)  

Piper Jaffray Finance, LLC

   $ 40,000,000  

Total

   $ 40,000,000  

Delayed Draw Term Loan Commitment 1

 

Lender    Delayed Draw
Commitment (U.S. $)  

Piper Jaffray Finance, LLC

   $ 20,000,000  

Total

   $ 20,000,000  

Delayed Draw Term Loan Commitment 2

 

Lender    Delayed Draw
Commitment (U.S. $)  

Piper Jaffray Finance, LLC

   $ 15,000,000  

Total

   $ 15,000,000  

APPENDIX A TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX B

NOTICE ADDRESSES

U.S. WELL SERVICES, LLC

770 SOUTH POST OAK LANE, SUITE 405

HOUSTON, TEXAS 77056

ATTENTION: KYLE O’NEILL

TELEPHONE: (917) 656-1674

EMAIL: KONEILL@USWELLSERVICES.COM

THE ADMINISTRATIVE AGENT’S OFFICE:

PIPER JAFFRAY FINANCE, LLC

AS THE ADMINISTRATIVE AGENT

345 PARK AVENUE, 12TH FLOOR

NEW YORK, NEW YORK 10154

ATTENTION: AMRIT AGRAWAL

TELEPHONE: 212-284-5015

EMAIL: AMRIT.A.AGRAWAL@PJC.COM

APPENDIX B TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BORROWING REQUEST

                    ,     , 20

U.S. Well Services, LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.2 of the Second Lien Credit Agreement dated as of
December 14, 2018 (together with all amendments, restatements, amendment and
restatements, supplements or other modifications thereto from time to time, the
“Credit Agreement”; and, unless otherwise defined herein, each capitalized term
used herein shall have the meaning specified in the Credit Agreement) among the
Borrower, the other Loan Parties, the Lenders from time to time party thereto
and Piper Jaffray Finance, LLC, as administrative agent (in such capacity, the
“Administrative Agent”), hereby requests a Loan as follows:

(a) Aggregate amount of the requested Loan is $[                ].

(b) Date the Loan is to be made is [                ], 20 [                ].

The undersigned certifies that he/she is a Responsible Officer of the Borrower,
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower. The undersigned further certifies, represents and warrants on
behalf of the Borrower that:

1. The Borrower is entitled to request Loans under the terms and conditions of
the Credit Agreement.

2. As of the date of this Borrowing Request1, immediately after giving effect to
the advancement of such Loan, each representation and warranty of the Borrower
contained in Section 4 of the Credit Agreement (excluding any representations
and warranties that expressly refer to a different date, which such
representations and warranties are true and correct as of such earlier date) is
true and correct.

3. As of the date of this Borrowing Request, immediately after giving effect to
the advancement of such Loan, no Default or Event of Default has occurred and is
continuing.

4. The Borrower is in pro forma compliance with Section 7.7 of the Credit
Agreement upon the making of the Loan.

5. The proceeds of any funds requested pursuant to this Borrowing Request will
only be used in accordance with the Credit Agreement.

7. The Borrower’s wire information for the disbursement of funds is:

 

1

The Borrowing Request shall be received by the Administrative Agent no later
than 10:00 a.m., New York, New York in accordance with Section 2.2(c) of the
Credit Agreement.

SCHEDULE 4.11 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

[•]

[•]

[•]

[•]

[Signature Page Follows]

EXHIBIT A TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Yours truly, U.S. WELL SERVICES, LLC By:  

                         

  Name:   Title:

EXHIBIT A TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF APPROVAL LETTER

Reference is made to the Second Lien Credit Agreement, dated as of December 14,
2018 (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among U.S. Well
Services, LLC, a Delaware limited liability company (the “Borrower”), the other
Loan Parties, the Lenders from time to time party thereto and Piper Jaffray
Finance, LLC, as administrative agent (in such capacity, the “Administrative
Agent”). Terms defined in the Credit Agreement shall have the same meanings when
used herein.

The Credit Agreement contemplates that certain Approval Letters may be given
from time to time in connection therewith in order to specify certain
exemptions, requirements, allowances or approvals for certain Indebtedness
and/or Liens, or Investments. This letter is such an Approval Letter and is
given by the Requisite Lenders in order so to approve the [                ]
that are specified in the schedule attached hereto, which approval shall remain
in effect for the time period (if any) specified in such schedule. This letter
[is in addition to/supersedes] all previous Approval Letters dealing with
[                ].

This letter is a Loan Document, and all provisions of the Credit Agreement that
apply to Loan Documents shall apply hereto.

This letter may be separately executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to constitute one and the same Approval Letter.

Please execute a counterpart of this letter in the place provided below to
evidence your agreement to the foregoing and your continuing ratification of the
Credit Agreement and the other Loan Documents in consideration of the approval
herein contained.

By signing below, the undersigned Lenders, constituting Requisite Lenders,
hereby authorize and direct the Administrative Agent to execute this Approval
Letter.

The parties hereto hereby agree that the Administrative Agent shall be entitled
to all of its rights, privileges, protections, indemnities and immunities in
connection with its execution of this Approval Letter.

[Signature Page Follows]

EXHIBIT B TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    Yours truly, Acknowledged:     PIPER JAFFRAY FINANCE, LLC, as Administrative
Agent     By:  

                         

      Name:       Title: Lender:     [                                    
                                 ], as Lender     By:  

                    

      Name:       Title:

EXHIBIT B TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

$[                ]

FOR VALUE RECEIVED, U S. WELL SERVICES, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to [                ] (the
“Lender”) or its registered permitted assigns, at the office of Piper Jaffray
Finance, LLC (in such capacity, the “Administrative Agent”), the principal sum
of [                ] Dollars ($[                ]) (or such lesser amount as
shall equal the aggregate unpaid principal amount of the Loans made by the
Lender to the Borrower under the Credit Agreement as hereinafter defined), in
Dollars and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each Loan, at such office, in like money and funds, for the
period commencing on the date of the advancement of such Loan until such Loan
shall be paid in full, at the rates per annum and on the dates provided in the
Credit Agreement.

The date and amount of each Loan, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books. Failure to make
any such notation shall not affect the Lender’s or the Borrower’s rights or
obligations in respect of such Loans or affect the validity of such transfer by
the Lender of this Note.

This Note is one of the Notes referred to in the Second Lien Credit Agreement
dated as of December 14, 2018 (such Credit Agreement as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, the other Loan Parties, the
Lenders from time to time party thereto (including the Lender) and the
Administrative Agent. Capitalized terms used in this Note have the respective
meanings assigned to them in the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
THEREOF.

FOR INFORMATION REGARDING THIS NOTE, PLEASE CONTACT KYLE O’NEILL, CHIEF
FINANCIAL OFFICER, AT 770 SOUTH POST OAK LANE, SUITE 405, HOUSTON, TX 77056,
TEL: (917) 656-1674.

[Signature Page Follows]

EXHIBIT C TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

U.S. WELL SERVICES, LLC By:  

                         

  Name:   Title:

EXHIBIT C TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

                         , 20

The undersigned hereby certifies in his/her capacity as an Authorized Officer
and not in his/her individual capacity that he/she is an Authorized Officer of
U.S. WELL SERVICES, LLC, a Delaware limited liability company (the “Borrower”),
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower. With reference to Section 6.1(d) of the Second Lien Credit
Agreement, dated as of December [14], 2018 (as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the other Loan Parties, the Lenders
from time to time party thereto and Piper Jaffray Finance, LLC, as
administrative agent (in such capacity, the “Administrative Agent”), the
undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Credit Agreement unless
otherwise specified):

 

1.

As of the date hereof, no Default or Event of Default has occurred and is
continuing [or specify Default and describe], and

 

2.

Attached hereto as Schedule 1 are the detailed computations necessary to
determine whether the Borrower is in compliance with Section 7.7 of the Credit
Agreement as of the end of the [Fiscal Quarter/ Fiscal Year] ending
[                ].

[Signature Page Follows]

EXHIBIT D TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Yours truly, U.S. WELL SERVICES, LLC By:  

                         

  Name:   Title:

EXHIBIT D TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule I to Compliance Certificate

FOR THE [FISCAL QUARTER/ FISCAL YEAR] ENDING [mm/dd/yy] (the

“Compliance Date”)

 

1.

Total Leverage Ratio

Actual::[•]

Required:         :1.00

 

2.

Fixed Charge Coverage Ratio

Actual::[•]

Required:         [•]:1.00

EXHIBIT D TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF CLOSING DATE CERTIFICATE

December [•], 2018

The undersigned, in his/her capacity as an Authorized Officer of U.S. WELL
SERVICES, LLC, a Delaware limited liability company (“Borrower”), and not in
his/her individual capacity, hereby certifies as follows:

1. This Closing Date Certificate is delivered pursuant to Section 3.1(p) of the
Second Lien Credit Agreement, dated as of December 14, 2018 (as it may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; and, the capitalized terms not otherwise
defined herein shall have the meanings specified in the Credit Agreement), among
the Borrower, the other Loan Parties, the Lenders from time to time party
thereto and Piper Jaffray Finance, LLC, as administrative agent (in such
capacity, the “Administrative Agent”).

2. I have reviewed the terms of the Credit Agreement and the definitions and
provisions contained in the Credit Agreement relating thereto, and in my opinion
I have made, or have caused to be made under my supervision, such examination or
investigation as is reasonably necessary to enable me to express an informed
opinion as to the matters referred to herein.

3. Based upon my review and examination described in paragraph 2 above, I
certify to the Administrative Agent and the Lenders, in my capacity as an
Authorized Officer of the Borrower and not in my individual capacity, that as of
the date hereof:

(a) as of the Closing Date, immediately after giving effect to the advancement
of the Loans on the Closing Date, the representations and warranties contained
in each of the Loan Documents are true and correct in all material respects on
and as of the Closing Date (or to the extent such representations and warranties
specifically relate to an earlier date, on and as of such earlier date); and

(b) as of the Closing Date, the Borrower has performed and complied with all
covenants, agreements, obligations and conditions contained in the Credit
Agreement that are required to be performed or complied with on or before the
Closing Date including, but not limited to, those set forth in Section 3.1 of
the Credit Agreement, in each case except to the extent any such obligations
have been waived, or the deadlines thereof extended, by the Requisite Lenders in
writing.

[Signature Page Follows]

EXHIBIT E TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

U.S. WELL SERVICES, LLC By:  

                         

  Name:   Title:

EXHIBIT E TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SOLVENCY CERTIFICATE

December [•], 2018

The undersigned, in his/her capacity as an Authorized Officer of U.S. WELL
SERVICES, LLC, a Delaware limited liability company (“Borrower”), and not in
his/her individual capacity, hereby certifies as follows:

1. Reference is made to that certain Second Lien Credit Agreement, dated as of
December [14], 2018 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the other Loan Parties, the Lenders from time to time party
thereto and Piper Jaffray Finance, LLC, as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms not otherwise defined
herein shall have the meanings specified in the Credit Agreement.

2. I have reviewed the terms of Sections 3.1(o) and 4.21 of the Credit
Agreement, the definition of the term “Solvent” and the other definitions and
provisions contained in the Credit Agreement and the other Loan Documents
relating thereto, and, in my opinion, have made, or have caused to be made under
my supervision, such examination or investigation as is necessary to enable me
to express an informed opinion as to the matters referred to herein.

3. Based upon my review and examination described in paragraph 2 above, after
giving effect to the consummation of the transactions contemplated by the Credit
Agreement (including the making of the Loan on the Closing Date), the Loan
Parties and their Subsidiaries, taken as a whole on a consolidated basis, are
Solvent.

[Signature Page Follows]

EXHIBIT F TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

U.S. WELL SERVICES, LLC By:  

                         

  Name:   Title:

EXHIBIT F TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

(See Attached)

EXHIBIT G TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

 

U.S. WELL SERVICES, LLC

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

 

DATED AS OF DECEMBER 14, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1  

Section 1.01

  Definitions      1  

Section 1.02

  Other Definitional Provisions; References      4  

ARTICLE II Guarantee

     5  

Section 2.01

  Guarantee      5  

Section 2.02

  Payments      6  

ARTICLE III Grant of Security Interest

     6  

Section 3.01

  Grant of Security Interest      6  

Section 3.02

  Transfer of Pledged Securities      7  

Section 3.03

  Grantors Remain Liable under Accounts, Chattel Paper and Payment Intangibles
     7  

ARTICLE IV Acknowledgments, Waivers and Consents

     8  

Section 4.01

  Acknowledgments, Waivers and Consents      8  

Section 4.02

  No Subrogation, Contribution or Reimbursement      10  

ARTICLE V Representations and Warranties

     11  

Section 5.01

  Representations in Credit Agreement      11  

Section 5.02

  Benefit to the Guarantor      11  

Section 5.03

  Perfected Liens      11  

Section 5.04

  Legal Name, Organizational Status, Chief Executive Office      11  

Section 5.05

  Prior Names, Addresses      11  

Section 5.06

  Pledged Securities      11  

Section 5.07

  Instruments and Chattel Paper      12  

Section 5.08

  Accounts      12  

Section 5.09

  Governmental Obligors      12  

Section 5.10

  Tangible Assets      12  

Section 5.11

  Vehicles      13  

Section 5.12

  Commercial Tort Claims      13  

ARTICLE VI Covenants

     13  

Section 6.01

  Covenants in Credit Agreement      13  

Section 6.02

  Maintenance of Perfected Security Interest; Further Documentation      13  

Section 6.03

  Maintenance of Records      14  

Section 6.04

  Further Identification of Collateral      14  

Section 6.05

  Pledged Securities      15  

Section 6.06

  Instruments and Tangible Chattel Paper      16  

Section 6.07

  Commercial Tort Claims      16  

Section 6.08

  Vehicles      16  

ARTICLE VII Remedial Provisions

     17  

Section 7.01

  Pledged Securities      17  

Section 7.02

  Collections on Accounts, Etc.      18  

 

i



--------------------------------------------------------------------------------

Section 7.03

  Proceeds      18  

Section 7.04

  Remedies      19  

Section 7.05

  Private Sales of Pledged Securities      20  

Section 7.06

  Deficiency      20  

Section 7.07

  Non-Judicial Enforcement      21  

ARTICLE VIII The Administrative Agent

     21  

Section 8.01

  Administrative Agent’s Appointment as Attorney-in-Fact, Etc.      21  

Section 8.02

  Duty of Administrative Agent      23  

Section 8.03

  Financing Statements      23  

Section 8.04

  Authority of Administrative Agent      23  

ARTICLE IX Subordination of Indebtedness

     24  

Section 9.01

  Subordination of All Guarantor Claims      24  

Section 9.02

  Claims in Bankruptcy      24  

Section 9.03

  Payments Held in Trust      24  

Section 9.04

  Liens Subordinate      25  

Section 9.05

  Notation of Records      25  

ARTICLE X Miscellaneous

     25  

Section 10.02

  Waiver      25  

Section 10.03

  Notices      25  

Section 10.04

  Payment of Expenses, Indemnities, Etc.      25  

Section 10.05

  Amendments in Writing; Conflicts      26  

Section 10.06

  Successors and Assigns      26  

Section 10.07

  Invalidity      26  

Section 10.08

  Counterparts      26  

Section 10.09

  Survival      26  

Section 10.10

  Captions      27  

Section 10.11

  No Oral Agreements      27  

Section 10.12

  Governing Law; Submission to Jurisdiction      27  

Section 10.13

  Acknowledgments      28  

Section 10.14

  Additional Grantors      29  

Section 10.15

  Set-Off      29  

Section 10.16

  Releases      29  

Section 10.17

  Intercreditor Agreement      30  

Section 10.18

  Reinstatement      30  

Section 10.19

  Administrative Agent      30  

Section 10.20

  Acceptance      30  

 

ii



--------------------------------------------------------------------------------

This GUARANTEE AND COLLATERAL AGREEMENT, dated as of December 14, 2018, is made
by U.S. Well Services, LLC, a Delaware limited liability company (the
“Borrower”), and each of the other signatories hereto as Grantors (together with
any other Person that becomes a party hereto from time to time after the date
hereof pursuant to Section 10.14 below, the “Grantors”), in favor of Piper
Jaffray Finance, LLC, as administrative agent and collateral agent for the
Secured Parties (as defined below) (in such capacities, together with its
successors and permitted assigns, the “Administrative Agent”).

R E C I T A L S

A. Borrower is party to that certain Second Lien Credit Agreement (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) dated as of even date herewith among the Borrower,
USWS Holdings, LLC, a Delaware limited liability company, U.S. Well Services,
Inc., a Delaware corporation (“Parent”), the lenders party thereto (the
“Lenders”) and the Administrative Agent.

B. It is a condition precedent to the obligation of the Lenders to make the
Loans (as defined in the Credit Agreement) that each Grantor shall have executed
and delivered this Agreement to the Administrative Agent for the ratable benefit
of the Lenders.

C. Now, therefore, in consideration of the premises herein and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make the Loans thereunder, each Grantor hereby agrees with
the Administrative Agent, for the ratable benefit of the Lenders, as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

(a) As used in this Agreement, each term defined above shall have the meaning
indicated above. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms, as well as all uncapitalized terms which are
defined in the UCC on the date hereof, are used herein as so defined: Accounts,
Chattel Paper, Commercial Tort Claims, Deposit Accounts, Documents, Electronic
Chattel Paper, Equipment, Fixtures, General Intangibles, Goods, Instruments,
Inventory, Investment Property, Letter-of-Credit Rights, Payment Intangibles,
Proceeds, Supporting Obligations, and Tangible Chattel Paper.

(b) The following terms shall have the following meanings:

“Account Debtor” shall mean a Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.

“Administrative Agent” shall have the meaning assigned such term in the recitals
hereto.

“Agreement” shall mean this Guarantee and Collateral Agreement, as the same may
be amended, amended and restated, restated, supplemented or otherwise modified
from time to time.

 

- 1 -



--------------------------------------------------------------------------------

“Borrower” shall have the meaning assigned such term in the preamble hereto.

“Collateral” shall have the meaning assigned such term in Section 3.01.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Credit Agreement” shall have the meaning assigned such term in the recitals
hereto.

“Excluded Swap Obligation” means, with respect to any Loan Party individually,
determined on a Loan Party by Loan Party basis, any Indebtedness in respect of
any Swap Agreement if, and solely to the extent that, all or a portion of the
guarantee by such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Indebtedness in respect of any Swap Agreement (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time such guarantee or grant of
a security interest becomes effective with respect to such related Indebtedness
in respect of any Swap Agreement.

“Existing Credit Agreement” means that certain Amended and Restated Senior
Secured Credit Agreement, dated as of February 2, 2017 among U.S. Bank, National
Association, as administrative and collateral agent, the Borrower and the
lenders from time to time party thereto, as such agreement has heretofore been,
and may hereafter be, amended, restated, amended and restated, supplemented or
otherwise modified.

“Grantors” shall have the meaning assigned such term in the preamble hereto.

“Guarantors” shall mean, collectively, each Grantor other than the Borrower.

“Guarantor Obligations” means, with respect to any Guarantor, all obligations
and liabilities of such Guarantor which may arise under or in connection with
this Agreement, any other Loan Document, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Secured Parties that are
required to be paid by such Guarantor pursuant to the terms of this Agreement or
any other Loan Document).

“Investment Property” means the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Securities.

“Lenders” shall have the meaning assigned such term in the recitals hereto.

“LLC” means, with respect to any Grantor, each limited liability company
described or referred to in Schedule 2 in which such Grantor has an interest.

“LLC Agreement” means each operating agreement relating to an LLC, as each such
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified.

 

- 2 -



--------------------------------------------------------------------------------

“Obligations” shall mean, collectively, all Indebtedness, liabilities and
obligations of the Borrower, each Guarantor, and their respective Subsidiaries
to the Secured Parties, of whatsoever nature and howsoever evidenced, due or to
become due, now existing or hereafter arising, whether direct or indirect,
absolute or contingent, which may arise under, out of, or in connection with the
Credit Agreement, the other Loan Documents and all other agreements, guarantees,
notes and other documents entered into by any party in connection therewith, and
any amendment, restatement or modification of any of the foregoing, including,
but not limited to, the full and punctual payment when due of any unpaid
principal of the Loans, interest (including, without limitation, interest
accruing at any post-default rate and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post- filing or post-petition
interest is allowed in such proceeding), fees, premiums (including any Payment
Premium (as defined in the Credit Agreement)), reimbursement obligations,
guaranty obligations, penalties, indemnities, legal and other fees, charges and
expenses, and amounts advanced by and expenses incurred in order to preserve any
Collateral or security interest, each to the extent owed pursuant to
Section 10.2 of the Credit Agreement, whether due after acceleration or
otherwise and whether or not primary, secondary, direct, indirect, contingent or
otherwise (including obligations of performance).

“Partnership” means, with respect to any Grantor, each partnership described or
referred to in Schedule 2 in which such Grantor has an interest.

“Partnership Agreement” means each operating agreement relating to a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.

“Pledged Entity” means any issuer of a Pledged Security.

“Pledged LLC Interests” means, with respect to any Grantor (other than Parent),
all right, title and interest of such Grantor as a member of all LLCs and all
right, title and interest of such Grantor in, to and under the LLC Agreements.

“Pledged Notes” means all promissory notes listed on Schedule 2, all
intercompany notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).

“Pledged Partnership Interests” means, with respect to any Grantor, all right,
title and interest of such Grantor as a limited or general partner in all
Partnerships and all right, title and interest of such Grantor in, to and under
the Partnership Agreements.

“Pledged Securities” means: (a) the Capital Stock described or referred to in
Schedule 2 (as the same may be supplemented from time to time pursuant to a
Supplement), including all Pledged LLC Interests and Pledged Partnership
Interests; and (b) (i) the certificates or instruments, if any, representing
such Capital Stock, (ii) all dividends (cash, Capital Stock or otherwise), cash,
instruments, rights to subscribe, purchase or sell and all other rights and
Property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such securities, (iii) all
replacements, additions to and substitutions for any of the Property referred to
in this definition, including, without limitation, claims against third parties,
(iv) all other Collateral constituting securities, (v) the proceeds, interest,
profits and other income of or on any of the Property referred to in this
definition, (vi) all security entitlements in respect of any of the foregoing,
if any, and (vii) all books and records relating to any of the Property referred
to in this definition.

 

- 3 -



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each Loan
Party that (a) has total assets exceeding $10,000,000 at the time any guaranty
of obligations under such Swap Agreement or grant of the relevant security
interest becomes effective or (b) otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Obligations” means (i) in the case of the Borrower, the Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations; provided that
in each case, solely with respect to any Loan Party that is not an “eligible
contract participant” under the Commodity Exchange Act, Excluded Swap
Obligations of such Loan Party shall in any event be excluded from the “Secured
Obligations” owing by such Loan Party.

“Secured Parties” shall mean each Lender, the Administrative Agent, and their
respective successors and assigns.

“Security Termination” means such time as when each of the following shall have
occurred: (x) the Secured Obligations have been indefeasibly paid in full in
cash and (ii) the Loans and all commitments under the Credit Agreement have been
terminated. For purposes of clarification, “Security Termination” shall have
occurred for purposes of this Agreement if all events provided in clauses
(i)-(ii) above have occurred, and the occurrence of “Security Termination” shall
not be affected by contingent indemnity obligations for which no claim or demand
has been made under the Loan Documents that survive the termination of any such
Loan Document.

“UCC” means the Uniform Commercial Code of the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
References in this Agreement and the other Loan Documents to specific sections
of the Uniform Commercial Code are based on the Uniform Commercial Code as in
effect in the State of New York on the date hereof. In the event such Uniform
Commercial Code is amended or another Uniform Commercial Code described in
clause (a) is applicable, such section reference shall be deemed to be
references to the comparable section in such amended or other Uniform Commercial
Code.

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
and, in any event including the vehicles listed on Schedule 7 and all tires and
other appurtenances to any of the foregoing.

Section 1.02 Other Definitional Provisions; References. The meanings given to
terms defined herein shall be equally applicable to both the singular and plural
forms of such terms. The gender of all words shall include the masculine,
feminine, and neuter, as appropriate. The words “herein,” “hereof,” “hereunder”
and other words of similar import when used in this Agreement refer to this
Agreement as a whole, and not to any particular article, section or subsection.
Any reference herein to a Section shall be deemed to refer to the applicable
Section of this Agreement unless otherwise stated herein. Any reference

 

- 4 -



--------------------------------------------------------------------------------

herein to an exhibit, schedule or annex shall be deemed to refer to the
applicable exhibit, schedule or annex attached hereto unless otherwise stated
herein. Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

ARTICLE II

GUARANTEE

Section 2.01 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and each of their respective successors, endorsees,
transferees and permitted assigns, the prompt and complete payment and
performance by the Borrower and the Guarantors when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations. This is a
guarantee of payment and not collection and the liability of each Guarantor is
primary and not secondary.

(b) Anything herein or in the Credit Agreement or in any other Loan Document to
the contrary notwithstanding, the maximum liability of each Guarantor hereunder
under the other Loan Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors.

(c) Each Guarantor agrees that the Secured Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this ARTICLE II or affecting the
rights and remedies of the Administrative Agent or any Secured Party hereunder.

(d) Each Guarantor agrees that if the maturity of any of the Secured Obligations
is accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to such
Guarantor. The guarantee contained in this ARTICLE II shall remain in full force
and effect until Security Termination.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
other Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Secured Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of the Secured Obligations or any payment received or
collected from such Guarantor in respect of the Secured Obligations), remain
liable for the Secured Obligations up to the maximum liability of such Guarantor
hereunder until Security Termination.

(f) To the extent that such Guarantor is a Qualified ECP Guarantor, each
Guarantor hereby guarantees the payment and performance of all Secured
Obligations of the Borrower and each other Guarantor and absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by such Person in order for such
Person to honor its obligations under this Agreement (provided, however, that
each such Guarantor shall only be liable under this Section 2.01(f) for the
maximum amount of such liability that can be hereby incurred (i) without

 

- 5 -



--------------------------------------------------------------------------------

rendering its obligations under this Section 2.01(f), or otherwise under this
Agreement or any Loan Document, as it relates to such other Persons, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount and (ii) without rendering such Guarantor liable
for amounts to creditors, other than the Secured Parties, that such Guarantor
would not otherwise have made available to such creditors if this
Section 2.01(f) was not in effect). The obligations of each Guarantor under this
Section 2.01(f) shall remain in full force and effect until all Secured
Obligations are paid in full to the Lenders, the Administrative Agent and all
other Secured Parties. The parties intend that this Section 2.01(f) constitute,
and this Section 2.01(f) shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of the Borrower and each other Guarantor for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 2.02 Payments. Each Guarantor hereby agrees and guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the designated office of the Administrative Agent
specified pursuant to the Credit Agreement.

ARTICLE III

GRANT OF SECURITY INTEREST

Section 3.01 Grant of Security Interest. Each Grantor hereby pledges, assigns
and transfers to the Administrative Agent, and grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of the following property now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest and whether now existing or hereafter
coming into existence (collectively, the “Collateral”), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Secured Obligations:

(1) all Accounts;

(2) all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel
Paper);

(3) all Commercial Tort Claims set forth on Schedule 6;

(4) all Deposit Accounts other than payroll, withholding tax and other fiduciary
Deposit Accounts;

(5) all Documents;

(6) all General Intangibles (including, without limitation, rights in and under
any Swap Agreements);

(7) all Goods (including, without limitation, all Inventory and all Equipment);

(8) all Instruments;

(9) all Investment Property;

(10) all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing);

 

- 6 -



--------------------------------------------------------------------------------

(11) all Pledged Notes;

(12) all Pledged Securities;

(13) all Supporting Obligations;

(14) all Vehicles and all title documents with respect to Vehicles;

(15) all books and records pertaining to the Collateral;

(16) all other personal property of any Grantor, whether tangible or intangible
and wherever located;

(17) all other property of any Grantor held by the Administrative Agent or any
other Secured Party, including all property of every description, in the
possession or custody of or in transit to the Administrative Agent or such
Secured Party for any purpose, including safekeeping, collection or pledge, for
the account of such Grantor or as to which such Grantor may have any right or
power; and

(18) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security, guarantees and other
Supporting Obligations given with respect to any of the foregoing.

Notwithstanding the foregoing, this Section 3.01 does not grant a security
interest in any Excluded Assets, and such property shall, only for so long as it
constitutes an Excluded Asset, not be included as “Collateral” for purposes of
this Agreement.

Section 3.02 Transfer of Pledged Notes and Pledged Securities. Subject to any
Intercreditor Agreement, all certificates and instruments representing or
evidencing the Pledged Notes and the Pledged Securities shall be delivered to
and held pursuant hereto by the Administrative Agent or a Person designated by
the Administrative Agent and, in the case of an instrument or certificate in
registered form, shall be duly indorsed to the Administrative Agent or in blank
by an effective indorsement (whether on the certificate or instrument or on a
separate writing), and accompanied by any required transfer tax stamps to effect
the pledge of the Pledged Notes and the Pledged Securities to the Administrative
Agent.

Section 3.03 Grantors Remain Liable under Accounts, Chattel Paper and Payment
Intangibles. Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Accounts, Chattel Paper and Payment Intangibles
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to each such Account, Chattel Paper or Payment Intangible. Neither
the Administrative Agent nor any other Secured Party shall have any obligation
or liability under any Account, Chattel Paper or Payment Intangible (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Administrative Agent or any such other Secured Party of any
payment relating to such Account, Chattel Paper or Payment Intangible pursuant
hereto, nor shall the Administrative Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Account, Chattel Paper or Payment Intangible (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account, Chattel Paper or
Payment Intangible (or any agreement giving rise thereto), to present or file
any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE IV

ACKNOWLEDGMENTS, WAIVERS AND CONSENTS

Section 4.01 Acknowledgments, Waivers and Consents.

(a) Each Grantor acknowledges and agrees that the obligations undertaken by it
under this Agreement may involve the guarantee and the provision of collateral
security for the obligations of Persons other than such Grantor and that such
Grantor’s guarantee and provision of collateral security for the Secured
Obligations are absolute, irrevocable and unconditional under any and all
circumstances. In full recognition and furtherance of the foregoing, each
Grantor understands and agrees, to the fullest extent permitted under applicable
law and except as may otherwise be expressly and specifically provided in the
Credit Agreement or any other Loan Document, that each Grantor shall remain
obligated hereunder (including, without limitation, with respect to any
guarantee made by such Grantor hereby and the collateral security provided by
such Grantor herein) and the enforceability and effectiveness of this Agreement
and the liability of such Grantor, and the rights, remedies, powers and
privileges of the Administrative Agent and the other Secured Parties under this
Agreement, the other Loan Documents shall not be affected, limited, reduced,
discharged or terminated in any way:

(i) notwithstanding that, without any reservation of rights against any Grantor
and without notice to or further assent by any Grantor, (A) any demand for
payment of any of the Secured Obligations made by the Administrative Agent or
any other Secured Party may be rescinded by the Administrative Agent in its own
discretion or at the direction of any Secured Party and any of the Secured
Obligations continued; (B) the Secured Obligations, the liability of any other
Person upon or for any part thereof or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by, or any indulgence or
forbearance in respect thereof granted by, the Administrative Agent in its own
discretion or at the direction of the Requisite Lenders; (C) the Credit
Agreement, the other Loan Documents, and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with the terms thereof, as the
Administrative Agent (or the Requisite Lenders, or all Lenders, as the case may
be), as applicable, and the Borrower, as applicable, may deem advisable from
time to time; (D) the Borrower, any other Grantor or any other Person may from
time to time accept or enter into new or additional agreements, security
documents, guarantees or other instruments in addition to, in exchange for or
relative to, any Loan Document, all or any part of the Secured Obligations or
any Collateral now or in the future serving as security for the Secured
Obligations, in each case pursuant to the terms and conditions thereof; (E) any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any other Secured Party for the payment of the Secured
Obligations may be sold, exchanged, waived, surrendered or released; and (F) any
other event shall occur which constitutes a defense or release of sureties
generally; and

 

- 8 -



--------------------------------------------------------------------------------

(ii) without regard to, and each Grantor hereby expressly waives to the fullest
extent permitted by law any defense now or in the future arising by reason of,
(A) the illegality, invalidity or unenforceability against any Grantor, any
other Loan Document, any of the Secured Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any other Secured
Party, (B) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by any
other Grantor or any other Person against the Administrative Agent or any other
Secured Party, (C) the insolvency, bankruptcy arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution or lack of power
of any other Grantor or any other Person at any time liable for the payment of
all or part of the Secured Obligations or the failure of the Administrative
Agent or any other Secured Party to file or enforce a claim in bankruptcy or
other proceeding with respect to any Person; or any sale, lease or transfer of
any or all of the assets of any Grantor, or any changes in the shareholders of
any Grantor; (D) the fact that any Collateral or Lien contemplated or intended
to be given, created or granted as security for the repayment of the Secured
Obligations shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other Lien, it being recognized and agreed
by each of the Grantors that it is not entering into this Agreement in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the Collateral for the Secured Obligations;
(E) any failure of the Administrative Agent or any other Secured Party to
marshal assets in favor of any Grantor or any other Person, to exhaust any
Collateral for all or any part of the Secured Obligations, to pursue or exhaust
any right, remedy, power or privilege it may have against any Grantor or any
other Person or to take any action whatsoever to mitigate or reduce any
Grantor’s liability under this Agreement, any other Loan Document; (F) any law
which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation; (G) the possibility that the Secured Obligations may
at any time and from time to time exceed the aggregate liability of such Grantor
under this Agreement; or (H) any other circumstance or act whatsoever, including
any action or omission of the type described in this Section 4.01 (with or
without notice to or knowledge of any Grantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge or defense of the
Borrower for the Secured Obligations, or of such Grantor under the guarantee
contained in ARTICLE II or with respect to the collateral security provided by
such Grantor herein, or which might be available to a surety or guarantor, in
bankruptcy or in any other instance.

(b) Each Grantor hereby waives to the extent permitted by law: (i) except as
expressly provided otherwise in any Loan Document, all notices to such Grantor,
or to any other Person, including but not limited to, notices of the acceptance
of this Agreement, the guarantee contained in ARTICLE II or the provision of
collateral security provided herein, or the creation, renewal, extension,
modification, accrual of any Secured Obligations, or notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in ARTICLE II or upon the collateral security provided
herein, or of default in the payment or performance of any of the Secured
Obligations owed to the Administrative Agent or any other Secured Party and
enforcement of any right or remedy with respect thereto; or notice of any other
matters relating thereto; the Secured Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in ARTICLE
II and the collateral security provided herein and no notice of creation of the
Secured Obligations already or hereafter contracted by the Borrower need be
given to any Grantor; and all dealings between the Borrower and any of the
Grantors, on the one hand, and the Administrative Agent and the other Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in ARTICLE II and on
the collateral security provided herein; (ii) diligence and demand of payment,
presentment, protest, dishonor and notice of dishonor; (iii) all rights of
revocation with respect to the Secured Obligations, the guarantee contained in
ARTICLE II and the provision of collateral security herein; and (iv) all
principles or provisions of law which conflict with the terms of this Agreement
and which can, as a matter of law, be waived.

 

- 9 -



--------------------------------------------------------------------------------

(c) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor, the Administrative Agent or any other
Secured Party may, but shall be under no obligation to, join or make a similar
demand on or otherwise pursue or exhaust such rights and remedies as it may have
against the Borrower, any other Grantor or any other Person or against any
collateral security or guarantee for the Secured Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Grantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any Grantor
or any other Person or any such collateral security, guarantee or right of
offset, shall not relieve any Grantor of any obligation or liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Administrative Agent or any other
Secured Party against any Grantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings. Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Secured Obligations or for the guarantee contained in ARTICLE II or any
property subject thereto.

Section 4.02 No Subrogation, Contribution or Reimbursement. Notwithstanding any
payment made by any Grantor hereunder or any set-off or application of funds of
any Grantor by the Administrative Agent or any other Secured Party, no Grantor
shall be entitled to be subrogated to any of the rights of the Administrative
Agent or any other Secured Party against the Borrower or any other Grantor or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any other Secured Party for the payment of the Secured
Obligations, nor shall any Grantor seek or be entitled to seek any indemnity,
exoneration, participation, contribution or reimbursement from the Borrower or
any other Grantor in respect of payments made by such Grantor hereunder, in each
case until Security Termination, and each Grantor hereby expressly subordinates
and agrees not to exercise any such rights of subrogation, reimbursement,
indemnity and contribution until Security Termination. Any rights of
subrogation, reimbursement, indemnity and contribution such Grantor may have
against the Borrower, any other Grantor or against any collateral or security or
guarantee or right of offset held by the Administrative Agent or any other
Secured Party shall be junior and subordinate to any rights the Administrative
Agent and the other Secured Parties may have against the Borrower and such
Grantor and to all right, title and interest the Administrative Agent and the
other Secured Parties may have in any collateral or security or guarantee or
right of offset. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, for the benefit of the Secured Parties, may
use, sell or dispose of any item of Collateral or security as it sees fit,
subject to Section 7.04, without regard to any subrogation rights any Grantor
may have.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into the Credit Agreement and to make the Loans,
each Grantor hereby represents and warrants to the Administrative Agent and each
Secured Party that:

Section 5.01 Representations in Credit Agreement. In the case of each Guarantor,
the representations and warranties set forth in Section 4 of the Credit
Agreement as they relate to such Guarantor or to the Loan Documents to which
such Guarantor is a party are true and correct in all material respects (or, to
the extent such representations and warranties specifically relate to an earlier
date, on and as of such earlier date), provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 5.01, be deemed to be a reference to such Guarantor’s knowledge.

Section 5.02 Benefit to the Guarantor. The Borrower is a member of an affiliated
group of companies that includes each Guarantor, and the Borrower and the
Guarantors are engaged in related businesses. Each Guarantor’s guaranty and
surety obligations pursuant to this Agreement reasonably may be expected to
benefit, directly or indirectly, such Guarantor; and it has determined that this
Agreement is necessary and convenient to the conduct, promotion and attainment
of the business of such Guarantor and the Borrower.

Section 5.03 Perfected Liens. The security interests granted pursuant to this
Agreement, upon filing of a UCC-1 financing statement in the appropriate filing
office and other actions listed on Schedule 3 (which, in the case of all filings
and other documents referred to on Schedule 3, have been delivered to the
Administrative Agent in completed and duly executed form), will constitute valid
perfected second priority Liens (subject to Permitted Encumbrances or Liens
permitted pursuant to Section 7.2 of the Credit Agreement) in all of the
Collateral which may be perfected by filing such financing statement in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor.

Section 5.04 Legal Name, Organizational Status, Chief Executive Office. On the
date hereof, the correct legal name of such Grantor, such Grantor’s jurisdiction
of organization, organizational number, taxpayer identification number and the
location of such Grantor’s chief executive office or sole place of business are
specified on Schedule 4.

Section 5.05 Prior Names, Addresses. Schedule 4 correctly sets forth (a) all
names and trade names that such Grantor has used in the last five (5) years and
(b) each chief executive office of such Grantor over the last five (5) years (if
different from that which is set forth in Section 5.04 above).

Section 5.06 Pledged Securities.

(a) The shares (or such other interests) of Pledged Securities pledged by such
Grantor hereunder constitute all the issued and outstanding shares (or such
other interests) of all classes of the Capital Stock of each Pledged Entity
owned by such Grantor. All the shares (or such other interests) of the Pledged
Securities have been duly and validly issued and are fully paid and
nonassessable (or, with respect to the Pledged Securities that are Capital Stock
in a partnership or limited liability company, has been duly and validly
issued); and such Grantor is the record and beneficial owner of, and has good
title to, the Pledged Securities pledged by it hereunder, free of any and all
Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement or the security interests securing
the obligations under the Existing Credit Agreement or otherwise permitted under
the Credit Agreement.

 

- 11 -



--------------------------------------------------------------------------------

(b) There are no restrictions on transfer (that have not been waived or
otherwise consented to) in the LLC Agreement, governing any Pledged LLC Interest
or the Partnership Agreement governing any Pledged Partnership Interest or any
other agreement relating thereto which would limit or restrict: (i) the grant of
a security interest in the Pledged LLC Interests or the Pledged Partnership
Interests, (ii) the perfection of such security interest or (iii) the exercise
of remedies in respect of such perfected security interest in the Pledged LLC
Interests or the Pledged Partnership Interests, in each case, as contemplated by
this Agreement. Upon the exercise of remedies in respect of the Pledged LLC
Interests or the Pledged Partnership Interests, a transferee or assignee of a
membership interest or a partnership interest, as the case may be, of such LLC
or Partnership, as the case may be, shall become a member or partner, as the
case may be, of such LLC or Partnership, as the case may be, entitled to
participate in the management thereof and, upon the transfer of the entire
interest of such Grantor, such Grantor shall cease to be a member or partner, as
the case may be.

(c) Such Grantor is the record and beneficial owner of the Investment Property,
free of adverse claims, pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except the security
interest created by this Agreement, the security interests securing the
obligations under the Existing Credit Agreement or otherwise permitted under the
Credit Agreement..

(d) No Pledged Entity is party to any Partnership Agreement or LLC Agreement
that includes an election to treat the membership interests or partnership
interests of such Grantor as a security under Section 8-103 of the UCC.

Section 5.07 Instruments and Chattel Paper. Such Grantor has delivered to the
Administrative Agent all Collateral constituting Instruments and Chattel Paper
having an aggregate outstanding or stated amount of greater than $250,000,
except to the extent that the Existing Credit Agreement is outstanding and such
Collateral has been delivered to the administrative agent thereunder. No
Collateral constituting Chattel Paper or Instruments contains any statement
therein to the effect that such Collateral has been assigned to an identified
party other than the Administrative Agent (other than any such statement therein
to the effect that such Collateral has been assigned to the administrative agent
under the Existing Credit Agreement), and the grant of a security interest in
such Collateral in favor of the Administrative Agent hereunder does not violate
the rights of any other Person as a secured party.

Section 5.08 Accounts. The amount represented by such Grantor to the
Administrative Agent and the Lenders from time to time as owing by each Account
Debtor or by all Account Debtors in respect of the Accounts, Chattel Paper and
Payment Intangibles will at such time be the materially correct amount actually
owing by such Account Debtor or Account Debtors thereunder. The place where each
Grantor keeps its records concerning the Accounts, Chattel Paper and Payment
Intangibles is the address set forth on Schedule 4.

Section 5.09 Governmental Obligors. None of the Account Debtors on such
Grantor’s Accounts, Chattel Paper or Payment Intangibles is a Governmental
Authority.

Section 5.10 Tangible Assets. On the date hereof, Goods constituting Inventory
and Equipment (other than mobile goods and Equipment employed at jobsites in the
ordinary course of business in compliance with the terms of the Credit
Agreement) are kept at the locations listed on Schedule 5.

 

- 12 -



--------------------------------------------------------------------------------

Section 5.11 Vehicles. Schedule 7 is a complete and correct list of all Vehicles
owned by such Grantor on the date hereof.

Section 5.12 Commercial Tort Claims.

(a) On the date hereof, except to the extent listed in Section 3.01 above, no
Grantor has rights in any Commercial Tort Claim with potential claimed or
payable value to the relevant Grantor in excess of $250,000.

(b) Upon the filing of a financing statement against such Grantor covering any
Commercial Tort Claim referred to in Section 6.07 hereof in the jurisdiction
specified in Schedule 4 hereto, the security interest granted in such Commercial
Tort Claim will constitute a valid perfected security interest in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase such Collateral from Grantor, which security interest
shall be prior to all other Liens on such Collateral except for liens with
respect to the obligations under the Existing Credit Agreement or liens
permitted by the Credit Agreement which have priority over the Liens on such
Collateral by operation of law.

ARTICLE VI

COVENANTS

Each Grantor covenants and agrees that, from and after the date of this
Agreement until Security Termination:

Section 6.01 Covenants in Credit Agreement. In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Subsidiaries.

Section 6.02 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest in the Collateral created
by this Agreement as a perfected security interest (subject only to Permitted
Encumbrances, the security interests securing the obligations under the Existing
Credit Agreement and liens permitted under the Credit Agreement) and shall
defend such security interest against the claims and demands of all Persons
whomsoever.

(b) Subject to the terms of any Intercreditor Agreement, at any time and from
time to time, and at the sole expense of such Grantor, such Grantor will
promptly and duly give, execute, deliver, indorse, file or record any and all
financing statements, continuation statements, amendments, notices (including,
without limitation, notifications to financial institutions and any other
Person), contracts, agreements, assignments, certificates, stock powers or other
instruments, obtain any and all governmental approvals and consents and take or
cause to be taken any and all steps or acts that may be necessary or as the
Administrative Agent or any Secured Party may reasonably request to create,
perfect, establish the priority of, or to preserve the validity, perfection or
priority of, the Liens granted by this Agreement or to enable the Administrative
Agent or any other Secured Party to enforce its rights, remedies, powers and
privileges under this Agreement with respect to such Liens or to otherwise
obtain or preserve the full benefits of this Agreement and the rights, powers
and privileges herein granted.

 

- 13 -



--------------------------------------------------------------------------------

(c) Subject to the terms of any Intercreditor Agreement, without limiting the
obligations of the Grantors under Section 6.02(b): (i) upon the reasonable
request of the Administrative Agent at the direction of the Requisite Lenders or
any other Secured Party, such Grantor shall take or cause to be taken all
actions (other than any actions required to be taken by the Administrative Agent
at the direction of the Requisite Lenders or any Lender) reasonably requested by
the Administrative Agent to cause the Administrative Agent to (A) have “control”
(within the meaning of Sections 9-104, 9-105, 9- 106, and 9-107 of the UCC) over
any Collateral constituting Deposit Accounts, Electronic Chattel Paper,
Investment Property (including the Pledged Securities and the Pledged Notes), or
Letter-of-Credit Rights, including, without limitation, executing and delivering
any agreements, in form and substance reasonably satisfactory to the
Administrative Agent, with securities intermediaries, issuers or other Persons
in order to establish “control”, and each Grantor shall promptly notify the
Administrative Agent and the other Secured Parties of such Grantor’s acquisition
of any such Collateral, and (B) be a “protected purchaser” (as defined in
Section 8-303 of the UCC); (ii) with respect to Collateral other than
certificated securities and Goods covered by a document in the possession of a
Person other than such Grantor or the Administrative Agent, such Grantor shall
obtain written acknowledgment that such Person holds possession for the
Administrative Agent’s benefit; and (iii) with respect to any Collateral
constituting Goods that are in the possession of a bailee, such Grantor shall
provide prompt notice to the Administrative Agent of any such Collateral then in
the possession of such bailee, and such Grantor shall take or cause to be taken
all actions (other than any actions required to be taken by the Administrative
Agent or any other Secured Party) necessary or reasonably requested by the
Administrative Agent to cause the Administrative Agent to have a perfected
security interest in such Collateral under applicable law.

(d) This Section 6.02 and the obligations imposed on each Grantor by this
Section 6.02 shall be interpreted as broadly as possible in favor of the
Administrative Agent and the other Secured Parties in order to effectuate the
purpose and intent of this Agreement.

Section 6.03 Maintenance of Records. Such Grantor will keep and maintain, at its
own cost and expense records of the Collateral in accordance with sound and
prudent business practices. For the Administrative Agent’s and the other Secured
Parties’ further security, the Administrative Agent, for the ratable benefit of
the Secured Parties, shall have a security interest in all of such Grantor’s
books and records pertaining to the Collateral, and such Grantor shall allow
inspection of any such books and records by the Administrative Agent, any Lender
or by their representatives during normal business hours and upon reasonable
prior notice at the reasonable request of the Administrative Agent or any Lender
to the extent required under the Credit Agreement and shall provide such
clerical and other assistance as may be reasonably requested with regard
thereto.

Section 6.04 Further Identification of Collateral. Such Grantor will furnish to
the Administrative Agent and the Secured Parties from time to time, at such
Grantor’s sole cost and expense, statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail.

 

- 14 -



--------------------------------------------------------------------------------

Section 6.05 Pledged Securities.

(a) Subject to any Intercreditor Agreement, if such Grantor shall become
entitled to receive or shall receive any stock certificate or other instrument
(including, without limitation, any certificate or instrument representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate or instrument issued in connection with
any reorganization), option or rights in respect of the Capital Stock of any
Pledged Entity, whether in addition to, in substitution of, as a conversion of,
or in exchange for, any shares (or such other interests) of the Pledged
Securities, or otherwise in respect thereof, such Grantor shall accept the same
as the agent of the Administrative Agent and the other Secured Parties, hold the
same in trust for the Administrative Agent and the other Secured Parties and
deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power or other equivalent instrument of
transfer reasonably acceptable to the Administrative Agent covering such
certificate or instrument duly executed in blank by such Grantor and with, if
the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations.

(b) In the case of each Grantor which is a Pledged Entity, such Pledged Entity
agrees that (i) it will be bound by the terms of this Agreement relating to the
Pledged Securities and Investment Property issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 6.05(a) with respect to the Pledged Securities issued by it
and (iii) the terms of Section 7.01(c) and Section 7.05 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 7.01(c) or Section 7.05 with respect to the Pledged
Securities and Investment Property issued by it.

(c) Except as set forth in Schedule 2, the Pledged Securities will at all times
constitute not less than 100% of the Capital Stock of the Pledged Entity thereof
owned by any Grantor. Each Grantor will not permit any Pledged Entity that is
the issuer of any of the Pledged Securities to issue any new shares (or other
interests) of any class of Capital Stock of such Pledged Entity without the
prior written consent of the Administrative Agent or as may be permitted by the
Credit Agreement.

(d) In the case of each Grantor that is a partner in a Partnership, such Grantor
hereby consents to the extent required by the applicable Partnership Agreement
to the pledge by each other Grantor, pursuant to the terms hereof, of the
Pledged Partnership Interests in such Partnership and to the transfer of such
Pledged Partnership Interests to the Administrative Agent or its nominee (on
behalf of the Secured Parties) and to the substitution of the Administrative
Agent or its nominee as a substituted partner in such Partnership with all the
rights, powers and duties of a general partner or a limited partner, as the case
may be. In the case of each Grantor that is a member of an LLC, such Grantor
hereby consents to the extent required by the applicable LLC Agreement to the
pledge by each other Grantor, pursuant to the terms hereof, of the Pledged LLC
Interests in such LLC and to the transfer of such Pledged LLC Interests to the
Administrative Agent or its nominee (on behalf of the Secured Parties) and to
the substitution of the Administrative Agent or its nominee as a substituted
member of the LLC with all the rights, powers and duties of a member of such
LLC.

 

- 15 -



--------------------------------------------------------------------------------

(e) Such Grantor shall not agree to any amendment of a Partnership Agreement or
an LLC Agreement that (i) in any way adversely affects the perfection of the
security interest of the Administrative Agent in the Pledged Partnership
Interests or Pledged LLC Interests pledged by such Grantor hereunder or
(ii) causes any Partnership Agreement or LLC Agreement to include an election to
treat the membership interests or partnership interests of such Grantor as a
security under Section 8-103 of the UCC.

Section 6.06 Instruments and Tangible Chattel Paper. Subject to any
Intercreditor Agreement, if any amount payable under or in connection with any
of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper in an aggregate outstanding or stated amount of greater than
$250,000, such Instrument or Tangible Chattel Paper shall be promptly, but in
any event within ten (10) Business Days (or such later period as may be
consented to by the Administrative Agent), delivered to the Administrative
Agent, duly endorsed in a manner satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement.

Section 6.07 Commercial Tort Claims. If such Grantor shall at any time hold or
acquire a Commercial Tort Claim that satisfies the requirements of the following
sentence, such Grantor shall, within thirty (30) days after such Commercial Tort
Claim satisfies such requirements (or such later date as may be consented to by
the Administrative Agent), notify the Administrative Agent and the other Secured
Parties in a writing signed by such Grantor containing a brief description
thereof, and granting to the Administrative Agent in such writing (for the
ratable benefit of the Secured Parties) a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Administrative Agent. The
provisions of the preceding sentence shall apply only to a Commercial Tort Claim
that satisfies the following requirements: (i) the monetary value claimed by or
payable to the relevant Grantor in connection with such Commercial Tort Claim
shall exceed $250,000, and (ii) either (A) such Grantor shall have filed a law
suit or counterclaim or otherwise commenced legal proceedings (including,
without limitation, arbitration proceedings) against the Person against whom
such Commercial Tort Claim is made, or (B) such Grantor and the Person against
whom such Commercial Tort Claim is asserted shall have entered into a written
settlement agreement with respect to such Commercial Tort Claim. In addition, to
the extent that the existence of any Commercial Tort Claim held or acquired by
any Grantor is disclosed by such Grantor in any public filing with the SEC or
any successor thereto or analogous Governmental Authority, or to the extent that
the existence of any such Commercial Tort Claim is disclosed in any press
release issued by any Grantor, then, upon the request of the Administrative
Agent, the relevant Grantor shall, within thirty (30) days after such request is
made (or such later period as may be consented to by the Administrative Agent),
transmit to the Administrative Agent and the other Secured Parties a writing
signed by such Grantor containing a brief description of such Commercial Tort
Claim and granting to the Administrative Agent in such writing (for the ratable
benefit of the Secured Parties) a security interest therein and in the Proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Administrative Agent.

Section 6.08 Vehicles.

(a) No Vehicle (i) shall permit its certificate of title/ownership to be
transferred to another jurisdiction without notifying the Administrative Agent
prior to thirty (30) days (or such shorter period as the Administrative Agent
may agree in its reasonable discretion) to such transfer and demonstrating
compliance with such other jurisdiction’s certificate of title statute in order
to properly perfect the Administrative Agent’s security interest in such Vehicle
and (ii) no Vehicle shall be removed from the state which has issued the
certificate of title/ownership for a period that is in excess of the statutory
period which would require such Vehicle to be “re-titled” in any other
jurisdiction.

 

- 16 -



--------------------------------------------------------------------------------

(b) Subject to the terms of any Intercreditor Agreement, within thirty (30) days
after the Closing Date (or such later period as may be consented to by the
Administrative Agent), and, with respect to any Vehicles acquired by such
Grantor subsequent to the date hereof, within thirty (30) days after the date of
acquisition thereof (or such later period as may be consented to by the
Administrative Agent), all applications for certificates of title/ownership
indicating the Administrative Agent’s second priority security interest in the
Vehicle covered by such certificate, and any other necessary documentation,
shall be filed in each office in each jurisdiction which the Administrative
Agent shall deem advisable to perfect its security interests in the Vehicles.

ARTICLE VII

REMEDIAL PROVISIONS

Section 7.01 Pledged Securities.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent at the direction of the Requisite Lenders shall have given
notice to the relevant Grantor of the Administrative Agent’s intent to exercise
its corresponding rights pursuant to Section 7.01(b), each Grantor shall be
permitted to receive all cash dividends paid in respect of the Pledged
Securities paid in the normal course of business of the relevant Pledged Entity,
to the extent permitted in the Credit Agreement and by the terms of the
applicable organizational documents, and to exercise all voting and corporate,
membership or partnership rights with respect to the Pledged Securities.

(b) Subject to any Intercreditor Agreement, if an Event of Default shall occur
and be continuing, then at any time in the Requisite Lenders’ discretion without
notice, (i) the Administrative Agent shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Pledged
Securities and make application thereof to the Secured Obligations in accordance
with any Intercreditor Agreement, and if no other such Intercreditor Agreement
is then in effect, then in accordance with Section 2.10(b) of the Credit
Agreement, and (ii) any or all of the Pledged Securities shall be registered in
the name of the Administrative Agent or its nominee, and the Administrative
Agent or its nominee may thereafter exercise (x) all voting, corporate,
membership, partnership and other rights pertaining to such Pledged Securities
at any meeting of shareholders (or other equivalent body) of the relevant
Pledged Entity or Pledged Entities or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any Pledged Entity, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Pledged Securities, and in connection therewith, the right to deposit
and deliver any and all of the Pledged Securities with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Requisite Lenders may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

- 17 -



--------------------------------------------------------------------------------

(c) Subject to any Intercreditor Agreement, each Grantor hereby authorizes and
instructs each Pledged Entity issuing any Pledged Securities pledged by such
Grantor hereunder (and each Pledged Entity party hereto hereby agrees) to
(i) comply with any instruction received by it from the Administrative Agent in
writing that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Pledged Entity shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, upon and after receipt of the instruction
described in clause (i), pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.

(d) Subject to any Intercreditor Agreement, if the Pledged Entity issuing any
Pledged Securities is the subject of bankruptcy, insolvency, receivership,
custodianship or other proceedings under the supervision of any Governmental
Authority, then all rights of the Grantor in respect thereof to exercise the
voting and other consensual rights which such Grantor would otherwise be
entitled to exercise with respect to the Pledged Securities issued by such
Pledged Entity shall cease, and all such rights shall thereupon become vested in
the Administrative Agent who shall thereupon have the sole right to exercise, at
the direction of the Requisite Lenders, such voting and other consensual rights,
but the Administrative Agent shall have no duty to exercise any such voting or
other consensual rights and shall not be responsible for any failure to do so or
delay in so doing.

Section 7.02 Collections on Accounts, Etc. The Administrative Agent hereby
authorizes each Grantor to collect upon the Accounts, Instruments, Chattel Paper
and Payment Intangibles and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. Subject to any Intercreditor Agreement, upon the request of
the Administrative Agent (at the direction of the Requisite Lenders), at any
time after the occurrence and during the continuance of an Event of Default,
each Grantor shall notify the Account Debtors that the applicable Accounts,
Chattel Paper and Payment Intangibles have been assigned to the Administrative
Agent for the ratable benefit of the Secured Parties and that payments in
respect thereof shall be made directly to the Administrative Agent. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may in its own name or in the name of others communicate with the Account
Debtors to verify with them to its satisfaction the existence, amount and terms
of any Accounts, Chattel Paper or Payment Intangibles.

Section 7.03 Proceeds. Subject to any Intercreditor Agreement, if required by
the Administrative Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Accounts, Instruments,
Chattel Paper and Payment Intangibles, when collected or received by each
Grantor, and any other cash or non-cash Proceeds received by each Grantor upon
the sale or other disposition of any Collateral, shall be forthwith (and, in any
event, within two (2) Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a special collateral account maintained by the Administrative Agent, subject
to withdrawal by the Administrative Agent at the direction of the Requisite
Lenders for the ratable benefit of the Secured Parties only, as hereinafter
provided, and, until so turned over, shall be held by such Grantor in trust for
the Administrative Agent for the ratable benefit of the Secured Parties,
segregated from other funds of any such Grantor. Each deposit of any such
Proceeds shall be accompanied by a report identifying in reasonable detail the
nature and source of the payments included in the deposit. All Proceeds
(including, without limitation, Proceeds constituting collections of Accounts,
Chattel Paper, Instruments) while held by the Administrative Agent (or by any
Grantor in trust for the Administrative Agent for the ratable benefit

 

- 18 -



--------------------------------------------------------------------------------

of the Secured Parties) shall continue to be collateral security for all of the
Secured Obligations and shall not constitute payment thereof until applied as
hereinafter provided. At such intervals as may be agreed upon by each Grantor
and the Administrative Agent, or, if an Event of Default shall have occurred and
be continuing, at any time at the Requisite Lenders’ election, the
Administrative Agent shall apply all or any part of the funds on deposit in said
special collateral account on account of the Secured Obligations in accordance
with Section 2.10(b) of the Credit Agreement.

Section 7.04 Remedies

(a) Subject to any Intercreditor Agreement, if an Event of Default shall occur
and be continuing, the Administrative Agent at the direction of the Requisite
Lenders, on behalf of the Secured Parties, may exercise in its discretion, in
addition to all other rights, remedies, powers and privileges granted to them in
this Agreement, the other Loan Documents, and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights, remedies, powers and privileges of a secured party under applicable law
or otherwise available at law or equity. Without limiting the generality of the
foregoing, the Administrative Agent at the direction of the Requisite Lenders,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
If an Event of Default shall occur and be continuing, each Grantor further
agrees, at the Administrative Agent’s request (acting at the direction of the
Requisite Lenders), to assemble the Collateral and make it available to the
Administrative Agent at places which the Requisite Lenders shall reasonably
select, whether at such Grantor’s premises or elsewhere. Any such sale or
transfer by the Administrative Agent either to itself or to any other Person
shall be absolutely free from any claim of right by Grantor, including any
equity or right of redemption, stay or appraisal which Grantor has or may have
under any rule of law, regulation or statute now existing or hereafter adopted.
Upon any such sale or transfer, the Administrative Agent at the direction of the
Requisite Lenders shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 7.04, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder
to the extent owed pursuant to Section 10.2 of the Credit Agreement, including,
without limitation, reasonable attorneys’ fees and disbursements, in accordance
with each other Intercreditor Agreement, or if no other such Intercreditor
Agreement is then in effect, then in accordance with Section 2.10(b) of the
Credit Agreement, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615 of the UCC, will the Administrative
Agent account for the surplus, if any, to any Grantor. To the extent permitted
by applicable law, each

 

- 19 -



--------------------------------------------------------------------------------

Grantor waives all claims, damages and demands it may acquire against the
Administrative Agent or any other Secured Party arising out of the exercise by
them of any rights hereunder, except to the extent caused by the gross
negligence or willful misconduct of the Administrative Agent or such Secured
Parties or their respective agents. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) calendar days before such sale
or other disposition.

(b) Subject to any Intercreditor Agreement, in the event that the Administrative
Agent at the direction of the Requisite Lenders elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Secured Obligations. Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner. The Administrative Agent at the direction of the
Requisite Lenders may appoint any Person as agent to perform any act or acts
necessary or incident to any sale or transfer of the Collateral.

Section 7.05 Private Sales of Pledged Securities. Each Grantor recognizes that
the Administrative Agent may be unable to effect a public sale of any or all the
Pledged Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, or may
determine that a public sale is impracticable or not commercially reasonable
and, accordingly, may to resort to one or more private sales thereof to a
restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the relevant Pledged Entity to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Pledged Entity would agree to do so. Each Grantor
agrees to use its best efforts to do or cause to be done all such other acts as
may reasonably be necessary to make such sale or sales of all or any portion of
the Pledged Securities pursuant to this Section 7.05 valid and binding and in
compliance with any and all other applicable Governmental Requirements. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 7.05 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 7.05 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants, except for a defense that no Event of Default has occurred
under the Credit Agreement. The provisions of this Section 7.05 shall in each
case be subject to the terms of any Intercreditor Agreement.

Section 7.06 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Administrative Agent or any other Secured Party to collect such
deficiency to the extent owed pursuant to Section 10.2 of the Credit Agreement.

 

- 20 -



--------------------------------------------------------------------------------

Section 7.07 Non-Judicial Enforcement. Subject to any Intercreditor Agreement,
the Administrative Agent at the direction of the Requisite Lenders may enforce
its rights hereunder without prior judicial process or judicial hearing, and to
the extent permitted by law, each Grantor expressly waives any and all legal
rights which might otherwise require the Administrative Agent to enforce its
rights by judicial process. The proceeds of any sale of the Collateral or any
part thereof and all other monies received by any Secured Party in any
proceedings for the enforcement hereof or otherwise, whose application has not
elsewhere herein been specifically provided for, shall be applied, in each case,
subject to any Intercreditor Agreement:

(a) First, to the payment of all reasonable expenses incurred by the
Administrative Agent or any Secured Party incident to the enforcement of this
Agreement, the Credit Agreement or any of the Obligations (including, without
limiting the generality of the foregoing, expenses of any entry or taking of
possession, of any sale, of advertisement thereof, and of conveyances, and court
costs, compensation of agents and employees and legal fees) to the extent owed
pursuant to Section 10.2 of the Credit Agreement, and to the payment of all
other reasonable charges, expenses, liabilities and advances incurred or made by
the Administrative Agent or any Secured Party under this Agreement or in
executing any trust or power permitted hereunder to the extent owed pursuant to
Section 10.2 of the Credit Agreement; and

(b) Second, in accordance with the terms of each other Intercreditor Agreement,
and if no other such Intercreditor Agreement is then in effect, then in
accordance with Section 2.10(b) of the Credit Agreement.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.01 Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all reasonably appropriate and lawful action and to execute any and all
documents and instruments which may be reasonably necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Administrative Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following, subject, in each case, to any
Intercreditor Agreement:

(i) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(ii) execute, in connection with any sale provided for in Section 7.04 or
Section 7.05, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Collateral; and

(iii) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent at the direction of the
Requisite Lenders shall direct; (B) take possession of and indorse and collect
any checks, drafts, notes, acceptances or other instruments for the payment of
moneys

 

- 21 -



--------------------------------------------------------------------------------

due under any Account, Instrument, General Intangible, Chattel Paper or Payment
Intangible or with respect to any other Collateral, and to file any claim or to
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Administrative Agent at the direction of the Requisite
Lenders for the purpose of collecting any all such moneys due under any Account,
Instrument or General Intangible or with respect to any other Collateral
whenever payable; (C) ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral; (D) sign and indorse
any invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (E) receive, change the
address for delivery, open and dispose of mail addressed to any Grantor, and to
execute, assign and indorse negotiable and other instruments for the payment of
money, documents of title or other evidences of payment, shipment or storage for
any form of Collateral on behalf of and in the name of any Grantor; (F) commence
and prosecute any suits, actions or proceedings at law or in equity in any court
of competent jurisdiction to collect the Collateral or any portion thereof and
to enforce any other right in respect of any Collateral; (G) defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (H) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent at the direction of the Requisite Lenders may deem
appropriate; and (I) generally, sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes, and do, at the Administrative Agent’s option, or at the
direction of the Requisite Lenders, and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the other Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

Anything in this Section 8.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.01(a) unless an Event of Default
shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods, the Requisite Lenders may
direct the Administrative Agent, at their option, but without any obligation so
to do, to perform or comply, or otherwise cause performance or compliance, with
such agreement.

(c) The reasonable expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 8.01, together with interest
thereon at the Default Rate, but in no event to exceed the Highest Lawful Rate,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue and in compliance hereof. All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

- 22 -



--------------------------------------------------------------------------------

Section 8.02 Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9- 207 of the UCC or otherwise,
shall be to deal with it in the same manner as the Administrative Agent deals
with similar property for its own account and shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which comparable secured parties accord comparable collateral. Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct. To the fullest extent
permitted by applicable law, the Administrative Agent and the Secured Parties
shall be under no duty whatsoever to make or give any presentment, notice of
dishonor, protest, demand for performance, notice of non-performance, notice of
intent to accelerate, notice of acceleration, or other notice or demand in
connection with any Collateral or the Secured Obligations, or to take any steps
necessary to preserve any rights against any Grantor or other Person or
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
it has or is deemed to have knowledge of such matters. Each Grantor, to the
extent permitted by applicable law, waives any right of marshaling in respect of
any and all Collateral, and waives any right to require the Administrative Agent
or any other Secured Party to proceed against any Grantor or other Person,
exhaust any Collateral or enforce any other remedy which the Administrative
Agent or any other Secured Party now has or may hereafter have against each
Grantor, any Grantor or other Person.

Section 8.03 Financing Statements. Pursuant to the UCC and any other applicable
law, each Grantor authorizes the Administrative Agent, its counsel or its
representative, at any time and from time to time, to file or record financing
statements, continuation statements, amendments thereto and other filing or
recording documents or instruments with respect to the Collateral without the
signature of such Grantor in such form and in such offices as the Requisite
Lenders reasonably determine necessary or appropriate to perfect the security
interests of the Administrative Agent under this Agreement. Additionally, each
Grantor authorizes the Administrative Agent, its counsel or its representative,
at any time and from time to time, to file or record such financing statements
that describe the collateral covered thereby as “all assets of the Grantor”,
“all personal property of the Grantor” or words of similar effect. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.

Section 8.04 Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by such other agreements with respect thereto as
may exist from time to time among them, but, as between the Administrative Agent
and the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

- 23 -



--------------------------------------------------------------------------------

ARTICLE IX

SUBORDINATION OF INDEBTEDNESS

Section 9.01 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and obligations of the Borrower (to any
Grantor) or of any Grantor (to any other Grantor), whether such debts and
obligations now exist or are hereafter incurred or arise, or whether the
obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired. After and during the
continuation of an Event of Default, no Grantor shall receive or collect,
directly or indirectly, from any obligor in respect thereof any amount upon the
Guarantor Claims.

Section 9.02 Claims in Bankruptcy. Subject to any Intercreditor Agreement, in
the event of receivership, bankruptcy, reorganization, arrangement, debtor’s
relief or other insolvency proceedings involving any Grantor, (a) the
Administrative Agent on behalf of the Secured Parties shall have the right to
prove their claim in any proceeding, so as to establish their rights hereunder
and receive directly from the receiver, trustee or other court custodian,
dividends and payments which would otherwise be payable upon Guarantor Claims
and (b) each Grantor hereby assigns such dividends and payments to the
Administrative Agent for the benefit of the Secured Parties for application
against the Secured Obligations as provided in Section 2.10(b) of the Credit
Agreement. Should the Administrative Agent or any Secured Party receive, for
application upon the Secured Obligations, any such dividend or payment which is
otherwise payable to any Grantor, and which, as between such Grantor and the
Borrower or another Grantor, shall constitute a credit upon the Guarantor
Claims, then upon Security Termination, the intended recipient shall become
subrogated to the rights of the Administrative Agent and the other Secured
Parties to the extent that such payments to the Administrative Agent and the
other Secured Parties on the Guarantor Claims have contributed toward the
liquidation of the Secured Obligations, and such subrogation shall be with
respect to that proportion of the Secured Obligations which would have been
unpaid if the Administrative Agent and the other Secured Parties had not
received dividends or payments upon the Guarantor Claims.

Section 9.03 Payments Held in Trust. Subject to any Intercreditor Agreement, in
the event that notwithstanding Section 9.01 and Section 9.02, any Grantor should
receive any funds, payments, claims or distributions that are prohibited by such
Sections, then it agrees: (a) to hold in trust for the Administrative Agent and
the other Secured Parties an amount equal to the amount of all funds, payments,
claims or distributions so received, and (b) that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the Administrative Agent, for the benefit of the Secured
Parties; and each Grantor covenants promptly to pay the same to the
Administrative Agent.

 

- 24 -



--------------------------------------------------------------------------------

Section 9.04 Liens Subordinate. Each Grantor agrees that, until Security
Termination, any Liens securing payment of the Guarantor Claims shall be and
remain inferior and subordinate to any Liens securing payment of the Secured
Obligations, regardless of whether such encumbrances in favor of such Grantor,
the Administrative Agent or any other Secured Party presently exist or are
hereafter created or attach. Without the prior written consent of the
Administrative Agent, no Grantor, during the period prior to Security
Termination, shall (a) exercise or enforce any creditor’s right it may have
against any debtor in respect of the Guarantor Claims, or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, including without limitation the commencement
of or joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any Lien held by it.

Section 9.05 Notation of Records. Upon the reasonable request of the
Administrative Agent, all promissory notes and all accounts receivable ledgers
or other evidence of the Guarantor Claims accepted by or held by any Grantor
shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.

ARTICLE X

MISCELLANEOUS

Section 10.01 [Reserved].

Section 10.02 Waiver. No failure on the part of the Administrative Agent or any
other Secured Party to exercise and no delay in exercising, and no course of
dealing with respect to, any right, remedy, power or privilege under any of the
Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided herein are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. The exercise by the
Administrative Agent or any Secured Party of any one or more of the rights,
powers and remedies herein shall not be construed as a waiver of any other
rights, powers and remedies, including, without limitation, any rights of
set-off.

Section 10.03 Notices. All notices and other communications provided for herein
shall be given in the manner and subject to the terms of Section 11.1 of the
Credit Agreement; provided that any such notice, request or demand to or upon
any Guarantor shall be addressed to such Guarantor at its notice address set
forth on Schedule 1.

Section 10.04 Payment of Expenses, Indemnities, Etc.

(a) Each Grantor agrees to pay or promptly reimburse the Administrative Agent
and each other Secured Party, to the extent owed pursuant to Section 10.2 of the
Credit Agreement, for all reasonable advances, charges, costs and expenses
(including, without limitation, all costs and expenses of holding, preparing for
sale and selling, collecting or otherwise realizing upon the Collateral and all
attorneys fees, legal expenses and court costs) incurred by any Secured Party in
connection with the exercise of its respective rights and remedies hereunder,
including, without limitation, any advances, charges, costs and expenses that
may be incurred in any effort to enforce any of the provisions of this Agreement
or any obligation of any Grantor in respect of the Collateral or in connection
with (i) the preservation of the Lien of, or the rights of the Administrative
Agent or any other Secured Party under this Agreement, (ii) any actual or
attempted sale, lease, disposition, exchange, collection, compromise, settlement
or other realization in respect of, or care of, the Collateral, including all
such costs and expenses incurred in any bankruptcy, reorganization, workout or
other similar proceeding, or (iii) collecting against such Grantor under the
guarantee contained in ARTICLE II or otherwise enforcing or preserving any
rights under this Agreement and the other Loan Documents to which such Grantor
is a party.

 

- 25 -



--------------------------------------------------------------------------------

(b) Each Grantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
court costs and attorneys’ fees, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement) incurred because of, incident to, or with respect to, the
Collateral (including, without limitation, any exercise of rights or remedies in
connection therewith) or the execution, delivery, enforcement, performance and
administration of this Agreement, to the extent the Borrower would be required
to do so pursuant to Sections 10.2 or 10.3 of the Credit Agreement. All amounts
for which any Grantor is liable pursuant to this Section 10.03 shall be due and
payable by such Grantor to the Secured Parties upon demand.

Section 10.05 Amendments in Writing; Conflicts. None of the terms or provisions
of this Agreement may be waived, amended, supplemented or otherwise modified
except in accordance with the Credit Agreement. In the event of a conflict
between any term or Provision of this Agreement and the Credit Agreement, the
Credit Agreement shall control.

Section 10.06 Successors and Assigns. The provisions of this Agreement shall be
binding upon each Grantor and its successors and assigns and shall inure to the
benefit of the Administrative Agent and the other Secured Parties and their
respective successors and assigns; provided that such transfers and assignments
are permitted by and have been made pursuant to the Credit Agreement.

Section 10.07 Invalidity. In the event that any one or more of the provisions
contained in this Agreement or in any of the Loan Documents to which a Grantor
is a party shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or such other Loan Document.

Section 10.08 Counterparts. This Agreement may be executed in any number of
counterparts by facsimile and other electronic means, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Agreement by signing any such counterpart, each of which
shall have the same force and effect as a manually signed original.

Section 10.09 Survival. The obligations of the parties under Section 10.03 shall
survive Security Termination. To the extent that any payments on the Secured
Obligations or proceeds of any Collateral are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Secured Obligations
so satisfied shall be revived and continue as if such payment or proceeds had
not been received and the Administrative Agent’s and the other Secured Parties’
Liens, security interests, rights, powers and remedies under this Agreement and
each Collateral Document shall continue in full force and effect. In such event,
each Collateral Document shall be automatically reinstated and each Grantor
shall take such action as may be reasonably requested by the Administrative
Agent to effect such reinstatement.

 

- 26 -



--------------------------------------------------------------------------------

Section 10.10 Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

Section 10.11 No Oral Agreements. This Agreement, the Credit Agreement, the
other Loan Documents embody the entire agreement and understanding between the
parties and supersede all other agreements and understandings between such
parties relating to the subject matter hereof and thereof. This Agreement, the
Credit Agreement and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

Section 10.12 Governing Law; Submission to Jurisdiction.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

(b) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR
RELATING HERETO OR ANY OTHER LOAN DOCUMENT OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY
AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY
HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(i) ACCEPTS GENERALLY AND UNCONDITIONALLY, SUBJECT TO CLAUSE (iv) HEREOF, THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (ii) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE PARTY HERETO AT ITS ADDRESS PROVIDED ON THE
SCHEDULES HERETO IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE PARTY HERETO IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (iv) AGREES THAT
THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
PARTY IN THE COURTS OF ANY OTHER JURISDICTION WITHOUT REGARD TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF.

(c) EACH PARTY HEREBY AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER, UNDER ANY OF THE OTHER LOAN
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER HEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY

 

- 27 -



--------------------------------------------------------------------------------

CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.12 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HEREOF OR HERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 10.13 Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement;

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement, the Credit Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby, by the Credit Agreement or any other
Loan Document or otherwise exists by virtue of the transactions contemplated
hereby among the Secured Parties or among the Grantors and the Lenders.

EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER
COLLATERAL DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF
SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Each Grantor warrants and agrees that each of the waivers and consents set forth
in this Agreement are made voluntarily and unconditionally after consultation
with outside legal counsel and with full knowledge of their significance and
consequences, with the understanding that events giving rise to any defense or
right waived may diminish, destroy or otherwise adversely affect rights which
such Grantor otherwise may have against the Borrower, any other Grantor, the
Administrative Agent or the other Secured Parties or any other Person or against
any collateral. If, notwithstanding the intent of the parties that the terms of
this Agreement shall control in any and all circumstances, any such waivers or
consents are determined to be unenforceable under applicable law, such waivers
and consents shall be effective to the maximum extent permitted by law.

 

- 28 -



--------------------------------------------------------------------------------

Section 10.14 Additional Grantors. The Borrower will cause each Subsidiary of
the Borrower that is required to become a party to this Agreement pursuant to
the Credit Agreement and is not a signatory hereto to become a Grantor for all
purposes of this Agreement by execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex I.

Section 10.15 Set-Off. Each Grantor agrees that, in addition to (and without
limitation of) any right of set-off, bankers’ lien or counterclaim a Secured
Party may otherwise have, each Secured Party shall have the right and be
entitled (after consultation with the Administrative Agent), at its option, to
offset balances held by it or by any of its Affiliates for account of any
Grantor or any Subsidiary at any of its offices, in Dollars or in any other
currency, against any principal of or interest on any of such Secured Party’s
Loans, or any other amount due and payable to such Secured Party hereunder,
which is not paid when due (regardless of whether such balances are then due to
such Person), in which case it shall promptly notify the Borrower and the
Administrative Agent thereof, provided that such Secured Party’s failure to give
such notice shall not affect the validity thereof.

Section 10.16 Releases

(a) Release Upon Payment in Full. The grant of a security interest hereunder and
all of rights, powers and remedies in connection herewith shall, to the extent
permitted by law, remain in full force and effect until Security Termination or
in connection with a transaction described in clause (b) below. Upon the
occurrence of Security Termination or a transaction described in clause
(b) below, the security interests and Liens granted hereunder will automatically
release and this Agreement shall automatically be of no further force and effect
subject to the first sentence of Section 10.08 of this Agreement and the
Administrative Agent will promptly release, reassign and transfer the Collateral
to the Grantors and declare this Agreement to be of no further force or effect
subject to the first sentence of Section 10.08 of this Agreement.

(b) Further Assurances. If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall promptly execute and deliver to such Grantor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Collateral, unless such release is prohibited by any
Intercreditor Agreement. At the request and sole expense of the Borrower, a
Grantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Grantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Borrower shall have delivered to the Administrative Agent, at least ten
(10) Business Days prior to the date of the proposed release (or such shorter
time as the Administrative Agent may agree in its reasonable discretion), a
written request for release identifying the relevant Grantor and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

(c) Retention in Satisfaction. Except as may be expressly applicable pursuant to
Section 9-620 of the UCC, no action taken or omission to act by the
Administrative Agent or the other Secured Parties hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Secured Obligations or otherwise to be in full
satisfaction of the Secured Obligations, and the Secured Obligations shall
remain in full force and effect, until the Administrative Agent and the other
Secured Parties shall have applied payments (including, without limitation,
collections from Collateral) towards the Secured Obligations in the full amount
then outstanding or until such subsequent time as is provided in
Section 10.15(a).

 

- 29 -



--------------------------------------------------------------------------------

Section 10.17 Intercreditor Agreement. Reference is made to the Intercreditor
Agreement dated as of December 14, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among the Borrower, USWS Holdings LLC, (“Holdings”),
the Parent, each other grantor party thereto (the “Subsidiary Grantors” and
together with the Company, Holdings and Parent, the “Loan Parties”), U.S. Bank
National Association, as agent for the First Lien Lenders (as defined therein)
(in such capacity, the “First Lien Administrative Agent”), and the
Administrative Agent. Notwithstanding anything herein to the contrary, the lien
and security interest granted to the Administrative Agent, for the ratable
benefit of the Secured Parties, pursuant to this Agreement and the exercise of
any right or remedy by the Administrative Agent and the other Secured Parties
hereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall control.

Section 10.18 Reinstatement. The obligations of each Grantor under this
Agreement (including, without limitation, with respect to the guarantee
contained in ARTICLE II and the provision of Collateral herein) shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Grantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Grantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

Section 10.19 Administrative Agent. The Administrative Agent has executed this
Agreement as directed under and in accordance with the Credit Agreement and will
perform this Agreement solely in its capacity as Administrative Agent for the
Secured Parties. In performing under this Agreement, the Administrative Agent
shall have all such rights, protections and immunities granted it under the
Credit Agreement and shall not be personally liable under any circumstances.
Subject to the terms of the Credit Agreement, the Administrative Agent shall
have no obligation to perform or exercise any discretionary act.

Section 10.20 Acceptance. Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the other Secured Parties being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.

[Signatures begin next page]

 

- 30 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

GRANTORS:

 

U.S. WELL SERVICES, LLC By:  

/s/ Kyle O’Neill

Name: Kyle O’Neill Title: Chief Financial Officer U.S. WELL SERVICES, INC. By:  

/s/ Kyle O’Neill

Name: Kyle O’Neill Title: Chief Financial Officer USWS HOLDINGS LLC By:  

/s/ Kyle O’Neill

Name: Kyle O’Neill Title: Chief Financial Officer USWS FLEET 10, LLC, by U.S.
Well Services, Inc., its sole manager By:  

/s/ Kyle O’Neill

Name: Kyle O’Neill Title: Chief Financial Officer USWS FLEET 11, LLC, by U.S.
Well Services, Inc., its sole manager By:  

/s/ Kyle O’Neill

Name: Kyle O’Neill Title: Chief Financial Officer

SIGNATURE PAGE TO

GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date hereof by:

 

ADMINISTRATIVE AGENT:     PIPER JAFFRAY FINANCE, LLC, solely in its capacity as
Administrative Agent not individually     By:  

/s/ Amrit Agrawal

    Name: Amrit Agrawal     Title: Co-Chief Operating Officer

SIGNATURE PAGE TO

GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT H

[RESERVED]

EXHIBIT H TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT I

[RESERVED]

EXHIBIT I TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Credit Agreement, dated as of
December 14, 2018 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among U.S. Well Services, LLC, a Delaware limited liability company (the
“Borrower”), the other Loan Parties, the Lenders from time to time party thereto
and Piper Jaffray Finance, LLC, as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iii) it is not a ten-percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or any applicable
successor form). By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title: Date:                     , 20[•]

EXHIBIT J-1 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Lien Credit Agreement, dated as of
December [14], 2018 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among U.S. Well Services, LLC, a Delaware limited liability company (the
“Borrower”), the other Loan Parties, the Lenders from time to time party thereto
and Piper Jaffray Finance, LLC, as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten-percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lenders with a certificate of
its non- U.S. Person status on IRS Form W-8BEN (or any applicable successor
form). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title: Date:                     , 20[•]

EXHIBIT J-2 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Credit Agreement, dated as of
December [14], 2018 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among U.S. Well Services, LLC, a Delaware limited liability company (the
“Borrower”), the other Loan Parties, the Lenders from time to time party thereto
and Piper Jaffray Finance, LLC, as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect to such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its
partners/members is a ten- percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an IRS Form W-8BEN (or any applicable
successor form) from each of its partners/members eligible to claim the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title: Date:                     , 20[•]

EXHIBIT J-3 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Lien Credit Agreement, dated as of
December [14], 2018 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among U.S. Well Services, LLC, a Delaware limited liability company (the
“Borrower”), the other Loan Parties, the Lenders from time to time party thereto
and Piper Jaffray Finance, LLC, as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Note(s)
in respect of which it is providing this certificate, (ii) its partners/members
are the sole beneficial owners of such Loan(s) (as well as any Loan(s)
evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant
to this Agreement or any other Loan Document, neither the undersigned nor any of
its partners/members is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its
partners/members is a ten- percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN (or any applicable successor form)
from each of its partners/members eligible to claim the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title: Date:                     , 20[•]

EXHIBIT J-4 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ASSIGNMENT AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of             , 20[●] between [Insert name of Assignor] (“Assignor”)
and [Insert name of Assignee] (“Assignee”). Reference is made to the agreement
described in Item 2 of Annex I annexed hereto (as amended, restated, amended and
restated, modified or otherwise supplemented from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Credit Agreement.

1. In accordance with the terms and conditions of Section 10.7 of the Credit
Agreement, the Assignor hereby irrevocably sells, transfers, conveys and
assigns, without recourse, representation or warranty (except as expressly set
forth herein) to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, that interest in and to the Assignor’s rights and
obligations under the Loan Documents as of the date hereof with respect to the
Obligations owing to the Assignor, and the Assignor’s portion of the Commitments
and Loans as specified on Annex I.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any other instrument
or document furnished pursuant thereto; and (c) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or the performance or observance by any Loan Party of any of
its obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto.

3. The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor, or any other Lender, based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents; (c) confirms that it is eligible as an assignee under the
terms of the Credit Agreement; (d) appoints and authorizes the Administrative
Agent to take such action as the Administrative Agent on its behalf, and to
exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (e) agrees that it will perform in accordance
with all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

4. Following the execution of this Assignment Agreement by the Assignor and the
Assignee, it will be delivered by the Assignor for recording by the
Administrative Agent. The effective date of this Assignment Agreement (the
“Settlement Date”) shall be the latest of (a) the date of the execution hereof
by the Assignor and the Assignee, (b) the date this Assignment Agreement has
been accepted and recorded in the Register by the Administrative Agent, (c) the
settlement date specified on Annex I, and (d) the receipt by Assignor of the
Purchase Price specified in Annex I.

5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents.

6. Upon recording by the Administrative Agent, from and after the Settlement
Date, the Administrative Agent shall make all payments under the Credit
Agreement and the other Loan Documents in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest and
commitment fees (if applicable) with respect thereto) to the Assignee. The
Assignor and the Assignee shall make all appropriate adjustments in payments
under the Credit Agreement and the other Loan Documents for periods prior to the
Settlement Date directly between themselves on the Settlement Date.

7. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BASED UPON OR ARISING OUT OF THIS ASSIGNMENT
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, AND AGREES THAT ANY SUCH
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

9. This Assignment Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Assignment Agreement by facsimile or electronic mail shall
be equally effective as delivery of an original executed counterpart.

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized, as of the
date first above written.

 

[NAME OF ASSIGNOR] By:  

 

  Name:   Title:

NOTICE ADDRESS FOR ASSIGNOR

 

[•]

[•]

Telephone: [•]

Email: [•]

[NAME OF ASSIGNEE] By:  

 

  Name:   Title:

NOTICE ADDRESS FOR ASSIGNEE

 

[•]

[•]

Telephone: [•]

Email: [•]



--------------------------------------------------------------------------------

ACKNOWLEDGED this         day

of                     , 20[•]

Piper Jaffray Finance, LLC,

as Administrative Agent

By:  

                         

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

  1.

Borrower: U.S. Well Services, LLC, a Delaware limited liability company

 

  2.

Name and Date of Credit Agreement: Second Lien Credit Agreement (as may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time), by and among the Borrower, Piper Jaffray Finance, LLC, as
administrative agent and collateral agent, the lenders from time to time party
thereto and other parties party thereto, dated as of December [14], 2018

 

  3.

Date of Assignment Agreement:                                       
               

 

  4.

Amount of Term Loan Assigned:                                             

 

  5.

Settlement Date:                                        
                                       

 

  6.

Wire Instructions and Notice Information:

 

Assignee:      Assignor:   

 

    

 

  

 

    

 

  

 

    

 

   Attn:                                          
                                                                          
Attn:                                     
                                                   
Fax No.:                                    
                                                            
Fax No.:                                    
                                             Bank Name:      Bank Name:    ABA
Number:      ABA Number:                                 Account Name:     
Account Name:    Account Number:      Account Number:    Sub-Account Name:     
Sub-Account Name:    Sub-Account Number:      Sub-Account Number:    Reference:
     Reference:    Attn:      Attn:   



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF INTERCREDITOR AGREEMENT

[See attached]

EXHIBIT L TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

INTERCREDITOR AGREEMENT

dated as of

December 14, 2018 between

U.S. BANK NATIONAL ASSOCIATION,

as First Lien Administrative Agent,

and

PIPER JAFFRAY FINANCE, LLC,

as Second Lien Administrative Agent

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN THE COLLATERAL DOCUMENTS

REFERRED TO IN THE FACILITY AGREEMENTS REFERRED TO HEREIN.

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I Definitions

     1  

Section 1.01 Certain Defined Terms

     1  

Section 1.02 Other Defined Terms

     2  

Section 1.03 Terms Generally

     8  

ARTICLE II Lien Priorities

     8  

Section 2.01 Relative Priorities

     8  

Section 2.02 Prohibition on Contesting Liens

     8  

Section 2.03 No New Liens

     9  

Section 2.04 Similar Liens and Agreements

     9  

Section 2.05 Judgment Creditors

     10  

Section 2.06 No Debt Subordination

     10  

ARTICLE III Enforcement of Rights; Matters Relating to Collateral

     10  

Section 3.01 Exercise of Rights and Remedies

     10  

Section 3.02 No Interference

     11  

Section 3.03 Rights as Unsecured Creditors

     13  

Section 3.04 Automatic Release of Second Priority Liens

     13  

Section 3.05 Notice of Exercise of Second Liens

     14  

ARTICLE IV Payments

     14  

Section 4.01 Payment Suspension; Application of Proceeds

     14  

Section 4.02 Payment Over

     15  

Section 4.03 Certain Agreements with Respect to Unenforceable Liens

     15  

ARTICLE V Bailment

     15  

Section 5.01 Bailment for Perfection of Certain Security Interests

     15  

Section 5.02 Bailment for Perfection of Certain Security Interests – Other
Control Collateral

     16  

ARTICLE VI Insolvency Proceedings

     17  

Section 6.01 Finance and Sale Matters

     17  

Section 6.02 Relief from the Automatic Stay

     18  

Section 6.03 Reorganization Securities

     18  

Section 6.04 Post-Petition Interest

     19  

Section 6.05 Certain Waivers by the Second Lien Secured Parties

     19  

Section 6.06 Certain Voting Matters

     19  

Section 6.07 Separate Grants of Security and Separate Classification

     19  

Section 6.08 Insolvency Proceedings; Subordination Agreement

     20  

Section 6.09 [Reserved]

     20  

ARTICLE VII Other Agreements

     20  

Section 7.01 Matters Relating to Facility Documents

     20  

Section 7.02 Effect of Refinancing of First Lien Obligations and Second Lien
Obligations

     22  

Section 7.03 No Waiver by First Lien Secured Parties

     23  

Section 7.04 Reinstatement

     23  

Section 7.05 Further Assurances

     23  

Section 7.06 Purchase Right

     23  

ARTICLE VIII Representations and Warranties

     25  

Section 8.01 Representations and Warranties of Each Party

     25  

Section 8.02 Representations and Warranties of Each Administrative Agent

     25  

 

- i -



--------------------------------------------------------------------------------

ARTICLE IX No Reliance; No Liability; Obligations Absolute

     25  

Section 9.01 No Reliance; Information

     25  

Section 9.02 No Warranties or Liability

     26  

Section 9.03 Obligations Absolute

     26  

ARTICLE X Miscellaneous

     27  

Section 10.01 Notices

     27  

Section 10.02 Conflicts

     28  

Section 10.03 Effectiveness; Survival

     28  

Section 10.04 Severability

     28  

Section 10.05 Amendments; Waivers

     28  

Section 10.06 Subrogation

     29  

Section 10.07 Applicable Law; Jurisdiction

     29  

Section 10.08 Waiver of Jury Trial

     29  

Section 10.09 Parties in Interest

     30  

Section 10.10 Specific Performance

     30  

Section 10.11 Headings

     30  

Section 10.12 Counterparts

     30  

Section 10.13 Provisions Solely to Define Relative Rights

     30  

Section 10.14 Concerning the Administrative Agents

     30  

Section 10.15 Sharing of Information

     30  

 

 

- ii -



--------------------------------------------------------------------------------

This INTERCREDITOR AGREEMENT dated as of December 14, 2018 (this “Agreement”),
is between U.S. BANK NATIONAL ASSOCIATION, as administrative agent for the First
Lien Lenders (as defined below) (in such capacity, together with any successor
administrative agent to the extent permitted under the terms of the First Lien
Credit Agreement, the “First Lien Administrative Agent”), and PIPER JAFFRAY
FINANCE, LLC, as administrative agent for the Second Lien Lenders (as defined
below) (in such capacities, together with any successor administrative agent
and/or collateral agent to the extent permitted by the terms of the Second Lien
Credit Agreement, the “Second Lien Administrative Agent”).

PRELIMINARY STATEMENT

Reference is made to (a) the Amended and Restated Senior Secured Credit
Agreement dated as of February 2, 2017 (as amended through the date hereof,
including by the Third Amendment to Amended and Restated Senior Secured Credit
Agreement dated as of December 14, 2018, and as hereafter amended, restated,
amended and restated, supplemented, or otherwise modified from time to time,
subject to the limitations in Section 7.01, the “First Lien Credit Agreement”),
among U.S. WELL SERVICES, LLC (the “Company”), USWS HOLDINGS LLC (“Holdings”),
U.S. WELL SERVICES, INC., a Delaware corporation (“Parent”), each other
Guarantor party thereto from time to time (the “Subsidiary Guarantors” and
together with the Company, Parent and Holdings, the “Loan Parties” and each a
“Loan Party”), the lenders from time to time party thereto (the “First Lien
Lenders”), and the First Lien Administrative Agent, (b) the Second Lien Credit
Agreement dated as of December 14, 2018 (as hereafter amended, restated, amended
and restated, supplemented, or otherwise modified from time to time subject to
the limitations in Section 7.01, the “Second Lien Credit Agreement” and,
together with the First Lien Credit Agreement, the “Facility Agreements”), among
the Company, Holdings, Parent, the lenders from time to time party thereto (the
“Second Lien Lenders”) and the Second Lien Administrative Agent, and (c) the
Collateral Documents referred to in the Facility Agreements.

RECITALS

A. The First Lien Lenders have agreed to make loans and other extensions of
credit to the Company pursuant to the First Lien Credit Agreement on the
condition, among others, that the First Lien Obligations (such term and each
other capitalized term used but not defined in the preliminary statement or
these recitals having the meaning given it in Article I) shall be secured by
first priority Liens on, and security interests in, the First Lien Collateral.

B. The Second Lien Lenders have agreed to make loans to the Company pursuant to
the Second Lien Credit Agreement on the condition, among others, that the Second
Lien Obligations shall be secured by second priority Liens on, and security
interests in, the Second Lien Collateral.

C The Facility Agreements require, among other things, that the parties hereto
set forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the Collateral.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Administrative Agent (for itself and on behalf of
the First Lien Secured Parties) and the Second Lien Administrative Agent (for
itself and on behalf of the Second Lien Secured Parties) agree as follows:

ARTICLE I

Definitions

Section 1.01 Certain Defined Terms. Capitalized terms used in this Agreement and
not otherwise defined herein shall have the meanings set forth in the First Lien
Credit Agreement, the Second Lien Credit Agreement, or the Collateral Documents,
as set forth herein.

 

- 1 -



--------------------------------------------------------------------------------

Section 1.02 Other Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“Administrative Agents” means collectively each of the First Lien Administrative
Agent and the Second Lien Administrative Agent.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (a) to vote ten percent (10%) or more of the Capital
Stock (on a fully diluted basis), or (b) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise. Each officer or director (or Person
holding an equivalent position) of a Loan Party shall be considered an Affiliate
of such Loan Party and of each other Loan Party. For the avoidance of doubt,
under no circumstances shall any Lender or Affiliate thereof be deemed an
“Affiliate” of any Loan Party due to such Lender’s or Affiliate’s role as
Lender.

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereof, as the same may be amended, supplemented, restated, amended and
restated, and otherwise modified from time to time in accordance with the terms
hereof.

“Asset Sale” means the Disposition of any Collateral to any Person other than
another Grantor.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Capital Stock” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit-sharing agreement or arrangement, options, warrants, or in general
any instruments commonly known as “equity securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.

“Cash” means money, currency or a credit balance in any demand or deposit
account.

“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any Disposition of property in lieu of
condemnation, as the case may be, of Collateral of any Person or any of its
Subsidiaries.

“Collateral” means, collectively, the First Lien Collateral and the Second Lien
Collateral.

“Collateral Documents” means the First Lien Collateral Documents and the Second
Lien Collateral Documents.

“Company” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“DIP Financing” has the meaning assigned to such term in Section 6.01(a)(ii).

“DIP Financing Liens” has the meaning assigned to such term in
Section 6.01(a)(ii).

“Discharge of First Lien Obligations” means, subject to Section 7.02 and
Section 7.04, (a) the payment in full in cash of the principal of and interest
(including interest accruing during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such Insolvency Proceeding) and
premium, if any, on all First Lien Obligations outstanding under the First Lien
Loan Documents, (b) the payment in full in cash of all other

 

- 2 -



--------------------------------------------------------------------------------

First Lien Obligations (other than Swap Obligations, and Unasserted Contingent
Obligations) that are due and payable or otherwise accrued and owing at or
before the time such principal and interest are paid, (c) the payment in full in
cash of all Swap Obligations under all Secured Swap Agreements which have been
terminated and the termination of all Secured Swap Agreements (other than any
Secured Swap Agreement as to which the Company has made arrangements
satisfactory to the applicable Permitted Swap Provider in its sole discretion to
protect such Permitted Swap Provider from default risk under such Secured Swap
Agreement (and communicated to the First Lien Administrative Agent)), and
(d) termination or expiration of all commitments to lend under the First Lien
Credit Agreement.

“Discharge of Second Lien Obligations” means, subject to Section 7.02 and
Section 7.04, (a) payment in full in cash of the principal of and interest
(including interest accruing during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such Insolvency Proceeding) and
premium (including the Payment Premium), if any, on all Second Lien Obligations
outstanding under the Second Lien Loan Documents, (b) payment in full in cash of
all other Second Lien Obligations that are due and payable or otherwise accrued
and owing at or before the time such principal and interest are paid, and
(c) termination or expiration of all commitments to lend under the Second Lien
Credit Agreement.

“Disposition,” “Dispose” or “Disposed” means any sale, lease, transfer,
assignment, farm-out, conveyance, release, abandonment, or other disposition of
any Property (including any working interest, overriding royalty interest,
production payments, net profits interest, royalty interest, or mineral fee
interest), including any Casualty Event.

“Enforcement Action” means any action to enforce or exercise any legal,
equitable, or other rights or remedies with respect to all or any material
portion of the Collateral or any proceeds thereof, whether or not commenced in a
court, including any foreclosure or similar action, any action to receive or
dispose or take possession or ownership of all or any material portion of the
Collateral or any proceeds thereof, any action involving setoff, credit,
recoupment, netting, or similar action, and any other action described in
Section 3.02.

“Facility Agreements” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Facility Documents” means the First Lien Loan Documents and the Second Lien
Loan Documents.

“First Lien Administrative Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement, except as otherwise specified in
Section 7.02(a).

“First Lien Cap” means $65,000,000.00. For the avoidance of doubt, and
notwithstanding anything herein to the contrary, the “First Lien Cap” refers
only to First Lien Principal Obligations (other than any capitalized interest or
payments in kind, if any) and does not include or apply to (and in no way caps)
interest (including capitalized interest or payments in kind, if any), fees,
premium or other amounts due under the First Lien Loan Documents.

“First Lien Collateral” means all assets of any Grantor now or at any time
hereafter subject to Liens securing any First Lien Obligations.

“First Lien Collateral Documents” means the “Collateral Documents”, as defined
in the First Lien Credit Agreement.

“First Lien Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement, and shall include each loan or credit
agreement evidencing any initial or subsequent replacement, substitution,
renewal, or Refinancing of the First Lien Obligations under the then effective
First Lien Credit Agreement, in each case as the same may from time to time be
amended, amended and restated, supplemented, modified, replaced, substituted,
renewed or Refinanced, except as otherwise specified in Section 7.02(a).

 

- 3 -



--------------------------------------------------------------------------------

“First Lien Lenders” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“First Lien Loan Documents” means the “Loan Documents”, as defined in the First
Lien Credit Agreement, except as otherwise specified in Section 7.02(a).

“First Lien Obligations” means the “Obligations”, as defined in the First Lien
Credit Agreement on the date hereof, except as otherwise specified in
Section 7.02(a).

“First Lien Principal Obligations” means, as of any date of determination, the
outstanding principal amount of loans under the First Lien Loan Documents. First
Lien Principal Obligations shall not include the principal amount of any First
Lien Refinancing Debt that substantially concurrently with the incurrence
thereof Refinances any of the then-existing First Lien Principal Obligations.

“First Lien Refinancing Debt” means Debt that Refinances First Lien Obligations
pursuant to Section 7.02(a).

“First Lien Refinancing Notice” has the meaning assigned to such term in
Section 7.02(a).

“First Lien Requisite Lenders” means the “Requisite Lenders”, as defined in the
First Lien Credit Agreement.

“First Lien Secured Parties” means, at any time, (a) the First Lien Lenders,
(b) the First Lien Administrative Agent, (c) the Permitted Swap Providers,
(d) each other Person to whom any of the First Lien Obligations (including First
Lien Obligations constituting Unasserted Contingent Obligations) is owed, and
(e) the successors and permitted assigns of each of the foregoing.

“First Priority Liens” means all Liens on the Collateral securing the First Lien
Obligations, whether created under the First Lien Collateral Documents or
acquired by possession, statute (including any judgment Lien), operation of law,
subrogation or otherwise.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Grantors” means (a) the Company, (b) Holdings, (c) Parent and (d) each other
Person (including each other Loan Party) that shall have created or purported to
create any First Priority Lien or Second Priority Lien on all or any part of its
assets to secure any First Lien Obligations or any Second Lien Obligations.

“Guarantors” means, collectively, Holdings, Parent and each Subsidiary that has
guaranteed, or that may from time to time hereafter guarantee, the First Lien
Obligations or the Second Lien Obligations.

“Holdings” has the meaning given to such term in the preliminary statement of
this Agreement.

“Insolvency Proceeding” means (a) any voluntary or involuntary proceeding under
the Bankruptcy Code or any other Bankruptcy Law with respect to any Grantor,
(b) any voluntary or involuntary appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Grantor or for a
substantial part of the property or assets of any Grantor, (c) any voluntary or
involuntary winding-up or liquidation of any Grantor under any Bankruptcy Law,
or (d) a general assignment for the benefit of creditors by any Grantor.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

- 4 -



--------------------------------------------------------------------------------

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority.

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (b) in the
case of Capital Stock, any purchase option, call or similar right of a third
party with respect to such Capital Stock.

“Net Asset Sale Proceeds” means the “Net Asset Sale Proceeds”, as defined in the
Second Lien Credit Agreement.

“Net Insurance/Condemnation Proceeds” means the “Net Insurance/Condemnation
Proceeds”, as defined in the Second Lien Credit Agreement.

“New First Lien Administrative Agent” has the meaning assigned to such term in
Section 7.02(a).

“New First Lien Loan Documents” has the meaning assigned to such term in
Section 7.02(a).

“New First Lien Obligations” has the meaning assigned to such term in
Section 7.02(a).

“New Second Lien Administrative Agent” has the meaning assigned to such term in
Section 7.02(b).

“New Second Lien Loan Documents” has the meaning assigned to such term in
Section 7.02(b).

“New Second Lien Obligations” has the meaning assigned to such term in
Section 7.02(b).

“Obligations” means and includes all First Lien Obligations, all New First Lien
Obligations, and all Second Lien Obligations and all New Second Lien
Obligations, as applicable.

“Parent” has the meaning given to such term in the preliminary statement of this
Agreement.

“Permitted Swap Provider” means any counterparty to a Swap Agreement with the
Company that has entered into a Swap Intercreditor Agreement.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization or government or
any agency, instrumentality or political subdivision thereof, or any other form
of entity.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.01(a).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
Cash, securities, accounts and contract rights.

“Refinance” means, in respect of any Obligations, to refinance, extend, renew,
refund, restructure, replace, repay or otherwise modify, or to issue other
Indebtedness or enter alternative financing arrangements, in exchange or
replacement for, such Obligations, in whole or in part, including by adding or
replacing lenders, creditors, agents, borrowers and/or guarantors, and including
in each case, but not limited to, after the original instrument giving rise to
such indebtedness has been terminated and including, in each case, through any
credit or loan agreement, indenture or other agreement. “Refinanced” and
“Refinancing” have correlative meanings.

“Release” has the meaning assigned to such term in Section 3.04.

 

- 5 -



--------------------------------------------------------------------------------

“Second Lien Cap” means $75,000,000. For the avoidance of doubt, and
notwithstanding anything herein to the contrary, the “Second Lien Cap” refers
only to Second Lien Principal Obligations (other than any capitalized interest
or payments in kind) and does not include or apply to (and in no way caps)
interest (including capitalized interest or payments in kind), fees, premium or
other amounts due under the Second Lien Loan Documents.

“Second Lien Administrative Agent” has the meaning assigned to such term in the
preliminary statement of this Agreement, except as otherwise specified in
Section 7.02(b).

“Second Lien Collateral” means all assets of any Grantor now or at any time
hereafter subject to Liens securing any Second Lien Obligations.

“Second Lien Collateral Documents” means the “Collateral Documents”, as defined
in the Second Lien Credit Agreement.

“Second Lien Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement, and shall include each loan or credit
agreement evidencing any initial or subsequent replacement, substitution,
renewal, or Refinancing of the Second Lien Obligations under the then effective
Second Lien Credit Agreement, in each case as the same may from time to time be
amended, amended and restated, supplemented, modified, replaced, substituted,
renewed or Refinanced, except as otherwise specified in Section 7.02(b).

“Second Lien Lenders” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Second Lien Loan Documents” means the “Loan Documents”, as defined in the
Second Lien Credit Agreement, except as otherwise specified in Section 7.02(b).

“Second Lien Mortgage” means any Second Lien Collateral Document granting a Lien
on any real property Collateral.

“Second Lien Obligations” means the “Obligations” as defined in the Second Lien
Credit Agreement on the date hereof, except as otherwise specified in
Section 7.02(b).

“Second Lien Permitted Actions” has the meaning assigned to such term in
Section 3.01(a)(xv).

“Second Lien Payment Suspension Event” means the delivery of notice by the First
Lien Administrative Agent to the Second Lien Administrative Agent that an Event
of Default has occurred and is continuing under the First Lien Loan Documents;
provided that any Second Lien Payment Suspension Event that has occurred shall
cease upon the earlier of (a) the commencement of any Insolvency Proceeding
other than an involuntary proceeding under the Bankruptcy Code or any similar
Bankruptcy Law, and (b) the entry of an order for relief or similar event
following the commencement of an Insolvency Proceeding that is an involuntary
proceeding under the Bankruptcy Code or any similar Bankruptcy Law.

“Second Lien Principal Obligations” means, as of any date of determination, the
outstanding principal amount of loans under the Second Lien Loan Documents.
Second Lien Principal Obligations shall not include the principal amount of any
Second Lien Refinancing Debt that substantially concurrently with the incurrence
thereof Refinances any of the then-existing Second Lien Principal Obligations.

“Second Lien Refinancing Debt” means Debt that Refinances Second Lien
Obligations pursuant to Section 7.02(b).

“Second Lien Refinancing Notice” has the meaning assigned to such term in
Section 7.02(b).

“Second Lien Requisite Lenders” means the “Requisite Lenders”, as defined in the
Second Lien Credit Agreement.

 

- 6 -



--------------------------------------------------------------------------------

“Second Lien Secured Parties” means, at any time, (a) the Second Lien Lenders,
(b) the Second Lien Administrative Agent, (c) each other Person to whom any of
the Second Lien Obligations (including Unasserted Contingent Obligations) is
owed and (d) the successors and permitted assigns of each of the foregoing.

“Second Priority Liens” means all Liens on the Collateral securing the Second
Lien Obligations, whether created under the Second Lien Collateral Documents or
acquired by possession, statute (including any judgment Lien), operation of law,
subrogation or otherwise.

“Secured Parties” means collectively each of the First Lien Secured Parties and
the Second Lien Secured Parties.

“Secured Swap Agreement” means any Swap Agreement between the Company and any
Permitted Swap Provider.

“Standstill Period” has the meaning assigned to such term in Section 3.02(a).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
the accounts of which would be consolidated with those of such Person in such
Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, partnership, limited liability company, association, Joint Venture
or other business entity of which more than fifty percent (50%) of the total
voting power of shares of stock or other ownership interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof; provided, in determining the percentage
of ownership interests of any Person controlled by another Person, no ownership
interest in the nature of a “qualifying share” of the former Person shall be
deemed to be outstanding

“Subsidiary Guarantors” has the meaning given to such term in the preliminary
statement of this Agreement.

“Swap Agreement” means any transaction (including an agreement with respect
thereto) now existing or hereafter entered by any Person which is a rate swap,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or other financial
measures and whether exchange traded, “over-the-counter” or otherwise.

“Swap Intercreditor Agreement” means each intercreditor agreement entered into
among First Lien Administrative Agent on behalf of the Lenders, the Borrower and
a counterparty to a Swap Agreement approved by the First Lien Administrative
Agent and one or more other Persons, in each case in form and substance
reasonably acceptable to First Lien Administrative Agent.

“Swap Obligations” means, with respect to any Secured Swap Agreement, after
taking into account the effect of any legally enforceable netting agreement
relating to such Secured Swap Agreement, all obligations then due and owing
thereunder to the Permitted Swap Provider a party thereto, including all related
fees, expenses and other amounts owed to such Permitted Swap Provider in
connection therewith.

“Unasserted Contingent Obligations” means, at any time, Obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities
(excluding the principal of, and interest and premium (if any) on, and fees and
expenses relating to, any Obligations) in respect of which no assertion of
liability (whether oral or written)

 

- 7 -



--------------------------------------------------------------------------------

and no claim or demand for payment (whether oral or written) has been made (and,
in the case of Obligations for indemnification, no notice for indemnification
has been issued by the indemnitee) at such time, other than assertions, claims,
demands or notices which have been withdrawn in writing, paid or satisfied.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified, (b) any reference herein (i) to
any Person shall be construed to include such Person’s successors and assigns
and (ii) to the Company or any other Grantor shall be construed to include the
Company or such Grantor as debtor and debtor-in-possession and any receiver or
trustee for the Company or any other Grantor, as the case may be, in any
Insolvency Proceeding, (c) the words “herein”, “hereof’ and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles or Sections shall be construed to refer to Articles or Sections of
this Agreement, and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

ARTICLE II

Lien Priorities

Section 2.01 Relative Priorities. Notwithstanding (a) the date, manner or order
of grant, attachment or perfection of any Second Priority Lien or any First
Priority Lien, (b) any provision of the UCC or any other applicable Legal
Requirement or the provisions of any Collateral Document or any other Facility
Document, (c) any defect in, or non-perfection, setting aside, or avoidance of a
Lien or a First Lien Loan Document or a Second Lien Loan Document, (d) the
modification of a First Lien Loan Document or a Second Lien Loan Document,
(e) the exchange of any security interest in any Collateral for a security
interest in other Collateral, (f) the commencement of an Insolvency Proceeding
or (g) any other circumstance whatsoever, including a circumstance that might be
a defense available to, or a discharge of, a Grantor in respect of a First Lien
Obligation or a Second Lien Obligation or holder of such obligation, the Second
Lien Administrative Agent, for itself and on behalf of the other Second Lien
Secured Parties hereby agrees that, so long as the Discharge of First Lien
Obligations has not occurred:

(A) any First Priority Lien now or hereafter held by or for the benefit of any
First Lien Secured Party shall be senior in right, priority, operation, effect
and all other respects to any and all Second Priority Liens,

(B) any Second Priority Lien now or hereafter held by or for the benefit of any
Second Lien Secured Party shall be junior and subordinate in right, priority,
operation, effect and all other respects to any and all First Priority Liens,
and

(C) the First Priority Liens shall be and remain senior in right, priority,
operation, effect and all other respects to any Second Priority Liens for all
purposes, whether or not any First Priority Liens are subordinated in any
respect to any other Lien securing any other obligation of the Company, any
other Grantor or any other Person;

Section 2.02 Prohibition on Contesting Liens. Each of the First Lien
Administrative Agent, for itself and on behalf of the other First Lien Secured
Parties, and the Second Lien Administrative Agent, for itself and on behalf of
the other Second Lien Secured Parties, agrees that it will not, and hereby
waives any right to, contest or support any other Person in contesting, in any
proceeding (including any Insolvency Proceeding), the priority,

 

- 8 -



--------------------------------------------------------------------------------

perfection, validity or enforceability of any Second Priority Lien or any First
Priority Lien, as the case may be; provided that nothing in this Agreement shall
be construed to prevent or impair the rights of (i) the First Lien
Administrative Agent or any other First Lien Secured Party to enforce this
Agreement, or (ii) the Second Lien Administrative Agent or any other Second Lien
Secured Party to enforce this Agreement.

Section 2.03 No New Liens. The parties hereto agree that so long as the
Discharge of First Lien Obligations has not occurred, none of the Grantors
shall, or shall permit any of its Subsidiaries to, (i) grant or permit any
additional Liens on any asset to secure any Second Lien Obligations unless such
Lien is in favor of the Second Lien Administrative Agent and such Grantor or
such Subsidiary has granted, or concurrently therewith grants, a Lien on such
asset in favor of the First Lien Administrative Agent to secure the First Lien
Obligations, or (ii) grant or permit any additional Liens on any asset to secure
any First Lien Obligations (other than assets in respect of which the Second
Lien Administrative Agent has declined a Lien) unless such Lien is in favor of
the First Lien Administrative Agent and such Grantor or such Subsidiary has
granted, or concurrently therewith grants, a Lien on such asset in favor of the
Second Lien Administrative Agent to secure the Second Lien Obligations, with
each such Lien referenced in this Section 2.03 to be subject to the provisions
of this Agreement, in each case, subject to the terms and conditions hereof
(including Sections 5.01 and 5.02 hereof).

To the extent that the provisions of this Section 2.03 are not complied with for
any reason, without limiting any other right or remedy available to the First
Lien Administrative Agent or the other First Lien Secured Parties, the Second
Lien Administrative Agent agrees, for itself and on behalf of the other Second
Lien Secured Parties, that any amounts received by or distributed to any Second
Lien Secured Party pursuant to or as a result of any Lien granted in
contravention of this Section 2.03 shall be subject to Section 4.02.

Section 2.04 Similar Liens and Agreements. The parties hereto acknowledge and
agree that it is their intention that the First Lien Obligations and the Second
Lien Obligations shall be secured by the same Collateral. In furtherance of the
foregoing, the parties hereto agree:

(a) to cooperate in good faith in order to determine, upon any reasonable
request by the First Lien Administrative Agent or the Second Lien Administrative
Agent, the specific assets included in the First Lien Collateral and the Second
Lien Collateral, the steps taken to perfect the First Priority Liens and the
Second Priority Liens thereon and the identity of the respective parties
obligated under the First Lien Loan Documents and the Second Lien Loan
Documents;

(b) that, except as may otherwise be approved by the First Lien Administrative
Agent, the Second Lien Collateral Documents shall be in all material respects in
the same form as the First Lien Collateral Documents, other than with respect to
the first priority and second priority nature of the Liens created or evidenced
thereunder, the identity of the Secured Parties that are parties thereto or
secured thereby and other matters contemplated by this Agreement;

(c) that at no time before the Discharge of First Lien Obligations shall there
be (i) any Grantor that is an obligor in respect of the Second Lien Obligations
that is not also an obligor in respect of the First Lien Obligations, or
(ii) except as expressly permitted by the First Lien Loan Documents, a Lien
(whether perfected or not) on any Property to secure the Second Lien Obligations
that is not also granted (and similarly perfected) to secure the First Lien
Obligations; and

(d) that at no time before the Discharge of Second Lien Obligations shall there
be (i) any Grantor that is an obligor in respect of the First Lien Obligations
that is not also an obligor in respect of the Second Lien Obligations, or
(ii) except as expressly permitted by the Second Lien Loan Documents, a Lien
(whether perfected or not) on any Property to secure the First Lien Obligations
that is not also granted (and similarly perfected) to secure the Second Lien
Obligations.

 

- 9 -



--------------------------------------------------------------------------------

Section 2.05 Judgment Creditors. In the event that any Second Lien Secured Party
becomes a judgment lien creditor as a result of its enforcement of its rights as
an unsecured creditor with respect to the Second Lien Obligations, such judgment
Lien shall be subject to the terms of this Agreement for all purposes (including
in relation to the First Priority Liens and the First Lien Obligations and the
Second Priority Liens and the Second Lien Obligations, as applicable) to the
same extent as all other Liens securing the Second Lien Obligations are subject
to the terms of this Agreement.

Section 2.06 No Debt Subordination. Nothing contained in this Agreement is
intended to subordinate any debt claim by a Second Lien Secured Party to a debt
claim by a First Lien Secured Party. Other than to the extent constituting
secured claims on the Collateral, all debt claims of the First Lien Secured
Parties and the Second Lien Secured Parties are intended to be pari passu.

ARTICLE III

Enforcement of Rights; Matters Relating to Collateral

Section 3.01 Exercise of Rights and Remedies.

(a) Subject to Section 3.02(a), so long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency Proceeding has been
commenced, the First Lien Administrative Agent and the other First Lien Secured
Parties shall have the exclusive right to enforce rights and exercise remedies
(including any right of setoff) with respect to the Collateral (including making
determinations regarding the Disposition (and, to the extent provided in
Section 3.04, any Release in connection therewith) with respect to the
Collateral), or to commence or seek to commence any action or proceeding with
respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency Proceeding), in each case, without any consultation
with or the consent of the Second Lien Administrative Agent or any other Second
Lien Secured Party; provided that the interests of the Second Lien Secured
Parties shall attach to the proceeds thereof, subject to the relative priorities
described in Section 2.01; provided further, that, notwithstanding the
foregoing,

(i) in any Insolvency Proceeding, the Second Lien Administrative Agent and any
Second Lien Secured Party may file a proof of claim or statement of interest
with respect to the Second Lien Obligations;

(ii) the Second Lien Administrative Agent may take any action to create,
perfect, preserve or protect the validity and enforceability of the Second
Priority Liens provided that no such action is, (A) adverse to the existence,
perfection or priority status of the First Priority Liens or the rights of the
First Lien Administrative Agent or any other First Lien Secured Party to
exercise remedies in respect thereof, or (B) otherwise inconsistent with the
terms of this Agreement, including the automatic release of Second Priority
Liens provided in Section 3.04; and provided, further, that, without limiting
Section 5.01 hereof, no Administrative Agent shall have any obligation under
this Agreement to create, perfect, preserve or protect the validity and
enforceability of the First Priority Liens or Second Priority Liens.

(iii) the Second Lien Secured Parties may file any responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Second Lien Secured Parties, including any claims secured
by the Collateral or otherwise make any agreements or file any motions
pertaining to the Second Lien Obligations to the extent not inconsistent with
the terms of this Agreement;

(iv) the Second Lien Secured Parties may exercise rights and remedies as
unsecured creditors, as provided in Section 3.03 other than, for the avoidance
of doubt, any Enforcement Action;

(v) the Second Lien Secured Parties may (A) present a cash bid for Collateral or
purchase Collateral for cash at any Section 363 hearing or at any public or
judicial foreclosure sale and (B) credit bid for Collateral pursuant to
Section 363(k) of the Bankruptcy Code (provided that such credit bid may only be
made if the Discharge of First Lien Obligations has occurred or will occur
concurrently as a result of a cash bid for such Collateral in addition to such
credit bid);

 

- 10 -



--------------------------------------------------------------------------------

(vi) the Second Lien Secured Parties shall be entitled to vote on any plan of
reorganization, to the extent consistent with the provisions hereof and as
otherwise permitted under the Bankruptcy Code;

(vii) subject to Section 3.02(a) and Section 3.02(b), the Second Lien
Administrative Agent and the other Second Lien Secured Parties may enforce any
of their rights and exercise any of their remedies with respect to the
Collateral after the termination of the Standstill Period; and

(viii) the Second Lien Secured Parties may object to any proposed acceptance of
Collateral by the First Lien Administrative Agent or a First Lien Secured Party
pursuant to Section 9-620 of the Uniform Commercial Code; and

(ix) the Second Lien Secured Parties may enforce the terms of any subordination
agreement (other than this Agreement to the extent this Agreement is a
“subordination agreement” pursuant to Section 6.08) with respect to any
Indebtedness subordinated to its Second Priority Principal Obligations (the
actions described in clauses (i) through (ix) above being referred to herein as
the “Second Lien Permitted Actions”). Except for the Second Lien Permitted
Actions, unless and until the Discharge of First Lien Obligations has occurred,
the sole right of the Second Lien Administrative Agent and the other Second Lien
Secured Parties with respect to the Collateral shall be to (A) hold a Lien on
the Collateral or such other collateral in respect of the applicable Second Lien
Principal Obligations pursuant to the Second Lien Loan Documents, as applicable,
and (B) receive the proceeds of the Collateral, if any, remaining after the
Discharge of First Lien Obligations has occurred.

(b) Subject to Section 3.02(a), so long as the Discharge of First Lien
Obligations has not occurred, the Second Lien Administrative Agent (on behalf of
itself and the other Second Lien Secured Parties) hereby agrees that, in
exercising rights and remedies with respect to the Collateral, the First Lien
Administrative Agent and the other First Lien Secured Parties may enforce the
provisions of the First Lien Loan Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in their sole and
absolute discretion. Such exercise and enforcement shall include the rights of
an agent appointed by them to Dispose of Collateral upon foreclosure, to incur
expenses in connection with any such Disposition and to exercise all the rights
and remedies of a secured creditor under the Uniform Commercial Code, the
Bankruptcy Code or any other Bankruptcy Law. Unless an Insolvency Proceeding has
commenced and is continuing, the First Lien Administrative Agent agrees to
provide at least five days’ prior written notice to the Second Lien
Administrative Agent of its intention to foreclose upon or Dispose of any
Collateral.

(c) The Second Lien Administrative Agent, for itself and on behalf of the other
Second Lien Secured Parties, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Lien Collateral Document or any
other Second Lien Loan Document before the Discharge of First Lien Obligations,
shall be deemed to restrict in any way the rights and remedies of the First Lien
Administrative Agent or the other First Lien Secured Parties with respect to the
Collateral as set forth in this Agreement and the other First Lien Loan
Documents.

Section 3.02 No Interference. The Second Lien Administrative Agent, for itself
and on behalf of the other Second Lien Secured Parties, agrees that, whether or
not any Insolvency Proceeding has been commenced, the Second Lien Secured
Parties:

(a) will not, so long as the Discharge of First Lien Obligations has not
occurred and except for Second Lien Permitted Actions, (A) enforce or exercise,
or seek to enforce or exercise, any rights or remedies (including any right of
setoff) with respect to any Collateral (including the enforcement of any right
under any account control agreement (if any), any letter to purchasers of
production, or any similar agreement or arrangement to which the Second Lien
Administrative Agent or any other Second Lien Secured Party is a party) or

 

- 11 -



--------------------------------------------------------------------------------

(B) commence or join with any Person (other than the First Lien Administrative
Agent acting alone or in concert with the Second Lien Administrative Agent) in
commencing, or petition for or vote in favor of any resolution for, any action
or proceeding with respect to such rights or remedies (including any foreclosure
action) with respect to any Collateral; provided, however, that the Second Lien
Administrative Agent may, subject to the other provisions of this Agreement
(including the turnover provisions of Article IV) enforce or exercise any or all
such rights and remedies, or commence, join with any Person in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding, after a period of forty-five (45) days has elapsed since the date on
which the Second Lien Administrative Agent has delivered to the First Lien
Administrative Agent written notice of the acceleration of the Second Lien
Obligations (the “Standstill Period”); provided further, however, that
notwithstanding the expiration of the Standstill Period or anything herein to
the contrary, except for Second Lien Permitted Actions, in no event shall the
Second Lien Administrative Agent or any other Second Lien Secured Party enforce
or exercise any rights or remedies with respect to any Collateral, or commence,
join with any Person in commencing, or petition for or vote in favor of any
resolution for, any such action or proceeding, if the First Lien Administrative
Agent or any other First Lien Secured Party shall have commenced, and shall be
diligently pursuing (or shall have sought or requested relief from or
modification of the automatic stay or any other stay in any Insolvency
Proceeding to enable the commencement and pursuit thereof), the enforcement or
exercise of any rights or remedies with respect to all or any material portion
of the Collateral or any such action or proceeding (prompt written notice
thereof to be given to the Second Lien Administrative Agent by the First Lien
Administrative Agent), or any Grantor, acting with the consent of the First Lien
Administrative Agent, shall have commenced and shall be diligently pursuing any
action to Dispose of all or any material portion of the Collateral;

(b) subject to Section 3.01(a)(viii), will not contest, protest or object to
(x) any foreclosure action or proceeding brought by the First Lien
Administrative Agent or any other First Lien Secured Party, (y) any other
enforcement or exercise by any First Lien Secured Party of any rights or
remedies relating to the Collateral under the First Lien Loan Documents or
otherwise, or (z) any action taken by any Grantor to Dispose of Collateral with
the consent of the First Lien Administrative Agent when an Event of Default has
occurred and is continuing under the First Lien Loan Documents, in each case so
long as Second Priority Liens attach to the proceeds thereof subject to the
relative priorities set forth in Section 2.01;

(c) subject to the rights of the Second Lien Secured Parties under clause
(i) above, will not object to the forbearance by the First Lien Administrative
Agent or any other First Lien Secured Party from commencing or pursuing any
foreclosure action or proceeding or any other enforcement or exercise of any
rights or remedies with respect to the Collateral;

(d) will not, so long as the Discharge of First Lien Obligations has not
occurred and except for Second Lien Permitted Actions, take or receive any
Collateral, or any proceeds thereof or payment with respect thereto, in
connection with the exercise of any right or enforcement of any remedy
(including any right of setoff) with respect to any Collateral or in connection
with any insurance policy award under a policy of insurance relating to any
Collateral or any condemnation award (or deed in lieu of condemnation) relating
to any Collateral;

(e) will not, except for Second Lien Permitted Actions, take any action that
would hinder, in any manner, any exercise of remedies under the First Lien Loan
Documents, including any Disposition of any Collateral, whether by foreclosure
or otherwise;

(f) will not, except for Second Lien Permitted Actions, object to the manner in
which the First Lien Administrative Agent or any other First Lien Secured Party
may seek to enforce or collect the First Lien Obligations or the First Priority
Liens, regardless of whether any action or failure to act by or on behalf of the
First Lien Administrative Agent or any other First Lien Secured Party is, or
could be, adverse to the interests of the Second Lien Secured Parties, and will
not assert, and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable Legal Requirement with respect to the Collateral or any similar
rights a junior secured creditor may have under applicable Legal Requirement;
and

 

- 12 -



--------------------------------------------------------------------------------

(g) will not attempt, directly or indirectly, whether by judicial proceeding or
otherwise, to challenge or question the validity or enforceability of any First
Lien Obligation or any provision of any First Lien Collateral Document,
including this Agreement, or the validity or enforceability of the priorities,
rights or obligations established by this Agreement or under applicable Legal
Requirement; provided, however, that, in the case of clauses (a) through (g)
above, the Liens granted to secure the Second Lien Obligations of the Second
Lien Secured Parties shall attach to any proceeds remaining from any such
enforcement actions taken by the First Lien Administrative Agent or any First
Lien Secured Party in accordance with this Agreement after application of such
Proceeds to the extent necessary to meet the requirements of a Discharge of
First Lien Obligations.

Section 3.03 Rights as Unsecured Creditors. The Second Lien Administrative Agent
and the other Second Lien Secured Parties may, in accordance with the terms of
the Second Lien Loan Documents and applicable Legal Requirement, enforce rights
and exercise remedies against the Company and any other Grantor as unsecured
creditors (other than initiating or joining any involuntary case or proceeding
under the Bankruptcy Code not initiated by the First Lien Administrative Agent);
provided that no such action is otherwise inconsistent with the terms of this
Agreement. Nothing in this Agreement shall prohibit the acceleration of the
Second Lien Obligations and, subject to Sections 4.01, 4.02, and 4.03, the
receipt by the Second Lien Administrative Agent or any other Second Lien Secured
Party of the required or optional payments of principal, premium, interest, fees
and other amounts due under the Second Lien Loan Documents.

Section 3.04 Automatic Release of Second Priority Liens.

(a) If, in connection with (i) any Disposition of any Collateral permitted under
the terms of the First Lien Loan Documents or (ii) the enforcement or exercise
of any rights or remedies with respect to the Collateral, including any
Disposition of Collateral, (1) the First Lien Administrative Agent, for itself
and on behalf of the other First Lien Secured Parties, (x) releases any of the
First Priority Liens, or (y) releases any Guarantor from its obligations under
its guarantee of the First Lien Obligations or (2) the First Priority Liens are
otherwise released as permitted by the First Lien Loan Documents (in each case,
a “Release”), other than any such Release granted following the Discharge of
First Lien Obligations then, subject to Section 3.04(b) and subject to the last
sentence of this Section 3.04(a), the Second Priority Liens on such Collateral,
or the obligations of such Guarantor under its guarantee of the Second Lien
Obligations shall be automatically, unconditionally and simultaneously released,
and the Second Lien Administrative Agent shall, for itself and on behalf of the
other Second Lien Secured Parties (and at the reasonable cost and expense of the
Borrower), promptly execute and deliver to the First Lien Administrative Agent,
the relevant Grantor or such Guarantor such termination statements, releases and
other documents as the First Lien Administrative Agent or the relevant Grantor
or Guarantor may reasonably request (in each case, at the relevant Grantor or
Guarantor’s sole and reasonable cost and expense) to effectively confirm such
Release; provided that, in the case of a Disposition of Collateral (other than
any such Disposition in connection with the enforcement or exercise of any
rights or remedies with respect to the Collateral), the Second Priority Liens
shall not be so released if such Disposition is not permitted under the terms of
the Second Lien Credit Agreement. The automatic release of the Second Priority
Liens pursuant to the terms above shall be effective (A) in the case of a
Disposition of Collateral (other than any such Disposition in connection with
the enforcement or exercise of any rights or remedies with respect to the
Collateral), only if a Grantor has provided notice, to the extent such notice is
required under the Second Lien Loan Documents, of such Disposition to the Second
Lien Administrative Agent at least five days prior to effecting such Disposition
(or such shorter time period as may be set forth in the applicable Second Lien
Loan Document or as may otherwise be acceptable to the Second Lien
Administrative Agent in its sole discretion), and (B) in the case of a
Disposition of Collateral in connection with the enforcement or exercise of any
rights or remedies with respect to the Collateral by the First Lien
Administrative Agent, unless an Insolvency Proceeding has commenced and is
continuing, only if the First Lien Administrative Agent has provided the prior
notice required under the last sentence of Section 3.01(b) above (or such
shorter time period acceptable to the Second Lien Administrative Agent in its
sole discretion).

(b) The Second Lien Administrative Agent, for itself and on behalf of each other
Second Lien Secured Party, hereby appoints the First Lien Administrative Agent,
and any officer or agent of the First Lien Administrative Agent, with full power
of substitution, as the attorney-in-fact of each Second Lien Secured Party for
the purpose of carrying out the provisions of this Section 3.04 and taking any
action and executing any instrument (in each case, at the applicable Guarantor’s
or Grantor’s sole and reasonable cost and expense) that the First Lien
Administrative Agent may deem necessary or advisable at any time before the
Discharge of First Lien Obligations to accomplish the purposes of this
Section 3.04 (including any endorsements or other instruments of transfer,
termination or release), which appointment is irrevocable and coupled with an
interest.

 

- 13 -



--------------------------------------------------------------------------------

Section 3.05 Notice of Exercise of Second Liens. The Second Lien Administrative
Agent, for itself and on behalf of each other Second Lien Secured Party agrees
that upon termination of the Standstill Period, if the Second Lien
Administrative Agent or other Second Lien Secured Party intends to commence any
Enforcement Action, then the Second Lien Administrative Agent or such other
Second Lien Secured Party shall first deliver notice thereof in writing to the
First Lien Administrative Agent not less than five (5) days before taking any
such Enforcement Action. Such notices may be given during the Standstill Period.
Failure to give such notice shall not impair the effectiveness of such
Enforcement Action, nor create any claim or cause of action against the Second
Lien Administrative Agent.

ARTICLE IV

Payments

Section 4.01 Payment Suspension; Application of Proceeds.

(a) If any Second Lien Payment Suspension Event has occurred and is continuing,
no Grantor shall make, and the Second Lien Administrative Agent and the other
Second Lien Secured Parties shall not receive, any payment or other distribution
on account of the Second Lien Obligations until after the Discharge of First
Lien Obligations, and any payment or other distribution made or received
contrary to this sentence shall be subject to Section 4.02 and Section 4.03. If
no Second Lien Payment Suspension Event shall have occurred and be continuing,
the Grantors may make, and the Second Lien Administrative Agent and any other
Second Lien Secured Parties may receive, any payment or other distribution on
account of the Second Lien Obligations permitted or required under the Second
Lien Loan Documents, provided that, notwithstanding the foregoing, in the event
of any Insolvency Proceeding, all payments and distributions from Collateral
shall be in accordance with the lien priorities under this Agreement and the
provisions of this Agreement in respect thereof, and otherwise in accordance
with any applicable laws, regulations, or orders in effect under the Bankruptcy
Code or any Bankruptcy Law in connection with any such Insolvency Proceeding,
and nothing in this sentence shall permit any payment or distribution to the
Second Lien Administrative Agent or any other Second Lien Secured Parties that
is inconsistent with such priorities, provisions, laws, regulations, or orders.

(b) Other than any payment or other distribution by the Grantor to the Second
Lien Administrative Agent or any other Second Lien Secured Parties permitted
pursuant to the second sentence of Section 4.01(a), so long as the Discharge of
First Lien Obligations has not occurred, any Collateral or proceeds thereof
received by the First Lien Administrative Agent or any Grantor in connection
with (i) any Asset Sale, (ii) any Casualty Event or (iii) any Disposition of, or
collection on, such Collateral, upon the enforcement or exercise of any right or
remedy (including any right of setoff) shall, from and after the occurrence and
during the continuance of any Event of Default under the First Lien Loan
Documents, be applied by the First Lien Administrative Agent to the First Lien
Obligations (or if received by the Grantor, shall be delivered to the First Lien
Administrative Agent to be applied to the First Lien Obligations), with any such
proceeds applied to revolving loans thereunder resulting in a permanent
reduction of revolving commitments thereunder.

(c) Upon the Discharge of First Lien Obligations, the First Lien Administrative
Agent shall deliver to the Second Lien Administrative Agent any remaining
Collateral and any proceeds thereof then held by it in the same form as
received, together with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct, to be applied by the Second Lien
Administrative Agent to the Second Lien Obligations, and the Grantors hereby
consent to, and direct the First Lien Administrative Agent to, make such
deliveries of remaining Collateral and any remaining proceeds thereof.

 

- 14 -



--------------------------------------------------------------------------------

Section 4.02 Payment Over. So long as the Discharge of First Lien Obligations
has not occurred, any Collateral, or any proceeds thereof or payment with
respect thereto (together with assets or proceeds subject to Liens referred to
in the final sentence of Section 2.03), received by the Second Lien
Administrative Agent or any other Second Lien Secured Party in connection with
any Disposition of, or collection on, such Collateral upon the enforcement or
the exercise of any right or remedy (including any right of setoff) with respect
to the Collateral, other than any payment made by a Grantor to the Second Lien
Administrative Agent or any other Second Lien Secured Party that is permitted by
the second sentence of Section 4.01(a), shall be segregated and held in trust
for the benefit of the First Lien Secured Parties and forthwith transferred or
paid over to the First Lien Administrative Agent for the benefit of the First
Lien Secured Parties in the same form as received, together with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.
Until the Discharge of First Lien Obligations occurs, the Second Lien
Administrative Agent, for itself and on behalf of each other Second Lien Secured
Party, hereby appoints the First Lien Administrative Agent, and any officer or
agent of the First Lien Administrative Agent, with full power of substitution,
the attorney-in-fact of each Second Lien Secured Party for the purpose of
carrying out the provisions of this Section 4.02 and taking any action and
executing any instrument that the First Lien Administrative Agent may deem
necessary or advisable to accomplish the purposes of this Section 4.02, which
appointment is irrevocable and coupled with an interest.

Section 4.03 Certain Agreements with Respect to Unenforceable Liens.
Notwithstanding anything to the contrary contained herein, if in any Insolvency
Proceeding a determination is made that any Lien encumbering any Collateral is
not enforceable for any reason, then the Second Lien Administrative Agent, for
itself and on behalf of each other Second Lien Secured Party, agrees that, any
distribution or recovery they may receive with respect to, or allocable to, the
value of the assets intended to constitute such Collateral or any proceeds
thereof shall (for so long as the Discharge of First Lien Obligations has not
occurred) be segregated and held in trust for the benefit of the First Lien
Secured Parties and forthwith paid over to the First Lien Administrative Agent
for the benefit of the First Lien Secured Parties in the same form as received
without recourse, representation or warranty (other than a representation of the
Second Lien Administrative Agent that it has not otherwise sold, assigned,
transferred or pledged any right, title or interest in and to such distribution
or recovery) but with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct until such time as the Discharge of First Lien
Obligations has occurred. Until the Discharge of First Lien Obligations occurs,
the Second Lien Administrative Agent, for itself and on behalf of each other
Second Lien Secured Party, hereby appoints the First Lien Administrative Agent,
and any officer or agent of the First Lien Administrative Agent, with full power
of substitution, the attorney-in-fact of each such Second Lien Secured Party for
the limited purpose of carrying out the provisions of this Section 4.03 and
taking any action and executing any instrument that the First Lien
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.03, which appointment is irrevocable and coupled with an
interest.

ARTICLE V

Bailment

Section 5.01 Bailment for Perfection of Certain Security Interests

(a) The First Lien Administrative Agent agrees that if it shall at any time hold
a First Priority Lien on any Collateral that can be perfected by the possession
or control of such Collateral or of any account in which such Collateral is
held, and if such Collateral or any such account is in fact in the possession or
under the control of the First Lien Administrative Agent, or of agents or
bailees of the First Lien Administrative Agent (such Collateral being referred
to herein as the “Pledged or Controlled Collateral”), the First Lien
Administrative Agent shall, solely for the purpose of perfecting the Second
Priority Liens granted under the Second Lien Loan Documents and subject to the
terms and conditions of this Article V, also hold such Pledged or Controlled
Collateral as bailee for the Second Lien Administrative Agent. The First Lien
Administrative Agent shall not charge the Second Lien Secured Parties a fee for
holding such Collateral as bailee pursuant hereto.

(b) Subject to Section 3.02(a), so long as the Discharge of First Lien
Obligations has not occurred, the First Lien Administrative Agent shall be
entitled to deal with the Pledged or Controlled Collateral in accordance with
the terms of this Agreement and the other First Lien Loan Documents as if the
Second Priority Liens did not exist. The obligations and responsibilities of the
First Lien Administrative Agent to the Second Lien

 

- 15 -



--------------------------------------------------------------------------------

Administrative Agent and the other Second Lien Secured Parties under this
Article V shall be limited solely to holding or controlling the Pledged or
Controlled Collateral as bailee in accordance with this Section 5.01. Without
limiting the foregoing, the First Lien Administrative Agent shall have no
obligation or responsibility to ensure that any Pledged or Controlled Collateral
is genuine or owned by any of the Grantors. The First Lien Administrative Agent
acting pursuant to this Article V shall not, by reason of this Agreement, any
other Collateral Document or any other document, have a fiduciary relationship
in respect of any other First Lien Secured Party, the Second Lien Administrative
Agent or any other Second Lien Secured Party.

(c) Upon the Discharge of First Lien Obligations, the First Lien Administrative
Agent shall transfer the possession and control of the Pledged or Controlled
Collateral, together with any necessary endorsements but without recourse or
warranty, (i) if any Second Lien Obligations are outstanding at such time, to
the Second Lien Administrative Agent, and (ii) if no Second Lien Obligations are
outstanding at such time, to the applicable Grantor or to whomever shall be
entitled thereto, in each case so as to allow such Person to obtain possession
and control of such Pledged or Controlled Collateral. In connection with any
transfer under clause (i) of the immediately preceding sentence, subject to the
provisions of Section 5.01(d), the First Lien Administrative Agent agrees to
take such actions in its power as shall be reasonably requested by the Second
Lien Administrative Agent to permit the Second Lien Administrative Agent to
obtain, for the benefit of the Second Lien Secured Parties, a first priority
security interest in the Pledged or Controlled Collateral, and the Grantors
hereby consent, and direct the First Lien Administrative Agent and the First
Lien Secured Parties to, deliver such Pledged or Controlled Collateral to the
Second Lien Administrative Agent.

(d) The First Lien Administrative Agent shall not be required to take any such
action requested by the Second Lien Administrative Agent pursuant to
Section 5.01(c) that the First Lien Administrative Agent in good faith believes
exposes it to any liability for expenses or other amounts unless the First Lien
Administrative Agent receives an indemnity with respect to such action
reasonably satisfactory to it from the Second Lien Administrative Agent and
Second Lien Secured Parties.

(e) Following the Discharge of First Lien Obligations, and so long as the
Discharge of Second Lien Obligations has not occurred, the Second Lien
Administrative Agent shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of this Agreement and the other Second
Lien Loan Documents as if the First Priority Liens did not exist. The
obligations and responsibilities of the Second Lien Administrative Agent to the
First Lien Administrative Agent and the other First Lien Secured Parties under
this Article V shall be limited solely to holding or controlling the Pledged or
Controlled Collateral as bailee in accordance with this Section 5.01. Without
limiting the foregoing, the Second Lien Administrative Agent shall have no
obligation or responsibility to ensure that any Pledged or Controlled Collateral
is genuine or owned by any of the Grantors. The Second Lien Administrative Agent
acting pursuant to this Article V shall not, by reason of this Agreement, any
other Collateral Document or any other document, have a fiduciary relationship
in respect of any other Second Lien Secured Party, the First Lien Administrative
Agent or any other First Lien Secured Party.

(f) Upon the Discharge of Second Lien Obligations, the Second Lien
Administrative Agent shall transfer the possession and control of the Pledged or
Controlled Collateral, together with any necessary endorsements but without
recourse or warranty to the applicable Grantor or to whomever shall be entitled
thereto, in each case so as to allow such Person to obtain possession and
control of such Pledged or Controlled Collateral.

Section 5.02 Bailment for Perfection of Certain Security Interests – Other
Control Collateral. Before the Discharge of First Lien Obligations and the
Discharge of Second Lien Obligations, each of the Second Lien Administrative
Agent, for itself and on behalf of each other Second Lien Secured Party, and the
First Lien Administrative Agent, for itself and on behalf of each other First
Lien Secured Party, agrees that if any such Secured Party shall at any time hold
a Lien on any Pledged or Controlled Collateral, and if such Pledged or
Controlled Collateral is in fact in the possession or under the control of such
Secured Party or any of its respective agents or bailees, such Secured Party
shall, solely for the purpose of perfecting the First Priority Liens granted
under the First Lien Loan Documents and the Second Priority Liens granted under
the Second Lien Loan Documents also hold such Pledged or Controlled Collateral
as bailee for, and hereby acknowledges that it shall hold possession of such
Pledged or Controlled Collateral for the benefit of, the First Lien
Administrative Agent and the Second Lien

 

- 16 -



--------------------------------------------------------------------------------

Administrative Agent. No obligations shall be imposed on the Second Lien
Administrative Agent, any First Lien Secured Party or Second Lien Secured Party
by reason of this Section 5.02(a), and none of the Secured Parties shall have a
fiduciary relationship in respect of any other party by reason of this
Section 5.02(a). No party shall be required to take any action requested by any
other party that such party in good faith believes exposes it to any liability
for expenses or other amounts unless such party receives an indemnity reasonably
satisfactory to it from the party requesting action (it being agreed that
nothing herein shall obligate any of the Administrative Agents to indemnify any
other party in its individual capacity). No Secured Party shall charge the First
Lien Administrative Agent, or the Second Lien Administrative Agent a fee for
holding such Collateral as bailee pursuant hereto. Before the Discharge of First
Lien Obligations, if requested by the First Lien Administrative Agent, the
Second Lien Administrative Agent, for itself and on behalf of the other Second
Lien Secured Parties, agrees that it shall as promptly as practical turn over to
the First Lien Administrative Agent any Collateral in the possession or control
of a Second Lien Secured Party, or take such steps as reasonably requested (at
the relevant Grantor’s sole cost and expense) to enable to First Lien
Administrative Agent to acquire control of any Collateral over which such Second
Lien Secured Party has control. Upon the Discharge of First Lien Obligations, if
requested by the Second Lien Administrative Agent, the First Lien Administrative
Agent, for itself and on behalf of the other First Lien Secured Parties, agrees
that it shall as promptly as practical turn over to the Second Lien
Administrative Agent any Collateral in the possession or control of a First Lien
Secured Party, or take such steps as reasonably requested (at the relevant
Grantor’s sole and reasonable cost and expense) to enable the Second Lien
Administrative Agent to acquire control of any Collateral over which such First
Lien Secured Party has control.

ARTICLE VI

Insolvency Proceedings

Section 6.01 Finance and Sale Matters.

(a) Until the Discharge of First Lien Obligations has occurred, if any Grantor
becomes subject to any Insolvency Proceeding, the Second Lien Administrative
Agent, for itself and on behalf of the other Second Lien Secured Parties, agrees
that the Second Lien Secured Parties:

(i) will not oppose or object to the use of any Collateral constituting cash
collateral under Section 363 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law, unless the First Lien Secured Parties, or a
representative authorized by the First Lien Secured Parties, shall oppose or
object to such use of cash collateral;

(ii) will not oppose or object to any post-petition financing in an aggregate
principal amount up to $25,000,000, whether provided by the First Lien Secured
Parties or any other Person, under Section 364 of the Bankruptcy Code, or any
comparable provision of any other Bankruptcy Law (a “DIP Financing”), or the
Liens securing any DIP Financing (“DIP Financing Liens”), unless and to the same
extent that the First Lien Secured Parties, or a representative authorized by
the First Lien Secured Parties, shall then oppose or object to such DIP
Financing or such DIP Financing Liens, and, to the extent that such DIP
Financing Liens are senior to, or rank pari passu with, the First Priority
Liens, the Second Lien Administrative Agent will, for itself and on behalf of
the other Second Lien Secured Parties, subordinate the Second Priority Liens to
the First Priority Liens and such DIP Financing Liens on the terms of this
Agreement; provided that the foregoing shall not prohibit the Second Lien
Administrative Agent or the Second Lien Secured Parties from objecting to any
portions (and only such portions) of any such DIP Financing that (1) provide
that, under a plan of reorganization, the DIP Financing may be converted into or
constitute a portion of an exit financing for the Company (or the applicable
Grantors) or (2) requires confirmation of all or substantially all of the
specific and material terms of a plan of reorganization other than terms for a
sale, liquidation or other Disposition of Collateral; provided further, that,
nothing herein shall prohibit the Second Lien Administrative Agent or the Second
Lien Secured Parties from proposing, offering or providing (or supporting any
third party in doing the same) any DIP Financing with liens that do not prime
the prepetition liens securing the First Lien Obligations;

 

- 17 -



--------------------------------------------------------------------------------

(iii) except to the extent permitted by paragraph (b) of this Section 6.01, in
connection with the use of cash collateral as described in clause (i) above or a
DIP Financing, will not request adequate protection or any other relief in
connection with such use of cash collateral, DIP Financing or DIP Financing
Liens;

(iv) shall not be prohibited from seeking adequate protection in the form of
additional collateral, provided that the First Lien Secured Parties agree that
they are fully secured and provided that the First Lien Secured Parties shall
also be granted a Lien on such additional collateral as security for the First
Lien Obligations and the provider of any DIP Financing may also be granted a
Lien on such collateral as security for any DIP Financing and that any Lien on
such additional collateral securing the Second Lien Obligations shall be
subordinated to the Liens on such collateral securing the First Lien Obligations
and any DIP Financing (and all obligations relating thereto) and to any other
Liens granted to the First Lien Secured Parties as adequate protection on the
same basis as the other First Priority Liens under this Agreement and the Liens
securing any DIP Financing; and

(v) will not oppose or object to any Disposition of any Collateral free and
clear of the Second Priority Liens or other claims under Section 363 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, if the
First Lien Secured Parties, or a representative authorized by the First Lien
Secured Parties, shall consent to such Disposition so long as the interests of
the Second Lien Secured Parties in the Collateral (and any post-petition
Property subject to adequate protection liens, if any, in favor of the Second
Lien Administrative Agent) attach to the proceeds, if any, thereof, subject to
the terms of this Agreement.

(b) Until the Discharge of First Lien Obligations has occurred, the Second Lien
Administrative Agent, for itself and on behalf of the other Second Lien Secured
Parties, agrees that no Second Lien Secured Party shall contest, or support any
other Person in contesting, (i) any request by the First Lien Administrative
Agent or any other First Lien Secured Party for adequate protection or (ii) any
objection, based on a claim of a lack of adequate protection, by the First Lien
Administrative Agent or any other First Lien Secured Party to any motion,
relief, action or proceeding. Notwithstanding the immediately preceding
sentence, if, before the Discharge of First Lien Obligations, in connection with
any DIP Financing or use of cash collateral, (A) any First Lien Secured Party is
granted adequate protection in the form of a Lien on additional collateral, the
Second Lien Administrative Agent, for itself and on behalf of the other Second
Lien Secured Parties, may seek or request adequate protection in the form of a
Lien on such additional collateral, which Lien will be subordinated to the First
Priority Liens and DIP Financing Liens on the same basis as the other Second
Priority Liens are subordinated to the First Priority Liens under this
Agreement, or (B) any Second Lien Secured Party is granted adequate protection
in the form of a Lien on additional collateral, the First Lien Administrative
Agent shall, for itself and on behalf of the other First Lien Secured Parties,
be granted adequate protection in the form of a Lien on such additional
collateral that is senior to such Second Priority Lien on the same basis as the
other First Priority Liens are senior to the Second Priority Liens under this
Agreement as security for the First Lien Obligations.

Section 6.02 Relief from the Automatic Stay. The Second Lien Administrative
Agent, for itself and on behalf of the other Second Lien Secured Parties, agrees
that, so long as the Discharge of First Lien Obligations has not occurred, no
Second Lien Secured Party shall, without the prior written consent of the First
Lien Administrative Agent, seek or request relief from or modification of the
automatic stay or any other stay in any Insolvency Proceeding in respect of any
part of the Collateral, any proceeds thereof or any Second Priority Lien.

Section 6.03 Reorganization Securities. If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed, pursuant to a plan of reorganization or
similar dispositive restructuring plan, on account of each of the First Lien
Obligations and the Second Lien Obligations, then, to the extent the debt
obligations distributed on account of the First Lien Obligations and on account
of the Second Lien Obligations are secured by Liens upon the same assets or
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

 

- 18 -



--------------------------------------------------------------------------------

Section 6.04 Post-Petition Interest.

(a) The Second Lien Administrative Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that no Second Lien Secured Party shall
oppose or seek to challenge any claim by the First Lien Administrative Agent or
any other First Lien Secured Party for allowance in any Insolvency Proceeding of
First Lien Obligations consisting of post-petition interest (whether at the
Default Rate (as defined in the First Lien Credit Agreement) or otherwise in
accordance with the First Lien Credit Agreement), fees or expenses to the extent
of the aggregate value of the Collateral (it being understood and agreed that
such value shall be determined taking into account the existence of the First
Priority Liens on the Collateral but without regard to the existence of the
Second Priority Liens on the Collateral).

(b) The First Lien Administrative Agent, for itself and on behalf of the other
First Lien Secured Parties, agrees that no First Lien Secured Party shall oppose
or seek to challenge any claim by the Second Lien Administrative Agent or any
other Second Lien Secured Party for allowance in any Insolvency Proceeding of
Second Lien Obligations consisting of post-petition interest (whether at the
Default Rate (as defined in the Second Lien Credit Agreement) or otherwise in
accordance with the Second Lien Credit Agreement), fees or expenses to the
extent of the aggregate value of the Collateral (it being understood and agreed
that such value shall be determined taking into account the existence of the
First Priority Liens on the Collateral but without regard to the existence of
the Second Priority Liens on the Collateral).

Section 6.05 Certain Waivers by the Second Lien Secured Parties. The Second Lien
Administrative Agent, for itself and on behalf of the other Second Lien Secured
Parties, waives any claim any Second Lien Secured Party may hereafter have
against any First Lien Secured Party arising out of (a) the election by any
First Lien Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, or
(b) any use of cash collateral or financing arrangement, or any grant of a Lien
on the Collateral, in any Insolvency Proceeding.

Section 6.06 Certain Voting Matters. Each of the First Lien Administrative
Agent, on behalf of the First Lien Secured Parties, and the Second Lien
Administrative Agent, on behalf of the Second Lien Secured Parties, agrees that,
without the written consent of the other, it will not seek to vote with the
other as a single class in connection with any plan of reorganization in any
Insolvency Proceeding.

Section 6.07 Separate Grants of Security and Separate Classification. Each of
the First Lien Administrative Agent, on behalf of the First Lien Secured
Parties, and the Second Lien Administrative Agent on behalf of the Second Lien
Secured Parties, acknowledges and agrees that (a) the grants of Liens pursuant
to the First Lien Loan Documents and the Second Lien Loan Documents constitute
two separate and distinct grants of Liens and (b) because of, among other
things, their differing rights in the Collateral, the First Lien Obligations and
the Second Lien Obligations are fundamentally different from each other and must
be separately classified in any plan of reorganization proposed or adopted in an
Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims
against the Secured Parties in respect of the Collateral constitute only one
secured claim (rather than separate classes of first lien and second lien senior
secured claims), then the Second Lien Administrative Agent, for itself and on
behalf of the other Second Lien Secured Parties, hereby acknowledges and agrees
that all distributions shall be made as if there were separate classes of first
lien and second lien senior secured claims against the Company and/or other
Grantors in respect of the Collateral with the effect being that (i) to the
extent that the aggregate value of the Collateral is sufficient (for this
purpose ignoring all claims held by the Second Lien Secured Parties), the First
Lien Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest (whether at the
Default Rate (as defined in the First Lien Credit Agreement) or otherwise in
accordance with the First Lien Credit Agreement) before any distribution is made
in respect of the claims held by the Second Lien Secured Parties, and (ii) each
Second Lien Secured Party shall hold in trust for the benefit of the First Lien
Secured Parties and forthwith turn over to the First Lien Administrative Agent
for the benefit of the First Lien Secured Parties amounts otherwise received or
receivable by such Second Lien Secured Party to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Second Lien Secured Parties.

 

- 19 -



--------------------------------------------------------------------------------

Section 6.08 Insolvency Proceedings; Subordination Agreement. This Agreement
shall continue in full force and effect, notwithstanding the commencement of any
Insolvency Proceeding by or against the Company or any Subsidiary. The parties
hereto further acknowledge and agree that this Agreement is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code and shall continue in
full force and effect, notwithstanding the commencement of any Insolvency
Proceeding by or against the Company or any Subsidiary. All references in this
Agreement to the Company or any Subsidiary or any other Grantor will include
such Person or Persons as a debtor-in-possession and any receiver or trustee for
such Person or Persons in an Insolvency Proceeding.

Section 6.09 [Reserved].

ARTICLE VII

Other Agreements

Section 7.01 Matters Relating to Facility Documents.

(a) Each of the Second Lien Administrative Agent, for itself and on behalf of
the other Second Lien Secured Parties, and each of the Grantors agrees that
before the Discharge of First Lien Obligations, the First Lien Loan Documents
may be amended, restated, amended and restated, supplemented or otherwise
modified (and consents to or waivers of noncompliance from the terms thereof may
be granted) in accordance with their terms, and the Obligations under the First
Lien Loan Documents may be Refinanced, in each case, without the consent of any
Second Lien Secured Party; provided, however, that, (x) in each case with
respect to a Refinancing, the holders of the Obligations resulting from any such
Refinancing, or a duly authorized agent on their behalf, shall agree in writing
to be bound by the terms of this Agreement and (y) without the consent of the
Second Lien Requisite Lenders (but for the avoidance of doubt no required
consent of any other Second Lien Secured Parties), no such amendment,
restatement, amendment and restatement, supplement, modification, consent,
waiver or Refinancing (or successive amendments, restatements, amendments and
restatements, supplements, modifications or Refinancings) shall (i) contravene
any material provision of this Agreement, (ii) permit the incurrence of any
First Lien Principal Obligations after the date of this Agreement if,
immediately after giving effect such incurrence, the First Lien Principal
Obligations would exceed the First Lien Cap then in effect, (iii) increase the
“Applicable Margin” or similar component of the interest rate (including any
interest that is paid-in-kind) under the First Lien Loan Documents (excluding
increases resulting from the accrual of interest at the default rate or a
deficiency rate) by more than 200 basis points without the Company offering an
equivalent increase in the “Applicable Margin” or similar component of the
interest rate under the Second Lien Loan Documents (excluding increases
resulting from the accrual of interest at the default rate or a deficiency rate)
to the Second Lien Administrative Agent and the Second Lien Lenders,
(iv) subject to the last sentence of this clause (a), excluding any fees paid or
to be paid in connection with obtaining any consents, amendments or waivers, or
any maturity extension, in respect of the First Lien Loan Documents, add or
increase any fees to the First Lien Loan Documents by more than 150 basis points
in the aggregate to the fees set forth in the First Lien Loan Documents (as in
effect on the date hereof), (v) [reserved]; (vi) increase the two percent (2%)
additional margin of interest that becomes due in connection with a default;
(vii) contractually subordinate in right of payment any of the First Lien
Obligations incurred under the First Lien Credit Agreement or contractually
subordinate the First Priority Liens (other than a subordination to any
permitted obligations secured by Liens permitted under the First Lien Credit
Agreement and the Second Lien Credit Agreement), (viii) amend any covenant or
event of default in a manner that directly restricts one or more Grantors from
making payments to the Second Lien Collateral Agent or the Second Lien Lenders
under the Second Lien Credit Agreement that would otherwise not be prohibited
under the First Lien Credit Agreement as in effect on the date hereof or
(ix) change to any earlier date any scheduled dates for payment of principal or
of interest on the First Lien Obligations.

(b) The First Lien Administrative Agent, for itself and on behalf of the other
First Lien Secured Parties, and each of the Grantors agrees that the Second Lien
Loan Documents may be amended, restated, amended and restated, supplemented or
otherwise modified (and consents to or waivers of noncompliance from the terms
thereof may be granted) in accordance with their terms and the Second Lien
Obligations may be Refinanced, in each case, without the consent of any First
Lien Secured Party; provided however, that, until the Discharge of

 

- 20 -



--------------------------------------------------------------------------------

First Lien Obligations, (x) in each case with respect to a Refinancing, the
holders of the Obligations resulting from any such Refinancing, or a duly
authorized agent on their behalf, shall agree in writing to be bound by the
terms of this Agreement and (y) without the prior written consent of the First
Lien Requisite Lenders (but for the avoidance of doubt no required consent of
any other First Lien Secured Parties), no Second Lien Loan Document may be
amended, restated, amended and restated, supplemented or otherwise modified, or
entered into, or Refinanced, or the non-compliance from the terms thereof be
consented to or waived, to the extent such amendment, restatement, amendment and
restatement, supplement or modification, or the terms of such new Second Lien
Loan Document, or such Refinancing, or consent or waiver would (i) contravene
any material provision of this Agreement, (ii) result in the aggregate principal
amount of the loans made under the Second Lien Loan Documents to exceed the
Second Lien Cap, (iii) increase the “Applicable Margin” or similar component of
the interest rate (including any interest that is paid-in-kind) under the Second
Lien Loan Documents by more than 200 basis points (excluding increases resulting
from the accrual of interest at the default rate) without the Company offering
an equivalent increase in the “Applicable Margin” or similar component of the
interest rate under the First Lien Loan Documents (excluding increases resulting
from the accrual of interest at the default rate) to the First Lien
Administrative Agent and the First Lien Lenders, (iv) subject to the last
sentence of this clause (b), excluding any fees paid or to be paid in connection
with obtaining any consents, amendments or waivers, or any maturity extension,
in respect of the Second Lien Loan Documents, add or increase any fees to the
Second Lien Loan Documents (as in effect on the date hereof) by more than 150
basis points in the aggregate to the fees set forth in the Second Lien Loan
Documents (as in effect on the date hereof), (v) increase the two percent (2%)
additional margin of interest that becomes due in connection with a default,
(vi) change to earlier dates any scheduled dates for payment of principal or of
interest on the Second Lien Obligations, (vii) change any default or event of
default provisions set forth in the Second Lien Loan Documents in a manner
materially adverse to the First Lien Secured Parties, (viii) change the
redemption, prepayment, repurchase, tender or defeasance provisions set forth in
the Second Lien Loan Documents in a manner that would require a redemption,
prepayment, repurchase, tender or defeasance not required pursuant to the terms
of the Second Lien Loan Documents as of the date hereof (other than extensions
in the times therefor but including any increases to the prepayment premiums
required in connection therewith) or in a manner otherwise adverse to First Lien
Secured Parties, (ix) add to the Second Lien Collateral other than as
specifically provided by this Agreement, (x) add, supplement or otherwise modify
any financial covenant to make it more restrictive than the First Lien Credit
Agreement or the negative covenants to make them, taken as a whole, materially
more restrictive than the First Lien Credit Agreement, (xi) otherwise materially
increase the obligations of the Company or the other Loan Parties thereunder or
confer additional rights on the Second Lien Secured Parties in a manner which,
taken as a whole, are materially adverse to the First Lien Secured Parties,
(xii) amend the definition of “Collateral,” “Fixed Charge Coverage Ratio”, “Net
Asset Sale Proceeds”, “Net Insurance/Condemnation Proceeds,” “Total Leverage
Ratio” or any component definition thereof, or Section 2.7 or Section 2.9 of the
Second Lien Credit Agreement (or the defined terms used therein or the
components thereof), in each case, in a manner materially adverse to the First
Lien Secured Parties, or (xiii) amend any covenant or event of default in a
manner that directly restricts one or more Grantors from making payments to the
First Lien Administrative Agent or the First Lien Lenders under the First Lien
Credit Agreement that would otherwise not be prohibited under the Second Lien
Credit Agreement as in effect on the date hereof. Without prejudice to any
rights of the First Lien Lenders under the First Lien Credit Agreement
(including any covenants therein that may restrict such Refinancings),
Obligations under the Second Lien Loan Documents may be Refinanced if (A) the
terms and conditions of such Second Lien Refinancing Debt are not materially
less favorable in the aggregate to the First Lien Secured Parties and not
materially less favorable in the aggregate to the Company and its Subsidiaries,
in each case, than the terms and conditions of the Obligations then outstanding
under the Second Lien Credit Agreement (in all cases determined by the Company
in good faith), (B) the final maturity and the weighted average life to maturity
of such Second Lien Refinancing Debt is at least equal to that of the
Obligations then outstanding under the Second Lien Credit Agreement as in effect
on the date hereof and (C) if such Second Lien Refinancing Debt is secured, the
holders of such Second Lien Refinancing Debt, or a duly authorized agent on
their behalf, agree in writing to be bound by the terms of this Agreement.

(c) Each of the Grantors, and the Second Lien Administrative Agent, for itself
and on behalf of each other Second Lien Secured Party, agrees that (i) the
Second Lien Credit Agreement and each Second Lien Collateral Document shall
contain the applicable provisions set forth on Annex I hereto, or similar
provisions approved by the First Lien Administrative Agent, which approval shall
not be unreasonably withheld, conditioned or delayed, and (ii) any Second Lien
Mortgage covering any Collateral shall contain such other language as the First
Lien Administrative Agent may reasonably request to reflect the subordination of
such Second Lien Mortgage to the applicable First Lien Collateral Document
covering such Collateral pursuant to this Agreement.

 

- 21 -



--------------------------------------------------------------------------------

(d) Each of the Company and the First Lien Administrative Agent, for itself and
on behalf of each other First Lien Secured Party, agrees that the Company will
not, and will not be permitted to, incur new First Lien Principal Obligations in
excess of the First Lien Cap in effect at the time of such incurrence without
the consent of the Second Lien Requisite Lenders (but for the avoidance of doubt
no consent of any other Second Lien Secured Parties). Notwithstanding anything
herein to the contrary and for the avoidance of doubt, this Section 7.01(d) and
any other provision herein related to a First Lien Cap shall cease to apply upon
the occurrence of the Discharge of Second Lien Obligations.

Section 7.02 Effect of Refinancing of First Lien Obligations and Second Lien
Obligations.

(a) If, substantially contemporaneously with the Discharge of First Lien
Obligations to the extent not prohibited by the terms of the Second Lien Credit
Agreement, the Company Refinances the First Lien Obligations (including an
increase thereof, or any change to the terms thereof, in each case to the extent
permitted by Section 7.01 hereof) and provided that (a) such Refinancing is not
prohibited by the terms of this Agreement and (b) the Company gives to the
Second Lien Administrative Agent written notice (the “First Lien Refinancing
Notice”) electing the application of the provisions of this Section 7.02(a) to
such First Lien Refinancing Debt, then (i) such Discharge of First Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement, (ii) such First Lien Refinancing Debt and all other
obligations under the loan documents evidencing such Obligations (the “New First
Lien Obligations”) shall automatically be treated as First Lien Obligations for
all purposes of this Agreement, including for purposes of the Lien priorities
and rights in respect of Collateral set forth herein, (iii) the credit agreement
(or similar instrument) and the other loan and security documents evidencing
such First Lien Refinancing Debt (the “New First Lien Loan Documents”) shall
automatically be treated as the First Lien Credit Agreement and the First Lien
Loan Documents and, in the case of New First Lien Loan Documents that are
security documents, as the First Lien Collateral Documents for all purposes of
this Agreement, (iv) the Administrative Agent under the New First Lien Loan
Documents (the “New First Lien Administrative Agent”) shall be deemed to be the
First Lien Administrative Agent for all purposes of this Agreement and (v) the
lenders under the New First Lien Loan Documents shall be deemed to be the First
Lien Lenders for all purposes of this Agreement. Upon receipt of a First Lien
Refinancing Notice, which notice shall include the identity of the New First
Lien Administrative Agent, the Second Lien Administrative Agent shall promptly
enter into such documents and agreements (including amendments, restatements,
supplements or other modifications to this Agreement) as the Company or such New
First Lien Administrative Agent may reasonably request in order to provide to
the New First Lien Administrative Agent the rights and powers contemplated
hereby, in each case consistent in all material respects with the terms of this
Agreement. The Company shall cause the agreement, document or instrument
pursuant to which the New First Lien Administrative Agent is appointed to
provide that the New First Lien Administrative Agent agrees to be bound by the
terms of this Agreement. In furtherance of Section 2.03 but subject to the
exceptions in the first parenthetical thereof, if the New First Lien Obligations
are secured by assets of the Grantors that do not also secure the Second Lien
Obligations, the applicable Grantors shall promptly grant to the Second Lien
Administrative Agent for the benefit of the Second Lien Secured Parties a Second
Priority Lien on such assets to secure the Second Lien Obligations, each of such
Liens being subject to the terms of this Agreement.

(b) If, substantially contemporaneously with the Discharge of Second Lien
Obligations to the extent not prohibited by the terms of the First Lien Credit
Agreement, the Company Refinances the Second Lien Obligations (including an
increase thereof, or any change to the terms thereof, in each case to the extent
permitted by Section 7.01 hereof) and provided that (a) such Refinancing is not
prohibited by the terms of this Agreement and (b) the Company gives to the First
Lien Collateral Agent written notice (the “Second Lien Refinancing Notice”)
electing the application of the provisions of this Section 7.02(b) to such
Second Lien Refinancing Debt, then (i) such Discharge of Second Lien Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement, (ii) such Second Lien Refinancing Debt and all other obligations
under the loan documents evidencing such Obligations (the “New Second Lien
Obligations”) shall automatically be treated as Second Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, (iii) the credit agreement (or
similar instrument) and the other loan and security documents evidencing such
Second Lien Refinancing Debt (the “New Second Lien Loan Documents”) shall
automatically be treated as the Second Lien Credit Agreement and the Second Lien
Loan Documents and, in the case of New Second Lien Loan Documents that are
security documents, as the Second Lien Collateral Documents for all purposes of
this Agreement, (iv) the administrative agent or collateral agent, as
applicable, under the New Second Lien Loan

 

- 22 -



--------------------------------------------------------------------------------

Documents (the “New Second Lien Administrative Agent”) shall be deemed to be the
Second Lien Administrative Agent for all purposes of this Agreement and (v) the
lenders under the New Second Lien Loan Documents shall be deemed to be the
Second Lien Lenders for all purposes of this Agreement. Upon receipt of a Second
Lien Refinancing Notice, which notice shall include the identity of the New
Second Lien Administrative Agent, the First Lien Administrative Agent shall
promptly enter into such documents and agreements (including amendments,
restatements, supplements or other modifications to this Agreement) as the
Company or such New Second Lien Administrative Agent may reasonably request in
order to provide to the New Second Lien Administrative Agent the rights and
powers contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement. The Company shall cause the agreement,
document or instrument pursuant to which the New Second Lien Administrative
Agent is appointed to provide that the New Second Lien Administrative Agent
agrees to be bound by the terms of this Agreement. In furtherance of
Section 2.03, if the New Second Lien Obligations are secured by assets of the
Grantors that do not also secure the First Lien Obligations, the applicable
Grantors shall promptly grant to the First Lien Administrative Agent for the
benefit of the First Lien Secured Parties a First Priority Lien on such assets
to secure the First Lien Obligations, each of such Liens being subject to the
terms of this Agreement.

Section 7.03 No Waiver by First Lien Secured Parties. Other than with respect to
the Second Lien Permitted Actions, nothing contained herein shall prohibit or in
any way limit the First Lien Administrative Agent or any other First Lien
Secured Party from opposing, challenging or objecting to, in any Insolvency
Proceeding or otherwise, any action taken, or any claim made, by the Second Lien
Administrative Agent or any other Second Lien Secured Party, including any
request by the Second Lien Administrative Agent or any other Second Lien Secured
Party for adequate protection or any exercise by the Second Lien Administrative
Agent or any other Second Lien Secured Party of any of its rights and remedies
under the Second Lien Loan Documents or otherwise.

Section 7.04 Reinstatement.

(a) If, in any Insolvency Proceeding or otherwise, all or part of any payment
with respect to the First Lien Obligations previously made shall be rescinded
for any reason whatsoever, then the First Lien Obligations shall be reinstated
to the extent of the amount so rescinded and, if theretofore terminated, this
Agreement shall be reinstated in full force and effect and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the Lien priorities and the relative rights and obligations of the First Lien
Secured Parties and the Second Lien Secured Parties provided for herein.

(b) If in any Insolvency Proceeding or otherwise, all or part of any payment
with respect to the Second Lien Obligations previously made shall be rescinded
for any reason whatsoever, then the Second Lien Obligations shall be reinstated
to the extent of the amount so rescinded and, if theretofore terminated, this
Agreement shall be reinstated in full force and effect and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the Lien priorities and the relative rights and obligations of the First Lien
Secured Parties and the Second Lien Secured Parties provided for herein.

Section 7.05 Further Assurances. Each of the First Lien Administrative Agent,
for itself and on behalf of the other First Lien Secured Parties, the Second
Lien Administrative Agent, for itself and on behalf of the other Second Lien
Secured Parties, and each Grantor, for itself and on behalf of its Subsidiaries,
agrees that it will execute, or will cause to be executed, any and all further
documents, agreements and instruments, and take all such further actions, as may
be required under any applicable Legal Requirement, or which the First Lien
Administrative Agent or the Second Lien Administrative Agent may reasonably
request, to effectuate the terms of this Agreement, including the relative Lien
priorities and rights and remedies with respect to Collateral provided for
herein.

Section 7.06 Purchase Right.

(A) Without prejudice to the enforcement of any of the First Lien Lender’s
rights or remedies under this Agreement, any other First Lien Loan Documents, at
law or in equity or otherwise, the First Lien Administrative Agent, on behalf of
the First Lien Lenders, agrees that in the event of (i) an acceleration of all
the First Lien Obligations in accordance with the terms of the First Lien Loan
Documents, (ii) the occurrence of a Second Lien

 

- 23 -



--------------------------------------------------------------------------------

Prepayment Suspension Event, (iii) a payment default under the First Lien Credit
Agreement that is not cured, or waived by the First Lien Requisite Lenders,
within sixty (60) days of its occurrence (iv) the commencement of any Insolvency
Proceeding with respect to any Obligor (any such event, the “Trigger Event”),
the First Lien Lenders will, within 10 Business Days of the first Trigger Event
(or such later day as may be agreed by the Second Lien Administrative Agent),
offer the Second Lien Lenders (acting collectively) the option to purchase at
100% of the entire aggregate outstanding amount of the First Lien Principal
Obligations (and to assume the entire amount of unfunded commitments under the
First Lien Loan Documents), at the Purchase Price (together with the deposit of
cash collateral as set forth below), without warranty or representation or
recourse. The “Purchase Price” will be an amount, payable in cash, equal to the
sum of (x) in the case of all loans, advances or other similar extensions of
credit that constitute First Lien Obligations (including drawn letters of
credit) and all loans, advances or other similar extensions of credit (including
drawn letters of credit) provided by any of the First Lien Lenders in connection
with a DIP Financing then outstanding (in an aggregate principal amount up to
$25,000,000 or such greater principal amount as not opposed or objected to by
the Second Lien Secured Parties), 100% of the principal amount thereof and all
accrued and unpaid interest (including where applicable, default interest)
thereon through the date of purchase, plus (y), in the case of obligations under
terminated Secured Swap Agreements, 100% of the aggregate Swap Obligations then
due and payable or otherwise accrued and owing thereunder (unless, with respect
to any particular Secured Swap Agreement, such other arrangements have been made
by the Grantors and the applicable Permitted Swap Provider who is a party to
such Secured Swap Agreement in a manner satisfactory to such Permitted Swap
Provider in its sole discretion (and communicated to the First Lien
Administrative Agent)), plus (z) all other First Lien Obligations (including
fees, expenses, indemnities and other amounts, including out-of- pocket expenses
(such as the fees and expenses of attorneys and other professionals)), which are
then outstanding to the various First Lien Secured Parties, pursuant to the
terms of the various First Lien Loan Documents and other agreements and
instruments secured by the First Lien Security Documents (but not including
Unasserted Contingent Obligations). The Purchase Price shall be accompanied by
delivery to the First Lien Administrative Agent of cash collateral in
immediately available funds, to be deposited under the sole dominion and control
of the First Lien Administrative Agent, in such amount as the First Lien
Administrative Agent determines is reasonably necessary to secure the First Lien
Lenders in connection with any issued and outstanding letters of credit under
the First Lien Financing Documents but in any event not to exceed 103% of the
sum of the aggregate undrawn amount of all such letters of credit outstanding
pursuant to the First Lien Loan Documents. It is understood and agreed that
(i) at the time any facing or similar fees are owing to an issuer with respect
to any letter of credit, the First Lien Administrative Agent may apply amounts
deposited with it as described above to pay same and (ii) upon any drawing under
any letter of credit, the First Lien Administrative Agent shall apply amounts
deposited with it as described above to repay the respective unpaid drawing.
After giving effect to any payment made as described above in this paragraph
(A), those amounts (if any) then on deposit with the First Lien Administrative
Agent as cash collateral, described in this paragraph (A) which exceed 103% of
the sum of the aggregate undrawn amount of all then outstanding letters of
credit, shall be returned to the respective purchaser or purchasers, as their
interests appear. Furthermore, at such time as all letters of credit have been
cancelled, expired or been fully drawn, as the case may be, and after all
applications described above have been made, any excess cash collateral then on
deposit with the First Lien Administrative Agent as described above in this
paragraph (A) (and not previously applied or released as provided above) shall
be returned to the respective purchaser or purchasers, as their interests
appear.

(B) The Second Lien Lenders (acting collectively) shall irrevocably accept or
reject such offer within sixty (60) days of the receipt thereof by the Second
Lien Administrative Agent and the parties shall endeavor to close promptly
thereafter. The Second Lien Lenders shall only be permitted to acquire the
entire amount of the First Lien Principal Obligations, and may not acquire less
than all of such First Lien Principal Obligations. If the Second Lien Lenders
timely accept such offer, it shall be exercised pursuant to documentation
mutually acceptable to each of the First Lien Administrative Agent and the
Second Lien Administrative Agent. If the Second Lien Lenders reject such offer
(or do not so irrevocably accept such offer within the required timeframe), the
First Lien Lenders shall have no further obligations and may take any further
actions in their sole discretion as permitted in accordance with the First Lien
Loan Documents and this Agreement. Each First Lien Lender will retain all rights
to indemnification and expense reimbursement provided in the relevant First Lien
Loan Documents for all claims and other amounts relating to periods prior to the
purchase of the First Lien Obligations pursuant to this Section 7.06. Upon the
consummation of the purchase and sale of the First Lien Obligations, the First
Lien Administrative Agent shall, at the request of the Second Lien
Administrative Agent, resign from its role in accordance with the applicable
First Lien Loan Document (and comply with any provisions contained therein with
respect to successors to such role or the powers granted in connection with such
role) and cooperate with an orderly transition of Liens in the Collateral.

 

- 24 -



--------------------------------------------------------------------------------

(C) The purchase and sale of the First Lien Obligations under this Section 7.06
will be without recourse and without representation or warranty of any kind by
the First Lien Lenders, except that the First Lien Lenders shall severally and
not jointly represent and warrant to the Second Lien Lenders that on the date of
the purchase, immediately before giving effect to such purchase: (i) the
principal of and accrued and unpaid interest on the First Lien Obligations are
as stated in any assignment agreement prepared in connection with the purchase
and sale of the First Lien Obligations; (ii) each First Lien Lender owns the
First Lien Obligations purported to be owned by it free and clear of any Liens;
and (iii) that such First Lien Lender has the right to assign the First Lien
Obligations.

ARTICLE VIII

Representations and Warranties

Section 8.01 Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization or formation and has all
requisite power and authority to execute and deliver this Agreement and perform
its obligations hereunder.

(b) This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and by general principles of equity.

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any Governmental Authority or any provision of any indenture, agreement
or other instrument binding upon such party.

Section 8.02 Representations and Warranties of Each Administrative Agent. Each
Administrative Agent represents and warrants to the other parties hereto that it
has been authorized by the Lenders under and as defined in the First Lien Credit
Agreement or the Second Lien Credit Agreement, as applicable, to enter into this
Agreement for and on behalf of such Lenders.

ARTICLE IX

No Reliance; No Liability; Obligations Absolute

Section 9.01 No Reliance; Information. Each Administrative Agent, for itself and
on behalf of the applicable other Secured Parties, acknowledges that (a) it and
such Secured Parties have, independently and without reliance upon, (i) in the
case of the First Lien Secured Parties, any Second Lien Secured Party, and
(ii) in the case of the Second Lien Secured Parties, any First Lien Secured
Party, and based on such documents and information as they have deemed
appropriate, made their own credit analyses and decisions to enter into the
Facility Documents to which they are party, and (b) it and such Secured Parties
will, independently and without reliance upon, (i) in the case of the First Lien
Secured Parties, any Second Lien Secured Party and (ii) in the case of the
Second Lien Secured Parties, any First Lien Secured Party, and based on such
documents and information as they shall from time to time deem appropriate,
continue to make their own credit decisions in taking or not taking any action
under this Agreement or any other Facility Document to which they are party. No
Secured Party shall have any duty to disclose to any other Secured Party, any
information relating to Parent, Holdings, the Company or any Subsidiary, or any
other circumstance bearing upon the risk of nonpayment of any of the First Lien
Obligations or the Second Lien Obligations, as the case may be, that is known or
becomes known to any of them or any of their Affiliates. In the

 

- 25 -



--------------------------------------------------------------------------------

event any Secured Party, in its sole discretion, undertakes at any time or from
time to time to provide any such information to any other Secured Party, it
shall be under no obligation (i) to make, and shall not make or be deemed to
have made, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of the
information so provided, (ii) to provide any additional information or to
provide any such information on any subsequent occasion or (iii) to undertake
any investigation.

Section 9.02 No Warranties or Liability.

(a) The First Lien Administrative Agent, for itself and on behalf of the other
First Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, no Second Lien Secured
Party has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Second Lien Loan Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. The Second Lien
Administrative Agent, for itself and on behalf of the other Second Lien Secured
Parties, acknowledges and agrees that, except for the representations and
warranties set forth in Article VIII, no First Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the First Lien Loan Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon.

(b) No Administrative Agent or other Secured Party shall have any express or
implied duty to any other Administrative Agent or Secured Party, to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any First Lien Loan
Document and any Second Lien Loan Document (other than, in each case, this
Agreement), regardless of any knowledge thereof which they may have or be
charged with.

(c) Except to the extent that may otherwise be expressly provided in this
Agreement, the Second Lien Administrative Agent, for itself and on behalf of the
other Second Lien Secured Parties, agrees that no First Lien Secured Party shall
have any liability to the Second Lien Administrative Agent or any other Second
Lien Secured Party, and hereby waives any claim against any First Lien Secured
Party, arising out of any and all actions which the First Lien Administrative
Agent or the other First Lien Secured Parties may take or permit or omit to take
with respect to (i) the First Lien Loan Documents (other than this Agreement),
(ii) the collection of the First Lien Obligations or (iii) the maintenance of,
the preservation of, the foreclosure upon or the Disposition of any Collateral.

Section 9.03 Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of each
of the Administrative Agents and the other Secured Parties shall remain in full
force and effect irrespective of:

(a) any lack of validity or enforceability of any Facility Document;

(b) subject to the limitations set forth in Section 7.01, any change in the
time, place or manner of payment of, or in any other term of (including the
Refinancing of), all or any portion of the First Lien Obligations or the Second
Lien Obligations, it being specifically acknowledged that a portion of the First
Lien Obligations consists or may consist of Obligations that are revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed;

(c) subject to the limitations set forth in Section 7.01, any change in the
time, place or manner of payment of, or, in any other term of, all or any
portion of the First Lien Obligations or the Second Lien Obligations;

(d) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Facility Document;

 

- 26 -



--------------------------------------------------------------------------------

(e) the securing of any First Lien Obligations or Second Lien Obligations with
any additional collateral or guaranty agreements, or any exchange, release,
voiding, avoidance or non-perfection of any security interest in any Collateral
or any other collateral or any release of any guarantee securing any First Lien
Obligations or Second Lien Obligations; or

(f) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, Holdings, Parent, the Company or any Subsidiary in
respect of the First Lien Obligations, the Second Lien Obligations, or this
Agreement, or any of the Second Lien Secured Parties in respect of this
Agreement.

ARTICLE X

Miscellaneous

Section 10.01 Notices. (a) Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, or delivered by
electronic mail to the electronic mail address, as follows:

(i) if to the Company or any other Grantor, to it at its address for notices set
forth in the Facility Agreements; and

(ii) if to the First Lien Administrative Agent, to it at its address for notices
set forth in the First Lien Credit Agreement; and

(iii) if to the Second Lien Administrative Agent, to it at its address for
notices set forth in the Second Lien Credit Agreement.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent if the sender
receives an acknowledgement of receipt (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in said subsection (b).

(b) Electronic Communications. Notices and other communications may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agents,
provided that the foregoing shall not apply to notices to any party if such
party has notified the other parties hereto that it is incapable of receiving
notices by electronic communication.

Unless the applicable Administrative Agent otherwise prescribes, notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) Change of Address, Etc. Each Grantor and each Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.

 

- 27 -



--------------------------------------------------------------------------------

Section 10.02 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of the other Facility
Documents, the provisions of this Agreement shall control; provided, however,
that (a) as between any Grantor, on the one hand, and any First Lien Secured
Party on the other hand, the terms of this Agreement (i) shall not result in a
waiver of any default or event of default under any document entered into in
connection with First Lien Obligations and (ii) do not constitute the right or
permission of any Grantor to incur any indebtedness or to grant any lien which
is not expressly permitted, or to take any other actions which are prohibited,
under the First Lien Credit Agreement, and (b) as between any Grantor, on the
one hand, and any Second Lien Secured Party on the other hand, the terms of this
Agreement (i) shall not result in a waiver of any default or event of default
under any document entered into in connection with Second Lien Obligations, and
(ii) do not constitute the right or permission of any Grantor to incur any
indebtedness or to grant any lien which is not expressly permitted, or to take
any other actions which are prohibited, under the Second Lien Credit Agreement.

Section 10.03 Effectiveness; Survival. This Agreement shall become effective
when executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and such
covenants and agreements shall survive the execution and delivery of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency Proceeding. The Second Lien Administrative
Agent, for itself and on behalf of the other Second Lien Secured Parties, hereby
waives any and all rights the Second Lien Secured Parties may now or hereafter
have under applicable Legal Requirement to revoke this Agreement or any of the
provisions of this Agreement. The First Lien Administrative Agent, for itself
and on behalf of the other First Lien Secured Parties, hereby waives any and all
rights the First Lien Secured Parties may now or hereafter have under applicable
Legal Requirement to revoke this Agreement or any of the provisions of this
Agreement.

Section 10.04 Severability. In case any provision in or obligation hereunder
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 10.05 Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 10.05, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the First Lien Administrative Agent (subject to compliance with Section 10.6
of the First Lien Credit Agreement) and the Second Lien Administrative Agent
(subject to compliance with Section 10.6 of the Second Lien Credit Agreement),
provided that no such agreement shall amend, modify or otherwise affect (i) the
rights or obligations of the Company or any Grantor without such Person’s prior
written consent; or (ii) Sections 3.04(b), 5.01(c)(ii), 7.01, 7.02, 7.05, 8.01,
10.01, 10.03, 10.04, 10.05, 10.07, 10.08, 10.09, 10.12, 10.13, and 10.14 of this
Agreement and related definitions, in each case, in a manner adverse to the
Company, without the prior written consent of the Company.

 

- 28 -



--------------------------------------------------------------------------------

Section 10.06 Subrogation.

(a) So long as the Discharge of First Lien Obligations has not occurred, the
Second Lien Administrative Agent, for itself and on behalf of the other Second
Lien Secured Parties, hereby waives any rights of subrogation it or they may
acquire as a result of any payment hereunder; provided, however, that, as
between the Company and the other Grantors, on the one hand, and the Secured
Parties on the other hand, any such payment that is paid over to the First Lien
Administrative Agent pursuant to this Agreement shall be deemed not to reduce
any of the Second Lien Obligations unless and until the Discharge of First Lien
Obligations shall have occurred and the First Lien Administrative Agent delivers
any such payment to the Second Lien Administrative Agent.

(b) The Second Lien Administrative Agent, for itself and on behalf of the other
Second Lien Secured Parties, hereby waives any right of subrogation it or they
may have or otherwise acquire as a result, and solely to the extent, of the
repayment (by the Company or otherwise) of outstanding First Lien Obligations
with proceeds of loans made under any of the Second Lien Loan Documents.

Section 10.07 Applicable Law; Jurisdiction.

(a) Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.

(b) Jurisdiction. Each party hereto irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto in any way relating to this Agreement
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable Legal Requirement, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement shall affect
any right that any party hereto may otherwise have to bring any action or
proceeding relating to this Agreement or any other document related hereto
against the Company or any other Grantor or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. The Company and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Legal
Requirement, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Facility Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Legal Requirement, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Legal Requirement.

Section 10.08 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENT, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.08.

 

- 29 -



--------------------------------------------------------------------------------

Section 10.09 Parties in Interest. The provisions of this Agreement shall be
binding upon each Loan Party party hereto, the First Lien Administrative Agent,
the Second Lien Administrative Agent, and their respective successors and
assigns, as well as the other First Lien Secured Parties and Second Lien Secured
Parties, all of whom are bound by this Agreement. The provisions of this
Agreement shall inure to the benefit of First Lien Administrative Agent, the
Second Lien Administrative Agent, the First Lien Secured Parties, the Second
Lien Secured Parties, and their respective successors and assigns. The
provisions of this Agreement referenced in Section 10.05(b)(ii) shall inure to
the benefit of the Company. The First Lien Secured Parties, the Second Lien
Secured Parties, and their respective successors and assigns are intended to be
third party beneficiaries of this Agreement. Except for the parties to this
Agreement to the extent aforesaid, the First Lien Secured Parties, the Second
Lien Secured Parties, and their respective successors and assigns, no other
Person shall have or be entitled to assert rights or benefits hereunder.

Section 10.10 Specific Performance. Each Administrative Agent may demand
specific performance of this Agreement and, on behalf of itself and the
respective other Secured Parties, hereby irrevocably waives any defense based on
the adequacy of a remedy at law and any other defense that might be asserted to
bar the remedy of specific performance in any action which may be brought by the
respective Secured Parties.

Section 10.11 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 10.12 Counterparts. This Agreement may be executed in any number of
counterparts by facsimile, or PDF, and other electronic means, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.

Section 10.13 Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties and the Second Lien Secured
Parties in relation to one another. Except as expressly provided in this
Agreement, none of the Company, any other Grantor, any Guarantor or any other
creditor thereof shall have any rights or obligations hereunder and none of the
Company, any other Grantor or any Guarantor may rely on the terms hereof except
to the extent of any obligations in favor of the Company or other Grantor
expressly provided for herein and the provisions referenced in Section 10.05(b)
hereof. Nothing in this Agreement is intended to or shall impair the obligations
of the Company or any other Grantor or any Guarantor to pay the First Lien
Obligations and the Second Lien Obligations as and when the same shall become
due and payable in accordance with their terms.

Section 10.14 Concerning the Administrative Agents. It is understood and agreed
that (a) the First Lien Administrative Agent is entering into this Agreement in
its capacity as administrative agent under the First Lien Credit Agreement and
the provisions of the First Lien Credit Agreement applicable to the
Administrative Agent (as defined therein) thereunder shall also apply to the
First Lien Administrative Agent hereunder, and (b) the Second Lien
Administrative Agent is entering into this Agreement in its capacity as
administrative agent under the Second Lien Credit Agreement and the provisions
of the Second Lien Credit Agreement applicable to the Administrative Agent (as
defined therein) thereunder shall also apply to the Second Lien Administrative
Agent hereunder. Notwithstanding anything in this Agreement to the contrary, no
provision of this Agreement shall require any Administrative Agent to monitor
any Grantor’s or Guarantor’s financial condition, compliance with covenants or
any other circumstance bearing on the risk of non-payment, except as may be
expressly provided in the applicable Facility Document.

Section 10.15 Sharing of Information. The Company agrees that each First Lien
Secured Party and each Second Lien Secured Party may (but is not obligated to)
share with any other First Lien Secured Party and any other Second Lien Secured
Party, any information provided to such disclosing First Lien Secured Party or
Second Lien Secured Party notwithstanding an request or demand by the Company
that such information be kept confidential; provided, that such information
shall otherwise be subject to the respective confidentiality provisions in the
First Lien Credit Agreement and the Second Lien Credit Agreement, as applicable.

[Remainder of this page intentionally left blank]

 

- 30 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the patties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

U.S. BANK NATIONAL ASSOCIATION, as First Lien Administrative Agent By:  

/s/ Alexandra Robb

Name: Alexandra Robb Title: Assistant Vice President

 

 

lntercreditor Agreement



--------------------------------------------------------------------------------

PIPER JAFFRAY FINANCE, LLC, as Second Lien Administrative Agent By:  

/s/ Amrit Agrawal

Name: Amrit Agrawal Title:   Co-Chief Operating Officer

 

 

lntercreditor Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED:

 

U.S. WELL SERVICES, LLC, as Borrower By:  

/s/ Kyle O’Neill

Name: Kyle O’Neill Title: Chief Financial Officer USWS HOLDINGS LLC, as Holdings
By:  

/s/ Kyle O’Neill

Name: Kyle O’Neill Title:   Chief Financial Officer U.S. WELL SERVICES, INC., as
Parent By:  

/s/ Kyle O’Neill

Name: Kyle O’Neill Title:   Chief Financial Officer USWS FLEET 10, LLC, as a
Guarantor, By U.S. Well Services, Inc., its sole manager By:  

/s/ Kyle O’Neill

Name: Kyle O’Neill Title: Chief Financial Officer USWS FLEET 11, LLC, as a
Guarantor, By U.S. Well Services, Inc., its sole manager By:  

/s/ Kyle O’Neill

Name: Kyle O’Neill Title: Chief Financial Officer

 

 

Intercreditor Agreement



--------------------------------------------------------------------------------

ANNEX I

Provision for the Second Lien Credit Agreement

“Reference is made to the Intercreditor Agreement dated as of December 14, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), between U.S. Bank National Association, as agent for
the First Lien Lenders (as defined therein) (in such capacity, the “First Lien
Administrative Agent”), and PIPER JAFFRAY FINANCE, LLC, as administrative agent
and collateral agent for the Second Lien Lenders (as defined therein) (in such
capacities, the “Second Lien Administrative Agent”). Each Lender hereunder
(a) acknowledges that it has received a copy of the Intercreditor Agreement,
(b) consents to the subordination of Liens provided for in the Intercreditor
Agreement, (c) agrees that it will be bound by and will take no actions contrary
to the provisions of the Intercreditor Agreement and (d) authorizes and
instructs the Administrative Agent to enter into the Intercreditor Agreement as
“Second Lien Administrative Agent” and on behalf of such Lender. The foregoing
provisions are intended as an inducement to the lenders under the First Lien
Credit Agreement to permit the incurrence of the Obligations hereunder and to
extend credit to the Company and such lenders are intended third party
beneficiaries of such provisions.”

Provision for the Second Lien Collateral Documents

“Reference is made to the Intercreditor Agreement dated as of December 14, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), U.S. Bank National Association, as agent for the
First Lien Lenders (as defined therein) (in such capacity, the “First Lien
Administrative Agent”), and PIPER JAFFRAY FINANCE, LLC, as administrative agent
and collateral agent for the Second Lien Lenders (as defined therein) (in such
capacities, the “Second Lien Administrative Agent”). Notwithstanding anything
herein to the contrary, the lien and security interest granted to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Administrative Agent
and the other Secured Parties hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall control.”

 



--------------------------------------------------------------------------------

EXHIBIT M

[RESERVED]

 

 

EXHIBIT M TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF LANDLORD ESTOPPEL, CONSENT AND ACCESS AGREEMENT

This LANDLORD ESTOPPEL, CONSENT AND ACCESS AGREEMENT (this “Agreement”) is
executed as of                     , 20[•], between                     ,
a                     (“Landlord”), and PIPER JAFFRAY FINANCE, LLC, a national
banking association (“Administrative Agent”).

RECITALS:

A. Landlord and [                     ] (“Tenant”), executed that certain leased
dated as of             (the “Lease”), for the property (the “Premises”) located
at                    .

B. Tenant is granting Administrative Agent a lien and security interest in
substantially all of Tenant’s assets, which now or hereafter may be located on
or about the Premises (the “Collateral”) pursuant to that certain Guarantee and
Collateral Agreement dated as of December 14, 2018 among Tenant, certain others
party thereto and Administrative Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Collateral
Agreement”) in connection with that certain Second Lien Credit Agreement dated
on December 14, 2108 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among Tenant,
certain others party thereto, the lenders party thereto, and Administrative
Agent.

C. Tenant and Administrative Agent have requested that Landlord consent to the
granting, by Tenant to Administrative Agent, of a lien and security interest in
the Collateral, whether now or hereafter located in the Premises and that
Landlord subordinate its Landlord’s lien in the Collateral to the liens and
security interests of Administrative Agent securing Tenant’s obligation to make
payments on indebtedness and obligations to Administrative Agent, and Landlord
has agreed to such lien and security interest and to subordinate its Landlord’s
lien on the terms and conditions hereof.

AGREEMENTS:

1. Consent. Landlord consents to the granting by Tenant to Administrative Agent
of liens and security interests in the Collateral under the Collateral Agreement
and acknowledges and agrees that such liens and security interests shall not
cause or result in a violation, breach or default under the Lease.

2. Representation. To induce Administrative Agent to enter into the Collateral
Agreement, Landlord represents and warrants to Administrative Agent the
following:

(a) a true, correct and complete copy of the Lease and all of the amendments and
modifications of, and assignments with respect to the Lease, is attached hereto
as Exhibit A, and except to the extent set forth on Exhibit A, the Lease has not
been modified or amended in any respect whatsoever and represents the entire
agreement between Landlord and Tenant;

 

EXHIBIT N TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) Landlord is the present lessor under the Lease and is the fee simple owner
of the Premises;

(c) the term of the Lease commenced on                     , and expires (unless
extended as provided in the Lease) on                     ; and

(d) to the knowledge of Landlord, 1) Tenant is not at this time otherwise in
default under any of the terms or provisions of the Lease, and 2) there is no
event or condition in existence as of the date hereof which would, with the
passage of time or the giving of notice or both, constitute a default under the
Lease or otherwise entitle Landlord to terminate the Lease or exercise any other
remedy thereunder.

3. Subordination. Landlord subordinates to the security interest of
Administrative Agent any and all liens, claims or other rights which Landlord
may have in or to the Collateral by virtue of the Lease or which may arise by
operation of law, equity, or otherwise. The subordination by Landlord of its
landlord’s lien rights shall not (a) prevent Landlord from exercising any and
all rights under the Lease so long as Administrative Agent’s prior rights in the
Collateral are recognized or (b) be deemed to waive (1) Landlord’s right to
receive rent or other payments due under the Lease, whether such rights arise
under the Lease, at law, in equity or pursuant to the United States Bankruptcy
Code or any other laws affecting creditors’ rights or (2) Landlord’s rights to
pursue assets of Tenant other than the Collateral.

4. Access. Subject to the terms and conditions contained in the Lease and this
Agreement, upon written notice from Administrative Agent to Landlord that an
Event of Default has occurred and is continuing under the Credit Agreement,
Administrative Agent may enter the Premises for the purpose of repossessing,
removing, selling, or otherwise dealing with the Collateral in accordance with
the provisions of Tenant’s financing agreements and all applicable law. Such
rights shall commence from the date Administrative Agent enters the Premises and
thereafter continue on the condition that Landlord shall endeavor to provide
Administrative Agent with written notice thereof if Landlord terminates the
Lease or Tenant’s right to possess the Premises.

5. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of such counterparts
shall constitute one document. To facilitate execution of this Agreement, the
parties may execute and exchange, by telephone facsimile or electronic mail PDF,
counterparts of the signature pages. Signature pages may be detached from the
counterparts and attached to a single copy of this Agreement to physically form
one document.

 

EXHIBIT N TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

The Administrative Agent has executed this Agreement as directed under and in
accordance with the Credit Agreement and will perform this Agreement solely in
its capacity as Administrative Agent. In performing under this Agreement, the
Administrative Agent shall have all such rights, protections and immunities
granted it under the Credit Agreement.

[Signature Page Follows]

 

 

EXHIBIT N TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

LANDLORD:   

,

  a   

                                                              

By:         Name:         Title:         AGENT:   

,

  a   

                                                              

 

 

EXHIBIT N TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

JOINDER

Tenant consents and agrees to the above Agreement, which was entered into at
Tenant’s request. The foregoing Agreement shall not alter, waive or diminish any
of Tenant’s obligations under the Lease. The above Agreement discharges any
obligations of Landlord under the Lease to enter into a subordination or waiver
agreement with Administrative Agent.

 

TENANT: [Loan Party] By:  

             

Name:

 

 

EXHIBIT N TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

LEASE AND ALL AMENDMENTS, MODIFICATIONS AND ASSIGNMENTS

 

 

EXHIBIT N TO CREDIT AGREEMENT